                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION


    In re:                                                       Chapter 11

    REMINGTON OUTDOOR COMPANY, INC.,                             Case No. 20-81688-CRJ11
    et al.,1
                                                                 Jointly Administered
                                Debtors.


                  NOTICE OF FILING AMENDED PROPOSED SALE ORDERS

             COME NOW, Remington Outdoor Company, Inc. and its affiliated debtors, as debtors

and debtors-in-possession in the above-captioned chapter 11 cases (the “Debtors”), by and through

undersigned counsel, and submit the following proposed amended orders, in clean and redlined

form separated by a slipsheet, related to a) Debtors’ Motion for (i) an Order Establishing Bidding

Procedures and Granting Related Relief and (ii) an Order or Orders Approving the Sale of the

Debtors’ Assets [Docket No. 29], and b) Order Establishing Bidding Procedures Relating to the

Sales of All or a Portion of the Debtors’ Assets [Docket No. 411]:

        1.     Redline and Clean of Order Approving the Sale of the Debtors’ Lonoke Ammunition
Business and Certain of the Debtors’ Intellectual Property Assets Free and Clear of All Claims,
Liens, and Interests, attached hereto as Exhibit A, regarding the sale to Vista Outdoor, Inc.;

        2.    Redline and Clean of Order Approving the Sale of Certain of the Debtors’ Assets
Free and Clear of All Claims, Liens, and Interests, attached hereto as Exhibit B, regarding the
sale to Roundhill Group, LLC;

        3.     Redline and Clean of Order Approving the Sale of Certain of the Debtors’ Assets
Free and Clear of All Claims, Liens, and Interests, attached hereto as Exhibit C, regarding the
sale to Sturm, Ruger & Company, Inc.; and


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
(3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
AL 35824.




Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                           Desc
                                  Main Document    Page 1 of 326
        4.      Redline and Clean of Order Approving the Sale of Certain of Debtors’ Assets Free
and Clear of All Claims, Liens, and Interests, attached hereto as Exhibit D, regarding the sale to
Sierra Bullets, L.L.C.

          Respectfully submitted, this the 29th day of September, 2020.

                                              /s/ Derek F. Meek
                                              BURR & FORMAN LLP
                                              Derek F. Meek
                                              Hanna Lahr
                                              420 20th Street North, Suite 3400
                                              Birmingham, AL 35203
                                              Telephone:      (205) 251-3000
                                              Facsimile:      (205) 458-5100
                                              Email: dmeek@burr.com
                                                      hlahr@burr.com

                                              - and -

                                              O’MELVENY & MYERS LLP
                                              Stephen H. Warren (admitted pro hac vice)
                                              Karen Rinehart (admitted pro hac vice)
                                              400 South Hope Street
                                              Los Angeles, CA 90071-2899
                                              Telephone:     (213) 430-6000
                                              Facsimile:     (213) 430-6407
                                              Email: swarren@omm.com
                                                     krinehart@omm.com

                                              Jennifer Taylor (admitted pro hac vice)
                                              Two Embarcadero Center 28th Floor
                                              San Francisco, CA 94111-3823
                                              Telephone: 415-984-8700
                                              Email: jtaylor@omm.com

                                              Nancy Mitchell (admitted pro hac vice)
                                              Gary Svirsky (admitted pro hac vice)
                                              Diana M. Perez (admitted pro hac vice)
                                              Times Square Tower, 7 Times Square
                                              New York, NY 10036
                                              Telephone: 212-326-2000
                                              Email: nmitchell@omm.com
                                                     gsvirsky@omm.com
                                                    dperez@omm.com

                                              Attorneys for the Debtors and Debtors in Possession



44240552 v1                                       2
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                               Main Document    Page 2 of 326
                                  Exhibit A

                      Redline of Vista Outdoor, Inc. Order




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                       Main Document    Page 3 of 326
                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

    In re:
                                                              Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                           Case No. 20-81688-CRJ11

                        Debtors.                              Jointly Administered


      ORDER APPROVING THE SALE OF THE DEBTORS’ LONOKE AMMUNITION
       BUSINESS AND CERTAIN OF THE DEBTORS’ INTELLECTUAL PROPERTY
         ASSETS FREE AND CLEAR OF ALL CLAIMS, LIENS, AND INTERESTS

             This matter having come before the Court upon the motion (the “Motion”)2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases seeking entry

of this order (this “Sale Order”) (a) authorizing the sale of the Acquired Assets (as defined in the

Asset Purchase Agreement (as defined below)) free and clear of all Interests (as defined below),

pursuant to that certain Asset Purchase Agreement, dated as of September 26, 2020, attached

hereto as Exhibit A (the “Asset Purchase Agreement”), by and among the Debtors and Vista

Outdoor, Inc. (the “Buyer”), and all other transaction documents related thereto; (b) authorizing

the assumption and assignment of certain executory contracts and unexpired leases; and (c)

granting the related relief contemplated therein; and the Court having found that (i) the Court has


1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the Asset
Purchase Agreement, as applicable.




Case 20-81688-CRJ11                Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                         Desc
                                    Main Document    Page 4 of 326
jurisdiction over this matter; (ii) venue is proper in this District; (iii) this is a core proceeding; (iv)

the notice of the Motion and the Sale Hearing (as defined below) was sufficient under the

circumstances; and (v) there is good cause to waive the stay of Bankruptcy Rule 6004(h); and

based on the statements of counsel and the evidence presented in support of the relief requested by

the Debtors in the Motion at a hearing before this Court on September 29 [and 30], 2020 (the “Sale

Hearing”); and it appearing that no other notice need be given; and it further appearing that the

legal and factual bases set forth in the Motion and at the Sale Hearing establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      Jurisdiction, Core Proceeding, Statutory Predicates, and Venue. This Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the General Order of

Reference of the United States District Court for the Northern District of Alabama dated July 16,

1984 as amended July 17, 1984. This matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). The predicates for the relief granted herein are Bankruptcy Code Sections 105, 363,

and 365 and Bankruptcy Rules 2002, 6004, and 6006. Venue in this Court is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

        B.      Just Cause. The legal and factual bases set forth in the Motion establish just cause

for the relief granted herein. Entry of this Sale Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

        C.      Notice. The notice of the Motion, the Sale Hearing, the Asset Purchase Agreement,

the transactions contemplated therein or in connection therewith and corresponding transactions

documents (the “Transactions”), and the proposed entry of this Sale Order was adequate and

sufficient under the circumstances of the Chapter 11 Cases, and such notice complied with all

applicable requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. A


                                              2
                                                                          US_ACTIVE-154466812.6
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                                Main Document    Page 5 of 326
reasonable opportunity to object or be heard regarding the relief granted by this Sale Order has

been afforded to those parties entitled to notice pursuant to the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules. Accordingly, no further notice of the Motion, the Sale Hearing, or

this Sale Order is necessary or required.

       D.      The Publication Notice was published in the New York Times on August 24, 2020.

Such Publication Notice was compliant with the Bidding Procedures Order, and was sufficient and

proper notice to any other interested parties, including those whose identities are unknown to the

Debtors.

       E.       Extensive Efforts by Debtors. Since before the commencement of the Chapter

11 Cases, the Debtors worked with their counsel and financial advisors to implement a viable

transaction that would allow them to maximize the value of the Acquired Assets. The Sale

Transaction that is the subject of this Sale Order is the result of the Debtors’ extensive efforts

seeking to maximize recoveries to the Debtors’ estates for the benefit of the Debtors’ creditors.

       F.      Business Justification. The Debtors have demonstrated compelling circumstances

and a good, sufficient, and sound business justification for the Court to grant the relief requested

in the Motion, including, without limitation, to (i) authorize the sale of the Acquired Assets free

and clear of Interests other than Permitted Liens (as defined in the Asset Purchase Agreement) and

Assumed Liabilities (as defined in the Asset Purchase Agreement); (ii) authorize the assumption

and assignment of certain executory contracts and unexpired leases; and (iii) grant related relief as

set forth herein. Such compelling and sound business justification, which was set forth in the

Motion and on the record at the Sale Hearing, are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.




                                            3
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document    Page 6 of 326
       G.      Bidding Procedures Order. The Bidding Procedures Order [Docket No. 411] was

entered by the Court on August 20, 2020, which, among other things (i) approved the Bidding

Procedures; (ii) established the Assumption and Assignment Procedures; (iii) approved the form

and manner of notice with respect to all procedures, protections, schedules, and agreements

described in the Motion and attached thereto; and (iv) scheduled a date for the Auction and Sale

Hearing. The Bidding Procedures provided a full, fair, and reasonable opportunity for any entity

to make an offer to purchase the Acquired Assets.

       H.      Auction; Successful Bidder. The sale process was properly conducted by the

Debtors in accordance with the Bidding Procedures Order and in a manner designed to result in

the highest or otherwise best offer for the Acquired Assets. At the Auction, the Debtors agreed in

a reasonable exercise of their business judgment, in consultation with their management, the

Restructuring Committee, advisors and the Bid Consultation Parties, to enter into and consummate

the Asset Purchase Agreement with the Buyer. At the conclusion of the Auction, the Buyer was

determined to be the Successful Bidder.

       I.      Asset Purchase Agreement. The consummation of the Transactions contemplated

by the Asset Purchase Agreement, the Motion, and this Sale Order is legal, valid, and properly

authorized under all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

Local Rules, and all of the applicable requirements of such sections and rules have been complied

with in respect of such transactions.

       J.      Sale Hearing. The Sale Hearing occurred on September 29 [and 30], 2020 in

accordance with the Bidding Procedures Order.

       K.      Adequate Marketing; Highest or Otherwise Best Offer. As demonstrated by (i)

the testimony and other evidence proffered or adduced at the Sale Hearing, including the




                                            4
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document    Page 7 of 326
Declaration of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of

Remington Outdoor Company, Inc. and Its Affiliated Debtors and Debtors-Possession [Docket

No. 6 and the Declaration of Bradley C. Meyer in Support of Debtors’ Cash Collateral Motion

and Bidding Procedures Motion [Docket No. 355]; and (ii) the representations of counsel made

on the record at the Bidding Procedures Hearing and the Sale Hearing, (a) the Debtors have

adequately marketed the Acquired Assets and conducted a sale process in a non-collusive, fair and

good faith manner in compliance with the Bidding Procedures Order; (b) the process set forth in

the Bidding Procedures Order afforded a full, fair and reasonable opportunity for any interested

party to make the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (c) the consideration provided by the Buyer in the Asset Purchase Agreement

constitutes the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (d) the consideration provided by the Buyer in the Asset Purchase Agreement

provides fair and reasonable consideration for the Acquired Assets and the assumption of the

Assumed Liabilities and constitutes reasonably equivalent value, fair value and reasonable market

value under the Bankruptcy Code and under the laws of the United States, any state, territory,

possession, the District of Columbia, or other applicable law; (e) the Sale will provide a greater

recovery for the Debtors’ creditors with respect to the Acquired Assets than would be provided by

any other practically available alternative; (f) taking into consideration all relevant factors and

circumstances, and after taking account of the Bid Protections, no other entity has offered to

purchase the Acquired Assets for greater economic value to the Debtors or their estates; and (g)

the Debtors’ determination that the Asset Purchase Agreement constitutes the highest or otherwise

best offer for the Acquired Assets constitutes a valid and sound exercise of the Debtors’ business

judgment.




                                           5
                                                                       US_ACTIVE-154466812.6
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document    Page 8 of 326
       L.      No Successor Liability. Neither the Buyer nor any of its affiliates, officers,

directors, shareholders, members, partners, principals or any of their respective representatives,

successors, or assigns is an “insider or “affiliate” of the Debtors, as those terms are defined in the

Bankruptcy Code, and no common identity of incorporators, directors, or stockholders existed or

exists between the Buyer and the Debtors. The transfer of the Acquired Assets to and the

assumption of the Assumed Liabilities by the Buyer, except as otherwise set forth in the Asset

Purchase Agreement, does not, and will not, subject the Buyer to any liability whatsoever, with

respect to the operation of the Debtors’ businesses prior to the closing of the Sale or by reason of

such transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, in any theory of law or

equity including, without limitation, any laws affecting antitrust, successor, transferee, or vicarious

liability. Pursuant to the Asset Purchase Agreement, the Buyer is not purchasing all of the Debtors’

assets in that the Buyer is not purchasing any of the Excluded Assets or assuming the Excluded

Liabilities, and the Buyer is not holding itself out to the public as an alter ego or a continuation of

the Debtors. The Sale does not amount to a consolidation, merger, or de facto merger of the Buyer

and the Debtors. There is no substantial continuity between the Buyer and the Debtors, and there

is no continuity of enterprise between the Debtors and the Buyer. The Buyer is not a mere

continuation of the Debtors or the Debtors’ estates, and the Buyer does not constitute a successor

to the Debtors or the Debtors’ estates. None of the Transactions, including, without limitation, the

Sale or the assumption and assignment of the Assigned Contracts, is being undertaken for the

purpose of escaping liability for any of the Debtors’ debts or hindering, delaying, or defrauding

creditors under the Bankruptcy Code or for any other purpose that would give rise to statutory or

common law fraudulent conveyance or fraudulent transfer claims, whether under the Bankruptcy




                                             6
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                               Main Document    Page 9 of 326
Code or under the laws of the United States, any state, territory, possession thereof, the District of

Columbia, or any other applicable jurisdiction with laws substantially similar to the foregoing.

       M.      Acquired Assets Property of the Estate. The Acquired Assets are property of the

Debtors’ estates and title thereto is vested in the Debtors’ estates.

       N.      Sale in Best Interest/Fiduciary Duties.          The Debtors have demonstrated a

sufficient basis and compelling circumstances requiring them to enter into the Asset Purchase

Agreement and sell the Acquired Assets and such actions are appropriate under the circumstances

of these Chapter 11 Cases, are in the best interests of the Debtors, their estates and creditors, and

other parties in interest, and represent a reasonable exercise of business judgment by the Debtors

and the Restructuring Committee and their fulfillment of their fiduciary duties under applicable

law. Approval of the Asset Purchase Agreement, the Sale, and the Transactions at this time is in

the best interests of the Debtors, their creditors, their estates, and all other parties in interest.

Unless the sale is concluded expeditiously, the recoveries of all of the Debtors’ estates and

constituencies are likely to be adversely affected.

       O.      Not a Sub Rosa Plan. The consummation of the Sale outside of a plan of

reorganization pursuant to the Asset Purchase Agreement neither impermissibly restructures the

rights of the Debtors’ creditors nor impermissibly dictates the terms of a plan of reorganization or

liquidation for the Debtors. The Asset Purchase Agreement, the Sale and the transactions

contemplated therein and associated therewith do not constitute an impermissible sub rosa

Chapter 11 plan for which approval has been sought without the protections that a disclosure

statement would afford.

       P.      Arm’s-Length Sale.         The Asset Purchase Agreement, the Sale, and the

Transactions were negotiated, proposed, and entered into by the Debtors and the Buyer without




                                             7
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 10 of 326
collusion, in good faith, and from arm’s-length bargaining positions. Neither the Debtors, their

insiders and affiliates, nor the Buyer have engaged in any conduct that would cause or permit the

Asset Purchase Agreement, the Sale, or any part of the transactions thereby to be avoided under

Bankruptcy Code Section 363(n).

       Q.      Good Faith Buyer. The Buyer is a good faith purchaser under Bankruptcy Code

Section 363(m) and, as such, is entitled to all of the protections afforded thereby. Specifically:

(i) the Buyer recognized that the Debtors were free to deal with any other party interested in

acquiring the Acquired Assets; (ii) the Buyer complied in all respects with the provisions of the

Bidding Procedures Order; (iii) the Buyer agreed to subject its bid to the competitive bid

procedures set forth in the Bidding Procedures Order; (iv) all payments to be made by the Buyer

in connection with the Sale have been disclosed; (v) no common identity of directors, officers or

controlling stockholders exists among the Buyer and the Debtors; (vi) the negotiations and

execution of the Asset Purchase Agreement was at arm’s-length and in good faith, and at all times

each of the Buyer and the Debtors were represented by competent counsel of their choosing; (vii)

the Buyer did not in any way induce or cause the Chapter 11 filing of the Debtors; and (viii) the

Buyer has not acted in a collusive manner with any person. The Buyer will be acting in good faith

within the meaning of Bankruptcy Code Section 363(m) in closing the transactions contemplated

by the Asset Purchase Agreement.

       R.      Corporate Authority. Each Debtor (i) has full corporate power and authority to

execute the Asset Purchase Agreement and all other documents contemplated thereby, and the Sale

of the Acquired Assets has been duly and validly authorized by all necessary corporate actions of

each of the Debtors; (ii) has all of the corporate power and authority necessary to consummate the

transactions contemplated by the Asset Purchase Agreement; (iii) has taken all corporate action




                                           8
                                                                       US_ACTIVE-154466812.6
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                            Main Document     Page 11 of 326
necessary to authorize and approve the Asset Purchase Agreement and the consummation by the

Debtors of the transactions contemplated thereby; and (iv) needs no consents or approvals, other

than those expressly provided for in the Asset Purchase Agreement, which may be waived in

accordance with the terms therewith.

       S.      Free and Clear Findings Required by the Buyer. The Buyer would not have

entered into the Asset Purchase Agreement and would not consummate the Sale Transaction, thus

adversely affecting the Debtors, their estates, and their creditors, if the Sale of the Acquired Assets

to the Buyer and the assumption and assignment of Acquired Contracts, were not, pursuant to

Bankruptcy Code Section 363(f), free and clear (except for Permitted Liens and Assumed

Liabilities) of (i) all liens (statutory or otherwise), claims, mortgages, deeds of trust, pledges,

charges, security interests, rights of first refusal, hypothecations, encumbrances, easements,

servitudes, leases or subleases, rights-of-way, encroachments, restrictive covenants, restrictions on

transferability or other similar restrictions, rights of offset or recoupment, right of use or

possession, licenses, indentures, instruments, conditional sale arrangements, (ii) all claims as

defined in Bankruptcy Code Section 101(5), including all rights or causes of action (whether in

law or in equity), proceedings, warranties, guarantees, indemnities, rights of recovery, setoff,

recoupment, indemnity or contribution, obligations, demands, restrictions, indemnification claims,

or liabilities relating to any act or omission of the Debtors or any other person prior to the Closing,

consent rights, options, contract rights, covenants, and interests of any kind or nature whatsoever

(known or unknown, matured or unmatured, accrued, or contingent and regardless of whether

currently exercisable), whether arising prior to or subsequent to the commencement of the above-

captioned cases, and whether imposed by agreement, understanding, law, equity or otherwise, and

(iii) all debts, liabilities, obligations, contractual rights and claims and labor, employment and




                                             9
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 12 of 326
pension claims, in each case, whether known or unknown, choate or inchoate, filed or unfiled,

scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or unperfected,

allowed or disallowed, contingent or non-contingent, liquidated or unliquidated, matured or un-

matured, material or non-material, disputed or undisputed, whether arising prior to or subsequent

to the commencement of these Chapter 11 Cases, and whether imposed by agreement,

understanding, law, equity or otherwise (excluding Permitted Liens and Assumed Liabilities, (i),

(ii), and (iii) collectively, the “Interests”). Except as expressly provided in the Asset Purchase

Agreement, the Sale shall be free and clear of, and the Buyer shall not be responsible for, any

Interests, including, without limitation, in respect of the following: (i) any rights or Interests based

on any successor or transferee liability, (ii) any Interests that purport to give any party a right or

option to effect any forfeiture, modification, right of first offer or first refusal, or termination of

the Debtors’ or the Buyer’s interest in the Acquired Assets, or any similar rights; (iii) any labor or

employment agreements; (iv) mortgages, deeds of trust, and security interests; (v) intercompany

loans and receivables between the Debtors and any non-Debtor subsidiary; (vi) any pension,

multiemployer plan (as such term is defined in Section 3(37) or Section 4001(a)(3) of ERISA),

health or welfare, compensation or other employee benefit plans, agreements, practices, and

programs, including, without limitation, any pension plans of the Debtors or any multiemployer

plan to which the Debtors have at any time contributed to or had any liability or potential liability;

(vii) any other employee, worker’s compensation, occupational disease, or unemployment or

temporary disability related claim, including, without limitation, claims that might otherwise arise

under or pursuant to (a) the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”), (b) the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the

Federal Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age




                                             10
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 13 of 326
Discrimination and Employment Act of 1967 and Age Discrimination in Employment Act, as

amended, (g) the Americans with Disabilities Act of 1990, (h) the Consolidated Omnibus Budget

Reconciliation Act of 1985, as amended, including, without limitation, the requirements of Part 6

of Subtitle B of Title I of ERISA and Section 4980B of the Code and of any similar state law

(collectively, “COBRA”), (i) state discrimination laws, (j) state unemployment compensation

laws or any other similar state laws, (k) any other state or federal benefits or claims relating to any

employment with the Debtors or any of their predecessors, or (1) the WARN Act (29 U.S.C.

§§2101 et seq.); (viii) any bulk sales or similar law; (ix) any tax statutes or ordinances, including,

without limitation, the Internal Revenue Code of 1986, as amended; (xii) any unexpired and

executory contract or unexpired lease to which a Debtor is a party that is not an Assigned Contract

that will be assumed and assigned pursuant to this Sale Order and the Asset Purchase Agreement;

(xiii) any other Excluded Liabilities as provided in the Asset Purchase Agreement. A sale of the

Acquired Assets other than one free and clear of all Interests would yield substantially less value

for the Debtors’ estates, with less certainty, than the Sale as contemplated. Therefore, the Sale

contemplated by the Asset Purchase Agreement and approved herein free and clear of all Interests,

except for Permitted Liens and Assumed Liabilities, is in the best interests of the Debtors, their

estates and creditors, and all other parties in interest.

        T.      Valid and Binding Transfer. The transfer of the Acquired Assets to the Buyer

will be a legal, valid, and effective transfer of the Acquired Assets and, except for the Permitted

Liens and Assumed Liabilities, will vest the Buyer with all right, title, and interest of the Debtors

to the Acquired Assets free and clear of all Interests and any liabilities of the Debtors.

        U.      Satisfaction of Section 363(f) Standards. The transfer of the Acquired Assets to

the Buyer under the Asset Purchase Agreement shall be a legal, valid, and effective transfer of all




                                              11
                                                                          US_ACTIVE-154466812.6
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                               Main Document     Page 14 of 326
the legal, equitable, and beneficial right, title and interest in and to the Acquired Assets free and

clear of all Interests, other than the Assumed Liabilities and Permitted Liens. The Debtors may

sell the Acquired Assets free and clear of all Interests, except for the Permitted Liens and the

Assumed Liabilities, because, in each case, one or more of the standards set forth in Bankruptcy

Code Section 363(f)(1) through (5) has been satisfied, with all such Liens and Interests to attach

to the proceeds of the Sale Transaction to be received by the Debtors with the same validity, force,

priority and effect that they had as against the Acquired Assets, and any claims and defenses the

Debtors and their estates may possess with respect thereto. Those holders of Interests, and non-

debtor parties to the Assigned Contracts who did not object, or who withdrew their objections, to

the Motion are, without limitation, deemed to have consented pursuant to Bankruptcy Code

Section 363(f)(2). In all cases, each such person with Interests in the Acquired Assets is enjoined

from taking any action against the Buyer, the Buyer’s affiliates, or any agent of the foregoing to

recover any such Interest.

        V.      Necessity of Order. The Buyer would not have entered into the Asset Purchase

Agreement and would not consummate the Sale Transaction without all of the relief provided for

in this Sale Order (including, but not limited to, that the transfer of the Acquired Assets to the

Buyer be free and clear of all Interests (other than Permitted Liens and the Assumed Liabilities)).

The consummation of the Sale Transaction pursuant to this Sale Order and the Asset Purchase

Agreement is necessary for the Debtors to maximize the value of their estates for the benefit of all

creditors and other parties in interest.

        W.      Time of the Essence. The sale of the Acquired Assets must be approved and

consummated promptly in order to preserve the value of the Acquired Assets. Therefore, time is




                                             12
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 15 of 326
of the essence in consummating the Sale, and the Debtors and the Buyer intend to close the Sale

as soon as reasonably practicable.

       X.      Assigned Contracts. The Debtors have demonstrated that it is their sound business

judgment to sell, assume, and assign the “Assumed Contracts” and “Assumed Leases” (as such

terms are defined in the Asset Purchase Agreement), including, without limitation, the unexpired

leases and executory contracts designated on Schedule 1.1(j) of the Asset Purchase Agreement

(collectively, the “Assigned Contracts” and, individually, an “Assigned Contract”) to the Buyer

in connection with the consummation of the Sale, and the assumption and assignment of the

Assigned Contracts is in the best interests of the Debtors, their estates and creditors, and other

parties in interest. The Assigned Contracts being assigned to the Buyer are an integral part of the

Acquired Assets being purchased by the Buyer, and, accordingly, such assumption and assignment

of the Assigned Contracts and the liabilities associated therewith are reasonable and enhance the

value of the Debtors’ estates. No section of any Assigned Contract that purports to prohibit,

restrict, impose any penalty or fee on, or condition the use, consideration, or assignment of any

such Assigned Contract in connection with the Transactions shall have any force or effect.

       Y.      Cure and Adequate Assurance. Through Buyer’s commitment to pay the Buyer

Cure Amount (or, in the case of the Backup Bidder (as defined below), the Cure Amount) related

to the Assigned Contracts and upon the payment of the Buyer Cure Amount (or, in the case of the

Backup Bidder, the Cure Amount) by the Buyer and the Seller Cure Amount, if any, pursuant to

the terms of the Asset Purchase Agreement, the Debtors (solely in connection with closing of the

Successful Bid and not in connection with the Backup Bid) and the Buyer, as applicable, have

cured or otherwise have demonstrated their ability to cure any default with respect to any act or

omission that occurred prior to the Closing (as defined in the Asset Purchase Agreement) under




                                           13
                                                                       US_ACTIVE-154466812.6
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                            Main Document     Page 16 of 326
any of the Assigned Contracts, within the meaning of Bankruptcy Code Section 365(b)(l)(A). The

proposed Cure Costs or any other cure amount reached by agreement after any objection by a

counterparty to an Assigned Contract (an “Assigned Contract Objection”) or otherwise are

deemed the amounts necessary to “cure” all “defaults,” each within the meaning of Bankruptcy

Code Section 365(b), under such Assigned Contracts. The Buyer’s promise to perform the

obligations under the Assigned Contracts shall constitute adequate assurance of its future

performance of and under the Assigned Contracts, within the meaning of Bankruptcy Code

Sections 365(b)(l) and 365(f)(2). Subject to the Bidding Procedures Order, all counterparties to

the Assigned Contracts who did not file an Assigned Contract Objection or an objection to the

assumption and assignment of the Assigned Contracts prior to the Sale Hearing, are deemed to

consent to the assumption by the Debtors of their respective Assigned Contract and the assignment

thereof to the Buyer. The filed objections of all counterparties to the Assigned Contracts that were

heard at the Sale Hearing (to the extent not withdrawn or adjourned), were considered by the Court,

and are overruled on the merits with prejudice. The Court finds that, with respect to all such

Assigned Contracts, the payment of the proposed Cure Costs by the Buyer or, solely in connection

with Successful Bid and not in connection with the Backup Bid, the Seller, as applicable, in

accordance with the terms of the Asset Purchase Agreement is appropriate and is deemed to fully

satisfy the Debtors’ obligations under Bankruptcy Code Section 365(b). Accordingly, and without

limitation of the Buyer’s rights under Sections 1.5(b) and 1.5(d) of the Asset Purchase Agreement

(or Sections 1.5(a) and 1.5(d) of the Backup Bid Agreement (as defined below)), all of the

requirements of Bankruptcy Code Section 365(b) have been satisfied for the assumption and the

assignment by the Debtors to the Buyer of each of the Assigned Contracts. To the extent any

Assigned Contract is not an executory contract within the meaning of Bankruptcy Code Section




                                            14
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 17 of 326
365, it shall be transferred to the Buyer in accordance with the terms of this Sale Order that are

applicable to the Acquired Assets. In addition, for the avoidance of doubt, to the extent the Backup

Bidder becomes the Successful Bidder as set forth in this Sale Order, the provisions herein with

respect to the Assigned Contracts shall apply likewise to the Backup Bidder as Buyer, in

accordance with the terms of the Backup Bid Agreement.

        Z.      Unenforceability of Anti-Assignment Provisions.           Any provisions in any

Assigned Contract that restrict, limit, prohibit or condition the assumption, assignment, and sale

of the Assigned Contracts or that allow the counterparty so such Assigned Contract to terminate,

recapture, impose any penalty or fee, accelerate, increase any rate, condition on renewal or

extension, or modify any term or condition upon the assignment of such Assigned Contract, should

be deemed and found to be unenforceable anti-assignment provisions that are void and of no force

and effect within the meaning of Bankruptcy Code Section 365(f).

        AA.     Objections are Overruled. All objections to the relief requested in the Motion

that have not been withdrawn, waived, adjourned or settled as announced to the Court at the Sale

Hearing or by stipulations filed with the Court are overruled except as otherwise set forth herein.

        BB.     Final Order. This Sale Order constitutes a final order within the meaning of 20

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), the Court expressly

finds that there is no just reason for delay in the implementation of this Sale Order and expressly

directs entry of judgment as set forth herein.

        CC.     Best Interest. Entry of this Sale Order is in the best interests of the Debtors, the

Debtors’ estates, their creditors, and other parties in interest.

        DD.     Findings and Conclusions. The findings of fact and conclusions of law herein

constitute the Court’s findings of fact and conclusions of law for the purposes of Bankruptcy Rule




                                             15
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 18 of 326
7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are

conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of

fact, they are adopted as such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

General Provisions

       1.      The Motion is granted and the relief requested therein with respect to the Sale is

granted and approved in its entirety, as set forth herein.

       2.      Any objections to the entry of this Sale Order or to the relief granted herein or the

relief requested in the Motion, including any objections to the proposed Cure Costs or the

assumption and assignment of any Assigned Contracts, that have not been adjourned, withdrawn,

waived, or settled, or not otherwise addressed or resolved pursuant to the terms hereof, if any,

hereby are denied and overruled on the merits with prejudice.

Approval of the Sale of the Acquired Assets

       3.      The Debtors are authorized to enter into the Asset Purchase Agreement (and all

ancillary documents) and all the terms and conditions thereof, and all of the Transactions

contemplated therein are approved in all respects. The transfer of the Acquired Assets by the

Debtors to the Buyer shall be a legal, valid and effective transfer of the Acquired Assets.

       4.      Pursuant to Bankruptcy Code Section 363(b), the sale of the Acquired Assets to the

Buyer free and clear of all Interests (other than the Permitted Liens and the Assumed Liabilities),

and the transactions contemplated thereby is approved in all respects.

Sale and Transfer of the Acquired Assets

       5.      Pursuant to Bankruptcy Code Sections 105, 363, and 365, the Debtors are

authorized to (a) take any and all actions necessary or appropriate to perform their obligations

under, and comply with the terms of, the Asset Purchase Agreement and consummate the Sale and


                                             16
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 19 of 326
the Transactions pursuant to, and in accordance with, the terms and conditions of the Asset

Purchase Agreement and this Sale Order, including, without limitation (i) executing,

acknowledging, and delivering such deeds, assignments, conveyances and other assurances,

documents, and instruments of transfer and taking any action for purposes of assigning,

transferring, granting, conveying, and conferring to the Buyer, or reducing to possession, any or

all of the Acquired Assets and (ii) entering into the Ancillary Agreements, any transition services

or operations support agreements with the Buyer and any other agreements related to implementing

the Transactions and (b) take any and all further actions as may be necessary or appropriate to the

performance of their obligations as contemplated by the Asset Purchase Agreement or this Sale

Order. The Debtors are further authorized to pay, without further order of this Court, whether

before, at, or after the Closing, any reasonable expenses or costs that are required to be paid to

consummate the Transactions or perform their obligations under the Asset Purchase Agreement.

       6.      Following the Closing, the Debtors or the Buyer and/or their respective designees

are authorized to execute and file a certified copy of this Sale Order, which, once filed, registered

or otherwise recorded, shall constitute conclusive evidence of the release of all obligations,

liabilities, and Interests in the Acquired Assets of any kind or nature whatsoever (other than the

Permitted Liens and Assumed Liabilities). Upon the Closing and the Debtors’ receipt of the

Purchase Price, this Sale Order shall be construed and shall constitute for any and all purposes a

full and complete general assignment, conveyance, and transfer of the Debtors’ interests in the

Acquired Assets and a bill of sale transferring good and marketable title in the Acquired Assets to

the Buyer free and clear of all Interests, except for the Permitted Liens and Assumed Liabilities.

Each and every federal, state, and local governmental agency, quasi-agency, or department is




                                            17
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 20 of 326
hereby authorized to accept any and all documents and instruments necessary and appropriate to

consummate the transactions.

       7.      Except for the Permitted Liens, Assumed Liabilities or as expressly provided in the

Asset Purchase Agreement, pursuant to Bankruptcy Code Sections 105(a) and 363(f), upon the

Closing and the Debtors’ receipt of the Purchase Price, the Acquired Assets shall be transferred to

the Buyer as required under the Asset Purchase Agreement, and such transfer shall be free and

clear of all Interests of any person, including, without limitation, all such Interests specifically

enumerated in this Sale Order, whether arising by agreement, by statute, or otherwise and whether

occurring or arising before, on, or after the Petition Date, whether known or unknown, occurring,

or arising prior to such transfer, with all such Interests to attach to the proceeds of the Sale

ultimately attributable to the property against or in which the holder of an Interest claims or may

claim an Interest, in the order of their priority, with the same validity, force, and effect which they

now have, subject to any claims and defenses the Debtors may possess with respect thereto.

Without limiting the generality of the foregoing, the Acquired Assets shall be transferred to the

Buyer free and clear of the following: (i) satisfy and release of record, Mortgage, Assignment of

Leases and Rents, Security Agreement and Fixture Filing, dated June 15, 2018, and filed for record

June 19, 2018, in/as Instrument No. 2018-05836 of the Records of Lonoke County, AR, executed

by Remington Arms Company, LLC, in favor of Ankura Trust Company, LLC, securing the

original principal amount of $55,000000; (ii) satisfy and release of record, Mortgage, Assignment

of Leases and Rents, Security Agreement and Fixture Filing, dated June 15, 2018, and filed for

record June 19, 2020, in/as Instrument No. 2018-05387, of the records of Lonoke County, AR,

executed by Remington Arms Company, LLC, in favor of Ankura Trust Company, LLC, securing

the original principal amount of $100,000,000; (iii) satisfy and release of record, Mortgage,




                                             18
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 21 of 326
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated April 18, 2019,

and filed for record April 22, 2019, in/as Instrument No. 2019-03652, of the Records of Lonoke

County, AR, executed by Remington Arms Company, LLC, in favor of Cantor Fitzgerald

Securities, securing the original principal amount of $90,500,000; and (iv) satisfy and release of

record, Lien Subordination Agreement by and between Remington Arms Company, LLC, Cantor

Fitzgerald Securities, and Ankura Trust Company, LLC, dated February 21, 2020, and filed for

record February 28, 2020, in/as Instrument No. 2020-02102, records of Lonoke County, Arkansas.

        8.      The transfer of the Acquired Assets to the Buyer pursuant to the Asset Purchase

Agreement constitutes a legal, valid, and effective transfer of the Acquired Assets and shall vest

the Buyer with all right, title, and interest of the Debtors in and to the Acquired Assets free and

clear of all Interests of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, with all such Interests to attach to the proceeds of the Sale ultimately attributable to the

property against or in which the holder of an Interest claims or may claim an Interest, in the order

of their priority, with the same validity, force, and effect which they now have, subject to any

claims and defenses the Debtors may possess with respect thereto.

        9.      All persons and entities are prohibited and enjoined from taking any action to

adversely affect or interfere with the ability of the Debtors to transfer the Acquired Assets to the

Buyer in accordance with the Asset Purchase Agreement and this Sale Order; provided that the

foregoing restriction shall not prevent any party from appealing this Sale Order in accordance with

applicable law or opposing any appeal of this Sale Order, or from enforcing its rights under

Bankruptcy Code Section 365 or relieve the Buyer of any Assumed Liability.

        10.     Except as expressly permitted by the Asset Purchase Agreement or this Sale Order,

all persons and entities, including, but not limited to, all debt security holders, equity security




                                             19
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 22 of 326
holders, governmental, tax, and regulatory authorities, lenders, trade creditors, dealers, employees,

litigation claimants, contract counterparties and other creditors, holding liens, claims

encumbrances, and other interests of any kind or nature whatsoever, including, without limitation,

rights or claims based on any taxes or successor or transferee liability, against or in a Debtor or

the Acquired Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, senior or subordinated), arising under or out of, in connection with,

or in any way relating to, the Debtors, the Acquired Assets or the operation of the Acquired Assets

before the Closing, or the transactions contemplated by the Asset Purchase Agreement, including,

without limitation, the Sale and the assumption and assignment of the Assigned Contracts, are

forever barred, estopped, and permanently enjoined from asserting against the Buyer, its respective

successors and assigns, its respective property and the Acquired Assets, such persons’ or entities’

liens, claims, encumbrances, or other Interests, including, without limitation, rights or claims based

on any taxes or successor or transferee liability, provided that nothing herein shall impair or

otherwise affect any right under Bankruptcy Code Section 365 of a lease or contract counterparty

to an Assigned Contract under its respective Assigned Contract(s), or relieve the Buyer of any

Assumed Liability.

       11.     Upon the Closing, each of the Debtors’ creditors and any other holder of an Interest

is authorized and directed, without cost to the Debtors, to execute such documents and take all

other actions as may be necessary to release its Interest in the Acquired Assets, if any, as such

Interest may have been recorded or may otherwise exist. If any person or entity that has filed

financing statements or other documents or agreements evidencing an Interest in the Debtors or

the Acquired Assets shall not have delivered to the Debtors prior to the Closing, in proper form

for filing and executed by the appropriate parties, termination statements, instruments of




                                            20
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 23 of 326
satisfaction, releases of all Interests, which the person or entity has with respect to the Debtors or

the Acquired Assets or otherwise, then the Buyer and its designees are authorized to execute and

file such statements, instruments, releases, and other documents on behalf of the person or entity

with respect to the Debtors or the Acquired Assets and to file, register, or otherwise record a

certified copy of this Sale Order, which shall constitute conclusive evidence of the release of all

Interests of any kind or nature whatsoever in the Debtors or the Acquired Assets (other than the

Permitted Liens and Assumed Liabilities). Each and every federal, state, and local governmental

agency or department is hereby authorized to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

       12.     Upon the Closing and the Debtors’ receipt of the Purchase Price, all entities that

are currently, or on the Closing may be, in possession of some or all of the Acquired Assets are

hereby directed to surrender possession of the Acquired Assets to the Buyer, unless the Buyer

otherwise agrees.

       13.     This Sale Order is self-executing, and neither the Debtors nor the Buyer shall be

required to execute or file releases, termination statements, assignments, consents, or other

instruments to effectuate, consummate, and implement the provisions of this Sale Order.

       14.     To the maximum extent permitted by applicable non-bankruptcy law, (a) the Buyer

shall be authorized, as of the Closing Date, to operate under any license, permit, registration and

governmental authorization or approval (collectively, the “Permits”) of the Debtors with respect

to and included in the Acquired Assets, and (b) all Permits that are included in the Acquired Assets

are deemed to have been, and hereby are directed to be, transferred to the Buyer as of the Closing

Date. Nothing in this Sale Order, and nothing in the foregoing sentence, authorizes the transfer or




                                            21
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 24 of 326
assignment of any governmental Permit or the discontinuation of any obligation thereunder

without compliance with all applicable legal requirements and approvals under police or regulatory

law. To the extent any Permit cannot be transferred to the Buyer in accordance with this paragraph,

the Buyer, with such assistance from the Debtors as is required under the Asset Purchase

Agreement, will work promptly and diligently to apply for and secure all necessary government

approvals for the transfer or new issuance of the Permit(s) to the Buyer, and the Debtors shall

maintain the Permits to the extent required under and subject to the terms of the Asset Purchase

Agreement. For the avoidance of doubt, while nothing in this Sale Order or the Asset Purchase

Agreement releases, nullifies, limits, waives, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit, Buyer shall be entitled to operate under each state

Permit currently held by or on behalf of the Debtors in relation to the Acquired Assets until such

time as each such Permit is transferred to the Buyer and/or an equivalent Permit is issued to the

Buyer.

         15.   To the extent provided by Bankruptcy Code Section 525, no governmental unit may

deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the

operation of the Acquired Assets sold, transferred, or conveyed to the Buyer on account of the

filing or pendency of these Chapter 11 Cases or the consummation of the transactions

contemplated by the Asset Purchase Agreement and this Sale Order.

Implementation of the Sale

         16.   On Closing, the Buyer shall (a) pay the Purchase Price to the Debtors; (b) pay the

Cure Costs as more fully described in paragraph 30 of this Sale Order and the Asset Purchase

Agreement; (c) assume the Assumed Liabilities; and (d) perform any other obligations required to

be performed by Buyer on the Closing. Each and every federal, state, and local governmental




                                           22
                                                                       US_ACTIVE-154466812.6
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                            Main Document     Page 25 of 326
agency or department is hereby authorized to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

       17.     Within three (3) business days of the Debtors’ receipt of the Net Sale Proceeds (as

defined in the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 (I)

Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying Automatic

Stay, and (IV) Granting Related Relief [Docket No. 410] (as it may be modified from time to time,

the “Cash Collateral Order”)) from the sale of the Acquired Assets, the Debtors shall pay the

Net Sale Proceeds of the Acquired Assets to the Priority Term Loan Agent, for the account of the

Priority Term Loan Secured Creditors, to the extent required under and in accordance with the

terms of the Cash Collateral Order or such other order of the Court. Upon the Priority Term Loan

Agent’s timely receipt of such payment, (a) the Priority Term Loan Obligations shall be paid and

satisfied to the extent of the payment and (b) all liens and security interests against the Acquired

Assets securing the Priority Term Loan Obligations shall be automatically released and discharged

without further action by any person. Upon the payment in full in cash of the Priority Term Loan

Obligations and the occurrence of the Challenge Period Termination Date (as defined in the Cash

Collateral Order), (w) the Debtors shall have no further indebtedness, liabilities or obligations

owing under the Priority Term Loan Credit Agreement or the other “Financing Agreements” (as

defined in the Priority Term Loan Agreement, the “Priority Term Loan Documents”), (x) other

than any provisions thereof that survive pursuant to the terms thereof, the Priority Term Loan

Credit Agreement and all other Priority Term Loan Documents (including, without limitation, any

mortgages, guaranties and security agreements) and all of the Debtors’ obligations thereunder shall

terminate and be of no further force and effect, (y) all liens and security interests against the




                                            23
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 26 of 326
property and assets of the Debtors securing the Priority Term Loan Obligations shall be

automatically fully released and discharged without further action by any person, and (z) each

deposit account control agreement in respect of or other sweeps or blocks of any Debtor’s deposit

accounts or lockboxes in favor of any of the Priority Term Loan Secured Parties shall terminate.

        18.     The Debtors shall pay the Net Sale Proceeds from the sale of the Acquired Assets

to the FILO Agent, for the account of the FILO Term Loan Secured Creditors, to the extent

required under and in accordance with the terms of the Cash Collateral Order or such other order

of the Court. For the avoidance of doubt, any further payment to the FILO Agent shall be subject

to orders previously entered by this Court and any further orders of this Court or provided under

the Debtors’ Chapter 11 plan.

        19.     All parties in interest in these Chapter 11 Cases expressly reserve their rights with

respect to any allocation of the Purchase Price or value among the purchased Acquired Assets, and

any allocation of the Purchase Price or value among the purchased Acquired Assets as determined

by the Buyer shall not be determinative or binding on any party in interest in these Chapter 11

Cases except as ordered by the Court after notice and a hearing.

No Successor Liability

        20.     Other than as expressly set forth in the Asset Purchase Agreement, the Buyer shall

not have any successor, transferee, derivative, or vicarious liabilities of any kind or character for

any Interests, including under any theory of successor or transferee liability, de facto merger or

continuity, whether known or unknown as of the Closing, now existing or hereafter arising,

whether fixed or contingent, asserted or unasserted, liquidated or unliquidated, including without

limitation, with respect to any of the following: (i) any foreign, federal, state, or local revenue law,

pension law, ERISA, COBRA, tax law, labor law, employment law, the WARN Act, antitrust law,




                                             24
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 27 of 326
CERCLA, and any other environmental, health and safety laws, or other law, rule, or regulation

(including, without limitation, filing requirements under any such laws, rules or regulations); (ii)

under any products liability law, rule, regulation, or doctrine with respect to the Debtors’ liability

under such law, rule, regulation, or doctrine, or under any product warranty liability law or

doctrine; (iii) under any unfair trade practices law, rule, regulation or doctrine with respect to the

Debtors’ liability under such law, rule, regulation or doctrine, or under any unfair trade practices

liability law or doctrine; (iv) any employment or labor agreements, consulting agreements,

severance arrangements, change-in-control agreements, or other similar agreement to which the

Debtors are a party; (v) any welfare, compensation, or other employee benefit plans, agreements,

practices, and programs, including, without limitation, any pension plan of the Debtors; (vi) the

cessation of the Debtors’ operations, dismissal of employees, or termination of employment or

labor agreements or pension, welfare, compensation, or other employee benefit plans, agreements,

practices and programs, obligations that might otherwise arise from or pursuant to (a) ERISA, (b)

the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal

Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age Discrimination and

Employment Act of 1967, (g) the Americans with Disabilities Act of 1990, or (h) COBRA; (vii)

any liabilities, debts, or obligations of or required to be paid by the Debtors for any taxes of any

kind for any period; (viii) any environmental liabilities, debts, claims fines, penalties, or

obligations arising from conditions, facts or circumstances first existing or occurring on or prior

to the Closing (including, without limitation, the presence of or exposure to chemical, hazardous,

toxic, polluting, or contaminating substances or wastes), which may be asserted on any basis and

at any time, including, without limitation, any liabilities, debts, claims, fines, penalties or

obligations arising under CERCLA, or any other environmental, health, and safety laws; (viii) any




                                            25
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 28 of 326
liabilities, debts, claims, fines, penalties, or obligations of or required to be paid by the Debtors for

any taxes of any kind for any period; (ix) any liabilities, debts, claims, fines, penalties, or

obligations of or required to be paid by the Debtors under any labor, employment, or other law,

rule, or regulation (including, without limitation, filing requirements under any such laws, rules,

or regulations); (x) any bulk sale law; and (xi) any litigation. The Buyer shall have no liability or

obligation under the WARN Act simply by virtue of its purchase of assets from the Debtors.

          21.   The Buyer has given substantial consideration under the Asset Purchase

Agreement, which consideration shall constitute valid and valuable consideration for the releases

of any potential claims of successor liability of the Buyer and which shall be deemed to have been

given in favor of the Buyer by all holders of Interests and liabilities (except for Permitted Liens

and the Assumed Liabilities) in or against the Debtors, or the Acquired Assets. Without limiting

the Buyer’s obligation to pay and satisfy the Assumed Liabilities, upon consummation of the Sale,

the Buyer shall not be deemed to (a) be the successor to the Debtors or their estates, (b) have, de

facto or otherwise, merged with or into the Debtors, or (c) be a mere continuation, alter ego or

substantial continuation of the Debtors under any theory of law or equity as a result of any action

taken in connection with the Asset Purchase Agreement or any of the transactions or documents

ancillary thereto or contemplated thereby or in connection with the acquisition of the Acquired

Assets.

          22.   Effective upon the Closing, except with respect to Assumed Liabilities and

Permitted Liens, all persons and entities are forever prohibited and enjoined from commencing or

continuing in any matter any action or other proceeding, whether in law or equity, in any judicial,

administrative, arbitral, or other proceeding against the Buyer or its assets (including the Acquired

Assets) with respect to any (a) Claim or Lien or (b) successor or transferee liability, including,




                                             26
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 29 of 326
without limitation, the following actions with respect to clauses (a) and (b): (i) commencing or

continuing any action or other proceeding pending or threatened; (ii) enforcing, attaching,

collecting, or recovering in any manner any judgment, award, decree, or order; (iii) creating,

perfecting, or enforcing any Lien or Claim; (iv) asserting any setoff, right of subrogation, or

recoupment of any kind; (v) commencing or continuing any action, in any manner or place, that

does not comply with, or is inconsistent with, the provisions of this Sale Order or other orders of

this Court, or the agreements or actions contemplated or taken in respect hereof; or (vi) revoking,

terminating, or failing or refusing to renew any License, permit, or authorization to operate any of

the Acquired Assets or conduct any of the businesses operated with such assets.

Good Faith

       23.     The transactions contemplated by the Asset Purchase Agreement are undertaken by

the Buyer without collusion and in good faith, as that term is used in Bankruptcy Code Section

363(m), and, accordingly, the reversal or modification on appeal of the authorization provided in

this Sale Order to consummate the Sale and the Transactions shall not affect the validity of the

transactions (including the assumption and assignment of any of the Assigned Contracts). The

Buyer is a purchaser in good faith of the Acquired Assets and is entitled to all the protections

afforded by Bankruptcy Code Section 363(m).

       24.     As a good faith purchaser of the Acquired Assets, the Buyer has not entered into an

agreement with any other potential bidders at the Auction (other than its agreement with the

Firearms Buyer as was fully disclosed to all participants at the Auction), and has not colluded with

any of the other bidders, potential bidders or any other parties interested in the Acquired Assets,

and, therefore, neither the Debtors nor any successor in interest to the Debtors’ estates shall be




                                            27
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 30 of 326
entitled to bring an action against the Buyer, and the Sale may not be avoided pursuant to Section

363(n) of the Bankruptcy Code.

        25.     The consideration provided by the Buyer for the Acquired Assets under the Asset

Purchase Agreement constitutes reasonably equivalent value, fair value, reasonable market value

and fair consideration under the Bankruptcy Code and under the laws of the United States, any

state, territory, possession, or the District of Columbia. The Sale may not be avoided under

Bankruptcy Code Section 363(n). The Asset Purchase Agreement was not entered into, and the

Sale is not being consummated, for the purpose of hindering, delaying, or defrauding creditors of

the Debtors under the Bankruptcy Code or for any other purpose that would give rise to statutory

or common law fraudulent conveyance or fraudulent transfer claims, whether under the

Bankruptcy Code or under the laws of the United States, any state, territory, possession thereof, or

the District of Columbia, or any other applicable jurisdiction with laws substantially similar to the

foregoing. Neither the Debtors nor the Buyer have entered into the Asset Purchase Agreement or

any agreement contemplated thereby or are consummating the Sale with any fraudulent or

otherwise improper purpose, including, without limitation, to evade any pension liabilities. No

other person or entity or group of persons or entities has offered to purchase the Acquired Assets

for an amount that would provide greater value to the Debtors and their estates than the value

provided by the Buyer. The Court’s approval of the Motion and the Asset Purchase Agreement

are in the best interests of the Debtors, the Debtors’ estates, their creditors, and all other parties in

interest.

        26.     The Buyer is not an “insider” as that term is defined in Section 101(31) of the

Bankruptcy Code.

Assumption and Assignment of Assigned Contracts; Assumed Liabilities




                                             28
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 31 of 326
       27.     Pursuant to Bankruptcy Code Sections 105(a), 363, and 365, the Bidding

Procedures Order, and subject to and conditioned upon the Closing of the Sale, the Debtors’ sale,

assumption and assignment to the Buyer of the Assigned Contracts is approved, and the

requirements of Bankruptcy Code Section 365(b)(1) with respect thereto are deemed satisfied.

       28.     The Debtors are authorized in accordance with Bankruptcy Code Sections 105(a)

and 365 to (i) assume and assign to the Buyer, effective as of the Closing and at such other times

as may be specified in accordance with the terms and conditions of the Asset Purchase Agreement,

as provided by, and in accordance with, the Bidding Procedures Order and the Asset Purchase

Agreement, the Assigned Contracts free and clear of all Interests of any kind or nature whatsoever,

other than the Permitted Liens and Assumed Liabilities, and (ii) execute and deliver to the Buyer

such documents or other instruments as the Buyer reasonably deems necessary to assign and

transfer the Assigned Contracts to the Buyer.

       29.     The Assigned Contracts shall be transferred and assigned to, pursuant to the

Bidding Procedures Order and the Asset Purchase Agreement, and thereafter remain in full force

and effect for the benefit of, the Buyer, notwithstanding any provision in any such Assigned

Contract (including, but not limited to, those of the type described in Bankruptcy Code Sections

365(b)(2), (e)(1), and (f)) that prohibits, restricts, or conditions such assignment or transfer. The

Debtors shall be relieved from any further liability with respect to the Assigned Contracts after

such assumption and assignment to the Buyer. The Debtors may assign each Assigned Contract

in accordance with Bankruptcy Code Sections 363 and 365, and any provisions in any Assigned

Contracts that prohibit or condition the assignment of such Assigned Contracts or terminate,

recapture, impose any penalty, condition, renewal, or extension, or modify any term or condition

upon the assignment of such Assigned Contracts, constitute unenforceable anti-assignment




                                            29
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 32 of 326
provisions which are void and of no force and effect. All other requirements and conditions under

Bankruptcy Code Sections 363 and 365 for the assumption by the Debtors and assignment to the

Buyer of each Assigned Contract have been satisfied.

       30.     All defaults and all other obligations or liabilities under any Assigned Contract

occurring, arising, or accruing prior to the date of the assignment or transfer to the Buyer shall be

deemed cured or satisfied upon payment by the Buyer and/or the Debtors (in each case in

accordance with Section 1.5 of the Asset Purchase Agreement) of the proposed Cure Cost, as set

forth in the Notice of Assumption and Assignment, any Supplemental Notice of Assumption and

Assignment, or any other cure amount reached by agreement after an Assigned Contract Objection

or otherwise, and, without limiting the foregoing, no effect shall be given to any default of the type

set forth in Bankruptcy Code Section 365(b)(2), or the type of default concerning an unexpired

lease of real property described in Bankruptcy Code Section 365(b)(1) whether or not such

Assigned Contract is an executory contract within the meaning of Bankruptcy Code Section 365.

       31.     Each non-Debtor counterparty to the Assigned Contracts shall be forever barred,

estopped, and permanently enjoined from (a) asserting against the Debtors, the Buyer, or their

respective property (including the Acquired Assets) any fee, acceleration, default, breach, Claim

(including any counterclaim, defense, or setoff capable of being asserted against the Debtors),

pecuniary loss, or condition to assignment existing, arising, or accruing as of the Closing Date, or

arising by reason of the Closing, including any breach related to or arising out of any change-in-

control provision in such Assigned Contracts, or any purported written or oral modification to the

Assigned Contracts, and (b) asserting against the Buyer (or its property, including the Acquired

Assets) any Claim or Lien, counterclaim, breach, condition or setoff asserted or capable of being




                                            30
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 33 of 326
asserted against the Debtors existing as of the Closing Date or arising by reason of the Closing

except for the Assumed Liabilities and Permitted Liens.

       32.     The Cure Costs amounts listed on the Notice of Assumption and Assignment, any

Supplemental Notice of Assumption and Assignment, or any other cure amount reached by

agreement after an Assigned Contract Objection or otherwise, reflect the sole amounts necessary

under Bankruptcy Code Section 365(b) to cure all monetary defaults under the Assigned Contracts,

and no other amounts are or shall be due to the non-debtor parties in connection with the

assumption by the Debtors and assignment to the Buyer of the Assigned Contracts.

Notwithstanding anything to the contrary herein, if the Cure Costs for an Assigned Contract is

determined to be greater than the proposed Cure Costs asserted in the Notice of Assumption and

Assignment or Supplemental Notice of Assumption and Assignment, the Buyer may decide, in its

discretion, not to assume that Assigned Contract. Notwithstanding anything to the contrary herein,

in each case in accordance with Bidding Procedures Order and the terms and conditions of the

Asset Purchase Agreement, the Buyer may decide (i) not to assume one or more unexpired leases

and executory contracts designated on Schedule 1.1(h) of the Asset Purchase Agreement (or

Schedule 1.1(g) of the Backup Bid Agreement), and (ii) to supplement Schedule 1.1(h) of the Asset

Purchase Agreement (or Schedule 1.1(g) of the Backup Bid Agreement) by including any

previously omitted unexpired lease or executory contract.

       33.     The failure of the Debtors or the Buyer to enforce at any time one or more terms or

conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or of the

Debtors’ and the Buyer’s rights to enforce every term and condition of the Assigned Contracts.




                                           31
                                                                       US_ACTIVE-154466812.6
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                            Main Document     Page 34 of 326
        34.      Notwithstanding anything in the Asset Purchase Agreement or this Sale Order to

the contrary and for the avoidance of doubt, the Acquired Assets shall not include any of the

Excluded Assets as set forth in Section 1.2 of the Asset Purchase Agreement.

        35.      The Buyer shall be responsible for the satisfaction of the Assumed Liabilities under

the Asset Purchase Agreement, including without limitation the Buyer Cure Amount (or in the

case of the Backup Bid Agreement, the Cure Amount) arising under the Assigned Contracts.

Except as provided in the Asset Purchase Agreement or this Sale Order, after the Closing, the

Debtors and their estates shall have no further liability or obligations with respect to any Assumed

Liability, including those arising under the Assigned Contracts, and all holders of such claims are

forever barred and estopped from asserting any claims under any Assumed Liability (including

those arising under the Assigned Contracts) against the Debtors, their successors or assigns, and

their estates.

Backup Bidder

        36.      SIG Sauer, Inc. (the “Backup Bidder”) is hereby approved as the “Backup Bidder”

under the Bidding Procedures Order, and pursuant to Bankruptcy Code Sections 105, 363, and

365, the Asset Purchase Agreement attached hereto as Exhibit B (the “Backup Bid Agreement”)

submitted by the Backup Bidder, the sale of the Acquired Assets (as defined in the Backup Bid

Agreement), and consummation of the Sale to the Backup Bidder are hereby approved as the

Backup Bid under the Bidding Procedures Order. The Backup Bid on the terms set forth in the

Backup Bid Agreement is hereby approved and authorized as a Backup Bid and shall remain open

as a Backup Bid pursuant to the terms of the Bidding Procedures Order and the bid terms submitted

at the Auction. In the event that the Successful Bidder cannot or refuses to consummate the Sale

because of a breach or failure on the part of the Successful Bidder, the Backup Bidder will be




                                             32
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 35 of 326
deemed the new Successful Bidder and the Debtors shall be authorized, but not directed, to close,

and take all actions necessary to close, with the Backup Bidder on the Backup Bid Agreement

without further order of the Court, and in such case, all findings and other provisions of this Sale

Order shall apply to the Backup Bidder and the Backup Bid Agreement to the same extent they do

with respect to the Buyer and the Asset Purchase Agreement.

Other Provisions

       37.     Nothing in this Sale Order or in the Asset Purchase Agreement entered into

pursuant to this Sale Order releases, nullifies, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit.

       38.     This Sale Order and the Asset Purchase Agreement shall be binding in all respects

upon all known and unknown creditors of, and holders of equity security interests in, any Debtor,

including any holders of Interests, all counterparties to the Assigned Contracts, all counterparties

to contracts that are not assumed or assigned, all successors and assigns of the Buyer, each Debtor

and their affiliates and subsidiaries, the Acquired Assets, and any trustees appointed in the Chapter

11 Cases or upon a conversion to cases under Chapter 7 of the Bankruptcy Code, and this Sale

Order shall not be subject to amendment or modification and the Asset Purchase Agreement shall

not be subject to rejection. Nothing contained in any Chapter 11 plan confirmed in any Debtor’s

bankruptcy case, any order confirming any such Chapter 11 plan, or any other order in the Chapter

11 Cases shall alter, conflict with, or derogate from, the provisions of the Asset Purchase

Agreement or this Sale Order.

       39.     To the extent applicable, the automatic stay pursuant to Section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Court (a) to allow the Buyer to give the Debtors any notice provided for in the




                                            33
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 36 of 326
Asset Purchase Agreement, and (b) to allow the Buyer to take any and all actions permitted by the

Asset Purchase Agreement.

       40.     No bulk sales law or similar law shall apply in any way to the transactions

contemplated by the Sale, the Asset Purchase Agreement, the Motion, and this Sale Order.

       41.     This Court retains jurisdiction, pursuant to its statutory powers under 28 U.S.C.

§ 157(b)(2), to, among other things, interpret, implement, and enforce the terms and provisions of

this Sale Order and the Asset Purchase Agreement, all amendments thereto, and any waivers and

consents thereunder, including, but not limited to, retaining jurisdiction to (i) enforce the terms of

the Asset Purchase Agreement; (ii) compel delivery of the Acquired Assets to the Buyer; (iii)

interpret, implement, and enforce the provisions of this Sale Order; (iii) protect the Buyer, any of

the Buyer’s affiliates, or any agent of the foregoing, against any Interests against the Debtors or

the Acquired Assets of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, and (iv) enter any order under Bankruptcy Code Sections 363 and 365.

       42.     No brokers were involved in consummation of the Sale, and no brokers’

commissions are due to any person in connection with the Sale; provided, however, that this

provision does not impact any transaction or other fees due to investment bankers or financial

advisors employed (a) by the Debtors, including, but not limited to Ducera Partners LLC, or certain

of their creditors for which the Debtors may be obligated to pay in accordance with an engagement

letter with such professional(s), or (b) by the Buyers.

       43.     To the extent there is any inconsistency between the terms of this Sale Order and

the terms of the Asset Purchase Agreement (including all ancillary documents executed in

connection therewith), the terms of this Sale Order shall govern.




                                            34
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 37 of 326
        44.    The failure to specifically include any particular provision of the Asset Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it

being the intent of the Court that the Asset Purchase Agreement be authorized and approved in its

entirety.

        45.    The Asset Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court, provided that the Debtors shall provide

the Bid Consultation Parties with three (3) business days’ notice thereof and provided further that

any such modification, amendment, or supplement does not, based on the Debtors’ judgment, have

a material adverse effect on the Debtors’ estates.

        46.    Notwithstanding the provisions of Bankruptcy Rules 6004(h) and 6006(d), this Sale

Order shall not be stayed for fourteen (14) days after its entry and shall be effective immediately

upon entry, and the Debtors and the Buyer are authorized to close the transaction immediately

upon entry of this Sale Order. Time is of the essence in closing the transactions referenced herein,

and the Debtors and the Buyer intend to close the transactions as soon as practicable. This Sale

Order is a final, appealable order and the period in which an appeal must be filed shall commence

upon the entry of this Sale Order.

        47.    The provisions of the Asset Purchase Agreement and this Sale Order may be

specifically enforced in accordance with the Asset Purchase Agreement notwithstanding the

appointment of any Chapter 7 or Chapter 11 trustee after the Closing.

        48.    Headings utilized in this Sale Order are for convenience of reference only, and do

not constitute a part of this Sale Order for any other purpose.




                                            35
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 38 of 326
       49.     All time periods set forth in this Sale Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       50.     The provisions of this Sale Order are non-severable and mutually dependent.

       51.     All issues raised by Oracle America, Inc. (“Oracle”) in Oracle’s Limited Objection

and Reservation of Rights Regarding (a) Debtors’ Motion for (a) an Order Establishing Bidding

Procedures and Granting Related Relief and (ii) an Order or Orders Approving the Sale of the

Debtors’ Assets; and (b) Notice of Executory Contracts and Unexpired Leases that May Be

Assumed and Assigned in Connection with the Sale of the Debtors’ Assets and the Proposed Cure

Cost with Respect Thereto (the “Oracle Objection”) [Docket No. 529] are expressly

reserved. The Oracle Objection may be set for hearing on an expedited basis upon the request of

Oracle and/or the Debtors.

       52.     Nothing in the Asset Purchase Agreement or in this Order shall have the effect of

transferring, impairing, reducing or otherwise limiting any of the Debtors’ rights in any insurance

policies covering Excluded Liabilities or the proceeds of such polices. For the avoidance of doubt,

the Debtors reserve control over the privilege concerning any retained documents and nothing in

this Order relieves the Debtors of any document retention obligations.

       53.     Notwithstanding anything to the contrary in this Order or the Asset Purchase

Agreement, the Debtors do not purport to assume or assign to Buyer the license agreement dated

as of January 23, 2008 between Magpul Industries Corp (“Magpul”) and the Debtors, and nothing

in this order limits or otherwise modifies, to the extent such license exists, any express or implied

license granted by the Debtors to Magpul in connection with Magpul’s production of accessories

for Debtors’ firearm products or any rights or defenses of the Debtors in connection therewith,




                                            36
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 39 of 326
including any right of revocation and any right to assign the Debtors’ rights in connection therewith

to the Buyer.




Dated: ___________________, 2020

                                      _______________________________________________
                                      UNITED STATES BANKRUPTCY JUDGE




                                            37
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 40 of 326
                                 Exhibit A

                          Asset Purchase Agreement




                                                                 US_ACTIVE-154466812.6
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36       Desc
                      Main Document     Page 41 of 326
[Different first page link-to-previous setting changed from off in original to on in modified.].




                                                      Exhibit B

                                            Backup Bid Agreement




[Different first page link-to-previous setting changed from off in original to on in modified.].
                                                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11                Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                            Desc
                                   Main Document     Page 42 of 326
                                 Summary report:
      Litera® Change-Pro for Word 10.9.0.460 Document comparison done on
                               9/28/2020 6:14:09 PM
     Style name: OMM Standard
     Intelligent Table Comparison: Active
     Original DMS: dm://OMM_US/79063084/6
     Modified DMS: dm://OMM_US/79063084/7
     Changes:
     Add                                                   8
     Delete                                                0
     Move From                                             0
     Move To                                               0
     Table Insert                                          0
     Table Delete                                          0
     Table moves to                                        0
     Table moves from                                      0
     Embedded Graphics (Visio, ChemDraw, Images etc.)      0
     Embedded Excel                                        0
     Format changes                                        0
     Total Changes:                                        8




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36     Desc
                      Main Document     Page 43 of 326
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document     Page 44 of 326
                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

    In re:
                                                             Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                          Case No. 20-81688-CRJ11

                        Debtors.                             Jointly Administered


      ORDER APPROVING THE SALE OF THE DEBTORS’ LONOKE AMMUNITION
       BUSINESS AND CERTAIN OF THE DEBTORS’ INTELLECTUAL PROPERTY
         ASSETS FREE AND CLEAR OF ALL CLAIMS, LIENS, AND INTERESTS

             This matter having come before the Court upon the motion (the “Motion”)2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases seeking entry

of this order (this “Sale Order”) (a) authorizing the sale of the Acquired Assets (as defined in the

Asset Purchase Agreement (as defined below)) free and clear of all Interests (as defined below),

pursuant to that certain Asset Purchase Agreement, dated as of September 26, 2020, attached

hereto as Exhibit A (the “Asset Purchase Agreement”), by and among the Debtors and Vista

Outdoor, Inc. (the “Buyer”), and all other transaction documents related thereto; (b) authorizing

the assumption and assignment of certain executory contracts and unexpired leases; and (c)

granting the related relief contemplated therein; and the Court having found that (i) the Court has


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2
 Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the Asset
Purchase Agreement, as applicable.




Case 20-81688-CRJ11                Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                         Desc
                                   Main Document     Page 45 of 326
jurisdiction over this matter; (ii) venue is proper in this District; (iii) this is a core proceeding; (iv)

the notice of the Motion and the Sale Hearing (as defined below) was sufficient under the

circumstances; and (v) there is good cause to waive the stay of Bankruptcy Rule 6004(h); and

based on the statements of counsel and the evidence presented in support of the relief requested by

the Debtors in the Motion at a hearing before this Court on September 29 [and 30], 2020 (the “Sale

Hearing”); and it appearing that no other notice need be given; and it further appearing that the

legal and factual bases set forth in the Motion and at the Sale Hearing establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      Jurisdiction, Core Proceeding, Statutory Predicates, and Venue. This Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the General Order of

Reference of the United States District Court for the Northern District of Alabama dated July 16,

1984 as amended July 17, 1984. This matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). The predicates for the relief granted herein are Bankruptcy Code Sections 105, 363,

and 365 and Bankruptcy Rules 2002, 6004, and 6006. Venue in this Court is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

        B.      Just Cause. The legal and factual bases set forth in the Motion establish just cause

for the relief granted herein. Entry of this Sale Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

        C.      Notice. The notice of the Motion, the Sale Hearing, the Asset Purchase Agreement,

the transactions contemplated therein or in connection therewith and corresponding transactions

documents (the “Transactions”), and the proposed entry of this Sale Order was adequate and

sufficient under the circumstances of the Chapter 11 Cases, and such notice complied with all

applicable requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. A


                                              2
                                                                          US_ACTIVE-154466812.6
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                               Main Document     Page 46 of 326
reasonable opportunity to object or be heard regarding the relief granted by this Sale Order has

been afforded to those parties entitled to notice pursuant to the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules. Accordingly, no further notice of the Motion, the Sale Hearing, or

this Sale Order is necessary or required.

       D.      The Publication Notice was published in the New York Times on August 24, 2020.

Such Publication Notice was compliant with the Bidding Procedures Order, and was sufficient and

proper notice to any other interested parties, including those whose identities are unknown to the

Debtors.

       E.       Extensive Efforts by Debtors. Since before the commencement of the Chapter

11 Cases, the Debtors worked with their counsel and financial advisors to implement a viable

transaction that would allow them to maximize the value of the Acquired Assets. The Sale

Transaction that is the subject of this Sale Order is the result of the Debtors’ extensive efforts

seeking to maximize recoveries to the Debtors’ estates for the benefit of the Debtors’ creditors.

       F.      Business Justification. The Debtors have demonstrated compelling circumstances

and a good, sufficient, and sound business justification for the Court to grant the relief requested

in the Motion, including, without limitation, to (i) authorize the sale of the Acquired Assets free

and clear of Interests other than Permitted Liens (as defined in the Asset Purchase Agreement) and

Assumed Liabilities (as defined in the Asset Purchase Agreement); (ii) authorize the assumption

and assignment of certain executory contracts and unexpired leases; and (iii) grant related relief as

set forth herein. Such compelling and sound business justification, which was set forth in the

Motion and on the record at the Sale Hearing, are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.




                                            3
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 47 of 326
       G.      Bidding Procedures Order. The Bidding Procedures Order [Docket No. 411] was

entered by the Court on August 20, 2020, which, among other things (i) approved the Bidding

Procedures; (ii) established the Assumption and Assignment Procedures; (iii) approved the form

and manner of notice with respect to all procedures, protections, schedules, and agreements

described in the Motion and attached thereto; and (iv) scheduled a date for the Auction and Sale

Hearing. The Bidding Procedures provided a full, fair, and reasonable opportunity for any entity

to make an offer to purchase the Acquired Assets.

       H.      Auction; Successful Bidder. The sale process was properly conducted by the

Debtors in accordance with the Bidding Procedures Order and in a manner designed to result in

the highest or otherwise best offer for the Acquired Assets. At the Auction, the Debtors agreed in

a reasonable exercise of their business judgment, in consultation with their management, the

Restructuring Committee, advisors and the Bid Consultation Parties, to enter into and consummate

the Asset Purchase Agreement with the Buyer. At the conclusion of the Auction, the Buyer was

determined to be the Successful Bidder.

       I.      Asset Purchase Agreement. The consummation of the Transactions contemplated

by the Asset Purchase Agreement, the Motion, and this Sale Order is legal, valid, and properly

authorized under all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

Local Rules, and all of the applicable requirements of such sections and rules have been complied

with in respect of such transactions.

       J.      Sale Hearing. The Sale Hearing occurred on September 29 [and 30], 2020 in

accordance with the Bidding Procedures Order.

       K.      Adequate Marketing; Highest or Otherwise Best Offer. As demonstrated by (i)

the testimony and other evidence proffered or adduced at the Sale Hearing, including the




                                            4
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 48 of 326
Declaration of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of

Remington Outdoor Company, Inc. and Its Affiliated Debtors and Debtors-Possession [Docket

No. 6 and the Declaration of Bradley C. Meyer in Support of Debtors’ Cash Collateral Motion

and Bidding Procedures Motion [Docket No. 355]; and (ii) the representations of counsel made

on the record at the Bidding Procedures Hearing and the Sale Hearing, (a) the Debtors have

adequately marketed the Acquired Assets and conducted a sale process in a non-collusive, fair and

good faith manner in compliance with the Bidding Procedures Order; (b) the process set forth in

the Bidding Procedures Order afforded a full, fair and reasonable opportunity for any interested

party to make the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (c) the consideration provided by the Buyer in the Asset Purchase Agreement

constitutes the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (d) the consideration provided by the Buyer in the Asset Purchase Agreement

provides fair and reasonable consideration for the Acquired Assets and the assumption of the

Assumed Liabilities and constitutes reasonably equivalent value, fair value and reasonable market

value under the Bankruptcy Code and under the laws of the United States, any state, territory,

possession, the District of Columbia, or other applicable law; (e) the Sale will provide a greater

recovery for the Debtors’ creditors with respect to the Acquired Assets than would be provided by

any other practically available alternative; (f) taking into consideration all relevant factors and

circumstances, and after taking account of the Bid Protections, no other entity has offered to

purchase the Acquired Assets for greater economic value to the Debtors or their estates; and (g)

the Debtors’ determination that the Asset Purchase Agreement constitutes the highest or otherwise

best offer for the Acquired Assets constitutes a valid and sound exercise of the Debtors’ business

judgment.




                                           5
                                                                       US_ACTIVE-154466812.6
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                            Main Document     Page 49 of 326
       L.      No Successor Liability. Neither the Buyer nor any of its affiliates, officers,

directors, shareholders, members, partners, principals or any of their respective representatives,

successors, or assigns is an “insider or “affiliate” of the Debtors, as those terms are defined in the

Bankruptcy Code, and no common identity of incorporators, directors, or stockholders existed or

exists between the Buyer and the Debtors. The transfer of the Acquired Assets to and the

assumption of the Assumed Liabilities by the Buyer, except as otherwise set forth in the Asset

Purchase Agreement, does not, and will not, subject the Buyer to any liability whatsoever, with

respect to the operation of the Debtors’ businesses prior to the closing of the Sale or by reason of

such transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, in any theory of law or

equity including, without limitation, any laws affecting antitrust, successor, transferee, or vicarious

liability. Pursuant to the Asset Purchase Agreement, the Buyer is not purchasing all of the Debtors’

assets in that the Buyer is not purchasing any of the Excluded Assets or assuming the Excluded

Liabilities, and the Buyer is not holding itself out to the public as an alter ego or a continuation of

the Debtors. The Sale does not amount to a consolidation, merger, or de facto merger of the Buyer

and the Debtors. There is no substantial continuity between the Buyer and the Debtors, and there

is no continuity of enterprise between the Debtors and the Buyer. The Buyer is not a mere

continuation of the Debtors or the Debtors’ estates, and the Buyer does not constitute a successor

to the Debtors or the Debtors’ estates. None of the Transactions, including, without limitation, the

Sale or the assumption and assignment of the Assigned Contracts, is being undertaken for the

purpose of escaping liability for any of the Debtors’ debts or hindering, delaying, or defrauding

creditors under the Bankruptcy Code or for any other purpose that would give rise to statutory or

common law fraudulent conveyance or fraudulent transfer claims, whether under the Bankruptcy




                                             6
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 50 of 326
Code or under the laws of the United States, any state, territory, possession thereof, the District of

Columbia, or any other applicable jurisdiction with laws substantially similar to the foregoing.

       M.      Acquired Assets Property of the Estate. The Acquired Assets are property of the

Debtors’ estates and title thereto is vested in the Debtors’ estates.

       N.      Sale in Best Interest/Fiduciary Duties.          The Debtors have demonstrated a

sufficient basis and compelling circumstances requiring them to enter into the Asset Purchase

Agreement and sell the Acquired Assets and such actions are appropriate under the circumstances

of these Chapter 11 Cases, are in the best interests of the Debtors, their estates and creditors, and

other parties in interest, and represent a reasonable exercise of business judgment by the Debtors

and the Restructuring Committee and their fulfillment of their fiduciary duties under applicable

law. Approval of the Asset Purchase Agreement, the Sale, and the Transactions at this time is in

the best interests of the Debtors, their creditors, their estates, and all other parties in interest.

Unless the sale is concluded expeditiously, the recoveries of all of the Debtors’ estates and

constituencies are likely to be adversely affected.

       O.      Not a Sub Rosa Plan. The consummation of the Sale outside of a plan of

reorganization pursuant to the Asset Purchase Agreement neither impermissibly restructures the

rights of the Debtors’ creditors nor impermissibly dictates the terms of a plan of reorganization or

liquidation for the Debtors. The Asset Purchase Agreement, the Sale and the transactions

contemplated therein and associated therewith do not constitute an impermissible sub rosa

Chapter 11 plan for which approval has been sought without the protections that a disclosure

statement would afford.

       P.      Arm’s-Length Sale.         The Asset Purchase Agreement, the Sale, and the

Transactions were negotiated, proposed, and entered into by the Debtors and the Buyer without




                                             7
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 51 of 326
collusion, in good faith, and from arm’s-length bargaining positions. Neither the Debtors, their

insiders and affiliates, nor the Buyer have engaged in any conduct that would cause or permit the

Asset Purchase Agreement, the Sale, or any part of the transactions thereby to be avoided under

Bankruptcy Code Section 363(n).

       Q.      Good Faith Buyer. The Buyer is a good faith purchaser under Bankruptcy Code

Section 363(m) and, as such, is entitled to all of the protections afforded thereby. Specifically:

(i) the Buyer recognized that the Debtors were free to deal with any other party interested in

acquiring the Acquired Assets; (ii) the Buyer complied in all respects with the provisions of the

Bidding Procedures Order; (iii) the Buyer agreed to subject its bid to the competitive bid

procedures set forth in the Bidding Procedures Order; (iv) all payments to be made by the Buyer

in connection with the Sale have been disclosed; (v) no common identity of directors, officers or

controlling stockholders exists among the Buyer and the Debtors; (vi) the negotiations and

execution of the Asset Purchase Agreement was at arm’s-length and in good faith, and at all times

each of the Buyer and the Debtors were represented by competent counsel of their choosing; (vii)

the Buyer did not in any way induce or cause the Chapter 11 filing of the Debtors; and (viii) the

Buyer has not acted in a collusive manner with any person. The Buyer will be acting in good faith

within the meaning of Bankruptcy Code Section 363(m) in closing the transactions contemplated

by the Asset Purchase Agreement.

       R.      Corporate Authority. Each Debtor (i) has full corporate power and authority to

execute the Asset Purchase Agreement and all other documents contemplated thereby, and the Sale

of the Acquired Assets has been duly and validly authorized by all necessary corporate actions of

each of the Debtors; (ii) has all of the corporate power and authority necessary to consummate the

transactions contemplated by the Asset Purchase Agreement; (iii) has taken all corporate action




                                           8
                                                                       US_ACTIVE-154466812.6
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                            Main Document     Page 52 of 326
necessary to authorize and approve the Asset Purchase Agreement and the consummation by the

Debtors of the transactions contemplated thereby; and (iv) needs no consents or approvals, other

than those expressly provided for in the Asset Purchase Agreement, which may be waived in

accordance with the terms therewith.

       S.      Free and Clear Findings Required by the Buyer. The Buyer would not have

entered into the Asset Purchase Agreement and would not consummate the Sale Transaction, thus

adversely affecting the Debtors, their estates, and their creditors, if the Sale of the Acquired Assets

to the Buyer and the assumption and assignment of Acquired Contracts, were not, pursuant to

Bankruptcy Code Section 363(f), free and clear (except for Permitted Liens and Assumed

Liabilities) of (i) all liens (statutory or otherwise), claims, mortgages, deeds of trust, pledges,

charges, security interests, rights of first refusal, hypothecations, encumbrances, easements,

servitudes, leases or subleases, rights-of-way, encroachments, restrictive covenants, restrictions on

transferability or other similar restrictions, rights of offset or recoupment, right of use or

possession, licenses, indentures, instruments, conditional sale arrangements, (ii) all claims as

defined in Bankruptcy Code Section 101(5), including all rights or causes of action (whether in

law or in equity), proceedings, warranties, guarantees, indemnities, rights of recovery, setoff,

recoupment, indemnity or contribution, obligations, demands, restrictions, indemnification claims,

or liabilities relating to any act or omission of the Debtors or any other person prior to the Closing,

consent rights, options, contract rights, covenants, and interests of any kind or nature whatsoever

(known or unknown, matured or unmatured, accrued, or contingent and regardless of whether

currently exercisable), whether arising prior to or subsequent to the commencement of the above-

captioned cases, and whether imposed by agreement, understanding, law, equity or otherwise, and

(iii) all debts, liabilities, obligations, contractual rights and claims and labor, employment and




                                             9
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 53 of 326
pension claims, in each case, whether known or unknown, choate or inchoate, filed or unfiled,

scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or unperfected,

allowed or disallowed, contingent or non-contingent, liquidated or unliquidated, matured or un-

matured, material or non-material, disputed or undisputed, whether arising prior to or subsequent

to the commencement of these Chapter 11 Cases, and whether imposed by agreement,

understanding, law, equity or otherwise (excluding Permitted Liens and Assumed Liabilities, (i),

(ii), and (iii) collectively, the “Interests”). Except as expressly provided in the Asset Purchase

Agreement, the Sale shall be free and clear of, and the Buyer shall not be responsible for, any

Interests, including, without limitation, in respect of the following: (i) any rights or Interests based

on any successor or transferee liability, (ii) any Interests that purport to give any party a right or

option to effect any forfeiture, modification, right of first offer or first refusal, or termination of

the Debtors’ or the Buyer’s interest in the Acquired Assets, or any similar rights; (iii) any labor or

employment agreements; (iv) mortgages, deeds of trust, and security interests; (v) intercompany

loans and receivables between the Debtors and any non-Debtor subsidiary; (vi) any pension,

multiemployer plan (as such term is defined in Section 3(37) or Section 4001(a)(3) of ERISA),

health or welfare, compensation or other employee benefit plans, agreements, practices, and

programs, including, without limitation, any pension plans of the Debtors or any multiemployer

plan to which the Debtors have at any time contributed to or had any liability or potential liability;

(vii) any other employee, worker’s compensation, occupational disease, or unemployment or

temporary disability related claim, including, without limitation, claims that might otherwise arise

under or pursuant to (a) the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”), (b) the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the

Federal Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age




                                             10
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 54 of 326
Discrimination and Employment Act of 1967 and Age Discrimination in Employment Act, as

amended, (g) the Americans with Disabilities Act of 1990, (h) the Consolidated Omnibus Budget

Reconciliation Act of 1985, as amended, including, without limitation, the requirements of Part 6

of Subtitle B of Title I of ERISA and Section 4980B of the Code and of any similar state law

(collectively, “COBRA”), (i) state discrimination laws, (j) state unemployment compensation

laws or any other similar state laws, (k) any other state or federal benefits or claims relating to any

employment with the Debtors or any of their predecessors, or (1) the WARN Act (29 U.S.C.

§§2101 et seq.); (viii) any bulk sales or similar law; (ix) any tax statutes or ordinances, including,

without limitation, the Internal Revenue Code of 1986, as amended; (xii) any unexpired and

executory contract or unexpired lease to which a Debtor is a party that is not an Assigned Contract

that will be assumed and assigned pursuant to this Sale Order and the Asset Purchase Agreement;

(xiii) any other Excluded Liabilities as provided in the Asset Purchase Agreement. A sale of the

Acquired Assets other than one free and clear of all Interests would yield substantially less value

for the Debtors’ estates, with less certainty, than the Sale as contemplated. Therefore, the Sale

contemplated by the Asset Purchase Agreement and approved herein free and clear of all Interests,

except for Permitted Liens and Assumed Liabilities, is in the best interests of the Debtors, their

estates and creditors, and all other parties in interest.

        T.      Valid and Binding Transfer. The transfer of the Acquired Assets to the Buyer

will be a legal, valid, and effective transfer of the Acquired Assets and, except for the Permitted

Liens and Assumed Liabilities, will vest the Buyer with all right, title, and interest of the Debtors

to the Acquired Assets free and clear of all Interests and any liabilities of the Debtors.

        U.      Satisfaction of Section 363(f) Standards. The transfer of the Acquired Assets to

the Buyer under the Asset Purchase Agreement shall be a legal, valid, and effective transfer of all




                                              11
                                                                          US_ACTIVE-154466812.6
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                               Main Document     Page 55 of 326
the legal, equitable, and beneficial right, title and interest in and to the Acquired Assets free and

clear of all Interests, other than the Assumed Liabilities and Permitted Liens. The Debtors may

sell the Acquired Assets free and clear of all Interests, except for the Permitted Liens and the

Assumed Liabilities, because, in each case, one or more of the standards set forth in Bankruptcy

Code Section 363(f)(1) through (5) has been satisfied, with all such Liens and Interests to attach

to the proceeds of the Sale Transaction to be received by the Debtors with the same validity, force,

priority and effect that they had as against the Acquired Assets, and any claims and defenses the

Debtors and their estates may possess with respect thereto. Those holders of Interests, and non-

debtor parties to the Assigned Contracts who did not object, or who withdrew their objections, to

the Motion are, without limitation, deemed to have consented pursuant to Bankruptcy Code

Section 363(f)(2). In all cases, each such person with Interests in the Acquired Assets is enjoined

from taking any action against the Buyer, the Buyer’s affiliates, or any agent of the foregoing to

recover any such Interest.

        V.      Necessity of Order. The Buyer would not have entered into the Asset Purchase

Agreement and would not consummate the Sale Transaction without all of the relief provided for

in this Sale Order (including, but not limited to, that the transfer of the Acquired Assets to the

Buyer be free and clear of all Interests (other than Permitted Liens and the Assumed Liabilities)).

The consummation of the Sale Transaction pursuant to this Sale Order and the Asset Purchase

Agreement is necessary for the Debtors to maximize the value of their estates for the benefit of all

creditors and other parties in interest.

        W.      Time of the Essence. The sale of the Acquired Assets must be approved and

consummated promptly in order to preserve the value of the Acquired Assets. Therefore, time is




                                             12
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 56 of 326
of the essence in consummating the Sale, and the Debtors and the Buyer intend to close the Sale

as soon as reasonably practicable.

       X.      Assigned Contracts. The Debtors have demonstrated that it is their sound business

judgment to sell, assume, and assign the “Assumed Contracts” and “Assumed Leases” (as such

terms are defined in the Asset Purchase Agreement), including, without limitation, the unexpired

leases and executory contracts designated on Schedule 1.1(j) of the Asset Purchase Agreement

(collectively, the “Assigned Contracts” and, individually, an “Assigned Contract”) to the Buyer

in connection with the consummation of the Sale, and the assumption and assignment of the

Assigned Contracts is in the best interests of the Debtors, their estates and creditors, and other

parties in interest. The Assigned Contracts being assigned to the Buyer are an integral part of the

Acquired Assets being purchased by the Buyer, and, accordingly, such assumption and assignment

of the Assigned Contracts and the liabilities associated therewith are reasonable and enhance the

value of the Debtors’ estates. No section of any Assigned Contract that purports to prohibit,

restrict, impose any penalty or fee on, or condition the use, consideration, or assignment of any

such Assigned Contract in connection with the Transactions shall have any force or effect.

       Y.      Cure and Adequate Assurance. Through Buyer’s commitment to pay the Buyer

Cure Amount (or, in the case of the Backup Bidder (as defined below), the Cure Amount) related

to the Assigned Contracts and upon the payment of the Buyer Cure Amount (or, in the case of the

Backup Bidder, the Cure Amount) by the Buyer and the Seller Cure Amount, if any, pursuant to

the terms of the Asset Purchase Agreement, the Debtors (solely in connection with closing of the

Successful Bid and not in connection with the Backup Bid) and the Buyer, as applicable, have

cured or otherwise have demonstrated their ability to cure any default with respect to any act or

omission that occurred prior to the Closing (as defined in the Asset Purchase Agreement) under




                                           13
                                                                       US_ACTIVE-154466812.6
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                            Main Document     Page 57 of 326
any of the Assigned Contracts, within the meaning of Bankruptcy Code Section 365(b)(l)(A). The

proposed Cure Costs or any other cure amount reached by agreement after any objection by a

counterparty to an Assigned Contract (an “Assigned Contract Objection”) or otherwise are

deemed the amounts necessary to “cure” all “defaults,” each within the meaning of Bankruptcy

Code Section 365(b), under such Assigned Contracts. The Buyer’s promise to perform the

obligations under the Assigned Contracts shall constitute adequate assurance of its future

performance of and under the Assigned Contracts, within the meaning of Bankruptcy Code

Sections 365(b)(l) and 365(f)(2). Subject to the Bidding Procedures Order, all counterparties to

the Assigned Contracts who did not file an Assigned Contract Objection or an objection to the

assumption and assignment of the Assigned Contracts prior to the Sale Hearing, are deemed to

consent to the assumption by the Debtors of their respective Assigned Contract and the assignment

thereof to the Buyer. The filed objections of all counterparties to the Assigned Contracts that were

heard at the Sale Hearing (to the extent not withdrawn or adjourned), were considered by the Court,

and are overruled on the merits with prejudice. The Court finds that, with respect to all such

Assigned Contracts, the payment of the proposed Cure Costs by the Buyer or, solely in connection

with Successful Bid and not in connection with the Backup Bid, the Seller, as applicable, in

accordance with the terms of the Asset Purchase Agreement is appropriate and is deemed to fully

satisfy the Debtors’ obligations under Bankruptcy Code Section 365(b). Accordingly, and without

limitation of the Buyer’s rights under Sections 1.5(b) and 1.5(d) of the Asset Purchase Agreement

(or Sections 1.5(a) and 1.5(d) of the Backup Bid Agreement (as defined below)), all of the

requirements of Bankruptcy Code Section 365(b) have been satisfied for the assumption and the

assignment by the Debtors to the Buyer of each of the Assigned Contracts. To the extent any

Assigned Contract is not an executory contract within the meaning of Bankruptcy Code Section




                                            14
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 58 of 326
365, it shall be transferred to the Buyer in accordance with the terms of this Sale Order that are

applicable to the Acquired Assets. In addition, for the avoidance of doubt, to the extent the Backup

Bidder becomes the Successful Bidder as set forth in this Sale Order, the provisions herein with

respect to the Assigned Contracts shall apply likewise to the Backup Bidder as Buyer, in

accordance with the terms of the Backup Bid Agreement.

        Z.      Unenforceability of Anti-Assignment Provisions.           Any provisions in any

Assigned Contract that restrict, limit, prohibit or condition the assumption, assignment, and sale

of the Assigned Contracts or that allow the counterparty so such Assigned Contract to terminate,

recapture, impose any penalty or fee, accelerate, increase any rate, condition on renewal or

extension, or modify any term or condition upon the assignment of such Assigned Contract, should

be deemed and found to be unenforceable anti-assignment provisions that are void and of no force

and effect within the meaning of Bankruptcy Code Section 365(f).

        AA.     Objections are Overruled. All objections to the relief requested in the Motion

that have not been withdrawn, waived, adjourned or settled as announced to the Court at the Sale

Hearing or by stipulations filed with the Court are overruled except as otherwise set forth herein.

        BB.     Final Order. This Sale Order constitutes a final order within the meaning of 20

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), the Court expressly

finds that there is no just reason for delay in the implementation of this Sale Order and expressly

directs entry of judgment as set forth herein.

        CC.     Best Interest. Entry of this Sale Order is in the best interests of the Debtors, the

Debtors’ estates, their creditors, and other parties in interest.

        DD.     Findings and Conclusions. The findings of fact and conclusions of law herein

constitute the Court’s findings of fact and conclusions of law for the purposes of Bankruptcy Rule




                                             15
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 59 of 326
7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are

conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of

fact, they are adopted as such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

General Provisions

       1.      The Motion is granted and the relief requested therein with respect to the Sale is

granted and approved in its entirety, as set forth herein.

       2.      Any objections to the entry of this Sale Order or to the relief granted herein or the

relief requested in the Motion, including any objections to the proposed Cure Costs or the

assumption and assignment of any Assigned Contracts, that have not been adjourned, withdrawn,

waived, or settled, or not otherwise addressed or resolved pursuant to the terms hereof, if any,

hereby are denied and overruled on the merits with prejudice.

Approval of the Sale of the Acquired Assets

       3.      The Debtors are authorized to enter into the Asset Purchase Agreement (and all

ancillary documents) and all the terms and conditions thereof, and all of the Transactions

contemplated therein are approved in all respects. The transfer of the Acquired Assets by the

Debtors to the Buyer shall be a legal, valid and effective transfer of the Acquired Assets.

       4.      Pursuant to Bankruptcy Code Section 363(b), the sale of the Acquired Assets to the

Buyer free and clear of all Interests (other than the Permitted Liens and the Assumed Liabilities),

and the transactions contemplated thereby is approved in all respects.

Sale and Transfer of the Acquired Assets

       5.      Pursuant to Bankruptcy Code Sections 105, 363, and 365, the Debtors are

authorized to (a) take any and all actions necessary or appropriate to perform their obligations

under, and comply with the terms of, the Asset Purchase Agreement and consummate the Sale and


                                             16
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 60 of 326
the Transactions pursuant to, and in accordance with, the terms and conditions of the Asset

Purchase Agreement and this Sale Order, including, without limitation (i) executing,

acknowledging, and delivering such deeds, assignments, conveyances and other assurances,

documents, and instruments of transfer and taking any action for purposes of assigning,

transferring, granting, conveying, and conferring to the Buyer, or reducing to possession, any or

all of the Acquired Assets and (ii) entering into the Ancillary Agreements, any transition services

or operations support agreements with the Buyer and any other agreements related to implementing

the Transactions and (b) take any and all further actions as may be necessary or appropriate to the

performance of their obligations as contemplated by the Asset Purchase Agreement or this Sale

Order. The Debtors are further authorized to pay, without further order of this Court, whether

before, at, or after the Closing, any reasonable expenses or costs that are required to be paid to

consummate the Transactions or perform their obligations under the Asset Purchase Agreement.

       6.      Following the Closing, the Debtors or the Buyer and/or their respective designees

are authorized to execute and file a certified copy of this Sale Order, which, once filed, registered

or otherwise recorded, shall constitute conclusive evidence of the release of all obligations,

liabilities, and Interests in the Acquired Assets of any kind or nature whatsoever (other than the

Permitted Liens and Assumed Liabilities). Upon the Closing and the Debtors’ receipt of the

Purchase Price, this Sale Order shall be construed and shall constitute for any and all purposes a

full and complete general assignment, conveyance, and transfer of the Debtors’ interests in the

Acquired Assets and a bill of sale transferring good and marketable title in the Acquired Assets to

the Buyer free and clear of all Interests, except for the Permitted Liens and Assumed Liabilities.

Each and every federal, state, and local governmental agency, quasi-agency, or department is




                                            17
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 61 of 326
hereby authorized to accept any and all documents and instruments necessary and appropriate to

consummate the transactions.

       7.      Except for the Permitted Liens, Assumed Liabilities or as expressly provided in the

Asset Purchase Agreement, pursuant to Bankruptcy Code Sections 105(a) and 363(f), upon the

Closing and the Debtors’ receipt of the Purchase Price, the Acquired Assets shall be transferred to

the Buyer as required under the Asset Purchase Agreement, and such transfer shall be free and

clear of all Interests of any person, including, without limitation, all such Interests specifically

enumerated in this Sale Order, whether arising by agreement, by statute, or otherwise and whether

occurring or arising before, on, or after the Petition Date, whether known or unknown, occurring,

or arising prior to such transfer, with all such Interests to attach to the proceeds of the Sale

ultimately attributable to the property against or in which the holder of an Interest claims or may

claim an Interest, in the order of their priority, with the same validity, force, and effect which they

now have, subject to any claims and defenses the Debtors may possess with respect thereto.

Without limiting the generality of the foregoing, the Acquired Assets shall be transferred to the

Buyer free and clear of the following: (i) satisfy and release of record, Mortgage, Assignment of

Leases and Rents, Security Agreement and Fixture Filing, dated June 15, 2018, and filed for record

June 19, 2018, in/as Instrument No. 2018-05836 of the Records of Lonoke County, AR, executed

by Remington Arms Company, LLC, in favor of Ankura Trust Company, LLC, securing the

original principal amount of $55,000000; (ii) satisfy and release of record, Mortgage, Assignment

of Leases and Rents, Security Agreement and Fixture Filing, dated June 15, 2018, and filed for

record June 19, 2020, in/as Instrument No. 2018-05387, of the records of Lonoke County, AR,

executed by Remington Arms Company, LLC, in favor of Ankura Trust Company, LLC, securing

the original principal amount of $100,000,000; (iii) satisfy and release of record, Mortgage,




                                             18
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 62 of 326
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated April 18, 2019,

and filed for record April 22, 2019, in/as Instrument No. 2019-03652, of the Records of Lonoke

County, AR, executed by Remington Arms Company, LLC, in favor of Cantor Fitzgerald

Securities, securing the original principal amount of $90,500,000; and (iv) satisfy and release of

record, Lien Subordination Agreement by and between Remington Arms Company, LLC, Cantor

Fitzgerald Securities, and Ankura Trust Company, LLC, dated February 21, 2020, and filed for

record February 28, 2020, in/as Instrument No. 2020-02102, records of Lonoke County, Arkansas.

        8.      The transfer of the Acquired Assets to the Buyer pursuant to the Asset Purchase

Agreement constitutes a legal, valid, and effective transfer of the Acquired Assets and shall vest

the Buyer with all right, title, and interest of the Debtors in and to the Acquired Assets free and

clear of all Interests of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, with all such Interests to attach to the proceeds of the Sale ultimately attributable to the

property against or in which the holder of an Interest claims or may claim an Interest, in the order

of their priority, with the same validity, force, and effect which they now have, subject to any

claims and defenses the Debtors may possess with respect thereto.

        9.      All persons and entities are prohibited and enjoined from taking any action to

adversely affect or interfere with the ability of the Debtors to transfer the Acquired Assets to the

Buyer in accordance with the Asset Purchase Agreement and this Sale Order; provided that the

foregoing restriction shall not prevent any party from appealing this Sale Order in accordance with

applicable law or opposing any appeal of this Sale Order, or from enforcing its rights under

Bankruptcy Code Section 365 or relieve the Buyer of any Assumed Liability.

        10.     Except as expressly permitted by the Asset Purchase Agreement or this Sale Order,

all persons and entities, including, but not limited to, all debt security holders, equity security




                                             19
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 63 of 326
holders, governmental, tax, and regulatory authorities, lenders, trade creditors, dealers, employees,

litigation claimants, contract counterparties and other creditors, holding liens, claims

encumbrances, and other interests of any kind or nature whatsoever, including, without limitation,

rights or claims based on any taxes or successor or transferee liability, against or in a Debtor or

the Acquired Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, senior or subordinated), arising under or out of, in connection with,

or in any way relating to, the Debtors, the Acquired Assets or the operation of the Acquired Assets

before the Closing, or the transactions contemplated by the Asset Purchase Agreement, including,

without limitation, the Sale and the assumption and assignment of the Assigned Contracts, are

forever barred, estopped, and permanently enjoined from asserting against the Buyer, its respective

successors and assigns, its respective property and the Acquired Assets, such persons’ or entities’

liens, claims, encumbrances, or other Interests, including, without limitation, rights or claims based

on any taxes or successor or transferee liability, provided that nothing herein shall impair or

otherwise affect any right under Bankruptcy Code Section 365 of a lease or contract counterparty

to an Assigned Contract under its respective Assigned Contract(s), or relieve the Buyer of any

Assumed Liability.

       11.     Upon the Closing, each of the Debtors’ creditors and any other holder of an Interest

is authorized and directed, without cost to the Debtors, to execute such documents and take all

other actions as may be necessary to release its Interest in the Acquired Assets, if any, as such

Interest may have been recorded or may otherwise exist. If any person or entity that has filed

financing statements or other documents or agreements evidencing an Interest in the Debtors or

the Acquired Assets shall not have delivered to the Debtors prior to the Closing, in proper form

for filing and executed by the appropriate parties, termination statements, instruments of




                                            20
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 64 of 326
satisfaction, releases of all Interests, which the person or entity has with respect to the Debtors or

the Acquired Assets or otherwise, then the Buyer and its designees are authorized to execute and

file such statements, instruments, releases, and other documents on behalf of the person or entity

with respect to the Debtors or the Acquired Assets and to file, register, or otherwise record a

certified copy of this Sale Order, which shall constitute conclusive evidence of the release of all

Interests of any kind or nature whatsoever in the Debtors or the Acquired Assets (other than the

Permitted Liens and Assumed Liabilities). Each and every federal, state, and local governmental

agency or department is hereby authorized to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

       12.     Upon the Closing and the Debtors’ receipt of the Purchase Price, all entities that

are currently, or on the Closing may be, in possession of some or all of the Acquired Assets are

hereby directed to surrender possession of the Acquired Assets to the Buyer, unless the Buyer

otherwise agrees.

       13.     This Sale Order is self-executing, and neither the Debtors nor the Buyer shall be

required to execute or file releases, termination statements, assignments, consents, or other

instruments to effectuate, consummate, and implement the provisions of this Sale Order.

       14.     To the maximum extent permitted by applicable non-bankruptcy law, (a) the Buyer

shall be authorized, as of the Closing Date, to operate under any license, permit, registration and

governmental authorization or approval (collectively, the “Permits”) of the Debtors with respect

to and included in the Acquired Assets, and (b) all Permits that are included in the Acquired Assets

are deemed to have been, and hereby are directed to be, transferred to the Buyer as of the Closing

Date. Nothing in this Sale Order, and nothing in the foregoing sentence, authorizes the transfer or




                                            21
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 65 of 326
assignment of any governmental Permit or the discontinuation of any obligation thereunder

without compliance with all applicable legal requirements and approvals under police or regulatory

law. To the extent any Permit cannot be transferred to the Buyer in accordance with this paragraph,

the Buyer, with such assistance from the Debtors as is required under the Asset Purchase

Agreement, will work promptly and diligently to apply for and secure all necessary government

approvals for the transfer or new issuance of the Permit(s) to the Buyer, and the Debtors shall

maintain the Permits to the extent required under and subject to the terms of the Asset Purchase

Agreement. For the avoidance of doubt, while nothing in this Sale Order or the Asset Purchase

Agreement releases, nullifies, limits, waives, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit, Buyer shall be entitled to operate under each state

Permit currently held by or on behalf of the Debtors in relation to the Acquired Assets until such

time as each such Permit is transferred to the Buyer and/or an equivalent Permit is issued to the

Buyer.

         15.   To the extent provided by Bankruptcy Code Section 525, no governmental unit may

deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the

operation of the Acquired Assets sold, transferred, or conveyed to the Buyer on account of the

filing or pendency of these Chapter 11 Cases or the consummation of the transactions

contemplated by the Asset Purchase Agreement and this Sale Order.

Implementation of the Sale

         16.   On Closing, the Buyer shall (a) pay the Purchase Price to the Debtors; (b) pay the

Cure Costs as more fully described in paragraph 30 of this Sale Order and the Asset Purchase

Agreement; (c) assume the Assumed Liabilities; and (d) perform any other obligations required to

be performed by Buyer on the Closing. Each and every federal, state, and local governmental




                                           22
                                                                       US_ACTIVE-154466812.6
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                            Main Document     Page 66 of 326
agency or department is hereby authorized to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

       17.     Within three (3) business days of the Debtors’ receipt of the Net Sale Proceeds (as

defined in the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 (I)

Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying Automatic

Stay, and (IV) Granting Related Relief [Docket No. 410] (as it may be modified from time to time,

the “Cash Collateral Order”)) from the sale of the Acquired Assets, the Debtors shall pay the

Net Sale Proceeds of the Acquired Assets to the Priority Term Loan Agent, for the account of the

Priority Term Loan Secured Creditors, to the extent required under and in accordance with the

terms of the Cash Collateral Order or such other order of the Court. Upon the Priority Term Loan

Agent’s timely receipt of such payment, (a) the Priority Term Loan Obligations shall be paid and

satisfied to the extent of the payment and (b) all liens and security interests against the Acquired

Assets securing the Priority Term Loan Obligations shall be automatically released and discharged

without further action by any person. Upon the payment in full in cash of the Priority Term Loan

Obligations and the occurrence of the Challenge Period Termination Date (as defined in the Cash

Collateral Order), (w) the Debtors shall have no further indebtedness, liabilities or obligations

owing under the Priority Term Loan Credit Agreement or the other “Financing Agreements” (as

defined in the Priority Term Loan Agreement, the “Priority Term Loan Documents”), (x) other

than any provisions thereof that survive pursuant to the terms thereof, the Priority Term Loan

Credit Agreement and all other Priority Term Loan Documents (including, without limitation, any

mortgages, guaranties and security agreements) and all of the Debtors’ obligations thereunder shall

terminate and be of no further force and effect, (y) all liens and security interests against the




                                            23
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 67 of 326
property and assets of the Debtors securing the Priority Term Loan Obligations shall be

automatically fully released and discharged without further action by any person, and (z) each

deposit account control agreement in respect of or other sweeps or blocks of any Debtor’s deposit

accounts or lockboxes in favor of any of the Priority Term Loan Secured Parties shall terminate.

        18.     The Debtors shall pay the Net Sale Proceeds from the sale of the Acquired Assets

to the FILO Agent, for the account of the FILO Term Loan Secured Creditors, to the extent

required under and in accordance with the terms of the Cash Collateral Order or such other order

of the Court. For the avoidance of doubt, any further payment to the FILO Agent shall be subject

to orders previously entered by this Court and any further orders of this Court or provided under

the Debtors’ Chapter 11 plan.

        19.     All parties in interest in these Chapter 11 Cases expressly reserve their rights with

respect to any allocation of the Purchase Price or value among the purchased Acquired Assets, and

any allocation of the Purchase Price or value among the purchased Acquired Assets as determined

by the Buyer shall not be determinative or binding on any party in interest in these Chapter 11

Cases except as ordered by the Court after notice and a hearing.

No Successor Liability

        20.     Other than as expressly set forth in the Asset Purchase Agreement, the Buyer shall

not have any successor, transferee, derivative, or vicarious liabilities of any kind or character for

any Interests, including under any theory of successor or transferee liability, de facto merger or

continuity, whether known or unknown as of the Closing, now existing or hereafter arising,

whether fixed or contingent, asserted or unasserted, liquidated or unliquidated, including without

limitation, with respect to any of the following: (i) any foreign, federal, state, or local revenue law,

pension law, ERISA, COBRA, tax law, labor law, employment law, the WARN Act, antitrust law,




                                             24
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 68 of 326
CERCLA, and any other environmental, health and safety laws, or other law, rule, or regulation

(including, without limitation, filing requirements under any such laws, rules or regulations); (ii)

under any products liability law, rule, regulation, or doctrine with respect to the Debtors’ liability

under such law, rule, regulation, or doctrine, or under any product warranty liability law or

doctrine; (iii) under any unfair trade practices law, rule, regulation or doctrine with respect to the

Debtors’ liability under such law, rule, regulation or doctrine, or under any unfair trade practices

liability law or doctrine; (iv) any employment or labor agreements, consulting agreements,

severance arrangements, change-in-control agreements, or other similar agreement to which the

Debtors are a party; (v) any welfare, compensation, or other employee benefit plans, agreements,

practices, and programs, including, without limitation, any pension plan of the Debtors; (vi) the

cessation of the Debtors’ operations, dismissal of employees, or termination of employment or

labor agreements or pension, welfare, compensation, or other employee benefit plans, agreements,

practices and programs, obligations that might otherwise arise from or pursuant to (a) ERISA, (b)

the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal

Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age Discrimination and

Employment Act of 1967, (g) the Americans with Disabilities Act of 1990, or (h) COBRA; (vii)

any liabilities, debts, or obligations of or required to be paid by the Debtors for any taxes of any

kind for any period; (viii) any environmental liabilities, debts, claims fines, penalties, or

obligations arising from conditions, facts or circumstances first existing or occurring on or prior

to the Closing (including, without limitation, the presence of or exposure to chemical, hazardous,

toxic, polluting, or contaminating substances or wastes), which may be asserted on any basis and

at any time, including, without limitation, any liabilities, debts, claims, fines, penalties or

obligations arising under CERCLA, or any other environmental, health, and safety laws; (viii) any




                                            25
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 69 of 326
liabilities, debts, claims, fines, penalties, or obligations of or required to be paid by the Debtors for

any taxes of any kind for any period; (ix) any liabilities, debts, claims, fines, penalties, or

obligations of or required to be paid by the Debtors under any labor, employment, or other law,

rule, or regulation (including, without limitation, filing requirements under any such laws, rules,

or regulations); (x) any bulk sale law; and (xi) any litigation. The Buyer shall have no liability or

obligation under the WARN Act simply by virtue of its purchase of assets from the Debtors.

          21.   The Buyer has given substantial consideration under the Asset Purchase

Agreement, which consideration shall constitute valid and valuable consideration for the releases

of any potential claims of successor liability of the Buyer and which shall be deemed to have been

given in favor of the Buyer by all holders of Interests and liabilities (except for Permitted Liens

and the Assumed Liabilities) in or against the Debtors, or the Acquired Assets. Without limiting

the Buyer’s obligation to pay and satisfy the Assumed Liabilities, upon consummation of the Sale,

the Buyer shall not be deemed to (a) be the successor to the Debtors or their estates, (b) have, de

facto or otherwise, merged with or into the Debtors, or (c) be a mere continuation, alter ego or

substantial continuation of the Debtors under any theory of law or equity as a result of any action

taken in connection with the Asset Purchase Agreement or any of the transactions or documents

ancillary thereto or contemplated thereby or in connection with the acquisition of the Acquired

Assets.

          22.   Effective upon the Closing, except with respect to Assumed Liabilities and

Permitted Liens, all persons and entities are forever prohibited and enjoined from commencing or

continuing in any matter any action or other proceeding, whether in law or equity, in any judicial,

administrative, arbitral, or other proceeding against the Buyer or its assets (including the Acquired

Assets) with respect to any (a) Claim or Lien or (b) successor or transferee liability, including,




                                             26
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 70 of 326
without limitation, the following actions with respect to clauses (a) and (b): (i) commencing or

continuing any action or other proceeding pending or threatened; (ii) enforcing, attaching,

collecting, or recovering in any manner any judgment, award, decree, or order; (iii) creating,

perfecting, or enforcing any Lien or Claim; (iv) asserting any setoff, right of subrogation, or

recoupment of any kind; (v) commencing or continuing any action, in any manner or place, that

does not comply with, or is inconsistent with, the provisions of this Sale Order or other orders of

this Court, or the agreements or actions contemplated or taken in respect hereof; or (vi) revoking,

terminating, or failing or refusing to renew any License, permit, or authorization to operate any of

the Acquired Assets or conduct any of the businesses operated with such assets.

Good Faith

       23.     The transactions contemplated by the Asset Purchase Agreement are undertaken by

the Buyer without collusion and in good faith, as that term is used in Bankruptcy Code Section

363(m), and, accordingly, the reversal or modification on appeal of the authorization provided in

this Sale Order to consummate the Sale and the Transactions shall not affect the validity of the

transactions (including the assumption and assignment of any of the Assigned Contracts). The

Buyer is a purchaser in good faith of the Acquired Assets and is entitled to all the protections

afforded by Bankruptcy Code Section 363(m).

       24.     As a good faith purchaser of the Acquired Assets, the Buyer has not entered into an

agreement with any other potential bidders at the Auction (other than its agreement with the

Firearms Buyer as was fully disclosed to all participants at the Auction), and has not colluded with

any of the other bidders, potential bidders or any other parties interested in the Acquired Assets,

and, therefore, neither the Debtors nor any successor in interest to the Debtors’ estates shall be




                                            27
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 71 of 326
entitled to bring an action against the Buyer, and the Sale may not be avoided pursuant to Section

363(n) of the Bankruptcy Code.

        25.     The consideration provided by the Buyer for the Acquired Assets under the Asset

Purchase Agreement constitutes reasonably equivalent value, fair value, reasonable market value

and fair consideration under the Bankruptcy Code and under the laws of the United States, any

state, territory, possession, or the District of Columbia. The Sale may not be avoided under

Bankruptcy Code Section 363(n). The Asset Purchase Agreement was not entered into, and the

Sale is not being consummated, for the purpose of hindering, delaying, or defrauding creditors of

the Debtors under the Bankruptcy Code or for any other purpose that would give rise to statutory

or common law fraudulent conveyance or fraudulent transfer claims, whether under the

Bankruptcy Code or under the laws of the United States, any state, territory, possession thereof, or

the District of Columbia, or any other applicable jurisdiction with laws substantially similar to the

foregoing. Neither the Debtors nor the Buyer have entered into the Asset Purchase Agreement or

any agreement contemplated thereby or are consummating the Sale with any fraudulent or

otherwise improper purpose, including, without limitation, to evade any pension liabilities. No

other person or entity or group of persons or entities has offered to purchase the Acquired Assets

for an amount that would provide greater value to the Debtors and their estates than the value

provided by the Buyer. The Court’s approval of the Motion and the Asset Purchase Agreement

are in the best interests of the Debtors, the Debtors’ estates, their creditors, and all other parties in

interest.

        26.     The Buyer is not an “insider” as that term is defined in Section 101(31) of the

Bankruptcy Code.

Assumption and Assignment of Assigned Contracts; Assumed Liabilities




                                             28
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 72 of 326
       27.     Pursuant to Bankruptcy Code Sections 105(a), 363, and 365, the Bidding

Procedures Order, and subject to and conditioned upon the Closing of the Sale, the Debtors’ sale,

assumption and assignment to the Buyer of the Assigned Contracts is approved, and the

requirements of Bankruptcy Code Section 365(b)(1) with respect thereto are deemed satisfied.

       28.     The Debtors are authorized in accordance with Bankruptcy Code Sections 105(a)

and 365 to (i) assume and assign to the Buyer, effective as of the Closing and at such other times

as may be specified in accordance with the terms and conditions of the Asset Purchase Agreement,

as provided by, and in accordance with, the Bidding Procedures Order and the Asset Purchase

Agreement, the Assigned Contracts free and clear of all Interests of any kind or nature whatsoever,

other than the Permitted Liens and Assumed Liabilities, and (ii) execute and deliver to the Buyer

such documents or other instruments as the Buyer reasonably deems necessary to assign and

transfer the Assigned Contracts to the Buyer.

       29.     The Assigned Contracts shall be transferred and assigned to, pursuant to the

Bidding Procedures Order and the Asset Purchase Agreement, and thereafter remain in full force

and effect for the benefit of, the Buyer, notwithstanding any provision in any such Assigned

Contract (including, but not limited to, those of the type described in Bankruptcy Code Sections

365(b)(2), (e)(1), and (f)) that prohibits, restricts, or conditions such assignment or transfer. The

Debtors shall be relieved from any further liability with respect to the Assigned Contracts after

such assumption and assignment to the Buyer. The Debtors may assign each Assigned Contract

in accordance with Bankruptcy Code Sections 363 and 365, and any provisions in any Assigned

Contracts that prohibit or condition the assignment of such Assigned Contracts or terminate,

recapture, impose any penalty, condition, renewal, or extension, or modify any term or condition

upon the assignment of such Assigned Contracts, constitute unenforceable anti-assignment




                                            29
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 73 of 326
provisions which are void and of no force and effect. All other requirements and conditions under

Bankruptcy Code Sections 363 and 365 for the assumption by the Debtors and assignment to the

Buyer of each Assigned Contract have been satisfied.

       30.     All defaults and all other obligations or liabilities under any Assigned Contract

occurring, arising, or accruing prior to the date of the assignment or transfer to the Buyer shall be

deemed cured or satisfied upon payment by the Buyer and/or the Debtors (in each case in

accordance with Section 1.5 of the Asset Purchase Agreement) of the proposed Cure Cost, as set

forth in the Notice of Assumption and Assignment, any Supplemental Notice of Assumption and

Assignment, or any other cure amount reached by agreement after an Assigned Contract Objection

or otherwise, and, without limiting the foregoing, no effect shall be given to any default of the type

set forth in Bankruptcy Code Section 365(b)(2), or the type of default concerning an unexpired

lease of real property described in Bankruptcy Code Section 365(b)(1) whether or not such

Assigned Contract is an executory contract within the meaning of Bankruptcy Code Section 365.

       31.     Each non-Debtor counterparty to the Assigned Contracts shall be forever barred,

estopped, and permanently enjoined from (a) asserting against the Debtors, the Buyer, or their

respective property (including the Acquired Assets) any fee, acceleration, default, breach, Claim

(including any counterclaim, defense, or setoff capable of being asserted against the Debtors),

pecuniary loss, or condition to assignment existing, arising, or accruing as of the Closing Date, or

arising by reason of the Closing, including any breach related to or arising out of any change-in-

control provision in such Assigned Contracts, or any purported written or oral modification to the

Assigned Contracts, and (b) asserting against the Buyer (or its property, including the Acquired

Assets) any Claim or Lien, counterclaim, breach, condition or setoff asserted or capable of being




                                            30
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 74 of 326
asserted against the Debtors existing as of the Closing Date or arising by reason of the Closing

except for the Assumed Liabilities and Permitted Liens.

       32.     The Cure Costs amounts listed on the Notice of Assumption and Assignment, any

Supplemental Notice of Assumption and Assignment, or any other cure amount reached by

agreement after an Assigned Contract Objection or otherwise, reflect the sole amounts necessary

under Bankruptcy Code Section 365(b) to cure all monetary defaults under the Assigned Contracts,

and no other amounts are or shall be due to the non-debtor parties in connection with the

assumption by the Debtors and assignment to the Buyer of the Assigned Contracts.

Notwithstanding anything to the contrary herein, if the Cure Costs for an Assigned Contract is

determined to be greater than the proposed Cure Costs asserted in the Notice of Assumption and

Assignment or Supplemental Notice of Assumption and Assignment, the Buyer may decide, in its

discretion, not to assume that Assigned Contract. Notwithstanding anything to the contrary herein,

in each case in accordance with Bidding Procedures Order and the terms and conditions of the

Asset Purchase Agreement, the Buyer may decide (i) not to assume one or more unexpired leases

and executory contracts designated on Schedule 1.1(h) of the Asset Purchase Agreement (or

Schedule 1.1(g) of the Backup Bid Agreement), and (ii) to supplement Schedule 1.1(h) of the Asset

Purchase Agreement (or Schedule 1.1(g) of the Backup Bid Agreement) by including any

previously omitted unexpired lease or executory contract.

       33.     The failure of the Debtors or the Buyer to enforce at any time one or more terms or

conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or of the

Debtors’ and the Buyer’s rights to enforce every term and condition of the Assigned Contracts.




                                           31
                                                                       US_ACTIVE-154466812.6
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                            Main Document     Page 75 of 326
        34.      Notwithstanding anything in the Asset Purchase Agreement or this Sale Order to

the contrary and for the avoidance of doubt, the Acquired Assets shall not include any of the

Excluded Assets as set forth in Section 1.2 of the Asset Purchase Agreement.

        35.      The Buyer shall be responsible for the satisfaction of the Assumed Liabilities under

the Asset Purchase Agreement, including without limitation the Buyer Cure Amount (or in the

case of the Backup Bid Agreement, the Cure Amount) arising under the Assigned Contracts.

Except as provided in the Asset Purchase Agreement or this Sale Order, after the Closing, the

Debtors and their estates shall have no further liability or obligations with respect to any Assumed

Liability, including those arising under the Assigned Contracts, and all holders of such claims are

forever barred and estopped from asserting any claims under any Assumed Liability (including

those arising under the Assigned Contracts) against the Debtors, their successors or assigns, and

their estates.

Backup Bidder

        36.      SIG Sauer, Inc. (the “Backup Bidder”) is hereby approved as the “Backup Bidder”

under the Bidding Procedures Order, and pursuant to Bankruptcy Code Sections 105, 363, and

365, the Asset Purchase Agreement attached hereto as Exhibit B (the “Backup Bid Agreement”)

submitted by the Backup Bidder, the sale of the Acquired Assets (as defined in the Backup Bid

Agreement), and consummation of the Sale to the Backup Bidder are hereby approved as the

Backup Bid under the Bidding Procedures Order. The Backup Bid on the terms set forth in the

Backup Bid Agreement is hereby approved and authorized as a Backup Bid and shall remain open

as a Backup Bid pursuant to the terms of the Bidding Procedures Order and the bid terms submitted

at the Auction. In the event that the Successful Bidder cannot or refuses to consummate the Sale

because of a breach or failure on the part of the Successful Bidder, the Backup Bidder will be




                                             32
                                                                         US_ACTIVE-154466812.6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                              Main Document     Page 76 of 326
deemed the new Successful Bidder and the Debtors shall be authorized, but not directed, to close,

and take all actions necessary to close, with the Backup Bidder on the Backup Bid Agreement

without further order of the Court, and in such case, all findings and other provisions of this Sale

Order shall apply to the Backup Bidder and the Backup Bid Agreement to the same extent they do

with respect to the Buyer and the Asset Purchase Agreement.

Other Provisions

       37.     Nothing in this Sale Order or in the Asset Purchase Agreement entered into

pursuant to this Sale Order releases, nullifies, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit.

       38.     This Sale Order and the Asset Purchase Agreement shall be binding in all respects

upon all known and unknown creditors of, and holders of equity security interests in, any Debtor,

including any holders of Interests, all counterparties to the Assigned Contracts, all counterparties

to contracts that are not assumed or assigned, all successors and assigns of the Buyer, each Debtor

and their affiliates and subsidiaries, the Acquired Assets, and any trustees appointed in the Chapter

11 Cases or upon a conversion to cases under Chapter 7 of the Bankruptcy Code, and this Sale

Order shall not be subject to amendment or modification and the Asset Purchase Agreement shall

not be subject to rejection. Nothing contained in any Chapter 11 plan confirmed in any Debtor’s

bankruptcy case, any order confirming any such Chapter 11 plan, or any other order in the Chapter

11 Cases shall alter, conflict with, or derogate from, the provisions of the Asset Purchase

Agreement or this Sale Order.

       39.     To the extent applicable, the automatic stay pursuant to Section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Court (a) to allow the Buyer to give the Debtors any notice provided for in the




                                            33
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 77 of 326
Asset Purchase Agreement, and (b) to allow the Buyer to take any and all actions permitted by the

Asset Purchase Agreement.

       40.     No bulk sales law or similar law shall apply in any way to the transactions

contemplated by the Sale, the Asset Purchase Agreement, the Motion, and this Sale Order.

       41.     This Court retains jurisdiction, pursuant to its statutory powers under 28 U.S.C.

§ 157(b)(2), to, among other things, interpret, implement, and enforce the terms and provisions of

this Sale Order and the Asset Purchase Agreement, all amendments thereto, and any waivers and

consents thereunder, including, but not limited to, retaining jurisdiction to (i) enforce the terms of

the Asset Purchase Agreement; (ii) compel delivery of the Acquired Assets to the Buyer; (iii)

interpret, implement, and enforce the provisions of this Sale Order; (iii) protect the Buyer, any of

the Buyer’s affiliates, or any agent of the foregoing, against any Interests against the Debtors or

the Acquired Assets of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, and (iv) enter any order under Bankruptcy Code Sections 363 and 365.

       42.     No brokers were involved in consummation of the Sale, and no brokers’

commissions are due to any person in connection with the Sale; provided, however, that this

provision does not impact any transaction or other fees due to investment bankers or financial

advisors employed (a) by the Debtors, including, but not limited to Ducera Partners LLC, or certain

of their creditors for which the Debtors may be obligated to pay in accordance with an engagement

letter with such professional(s), or (b) by the Buyers.

       43.     To the extent there is any inconsistency between the terms of this Sale Order and

the terms of the Asset Purchase Agreement (including all ancillary documents executed in

connection therewith), the terms of this Sale Order shall govern.




                                            34
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 78 of 326
        44.    The failure to specifically include any particular provision of the Asset Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it

being the intent of the Court that the Asset Purchase Agreement be authorized and approved in its

entirety.

        45.    The Asset Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court, provided that the Debtors shall provide

the Bid Consultation Parties with three (3) business days’ notice thereof and provided further that

any such modification, amendment, or supplement does not, based on the Debtors’ judgment, have

a material adverse effect on the Debtors’ estates.

        46.    Notwithstanding the provisions of Bankruptcy Rules 6004(h) and 6006(d), this Sale

Order shall not be stayed for fourteen (14) days after its entry and shall be effective immediately

upon entry, and the Debtors and the Buyer are authorized to close the transaction immediately

upon entry of this Sale Order. Time is of the essence in closing the transactions referenced herein,

and the Debtors and the Buyer intend to close the transactions as soon as practicable. This Sale

Order is a final, appealable order and the period in which an appeal must be filed shall commence

upon the entry of this Sale Order.

        47.    The provisions of the Asset Purchase Agreement and this Sale Order may be

specifically enforced in accordance with the Asset Purchase Agreement notwithstanding the

appointment of any Chapter 7 or Chapter 11 trustee after the Closing.

        48.    Headings utilized in this Sale Order are for convenience of reference only, and do

not constitute a part of this Sale Order for any other purpose.




                                            35
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 79 of 326
       49.     All time periods set forth in this Sale Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       50.     The provisions of this Sale Order are non-severable and mutually dependent.

       51.     All issues raised by Oracle America, Inc. (“Oracle”) in Oracle’s Limited Objection

and Reservation of Rights Regarding (a) Debtors’ Motion for (a) an Order Establishing Bidding

Procedures and Granting Related Relief and (ii) an Order or Orders Approving the Sale of the

Debtors’ Assets; and (b) Notice of Executory Contracts and Unexpired Leases that May Be

Assumed and Assigned in Connection with the Sale of the Debtors’ Assets and the Proposed Cure

Cost with Respect Thereto (the “Oracle Objection”) [Docket No. 529] are expressly

reserved. The Oracle Objection may be set for hearing on an expedited basis upon the request of

Oracle and/or the Debtors.

       52.     Nothing in the Asset Purchase Agreement or in this Order shall have the effect of

transferring, impairing, reducing or otherwise limiting any of the Debtors’ rights in any insurance

policies covering Excluded Liabilities or the proceeds of such polices. For the avoidance of doubt,

the Debtors reserve control over the privilege concerning any retained documents and nothing in

this Order relieves the Debtors of any document retention obligations.

       53.     Notwithstanding anything to the contrary in this Order or the Asset Purchase

Agreement, the Debtors do not purport to assume or assign to Buyer the license agreement dated

as of January 23, 2008 between Magpul Industries Corp (“Magpul”) and the Debtors, and nothing

in this order limits or otherwise modifies, to the extent such license exists, any express or implied

license granted by the Debtors to Magpul in connection with Magpul’s production of accessories

for Debtors’ firearm products or any rights or defenses of the Debtors in connection therewith,




                                            36
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 80 of 326
including any right of revocation and any right to assign the Debtors’ rights in connection therewith

to the Buyer.




Dated: ___________________, 2020

                                      _______________________________________________
                                      UNITED STATES BANKRUPTCY JUDGE




                                            37
                                                                        US_ACTIVE-154466812.6
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36 Desc
                             Main Document     Page 81 of 326
                                 Exhibit A

                          Asset Purchase Agreement




                                                                 US_ACTIVE-154466812.6
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36       Desc
                      Main Document     Page 82 of 326
                                  Exhibit B

                            Backup Bid Agreement




                                                                 US_ACTIVE-154466812.6
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36       Desc
                      Main Document     Page 83 of 326
                                    Exhibit B

                      Redline of Roundhill Group, LLC Order




Case 20-81688-CRJ11    Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                       Main Document     Page 84 of 326
                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

    In re:
                                                              Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                           Case No. 20-81688-CRJ11

                        Debtors.                              Jointly Administered


    ORDER APPROVING THE SALE OF CERTAIN OF THE DEBTORS’ ASSETS FREE
             AND CLEAR OF ALL CLAIMS, LIENS, AND INTERESTS

             This matter having come before the Court upon the motion (the “Motion”)2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases seeking entry

of this order (this “Sale Order”) (a) authorizing the sale of the Acquired Assets (as defined in the

Asset Purchase Agreement (as defined below)) free and clear of all Interests (as defined below),

pursuant to that certain Asset Purchase Agreement, dated as of September 26, 2020, attached

hereto as Exhibit A (the “Asset Purchase Agreement”), by and among the Debtors and Roundhill

Group, LLC (the “Buyer”), and all other transaction documents related thereto; (b) authorizing the

assumption and assignment of certain executory contracts and unexpired leases; and (c) granting

the related relief contemplated therein; and the Court having found that (i) the Court has




1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the Asset
Purchase Agreement, as applicable.




Case 20-81688-CRJ11                Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                         Desc
                                   Main Document     Page 85 of 326
jurisdiction over this matter; (ii) venue is proper in this District; (iii) this is a core proceeding; (iv)

the notice of the Motion and the Sale Hearing (as defined below) was sufficient under the

circumstances; and (v) there is good cause to waive the stay of Bankruptcy Rule 6004(h); and

based on the statements of counsel and the evidence presented in support of the relief requested by

the Debtors in the Motion at a hearing before this Court on September 29 [and 30], 2020 (the “Sale

Hearing”); and it appearing that no other notice need be given; and it further appearing that the

legal and factual bases set forth in the Motion and at the Sale Hearing establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

              A.   Jurisdiction, Core Proceeding, Statutory Predicates, and Venue. This Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the General Order of

Reference of the United States District Court for the Northern District of Alabama dated July 16,

1984 as amended July 17, 1984. This matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). The predicates for the relief granted herein are Bankruptcy Code Sections 105, 363,

and 365 and Bankruptcy Rules 2002, 6004, and 6006. Venue in this Court is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

              B.   Just Cause. The legal and factual bases set forth in the Motion establish just cause

for the relief granted herein. Entry of this Sale Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

              C.   Notice. The notice of the Motion, the Sale Hearing, the Asset Purchase Agreement,

the transactions contemplated therein or in connection therewith and corresponding transactions

documents (the “Transactions”), and the proposed entry of this Sale Order was proper, timely,

adequate, sufficient and appropriate under the circumstances of the Chapter 11 Cases, and such

notice complied with all applicable requirements of the Bidding Procedures, Bankruptcy Code, the


                                               2
44232268 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                                Main Document     Page 86 of 326
Bankruptcy Rules, and the Local Rules. A reasonable opportunity to object or be heard regarding

the relief granted by this Sale Order has been afforded to all interested persons and entities pursuant

to the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. Accordingly, no other or

further notice of the Motion, the Sale Hearing, or this Sale Order is necessary or required.

              D.   The Publication Notice was published in the New York Times on August 24, 2020.

Such Publication Notice was compliant with the Bidding Procedures Order, and was sufficient and

proper notice to any other interested parties, including those whose identities are unknown to the

Debtors.

              E.   Extensive Efforts by Debtors. Since before the commencement of the Chapter

11 Cases, the Debtors worked with their counsel and financial advisors to implement a viable

transaction that would allow them to maximize the value of the Acquired Assets. The Sale

Transaction that is the subject of this Sale Order is the result of the Debtors’ extensive efforts

seeking to maximize recoveries to the Debtors’ estates for the benefit of the Debtors’ creditors.

              F.   Business Justification. The Debtors have demonstrated compelling circumstances

and a good, sufficient, and sound business justification for the Court to grant the relief requested

in the Motion, including, without limitation, to (i) authorize the sale of the Acquired Assets free

and clear of Interests other than Permitted Liens (as defined in the Asset Purchase Agreement) and

Assumed Liabilities (as defined in the Asset Purchase Agreement); (ii) authorize the assumption

and assignment of certain executory contracts and unexpired leases; and (iii) grant related relief as

set forth herein. Such compelling and sound business justification, which was set forth in the

Motion and on the record at the Sale Hearing, are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.




                                              3
44232268 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                               Main Document     Page 87 of 326
              G.   Bidding Procedures Order. The Bidding Procedures Order [Docket No. 411] was

entered by the Court on August 20, 2020, which, among other things (i) approved the Bidding

Procedures; (ii) established the Assumption and Assignment Procedures; (iii) approved the form

and manner of notice with respect to all procedures, protections, schedules, and agreements

described in the Motion and attached thereto; and (iv) scheduled a date for the Auction and Sale

Hearing. The Bidding Procedures provided a full, substantively and procedurally fair, and

reasonable opportunity for any entity to make an offer to purchase the Acquired Assets.

              H.   Auction; Successful Bidder. The sale process was properly conducted by the

Debtors in accordance with the Bidding Procedures Order and in a manner designed to result in

the highest or otherwise best offer for the Acquired Assets. At the Auction, the Debtors agreed in

a reasonable exercise of their business judgment, in consultation with their management, the

Restructuring Committee, advisors and the Bid Consultation Parties, to enter into and consummate

Asset Purchase Agreement with the Buyer. At the conclusion of the Auction, the Buyer was

determined to be the Successful Bidder for the Acquired Assets.

              I.   Asset Purchase Agreement. The consummation of the Transactions contemplated

by the Asset Purchase Agreement, the Motion, and this Sale Order is legal, valid, and properly

authorized under all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

Local Rules, and all of the applicable requirements of such sections and rules have been complied

with in respect of such transactions.

              J.   Sale Hearing. The Sale Hearing occurred on September 29 [and 30], 2020 in

accordance with the Bidding Procedures Order.

              K.   Adequate Marketing; Highest or Otherwise Best Offer. As demonstrated by (i)

the testimony and other evidence proffered or adduced at the Sale Hearing, including the




                                              4
44232268 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36             Desc
                               Main Document     Page 88 of 326
Declaration of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of

Remington Outdoor Company, Inc. and Its Affiliated Debtors and Debtors-Possession [Docket

No. 6 and the Declaration of Bradley C. Meyer in Support of Debtors’ Cash Collateral Motion

and Bidding Procedures Motion [Docket No. 355]; and (ii) the representations of counsel made

on the record at the Bidding Procedures Hearing and the Sale Hearing, (a) the Debtors have

adequately marketed the Acquired Assets and conducted a sale process in a non-collusive, fair and

good faith manner in compliance with the Bidding Procedures Order; (b) the process set forth in

the Bidding Procedures Order afforded a full, substantively and procedurally fair and reasonable

opportunity for any interested party to make the highest or otherwise best offer to purchase the

Acquired Assets and assume the Assumed Liabilities; (c) the consideration provided by the Buyer

in the Asset Purchase Agreement constitutes the highest or otherwise best offer to purchase the

Acquired Assets and assume the Assumed Liabilities; (d) the consideration provided by the Buyer

in the Asset Purchase Agreement provides fair and reasonable consideration for the Acquired

Assets and the assumption of the Assumed Liabilities and constitutes reasonably equivalent value,

fair value and reasonable market value under the Bankruptcy Code and under the laws of the

United States, any state, territory, possession, the District of Columbia, or other applicable law;

(e) the Sale will provide a greater recovery for the Debtors’ creditors with respect to the Acquired

Assets than would be provided by any other practically available alternative; (f) taking into

consideration all relevant factors and circumstances, and after taking account of the Bid

Protections, no other entity has offered to purchase the Acquired Assets for greater economic value

to the Debtors or their estates; (g) unless the sale of the Acquired Assets is concluded expeditiously

as provided for in the Sale Motion and the Asset Purchase Agreement, the Debtors’ stakeholders

recoveries will likely be diminished; and (h) the Debtors’ determination that the consideration




                                            5
44232268 v1
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 89 of 326
provided by the Buyer under the Asset Purchase Agreement constitutes the highest or otherwise

best offer for the Acquired Assets constitutes a valid and sound exercise of the Debtors’ business

judgment.

              L.   No Successor Liability. Neither the Buyer nor any of its affiliates, officers,

directors, shareholders, members, partners, principals or any of their respective representatives,

successors, or assigns is an “insider or “affiliate” of the Debtors, as those terms are defined in the

Bankruptcy Code, and no common identity of incorporators, directors, or stockholders existed or

exists between the Buyer and the Debtors. The transfer of the Acquired Assets to and the

assumption of the Assumed Liabilities by the Buyer, except as otherwise expressly set forth in the

Asset Purchase Agreement, does not, and will not, subject the Buyer to any liability whatsoever,

with respect to the operation of the Debtors’ businesses prior to the closing of the Sale or by reason

of such transfer under the laws of the United States, any state, territory, or possession thereof, or

the District of Columbia, based, in whole or in part, directly or indirectly, in any theory of law or

equity including, without limitation, any laws affecting antitrust, successor, transferee, or vicarious

liability. Pursuant to the Asset Purchase Agreement, the Buyer is not purchasing all of the Debtors’

assets in that the Buyer is not purchasing any of the Excluded Assets or assuming the Excluded

Liabilities, and the Buyer is not holding itself out to the public as an alter ego or a continuation of

the Debtors (including through any veil piercing theory). Except as expressly provided in the

Asset Purchase Agreement, neither the Buyer nor any of its affiliates are assuming any obligation

or liability of any Debtor and/or any Debtor’s estate. The Sale does not amount to a consolidation,

merger, or de facto merger of the Buyer and the Debtors. There is no substantial continuity

between the Buyer and the Debtors, and there is no continuity of enterprise between the Debtors

and the Buyer. The Buyer is not, and will not be following consummation of the Sale, a mere




                                              6
44232268 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                               Main Document     Page 90 of 326
continuation of the Debtors or the Debtors’ estates, and the Buyer does not and will not constitute

a successor to the Debtors or the Debtors’ estates. None of the Transactions, including, without

limitation, the Sale or the assumption and assignment of the Assigned Contracts, is being

undertaken for the purpose of escaping liability for any of the Debtors’ debts or other liabilities or

hindering, delaying, or defrauding creditors under the Bankruptcy Code or for any other purpose

that would give rise to statutory or common law fraudulent conveyance or fraudulent transfer

claims, whether under the Bankruptcy Code or under the laws of the United States, any state,

territory, possession thereof, the District of Columbia, or any other applicable jurisdiction with

laws substantially similar to the foregoing.

              M.   Acquired Assets Property of the Estate. The Acquired Assets are property of the

Debtors’ estates and title thereto is vested in the Debtors’ estates within the meaning of section

541 of the Bankruptcy Code.

              N.   Sale in Best Interest/Fiduciary Duties.     The Debtors have demonstrated a

sufficient basis and compelling circumstances requiring them to enter into the Asset Purchase

Agreement and sell the Acquired Assets and such actions are appropriate under the circumstances

of these Chapter 11 Cases, are in the best interests of the Debtors, their estates and creditors, and

other parties in interest, and represent a reasonable exercise of business judgment by the Debtors

and the Restructuring Committee and their fulfillment of their fiduciary duties under applicable

law. Approval of the Asset Purchase Agreement, the Sale, and the Transactions at this time is in

the best interests of the Debtors, their creditors, their estates, and all other parties in interest.

Unless the sale is concluded expeditiously, the recoveries of all of the Debtors estates and

constituencies are likely to be adversely affected.




                                              7
44232268 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                               Main Document     Page 91 of 326
                   O. Not a Sub Rosa Plan. The consummation of the Sale outside of a plan of

reorganization pursuant to the Asset Purchase Agreement neither impermissibly restructures the

rights of the Debtors’ creditors nor impermissibly dictates the terms of a plan of reorganization or

liquidation for the Debtors. The Asset Purchase Agreement, the Sale, this Sale Order and the

transactions contemplated therein and herein and associated therewith and herewith do not

constitute an impermissible sub rosa Chapter 11 plan for which approval has been sought without

the protections that a disclosure statement would afford. The Sale, this Sale Order and the Asset

Purchase Agreement do not otherwise circumvent the Chapter 11 safeguards, including those set

forth in sections 1125 and 1129 of the Bankruptcy Code.

              P.      Arm’s-Length Sale.     The Asset Purchase Agreement, the Sale, and the

Transactions were negotiated, proposed, and entered into by the Debtors and the Buyer without

collusion, in good faith, and from arm’s-length bargaining positions. Neither the Debtors, their

insiders and affiliates, nor the Buyer or any of its Affiliates have engaged in any conduct that

would cause or permit the Asset Purchase Agreement, the Sale, or any part of the transactions

thereby to be avoided under Bankruptcy Code Section 363(n).

              Q.      Good Faith Buyer. The Buyer is a good faith purchaser under Bankruptcy Code

Section 363(m) and, as such, is entitled to all of the protections afforded thereby. Specifically:

(i) the Buyer recognized that the Debtors were free to deal with any other party interested in

acquiring the Acquired Assets; (ii) the Buyer complied in all respects with the provisions of the

Bidding Procedures Order; (iii) the Buyer agreed to subject its bid to the competitive bid

procedures set forth in the Bidding Procedures Order; (iv) all payments to be made by the Buyer

in connection with the Sale have been disclosed; (v) no common identity of directors, officers or

controlling stockholders exists among the Buyer and the Debtors; (vi) the negotiations and




                                                 8
44232268 v1
Case 20-81688-CRJ11               Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36           Desc
                                  Main Document     Page 92 of 326
execution of the Asset Purchase Agreement were at arm’s-length and in good faith, and at all times

each of the Buyer and the Debtors were represented by competent counsel of their choosing; (vii)

the Buyer did not in any way induce or cause the Chapter 11 filing of the Debtors; and (viii) the

Buyer has not acted in a collusive manner with any person. The Buyer will be acting in good faith

within the meaning of Bankruptcy Code Section 363(m) in closing the transactions contemplated

by the Asset Purchase Agreement.

              R.   Corporate Authority. Each Debtor (i) has full corporate power and authority to

execute the Asset Purchase Agreement and all other documents contemplated thereby, and the Sale

of the Acquired Assets has been duly and validly authorized by all necessary corporate actions of

each of the Debtors; (ii) has all of the corporate power and authority necessary to consummate the

transactions contemplated by the Asset Purchase Agreement; (iii) has taken all corporate action

necessary to authorize and approve the Asset Purchase Agreement and the consummation by the

Debtors of the transactions contemplated thereby; and (iv) needs no consents or approvals, other

than those expressly provided for in the Asset Purchase Agreement, which may be waived in

accordance with the terms therewith.

              S.   Free and Clear Findings Required by the Buyer. The Buyer would not have

entered into the Asset Purchase Agreement and would not consummate the Sale Transaction, thus

adversely affecting the Debtors, their estates, and their creditors, if the Sale of the Acquired Assets

to the Buyer and the assumption and assignment of Acquired Contracts, were not, pursuant to

Bankruptcy Code Section 363(f), free and clear (except for Permitted Liens and Assumed

Liabilities) of (i) all pre-petition and post-petition liens of any kind whatsoever (statutory,

consensual or non-consensual or otherwise), claims, mortgages, deeds of trust, pledges, charges,

security interests, rights of first refusal, preferences, priorities, judgments, hypothecations,




                                              9
44232268 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                               Main Document     Page 93 of 326
encumbrances, easements, servitudes, leases or subleases, rights-of-way, encroachments,

restrictive covenants, restrictions on transferability or other similar restrictions, rights of offset or

recoupment, right of use or possession, licenses, indentures, instruments, conditional sale

arrangements, (ii) all claims as defined in Bankruptcy Code Section 101(5), including all rights or

causes of action (whether in law or in equity), counterclaims, cross-claims, proceedings,

warranties, guarantees, indemnities, rights of recovery, setoff, recoupment, indemnity or

contribution, obligations, demands, restrictions, indemnification claims, or liabilities relating to

any act or omission of the Debtors or any other person prior to the Closing, consent rights, options,

proxy, contract rights, covenants, and interests of any kind or nature whatsoever (known or

unknown, matured or unmatured, accrued, or contingent and regardless of whether currently

exercisable), whether accruing or arising any time prior to the Closing Date, and whether imposed

by agreement, understanding, law, equity or otherwise, and (iii) all debts, liabilities (including

without limitation product, environmental, tax, reclamation, pension, alter ego), obligations,

contractual rights and claims and labor, employment and pension claims, decrees of any court or

foreign or domestic governmental authority, in each case, whether known or unknown, secured or

unsecured, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,

recorded or unrecorded, perfected or unperfected, allowed or disallowed, contingent or non-

contingent, liquidated or unliquidated, matured or un-matured, material or non-material, disputed

or undisputed, whether accruing or arising any time prior to the Closing Date, and whether imposed

by agreement, understanding, law, equity or otherwise (excluding Permitted Liens and Assumed

Liabilities, (i), (ii), and (iii) collectively, the “Interests”). Except as expressly provided in the

Asset Purchase Agreement, the Sale shall be free and clear of, and the Buyer shall not be

responsible for, any Interests, including, without limitation, in respect of the following: (i) any




                                             10
44232268 v1
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document     Page 94 of 326
rights or Interests based on any successor, substantial continuation or transferee liability, (ii) any

Interests that purport to give any party a right or option to effect any forfeiture, modification, right

of first offer or first refusal, or termination of the Debtors’ or the Buyer’s interest in the Acquired

Assets, or any similar rights; (iii) any labor or employment agreements; (iv) mortgages, deeds of

trust, and security interests; (v) intercompany loans and receivables between the Debtors and any

non-Debtor subsidiary; (vi) any pension, multiemployer plan (as such term is defined in Section

3(37) or Section 4001(a)(3) of ERISA), health or welfare, compensation or other employee benefit

plans, agreements, practices, and programs, including, without limitation, any pension plans of the

Debtors or any multiemployer plan to which the Debtors have at any time contributed to or had

any liability or potential liability; (vii) any other employee, worker’s compensation, occupational

disease, or unemployment or temporary disability related claim, including, without limitation,

claims that might otherwise arise under or pursuant to (a) the Employee Retirement Income

Security Act of 1974, as amended (“ERISA”), (b) the Fair Labor Standards Act, (c) Title VII of

the Civil Rights Act of 1964, (d) the Federal Rehabilitation Act of 1973, (e) the National Labor

Relations Act, (f) the Age Discrimination and Employment Act of 1967 and Age Discrimination

in Employment Act, as amended, (g) the Americans with Disabilities Act of 1990, (h) the

Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, including, without

limitation, the requirements of Part 6 of Subtitle B of Title I of ERISA and Section 4980B of the

Code and of any similar state law (collectively, “COBRA”), (i) state discrimination laws, (j) state

unemployment compensation laws or any other similar state laws, (k) any other state or federal

benefits or claims relating to any employment with the Debtors or any of their predecessors, or (1)

the WARN Act (29 U.S.C. §§2101 et seq.); (viii) any bulk sales or similar law; (ix) any tax statutes

or ordinances, including, without limitation, the Internal Revenue Code of 1986, as amended; (xii)




                                             11
44232268 v1
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document     Page 95 of 326
any unexpired and executory contract or unexpired lease to which a Debtor is a party that is not an

Assigned Contract that will be assumed and assigned pursuant to this Sale Order and the Asset

Purchase Agreement; (xiii) any other Excluded Liabilities as provided in the Asset Purchase

Agreement. A sale of the Acquired Assets other than one free and clear of all Interests would yield

substantially less value for the Debtors’ estates, with less certainty, than the Sale as contemplated.

Therefore, the Sale contemplated by the Asset Purchase Agreement and approved herein free and

clear of all Interests, except for Permitted Liens and Assumed Liabilities, is in the best interests of

the Debtors, their estates and creditors, and all other parties in interest.

              T.   Valid and Binding Transfer. The transfer of the Acquired Assets to the Buyer

will be a legal, valid, and effective transfer of the Acquired Assets and, except for the Permitted

Liens and Assumed Liabilities, will vest the Buyer with all right, title, and interest of the Debtors

to the Acquired Assets free and clear of all Interests and any liabilities of the Debtors.

              U.   Satisfaction of Section 363(f) Standards. The transfer of the Acquired Assets to

the Buyer under the Asset Purchase Agreement shall be a legal, valid, and effective transfer of all

the legal, equitable, and beneficial right, title and interest in and to the Acquired Assets free and

clear of all Interests, other than the Assumed Liabilities and Permitted Liens. The Debtors may

sell the Acquired Assets free and clear of all Interests, except for the Permitted Liens and the

Assumed Liabilities, because, in each case, one or more of the standards set forth in Bankruptcy

Code Section 363(f)(1) through (5) has been satisfied, with all such Liens and Interests to attach

to the proceeds of the Sale Transaction to be received by the Debtors with the same validity, force,

priority and effect that they had as against the Acquired Assets, and any claims and defenses the

Debtors and their estates may possess with respect thereto. Those holders of Interests, and non-

debtor parties to the Assigned Contracts who did not object, or who withdrew their objections, to




                                               12
44232268 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                Main Document     Page 96 of 326
the Motion are, without limitation, deemed to have consented pursuant to Bankruptcy Code

Section 363(f)(2). In all cases, each such person with Interests in the Acquired Assets is enjoined

from taking any action against the Buyer, the Buyer’s affiliates, or any agent of the foregoing to

recover any such Interest.

              V.   Necessity of Order. The Buyer would not have entered into the Asset Purchase

Agreement and would not consummate the Sale Transaction without all of the relief provided for

in this Sale Order (including, but not limited to, that the transfer of the Acquired Assets to the

Buyer be free and clear of all Interests (other than Permitted Liens and the Assumed Liabilities)).

The consummation of the Sale Transaction pursuant to this Sale Order and the Asset Purchase

Agreement is necessary for the Debtors to maximize the value of their estates for the benefit of all

creditors and other parties in interest.

              W.   Time of the Essence. The sale of the Acquired Assets must be approved and

consummated promptly in order to preserve the value of the Acquired Assets. There is no credible

basis for concluding that a delay in the sale of the Acquired Assets would result in a higher or

better offer for the Acquired Assets than the offer reflected in the Asset Purchase Agreement.

Therefore, time is of the essence in consummating the Sale, and the Debtors and the Buyer intend

to close the Sale as soon as reasonably practicable.

              X.   Assigned Contracts. The Debtors have demonstrated that it is their sound business

judgment to sell, assume, and assign the “Assumed Contracts” and “Assumed Leases” (as such

terms are defined in the Asset Purchase Agreement), including, without limitation, the unexpired

leases and executory contracts designated on Schedule 1.1(j) of the Asset Purchase Agreement or

the Huntsman Backup Bid Agreement (but not the Century Arms Backup Bid Agreement)

(collectively, the “Assigned Contracts” and, individually, an “Assigned Contract”) to the Buyer




                                               13
44232268 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                                Main Document     Page 97 of 326
in connection with the consummation of the Sale, and the assumption and assignment of the

Assigned Contracts is in the best interests of the Debtors, their estates and creditors, and other

parties in interest. The Assigned Contracts being assigned to the Buyer are an integral part of the

Acquired Assets being purchased by the Buyer, and, accordingly, such assumption and assignment

of the Assigned Contracts and the liabilities associated therewith are reasonable and enhance the

value of the Debtors’ estates. No section of any Assigned Contract that purports to prohibit,

restrict, impose any penalty or fee on, or condition the use, consideration, or assignment of any

such Assigned Contract in connection with the Transactions shall have any force or effect.

              Y.   Cure and Adequate Assurance. Through Buyer’s commitment to pay all Cure

Costs related to the Assigned Contracts, if any, and upon the payment of the Cure Costs by the

Buyer pursuant to the terms of the Asset Purchase Agreement, the Buyer has cured or otherwise

has demonstrated its ability to cure any default with respect to any act or omission that occurred

prior to the Closing (as defined in the Asset Purchase Agreement) under any of the Assigned

Contracts, within the meaning of Bankruptcy Code Section 365(b)(l)(A). The proposed Cure Costs

or any other cure amount reached by agreement after any objection by a counterparty to an

Assigned Contract (an “Assigned Contract Objection”) or otherwise are deemed the amounts

necessary to “cure” all “defaults,” each within the meaning of Bankruptcy Code Section 365(b),

under such Assigned Contracts. The Buyer’s promise to perform the obligations under the

Assigned Contracts shall constitute adequate assurance of its future performance of and under the

Assigned Contracts, within the meaning of Bankruptcy Code Sections 365(b)(l) and 365(f)(2). All

counterparties to the Assigned Contracts who did not file an Assigned Contract Objection or an

objection to the assumption and assignment of the Assigned Contracts prior to the Sale Hearing,

are deemed to consent to the assumption by the Debtors of their respective Assigned Contract and




                                             14
44232268 v1
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                              Main Document     Page 98 of 326
the assignment thereof to the Buyer. The filed objections of all counterparties to the Assigned

Contracts that were heard at the Sale Hearing (to the extent not withdrawn or adjourned), were

considered by the Court, and are overruled on the merits with prejudice. The Court finds that, with

respect to all such Assigned Contracts, the payment of the proposed Cure Costs by the Buyer in

accordance with the terms of the Asset Purchase Agreement is appropriate and is deemed to fully

satisfy the Debtors’ obligations under Bankruptcy Code Section 365(b). Accordingly, and without

limitation of the Buyer’s right under Section 1.5(d) of the Asset Purchase Agreement (or Section

1.5(e) in the case of the Huntsman Backup Bid Agreement (as defined below)), all of the

requirements of Bankruptcy Code Section 365(b) have been satisfied for the assumption and the

assignment by the Debtors to the Buyer of each of the Assigned Contracts. To the extent any

Assigned Contract is not an executory contract within the meaning of Bankruptcy Code Section

365, it shall be transferred to the Buyer in accordance with the terms of this Sale Order that are

applicable to the Acquired Assets.

              Z.    Unenforceability of Anti-Assignment Provisions.       Any provisions in any

Assigned Contract that restrict, limit, prohibit or condition the assumption, assignment, and sale

of the Assigned Contracts or that allow the counterparty so such Assigned Contract to terminate,

recapture, impose any penalty or fee, accelerate, increase any rate, condition on renewal or

extension, or modify any term or condition upon the assignment of such Assigned Contract, should

be deemed and found to be unenforceable anti-assignment provisions that are void and of no force

and effect within the meaning of Bankruptcy Code Section 365(f).

              AA.   Objections are Overruled. All objections to the relief requested in the Motion

that have not been withdrawn, waived, adjourned or settled as announced to the Court at the Sale

Hearing or by stipulations filed with the Court are overruled except as otherwise set forth herein.




                                               15
44232268 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36             Desc
                                Main Document     Page 99 of 326
              BB.   Final Order. This Sale Order constitutes a final order within the meaning of 28

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), the Court expressly

finds that there is no just reason for delay in the implementation of this Sale Order and expressly

directs entry of judgment as set forth herein.

              CC.   Best Interest. Entry of this Sale Order is in the best interests of the Debtors, the

Debtors’ estates, their creditors, and other parties in interest.

              DD.   Findings and Conclusions. The findings of fact and conclusions of law herein

constitute the Court’s findings of fact and conclusions of law for the purposes of Bankruptcy Rule

7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are

conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of

fact, they are adopted as such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

General Provisions

              1.    The Motion is granted and the relief requested therein with respect to the Sale is

granted and approved in its entirety, as set forth herein.

              2.    Any objections to the entry of this Sale Order or to the relief granted herein or the

relief requested in the Motion, including any objections to the proposed Cure Costs or the

assumption and assignment of any Assigned Contracts, that have not been adjourned, withdrawn,

waived, or settled, or not otherwise addressed or resolved pursuant to the terms hereof, if any,

hereby are denied and overruled on the merits with prejudice.

Approval of the Sale of the Acquired Assets

              3.    The Debtors are authorized to enter into the Asset Purchase Agreement (and all

schedules and exhibits thereto and all ancillary documents) and all the terms and conditions

thereof, and all of the Transactions contemplated therein are approved in all respects. The transfer


                                                16
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                                 Main Document     Page 100 of 326
of the Acquired Assets by the Debtors to the Buyer shall be a legal, valid and effective transfer of

the Acquired Assets.

              4.   Pursuant to Bankruptcy Code Section 363(b), the sale of the Acquired Assets to the

Buyer free and clear of all Interests (other than the Permitted Liens and the Assumed Liabilities),

and the transactions contemplated thereby is approved in all respects.

Sale and Transfer of the Acquired Assets

              5.   Pursuant to Bankruptcy Code Sections 105, 363, and 365, the Debtors are

authorized to (a) take any and all actions necessary or appropriate to perform their obligations

under, and comply with the terms of, the Asset Purchase Agreement and consummate the Sale and

the Transactions pursuant to, and in accordance with, the terms and conditions of the Asset

Purchase Agreement and this Sale Order, including, without limitation (i) executing,

acknowledging, and delivering such deeds, assignments, conveyances and other assurances,

documents, and instruments of transfer and taking any action for purposes of assigning,

transferring, granting, conveying, and conferring to the Buyer, or reducing to possession, any or

all of the Acquired Assets and (ii) entering into the Ancillary Agreements, any transition services

or operations support agreements with the Buyer and any other agreements related to implementing

the Transactions and (b) take any and all further actions as may be necessary or appropriate to the

performance of their obligations as contemplated by the Asset Purchase Agreement or this Sale

Order. The Debtors are further authorized to pay, without further order of this Court, whether

before, at, or after the Closing, any reasonable expenses or costs that are required to be paid to

consummate the Transactions or perform their obligations under the Asset Purchase Agreement.

              6.   Following the Closing, the Debtors or the Buyer and/or their respective designees

are authorized to execute and file a certified copy of this Sale Order, which, once filed, registered




                                               17
44232268 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                                Main Document     Page 101 of 326
or otherwise recorded, shall constitute conclusive evidence of the release of all obligations,

liabilities, and Interests in the Acquired Assets of any kind or nature whatsoever (other than the

Permitted Liens and Assumed Liabilities). Upon the Closing and the Debtors’ receipt of the

Purchase Price, this Sale Order shall be construed and shall constitute for any and all purposes a

full and complete general assignment, conveyance, and transfer of the Debtors’ interests in the

Acquired Assets and a bill of sale transferring good and marketable title in the Acquired Assets to

the Buyer free and clear of all Interests, except for the Permitted Liens and Assumed Liabilities.

Each and every federal, state, and local governmental agency, quasi-agency, or department is

hereby authorized to accept any and all documents and instruments necessary and appropriate to

consummate the transactions.

              7.   Except for the Permitted Liens, Assumed Liabilities or as expressly provided in the

Asset Purchase Agreement, pursuant to Bankruptcy Code Sections 105(a) and 363(f), upon the

Closing and the Debtors’ receipt of the Purchase Price, the Acquired Assets shall be transferred to

the Buyer as required under the Asset Purchase Agreement, and such transfer shall be free and

clear of all Interests of any person, including, without limitation, all such Interests specifically

enumerated in this Sale Order, whether arising by agreement, by statute, or otherwise and whether

occurring or arising before, on, or after the Petition Date, whether known or unknown, occurring,

or arising prior to such transfer, with all such Interests to attach to the proceeds of the Sale

ultimately attributable to the property against or in which the holder of an Interest claims or may

claim an Interest, in the order of their priority, with the same validity, force, and effect which they

now have, subject to any claims and defenses the Debtors may possess with respect thereto.

Without limiting the generality of the foregoing, the Acquired Assets shall be transferred to the

Buyer free and clear of the following: (i) satisfy and release of record, Mortgage, Assignment of




                                               18
44232268 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                Main Document     Page 102 of 326
Leases and Rents, Security Agreement and Fixture Filing, dated June 15, 2018, and filed for record

June 21, 2018, in/as Instrument No. RP2018-2856 of the Records of Herkimer County, New York,

executed by Remington Arms Company, LLC, in favor of Ankura Trust Company, LLC, securing

the original principal amount of $55,000000; (ii) satisfy and release of record, Mortgage,

Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated June 15, 2018, and

filed for record June 21, 2020, in/as Instrument No. RP2018-2857, of the records of Herkimer

County, New York, executed by Remington Arms Company, LLC, in favor of Ankura Trust

Company, LLC, securing the original principal amount of $100,000,000; (iii) satisfy and release

of record, Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,

dated April 18, 2019, and filed for record April 22, 2019, in/as Instrument No. RP2019-[___], of

the Records of Herkimer County, New York, executed by Remington Arms Company, LLC, in

favor of Cantor Fitzgerald Securities, securing the original principal amount of $90,500,000; and

(iv) satisfy and release of record, Lien Subordination Agreement by and between Remington Arms

Company, LLC, Cantor Fitzgerald Securities, and Ankrura Trust Company, LLC, dated February

21, 2020, and filed for record February 28, 2020, in/as Instrument No. RP2020-[___], records of

Herkimer County, New York.

              8.   The transfer of the Acquired Assets to the Buyer pursuant to the Asset Purchase

Agreement constitutes a legal, valid, and effective transfer of the Acquired Assets and shall vest

the Buyer with all right, title, and interest of the Debtors in and to the Acquired Assets free and

clear of all Interests of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, with all such Interests to attach to the proceeds of the Sale ultimately attributable to the

property against or in which the holder of an Interest claims or may claim an Interest, in the order




                                              19
44232268 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                               Main Document     Page 103 of 326
of their priority, with the same validity, force, and effect which they now have, subject to any

claims and defenses the Debtors may possess with respect thereto.

              9.    All persons and entities are prohibited and enjoined from taking any action to

adversely affect or interfere with the ability of the Debtors to transfer the Acquired Assets to the

Buyer in accordance with the Asset Purchase Agreement and this Sale Order; provided that the

foregoing restriction shall not prevent any party from appealing this Sale Order in accordance with

applicable law or opposing any appeal of this Sale Order, or from enforcing its rights under

Bankruptcy Code Section 365 or relieve the Buyer of any Assumed Liability.

              10.   Except as expressly permitted by the Asset Purchase Agreement or this Sale Order,

all persons and entities, including, but not limited to, all debt security holders, equity security

holders, governmental, tax, and regulatory authorities, lenders, trade creditors, dealers, employees,

litigation claimants, contract counterparties and other creditors, holding liens, claims

encumbrances, and other interests of any kind or nature whatsoever, including, without limitation,

rights or claims based on any taxes or successor or transferee liability, against or in a Debtor or

the Acquired Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, senior or subordinated), arising under or out of, in connection with,

or in any way relating to, the Debtors, the Acquired Assets or the operation of the Acquired Assets

before the Closing, or the transactions contemplated by the Asset Purchase Agreement, including,

without limitation, the Sale and the assumption and assignment of the Assigned Contracts, are

forever barred, estopped, and permanently enjoined from asserting against the Buyer, its respective

successors and assigns, its respective property and the Acquired Assets, such persons’ or entities’

liens, claims, encumbrances, or other Interests, including, without limitation, rights or claims based

on any taxes or successor or transferee liability, provided that nothing herein shall impair or




                                                20
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                                 Main Document     Page 104 of 326
otherwise affect any right under Bankruptcy Code Section 365 of a lease or contract counterparty

to an Assigned Contract under its respective Assigned Contract(s), or relieve the Buyer of any

Assumed Liability.

              11.   Upon the Closing, each of the Debtors’ creditors and any other holder of an Interest

is authorized and directed, without cost to the Debtors, to execute such documents and take all

other actions as may be necessary to release its Interest in the Acquired Assets, if any, as such

Interest may have been recorded or may otherwise exist. If any person or entity that has filed

financing statements or other documents or agreements evidencing an Interest in the Debtors or

the Acquired Assets shall not have delivered to the Debtors prior to the Closing, in proper form

for filing and executed by the appropriate parties, termination statements, instruments of

satisfaction, releases of all Interests, which the person or entity has with respect to the Debtors or

the Acquired Assets or otherwise, then the Buyer and its designees are authorized to execute and

file such statements, instruments, releases, and other documents on behalf of the person or entity

with respect to the Debtors or the Acquired Assets and to file, register, or otherwise record a

certified copy of this Sale Order, which shall constitute conclusive evidence of the release of all

Interests of any kind or nature whatsoever in the Debtors or the Acquired Assets (other than the

Permitted Liens and Assumed Liabilities). Each and every federal, state, and local governmental

agency or department is hereby authorized to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

              12.   Upon the Closing and the Debtors’ receipt of the Purchase Price, all entities that

are currently, or on the Closing may be, in possession of some or all of the Acquired Assets are




                                                21
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 105 of 326
hereby directed to surrender possession of the Acquired Assets to the Buyer, unless the Buyer

otherwise agrees.

              13.   This Sale Order is self-executing, and neither the Debtors nor the Buyer shall be

required to execute or file releases, termination statements, assignments, consents, or other

instruments to effectuate, consummate, and implement the provisions of this Sale Order. However,

the Debtors and the Buyer, and each of their respective officers, employees, and agents, are hereby

authorized and empowered to take all actions and to execute and deliver any and all documents

and instruments that either the Debtors or the Buyer deem necessary, desirable or appropriate to

implement and effectuate the terms of the Asset Purchase Agreement and this Sale Order.

              14.   To the maximum extent permitted by applicable non-bankruptcy law, (a) the Buyer

shall be authorized, as of the Closing Date, to operate under any license, permit, registration and

governmental authorization or approval (collectively, the “Permits”) of the Debtors with respect

to and included in the Acquired Assets, and (b) all Permits that are included in the Acquired Assets

are deemed to have been, and hereby are directed to be, transferred to the Buyer as of the Closing

Date. Nothing in this Sale Order, and nothing in the foregoing sentence, authorizes the transfer or

assignment of any governmental Permit or the discontinuation of any obligation thereunder

without compliance with all applicable legal requirements and approvals under police or regulatory

law. To the extent any Permit cannot be transferred to the Buyer in accordance with this paragraph,

the Buyer, with such assistance from the Debtors as is required under the Asset Purchase

Agreement, will work promptly and diligently to apply for and secure all necessary government

approvals for the transfer or new issuance of the Permit(s) to the Buyer, and the Debtors shall

maintain the Permits to the extent required under and subject to the terms of the Asset Purchase

Agreement. For the avoidance of doubt, while nothing in this Sale Order or the Asset Purchase




                                                22
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                                 Main Document     Page 106 of 326
Agreement releases, nullifies, limits, waives, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit, Buyer shall be entitled to operate under each state

Permit currently held by or on behalf of the Debtors in relation to the Acquired Assets until such

time as each such Permit is transferred to the Buyer and/or an equivalent Permit is issued to the

Buyer.

              15.   To the extent provided by Bankruptcy Code Section 525, no governmental unit may

deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the

operation of the Acquired Assets sold, transferred, or conveyed to the Buyer on account of the

filing or pendency of these Chapter 11 Cases or the consummation of the transactions

contemplated by the Asset Purchase Agreement and this Sale Order.

Implementation of the Sale

              16.   Upon Closing, the Buyer shall (a) pay the Purchase Price to the Debtors; (b) pay

the Cure Amounts as more fully described in paragraph 30 of this Sale Order and the Asset

Purchase Agreement; (c) assume the Assumed Liabilities; and (d) perform any other obligations

required to be performed by Buyer on the Closing. Each and every federal, state, and local

governmental agency or department is hereby authorized to accept any and all documents and

instruments necessary and appropriate to consummate the transactions contemplated by the Asset

Purchase Agreement, including, without limitation, recordation of this Sale Order.

              17.   Within three (3) business days of the Debtors’ receipt of the Net Sale Proceeds (as

defined in the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 (I)

Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying Automatic

Stay, and (IV) Granting Related Relief [Docket No. 410] (as it may be amended from time to time,

the “Cash Collateral Order”)) from the sale of the Acquired Assets, the Debtors shall pay the




                                                23
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 107 of 326
Net Sale Proceeds of the Acquired Assets to the Priority Term Loan Agent, for the account of the

Priority Term Loan Secured Creditors, to the extent required under and in accordance with the

terms of the Cash Collateral Order or such other order of the Court. Upon the Priority Term Loan

Agent’s timely receipt of such payment, (a) the Priority Term Loan Obligations shall be paid and

satisfied to the extent of the payment and (b) all liens and security interests against the Acquired

Assets securing the Priority Term Loan Obligations shall be automatically released and discharged

without further action by any person. Upon the payment in full in cash of the Priority Term Loan

Obligations and the occurrence of the Challenge Period Termination Date (as defined in the Cash

Collateral Order), (w) the Debtors shall have no further indebtedness, liabilities or obligations

owing under the Priority Term Loan Credit Agreement or the other “Financing Agreements” (as

defined in the Priority Term Loan Agreement, the “Priority Term Loan Documents”), (x) other

than any provisions thereof that survive pursuant to the terms thereof, the Priority Term Loan

Credit Agreement and all other Priority Term Loan Documents (including, without limitation, any

mortgages, guaranties and security agreements) and all of the Debtors’ obligations thereunder shall

terminate and be of no further force and effect, (y) all liens and security interests against the

property and assets of the Debtors securing the Priority Term Loan Obligations shall be

automatically fully released and discharged without further action by any person, and (z) each

deposit account control agreement in respect of or other sweeps or blocks of any Debtor’s deposit

accounts or lockboxes in favor of any of the Priority Term Loan Secured Parties shall terminate.

              18.   The Debtors shall pay the Net Sale Proceeds from the sale of the Acquired Assets

to the FILO Agent, for the account of the FILO Term Loan Secured Creditors, to the extent

required under and in accordance with the terms of the Cash Collateral Order or such other order

of the Court. For the avoidance of doubt, any further payment to the FILO Agent shall be subject




                                                24
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36             Desc
                                 Main Document     Page 108 of 326
to orders previously entered by this Court and any further orders of this Court or provided under

the Debtors’ Chapter 11 plan.

              19.   All parties in interest in these Chapter 11 Cases expressly reserve their rights with

respect to any allocation of the Purchase Price or value among the purchased Acquired Assets, and

any allocation of the Purchase Price or value among the purchased Acquired Assets as determined

by the Buyer shall not be determinative or binding on any party in interest in these Chapter 11

Cases except as ordered by the Court after notice and a hearing.

No Successor Liability

              20.   Other than as expressly set forth in the Asset Purchase Agreement, the Buyer and

its Affiliates shall not have any successor, transferee, derivative, or vicarious liabilities of any kind

or character for any Interests, including under any theory of successor or transferee liability, de

facto merger or continuity, whether known or unknown as of the Closing, now existing or hereafter

arising, whether fixed or contingent, asserted or unasserted, liquidated or unliquidated, including

without limitation, with respect to any of the following: (i) any foreign, federal, state, or local

revenue law, pension law, ERISA, COBRA, tax law, labor law, employment law, the WARN Act,

antitrust law, CERCLA, and any other environmental, health and safety laws, or other law, rule,

or regulation (including, without limitation, filing requirements under any such laws, rules or

regulations); (ii) under any products liability law, rule, regulation, or doctrine with respect to the

Debtors’ liability under such law, rule, regulation, or doctrine, or under any product warranty

liability law or doctrine; (iii) under any unfair trade practices law, rule, regulation or doctrine with

respect to the Debtors’ liability under such law, rule, regulation or doctrine, or under any unfair

trade practices liability law or doctrine; (iv) any employment or labor agreements, consulting

agreements, severance arrangements, change-in-control agreements, or other similar agreement to




                                                25
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                                 Main Document     Page 109 of 326
which the Debtors are a party; (v) any welfare, compensation, or other employee benefit plans,

agreements, practices, and programs, including, without limitation, any pension plan of the

Debtors; (vi) the cessation of the Debtors’ operations, dismissal of employees, or termination of

employment or labor agreements or pension, welfare, compensation, or other employee benefit

plans, agreements, practices and programs, obligations that might otherwise arise from or pursuant

to (a) ERISA, (b) the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d)

the Federal Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age

Discrimination and Employment Act of 1967, (g) the Americans with Disabilities Act of 1990, or

(h) COBRA; (vii) any liabilities, debts, or obligations of or required to be paid by the Debtors for

any taxes of any kind for any period; (viii) any environmental liabilities, debts, claims fines,

penalties, or obligations arising from conditions, facts or circumstances first existing or occurring

on or prior to the Closing (including, without limitation, the presence of or exposure to chemical,

hazardous, toxic, polluting, or contaminating substances or wastes), which may be asserted on any

basis and at any time, including, without limitation, any liabilities, debts, claims, fines, penalties

or obligations arising under CERCLA, or any other environmental, health, and safety laws; (viii)

any liabilities, debts, claims, fines, penalties, or obligations of or required to be paid by the Debtors

for any taxes of any kind for any period; (ix) any liabilities, debts, claims, fines, penalties, or

obligations of or required to be paid by the Debtors under any labor, employment, or other law,

rule, or regulation (including, without limitation, filing requirements under any such laws, rules,

or regulations); (x) any bulk sale law; and (xi) any litigation. The Buyer shall have no liability or

obligation under the WARN Act simply by virtue of its purchase of assets from the Debtors.

              21.   The Buyer has given substantial consideration under the Asset Purchase

Agreement, which consideration shall constitute valid and valuable consideration for the releases




                                              26
44232268 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                               Main Document     Page 110 of 326
of any potential claims of successor liability of the Buyer and which shall be deemed to have been

given in favor of the Buyer by all holders of Interests and liabilities (except with respect to

Permitted Liens and the Assumed Liabilities) in or against the Debtors, or the Acquired Assets.

Without limiting the Buyer’s obligation to pay and satisfy the Assumed Liabilities, upon

consummation of the Sale, the Buyer shall not be deemed to (a) be the successor to the Debtors or

their estates, (b) have, de facto or otherwise, merged with or into the Debtors, or (c) be a mere

continuation, alter ego or substantial continuation of the Debtors under any theory of law or equity

(including veil piercing) as a result of any action taken in connection with the Asset Purchase

Agreement or any of the transactions or documents ancillary thereto or contemplated thereby or in

connection with the acquisition of the Acquired Assets.

              22.   Effective upon the Closing, except with respect to Assumed Liabilities and

Permitted Liens, all persons and entities are forever prohibited and enjoined from commencing or

continuing in any matter any action or other proceeding, whether in law or equity, in any judicial,

administrative, arbitral, or other proceeding against the Buyer, its Affiliates or its assets (including

the Acquired Assets) with respect to any (a) Claim or Lien or (b) successor or transferee liability,

including, without limitation, the following actions with respect to clauses (a) and (b): (i)

commencing or continuing any action or other proceeding pending or threatened; (ii) enforcing,

attaching, collecting, or recovering in any manner any judgment, award, decree, or order; (iii)

creating, perfecting, or enforcing any Lien or Claim; (iv) asserting any setoff, right of subrogation,

or recoupment of any kind; (v) commencing or continuing any action, in any manner or place, that

does not comply with, or is inconsistent with, the provisions of this Sale Order or other orders of

this Court, or the agreements or actions contemplated or taken in respect hereof; or (vi) revoking,




                                               27
44232268 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                                Main Document     Page 111 of 326
terminating, or failing or refusing to renew any License, permit, or authorization to operate any of

the Acquired Assets or conduct any of the businesses operated with such assets.

Good Faith

              23.   The transactions contemplated by the Asset Purchase Agreement are undertaken by

the Buyer without collusion and in good faith, as that term is used in Bankruptcy Code Section

363(m), and, accordingly, the reversal or modification on appeal of the authorization provided in

this Sale Order to consummate the Sale and the Transactions shall not affect the validity of the

transactions (including the assumption and assignment of any of the Assigned Contracts). The

Buyer is a purchaser in good faith of the Acquired Assets and is entitled to all the protections

afforded by Bankruptcy Code Section 363(m).

              24.   As a good faith purchaser of the Acquired Assets, the Buyer has not entered into an

agreement with any other potential bidders at the Auction, and has not colluded with any of the

other bidders, potential bidders or any other parties interested in the Acquired Assets, and,

therefore, neither the Debtors nor any successor in interest to the Debtors’ estates shall be entitled

to bring an action against the Buyer, and the Sale may not be avoided pursuant to Section 363(n)

of the Bankruptcy Code.

              25.   The consideration provided by the Buyer for the Acquired Assets under the Asset

Purchase Agreement constitutes reasonably equivalent value, fair value, reasonable market value

and fair consideration under the Bankruptcy Code and under the laws of the United States, any

state, territory, possession, or the District of Columbia. The Sale may not be avoided under

Bankruptcy Code Section 363(n). The Asset Purchase Agreement was not entered into, and the

Sale is not being consummated, for the purpose of hindering, delaying, or defrauding creditors of

the Debtors under the Bankruptcy Code or for any other purpose that would give rise to statutory




                                                28
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 112 of 326
or common law fraudulent conveyance or fraudulent transfer claims, whether under the

Bankruptcy Code or under the laws of the United States, any state, territory, possession thereof, or

the District of Columbia, or any other applicable jurisdiction with laws substantially similar to the

foregoing. Neither the Debtors nor the Buyer have entered into the Asset Purchase Agreement or

any agreement contemplated thereby or are consummating the Sale with any fraudulent or

otherwise improper purpose, including, without limitation, to evade any pension liabilities. No

other person or entity or group of persons or entities has offered to purchase the Acquired Assets

for an amount that would provide greater value to the Debtors and their estates than the value

provided by the Buyer. The Court’s approval of the Motion and the Asset Purchase Agreement

are in the best interests of the Debtors, the Debtors’ estates, their creditors, and all other parties in

interest.

              26.   Neither the Buyer nor any of its Affiliates is an “insider” as that term is defined in

Section 101(31) of the Bankruptcy Code.

Assumption and Assignment of Assigned Contracts; Assumed Liabilities

              27.   Pursuant to Bankruptcy Code Sections 105(a), 363, and 365 and subject to and

conditioned upon the Closing of the Sale, the Debtors’ sale, assumption and assignment to the

Buyer of the Assigned Contracts is approved, and the requirements of Bankruptcy Code Section

365(b)(1) with respect thereto are deemed satisfied.

              28.   The Debtors are authorized in accordance with Bankruptcy Code Sections 105(a)

and 365 to (i) assume and assign to the Buyer, effective as of the Closing, as provided by, and in

accordance with, the Bidding Procedures Order and the Asset Purchase Agreement, the Assigned

Contracts free and clear of all Interests of any kind or nature whatsoever, other than the Permitted

Liens and Assumed Liabilities, and (ii) execute and deliver to the Buyer such documents or other




                                                 29
44232268 v1
Case 20-81688-CRJ11               Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                                  Main Document     Page 113 of 326
instruments as the Buyer reasonably deems necessary to assign and transfer the Assigned Contracts

to the Buyer.

              29.   The Assigned Contracts shall be transferred and assigned to, pursuant to the

Bidding Procedures Order and the Asset Purchase Agreement, and thereafter remain in full force

and effect for the benefit of, the Buyer, notwithstanding any provision in any such Assigned

Contract (including, but not limited to, those of the type described in Bankruptcy Code Sections

365(b)(2), (e)(1), and (f)) that prohibits, restricts, requires the express consent or conditions such

assignment or transfer. The Debtors shall be relieved from any further liability with respect to the

Assigned Contracts after such assumption and assignment to the Buyer. The Debtors may assign

each Assigned Contract in accordance with Bankruptcy Code Sections 363 and 365, and any

provisions in any Assigned Contracts that prohibit or condition the assignment of such Assigned

Contracts or terminate, recapture, require express consent, impose any penalty, condition, renewal,

or extension, or modify any term or condition upon the assignment of such Assigned Contracts,

constitute unenforceable anti-assignment provisions which are void and of no force and effect. All

other requirements and conditions under Bankruptcy Code Sections 363 and 365 for the

assumption by the Debtors and assignment to the Buyer of each Assigned Contract have been

satisfied.

              30.   All defaults and all other obligations or liabilities under any Assigned Contract

occurring, arising, or accruing prior to the date of the assignment or transfer to the Buyer shall be

deemed cured or satisfied upon payment by the Buyer (in accordance with Section 1.5 of the Asset

Purchase Agreement of the Huntsman Backup Bid Agreement but not the Century Arms Backup

Bid Agreement) of the proposed Cure Cost, as set forth in the Notice of Assumption and

Assignment, any Supplemental Notice of Assumption and Assignment, or any other cure amount




                                                30
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                                 Main Document     Page 114 of 326
reached by agreement after an Assigned Contract Objection or otherwise, and, without limiting the

foregoing, no effect shall be given to any default of the type set forth in Bankruptcy Code Section

365(b)(2), or the type of default concerning an unexpired lease of real property described in

Bankruptcy Code Section 365(b)(1) whether or not such Assigned Contract is an executory

contract within the meaning of Bankruptcy Code Section 365.

              31.   Each non-Debtor counterparty to the Assigned Contracts shall be forever barred,

estopped, and permanently enjoined from (a) asserting against the Debtors, the Buyer, or their

respective property (including the Acquired Assets) any fee, acceleration, default, breach, Claim

(including any counterclaim, defense, or setoff capable of being asserted against the Debtors),

pecuniary loss, or condition to assignment existing, arising, or accruing as of the Closing Date, or

arising by reason of the Closing, including any breach related to or arising out of any change-in-

control provision in such Assigned Contracts, or any purported written or oral modification to the

Assigned Contracts, and (b) asserting against the Buyer (or its property, including the Acquired

Assets) any Claim or Lien, counterclaim, breach, condition or setoff asserted or capable of being

asserted against the Debtors existing as of the Closing Date or arising by reason of the Closing

except for the Assumed Liabilities and Permitted Liens.

              32.   The Cure Costs amounts listed on the Notice of Assumption and Assignment, any

Supplemental Notice of Assumption and Assignment or any other cure amount reached by

agreement after an Assigned Contract Objection or otherwise, reflect the sole amounts necessary

under Bankruptcy Code Section 365(b) to cure all monetary defaults under the Assigned Contracts,

and no other amounts are or shall be due to the non-debtor parties in connection with the

assumption by the Debtors and assignment to the Buyer of the Assigned Contracts.

Notwithstanding anything to the contrary herein, if the Cure Costs for an Assigned Contract is




                                               31
44232268 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36             Desc
                                Main Document     Page 115 of 326
determined to be greater than the proposed Cure Costs asserted in the Notice of Assumption and

Assignment or Supplemental Notice of Assumption and Assignment, the Buyer may decide, in its

discretion, not to assume that Assigned Contract. Notwithstanding anything to the contrary herein,

in each case in accordance with Bidding Procedures Order and the terms and conditions of the

Asset Purchase Agreement, the Buyer may decide not to assume one or more unexpired leases and

executory contracts designated on Schedule 1.1(i) of the Asset Purchase Agreement (or Schedule

1.5(a) of the Huntsman Backup Bid Agreement).

              33.   The failure of the Debtors or the Buyer to enforce at any time one or more terms or

conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or of the

Debtors’ and the Buyer’s rights to enforce every term and condition of the Assigned Contracts.

              34.   Notwithstanding anything in the Asset Purchase Agreement or this Sale Order to

the contrary and for the avoidance of doubt, the Acquired Assets shall not include any of the

Excluded Assets as set forth in Section 1.2 of the Asset Purchase Agreement.

              35.   The Buyer shall be responsible for the satisfaction of the Assumed Liabilities under

the Asset Purchase Agreement, including without limitation those arising under the Assigned

Contracts. Except as provided in the Asset Purchase Agreement or this Sale Order, after the

Closing, the Debtors and their estates shall have no further liability or obligations with respect to

any Assumed Liability, including those arising under the Assigned Contracts, and all holders of

such claims are forever barred and estopped from asserting any claims under any Assumed

Liability (including those arising under the Assigned Contracts) against the Debtors, their

successors or assigns, and their estates.

Backup Bidder




                                                32
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 116 of 326
              36.   Huntsman Holdings, LLC (the “Huntsman Backup Bidder”) is hereby approved

as a Backup Bidder and pursuant to Bankruptcy Code Sections 105, 363, and 365, the Asset

Purchase Agreement attached hereto as Exhibit B (the “Huntsman Backup Bid Agreement”)

submitted by the Huntsman Backup Bidder, the sale of the Acquired Assets (as defined in the

Huntsman Backup Bid Agreement and consummation of the Sale to the Huntsman Backup Bidder

are hereby approved as a Backup Bid. Century Arms, Inc. (the “Century Arms Backup Bidder”

and collectively with the Huntsman Backup Bidder, the “Backup Bidder”) is hereby approved as

a Backup Bidder and pursuant to Bankruptcy Code Sections 105, 363, and 365, the Asset Purchase

Agreement attached hereto as Exhibit C (the “Century Arm Backup Bid Agreement” and

collectively with the Huntsman Backup Bid Agreement, the “Backup Bid Agreement”) submitted

by the Century Arms Backup Bidder, the sale of the Acquired Assets (as defined in the Century

Arms Backup Bid Agreement and consummation of the Sale to the Century Arms Backup Bidder

are hereby approved as a Backup Bid. The Backup Bid pursuant to the terms set forth in the

Backup Bid Agreement is hereby approved and authorized as a Backup Bid and shall remain open

as a Backup Bid pursuant to the terms of the Bidding Procedures Order and the bid terms submitted

at the Auction. In the event that the Successful Bidder cannot or refuses to consummate the Sale

because of a breach or failure on the part of the Successful Bidder, the Backup Bidder will be

deemed the new Successful Bidder and the Debtors shall be authorized, but not directed, to close,

and take all actions necessary to close, with the Backup Bidder on the Backup Bid without further

order of the Court, and in such case the findings and other provisions of this Sale Order shall apply

to the applicable Backup Bidder and the applicable Backup Bid Agreement to the same extent they

do with respect to the Buyer and the Asset Purchase Agreement.




                                              33
44232268 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                               Main Document     Page 117 of 326
Other Provisions

              37.   Nothing in this Sale Order or in the Asset Purchase Agreement entered into

pursuant to this Sale Order releases, nullifies, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit.

              38.   This Sale Order and the Asset Purchase Agreement shall be binding in all respects

upon all persons, entities, and known and unknown creditors of, and holders of equity security

interests in, any Debtor, including any holders of Interests, all counterparties to the Assigned

Contracts, all counterparties to contracts that are not assumed or assigned, all successors and

assigns of the Buyer, each Debtor and their affiliates and subsidiaries, the Acquired Assets, and

any trustees appointed in the Chapter 11 Cases or upon a conversion to cases under Chapter 7 of

the Bankruptcy Code, and this Sale Order shall not be subject to amendment or modification and

the Asset Purchase Agreement shall not be subject to rejection. Nothing contained in any Chapter

11 plan confirmed in any Debtor’s bankruptcy case, any order confirming any such Chapter 11

plan, or any other order in the Chapter 11 Cases shall alter, conflict with, or derogate from, the

provisions of the Asset Purchase Agreement or this Sale Order.

              39.   To the extent applicable, the automatic stay pursuant to Section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Court (a) to allow the Buyer to give the Debtors any notice provided for in the

Asset Purchase Agreement, and (b) to allow the Buyer to take any and all actions permitted by the

Asset Purchase Agreement.

              40.   No bulk sales law or similar law shall apply in any way to the transactions

contemplated by the Sale, the Asset Purchase Agreement, the Motion, and this Sale Order.




                                                34
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                                 Main Document     Page 118 of 326
              41.   This Court retains jurisdiction, pursuant to its statutory powers under 28 U.S.C.

§ 157(b)(2), to, among other things, interpret, implement, and enforce the terms and provisions of

this Sale Order and the Asset Purchase Agreement, all amendments thereto, and any waivers and

consents thereunder, including, but not limited to, retaining jurisdiction to (i) enforce the terms of

the Asset Purchase Agreement; (ii) compel delivery of the Acquired Assets to the Buyer; (iii)

interpret, implement, and enforce the provisions of this Sale Order; (iii) protect the Buyer, any of

the Buyer’s Affiliates, or any agent of the foregoing, against any Interests against the Debtors or

the Acquired Assets of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, and (iv) enter any order under Bankruptcy Code Sections 363 and 365.

              42.   No brokers were involved in consummation of the Sale, and no brokers’

commissions are due to any person in connection with the Sale; provided, however, that this

provision does not impact any transaction or other fees due to investment bankers or financial

advisors employed (a) by the Debtors, including, but not limited to Ducera Partners LLC, or certain

of their creditors for which the Debtors may be obligated to pay in accordance with an engagement

letter with such professional(s), or (b) by the Buyer, including, but not limited to, in the case of the

Backup Bidder, Moelis & Company LLC.

              43.   To the extent there is any inconsistency between the terms of this Sale Order and

the terms of the Asset Purchase Agreement (including all ancillary documents executed in

connection therewith), the terms of this Sale Order shall govern.

              44.   The failure to specifically include any particular provision of the Asset Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it

being the intent of the Court that the Asset Purchase Agreement be authorized and approved in its

entirety.




                                                35
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 119 of 326
              45.   The Asset Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court, provided that the Debtors shall provide

the Bid Consultation Parties with three (3) business days’ notice thereof and provided further that

any such modification, amendment, or supplement does not, based on the Debtors’ judgment, have

a material adverse effect on the Debtors’ estates.

              46.   Notwithstanding the provisions of Bankruptcy Rules 6004(h) and 6006(d), this Sale

Order shall not be stayed for fourteen (14) days after its entry and shall be effective immediately

upon entry, and the Debtors and the Buyer are authorized to close the transaction immediately

upon entry of this Sale Order. Time is of the essence in closing the transactions referenced herein,

and the Debtors and the Buyer intend to close the transactions as soon as practicable. This Sale

Order is a final, appealable order and the period in which an appeal must be filed shall commence

upon the entry of this Sale Order.

              47.   The provisions of the Asset Purchase Agreement and this Sale Order may be

specifically enforced in accordance with the Asset Purchase Agreement notwithstanding the

appointment of any Chapter 7 or Chapter 11 trustee after the Closing.

              48.   Headings utilized in this Sale Order are for convenience of reference only, and do

not constitute a part of this Sale Order for any other purpose.

              49.   All time periods set forth in this Sale Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

              50.   The provisions of this Sale Order are non-severable and mutually dependent.

              51.   All issues raised by Oracle America, Inc. (“Oracle”) in Oracle’s Limited Objection

and Reservation of Rights Regarding (a) Debtors’ Motion for (a) an Order Establishing Bidding




                                                36
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 120 of 326
Procedures and Granting Related Relief and (ii) an Order or Orders Approving the Sale of the

Debtors’ Assets; and (b) Notice of Executory Contracts and Unexpired Leases that May Be

Assumed and Assigned in Connection with the Sale of the Debtors’ Assets and the Proposed Cure

Cost with Respect Thereto (the “Oracle Objection”) [Docket No. 529] are expressly

reserved. The Oracle Objection may be set for hearing on an expedited basis upon the request of

Oracle and/or the Debtors.

              52.   Nothing in the Asset Purchase Agreement or in this Order shall have the effect of

transferring, impairing, reducing or otherwise limiting any of the Debtors’ rights in any insurance

policies covering Excluded Liabilities or the proceeds of such polices. For the avoidance of doubt,

the Debtors reserve control over the privilege concerning any retained documents and nothing in

this Order relieves the Debtors of any document retention obligations.

              53.   To the extent any molds and tooling manufactured by Oneida Molded Plastics, LLC

(“Oneida”) are included in the Acquired Assets (the “Acquired Mold Product”), any lien of

Oneida on the Acquired Mold Product will be released and shall attach to the proceeds thereof

with the same priority, extent, validity, avoidability and enforceability as Oneida’s lien, if any, on

the Acquired Mold Product. Nothing herein shall constitute a finding or ruling by this Court or an

admission by the Debtors that any such liens are valid, senior, enforceable, perfected or non-

avoidable. Moreover, nothing shall prejudice the rights of any party in interest including, but not

limited to, the Debtors and any Committee to challenge the validity, priority, enforceability,

seniority, avoidability, perfection or extent of any such lien.

              54.   Notwithstanding anything to the contrary in this Order or the Asset Purchase

Agreement, the Debtors do not purport to assume or assign to Buyer the license agreement dated

as of January 23, 2008 between Magpul Industries Corp (“Magpul”) and the Debtors, and nothing




                                                37
44232268 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                                 Main Document     Page 121 of 326
in this order limits or otherwise modifies, to the extent such license exists, any express or implied

license granted by the Debtors to Magpul in connection with Magpul’s production of accessories

for Debtors’ firearm products or any rights or defenses of the Debtors in connection therewith,

including any right of revocation and any right to assign the Debtors’ rights in connection therewith

to the Buyer.



Dated: ___________________, 2020

                                      _______________________________________________
                                      UNITED STATES BANKRUPTCY JUDGE




                                            38
44232268 v1
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document     Page 122 of 326
                                 Exhibit A

                          Asset Purchase Agreement




                                   44232268 v1
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document    Page 123 of 326
                                  Exhibit B

                       Huntsman Backup Bid Agreement




                                                                 US_ACTIVE-154466812.6
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36       Desc
                      Main Document    Page 124 of 326
[Different first page link-to-previous setting changed from off in original to on in modified.].




                                                      Exhibit C

                                  Century Arms Backup Bid Agreement




[Different first page link-to-previous setting changed from off in original to on in modified.].
                                                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11                Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                            Desc
                                   Main Document    Page 125 of 326
                                 Summary report:
      Litera® Change-Pro for Word 10.9.0.460 Document comparison done on
                               9/28/2020 6:12:35 PM
     Style name: OMM Standard
     Intelligent Table Comparison: Active
     Original DMS: dm://OMM_US/79063153/5
     Modified DMS: dm://OMM_US/79063153/6
     Changes:
     Add                                                   11
     Delete                                                7
     Move From                                             0
     Move To                                               0
     Table Insert                                          0
     Table Delete                                          0
     Table moves to                                        0
     Table moves from                                      0
     Embedded Graphics (Visio, ChemDraw, Images etc.)      0
     Embedded Excel                                        0
     Format changes                                        0
     Total Changes:                                        18




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36     Desc
                      Main Document    Page 126 of 326
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document    Page 127 of 326
                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

    In re:
                                                             Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                          Case No. 20-81688-CRJ11

                        Debtors.                             Jointly Administered


    ORDER APPROVING THE SALE OF CERTAIN OF THE DEBTORS’ ASSETS FREE
             AND CLEAR OF ALL CLAIMS, LIENS, AND INTERESTS

             This matter having come before the Court upon the motion (the “Motion”)2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases seeking entry

of this order (this “Sale Order”) (a) authorizing the sale of the Acquired Assets (as defined in the

Asset Purchase Agreement (as defined below)) free and clear of all Interests (as defined below),

pursuant to that certain Asset Purchase Agreement, dated as of September 26, 2020, attached

hereto as Exhibit A (the “Asset Purchase Agreement”), by and among the Debtors and Roundhill

Group, LLC (the “Buyer”), and all other transaction documents related thereto; (b) authorizing the

assumption and assignment of certain executory contracts and unexpired leases; and (c) granting

the related relief contemplated therein; and the Court having found that (i) the Court has




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2
 Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the Asset
Purchase Agreement, as applicable.




Case 20-81688-CRJ11                Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                         Desc
                                   Main Document    Page 128 of 326
jurisdiction over this matter; (ii) venue is proper in this District; (iii) this is a core proceeding; (iv)

the notice of the Motion and the Sale Hearing (as defined below) was sufficient under the

circumstances; and (v) there is good cause to waive the stay of Bankruptcy Rule 6004(h); and

based on the statements of counsel and the evidence presented in support of the relief requested by

the Debtors in the Motion at a hearing before this Court on September 29 [and 30], 2020 (the “Sale

Hearing”); and it appearing that no other notice need be given; and it further appearing that the

legal and factual bases set forth in the Motion and at the Sale Hearing establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      Jurisdiction, Core Proceeding, Statutory Predicates, and Venue. This Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the General Order of

Reference of the United States District Court for the Northern District of Alabama dated July 16,

1984 as amended July 17, 1984. This matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). The predicates for the relief granted herein are Bankruptcy Code Sections 105, 363,

and 365 and Bankruptcy Rules 2002, 6004, and 6006. Venue in this Court is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

        B.      Just Cause. The legal and factual bases set forth in the Motion establish just cause

for the relief granted herein. Entry of this Sale Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

        C.      Notice. The notice of the Motion, the Sale Hearing, the Asset Purchase Agreement,

the transactions contemplated therein or in connection therewith and corresponding transactions

documents (the “Transactions”), and the proposed entry of this Sale Order was proper, timely,

adequate, sufficient and appropriate under the circumstances of the Chapter 11 Cases, and such

notice complied with all applicable requirements of the Bidding Procedures, Bankruptcy Code, the


                                              2
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                     Desc
                               Main Document    Page 129 of 326
Bankruptcy Rules, and the Local Rules. A reasonable opportunity to object or be heard regarding

the relief granted by this Sale Order has been afforded to all interested persons and entities pursuant

to the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. Accordingly, no other or

further notice of the Motion, the Sale Hearing, or this Sale Order is necessary or required.

       D.      The Publication Notice was published in the New York Times on August 24, 2020.

Such Publication Notice was compliant with the Bidding Procedures Order, and was sufficient and

proper notice to any other interested parties, including those whose identities are unknown to the

Debtors.

       E.       Extensive Efforts by Debtors. Since before the commencement of the Chapter

11 Cases, the Debtors worked with their counsel and financial advisors to implement a viable

transaction that would allow them to maximize the value of the Acquired Assets. The Sale

Transaction that is the subject of this Sale Order is the result of the Debtors’ extensive efforts

seeking to maximize recoveries to the Debtors’ estates for the benefit of the Debtors’ creditors.

       F.      Business Justification. The Debtors have demonstrated compelling circumstances

and a good, sufficient, and sound business justification for the Court to grant the relief requested

in the Motion, including, without limitation, to (i) authorize the sale of the Acquired Assets free

and clear of Interests other than Permitted Liens (as defined in the Asset Purchase Agreement) and

Assumed Liabilities (as defined in the Asset Purchase Agreement); (ii) authorize the assumption

and assignment of certain executory contracts and unexpired leases; and (iii) grant related relief as

set forth herein. Such compelling and sound business justification, which was set forth in the

Motion and on the record at the Sale Hearing, are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.




                                             3
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document    Page 130 of 326
       G.      Bidding Procedures Order. The Bidding Procedures Order [Docket No. 411] was

entered by the Court on August 20, 2020, which, among other things (i) approved the Bidding

Procedures; (ii) established the Assumption and Assignment Procedures; (iii) approved the form

and manner of notice with respect to all procedures, protections, schedules, and agreements

described in the Motion and attached thereto; and (iv) scheduled a date for the Auction and Sale

Hearing. The Bidding Procedures provided a full, substantively and procedurally fair, and

reasonable opportunity for any entity to make an offer to purchase the Acquired Assets.

       H.      Auction; Successful Bidder. The sale process was properly conducted by the

Debtors in accordance with the Bidding Procedures Order and in a manner designed to result in

the highest or otherwise best offer for the Acquired Assets. At the Auction, the Debtors agreed in

a reasonable exercise of their business judgment, in consultation with their management, the

Restructuring Committee, advisors and the Bid Consultation Parties, to enter into and consummate

Asset Purchase Agreement with the Buyer. At the conclusion of the Auction, the Buyer was

determined to be the Successful Bidder for the Acquired Assets.

       I.      Asset Purchase Agreement. The consummation of the Transactions contemplated

by the Asset Purchase Agreement, the Motion, and this Sale Order is legal, valid, and properly

authorized under all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

Local Rules, and all of the applicable requirements of such sections and rules have been complied

with in respect of such transactions.

       J.      Sale Hearing. The Sale Hearing occurred on September 29 [and 30], 2020 in

accordance with the Bidding Procedures Order.

       K.      Adequate Marketing; Highest or Otherwise Best Offer. As demonstrated by (i)

the testimony and other evidence proffered or adduced at the Sale Hearing, including the




                                            4
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                             Main Document    Page 131 of 326
Declaration of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of

Remington Outdoor Company, Inc. and Its Affiliated Debtors and Debtors-Possession [Docket

No. 6 and the Declaration of Bradley C. Meyer in Support of Debtors’ Cash Collateral Motion

and Bidding Procedures Motion [Docket No. 355]; and (ii) the representations of counsel made

on the record at the Bidding Procedures Hearing and the Sale Hearing, (a) the Debtors have

adequately marketed the Acquired Assets and conducted a sale process in a non-collusive, fair and

good faith manner in compliance with the Bidding Procedures Order; (b) the process set forth in

the Bidding Procedures Order afforded a full, substantively and procedurally fair and reasonable

opportunity for any interested party to make the highest or otherwise best offer to purchase the

Acquired Assets and assume the Assumed Liabilities; (c) the consideration provided by the Buyer

in the Asset Purchase Agreement constitutes the highest or otherwise best offer to purchase the

Acquired Assets and assume the Assumed Liabilities; (d) the consideration provided by the Buyer

in the Asset Purchase Agreement provides fair and reasonable consideration for the Acquired

Assets and the assumption of the Assumed Liabilities and constitutes reasonably equivalent value,

fair value and reasonable market value under the Bankruptcy Code and under the laws of the

United States, any state, territory, possession, the District of Columbia, or other applicable law;

(e) the Sale will provide a greater recovery for the Debtors’ creditors with respect to the Acquired

Assets than would be provided by any other practically available alternative; (f) taking into

consideration all relevant factors and circumstances, and after taking account of the Bid

Protections, no other entity has offered to purchase the Acquired Assets for greater economic value

to the Debtors or their estates; (g) unless the sale of the Acquired Assets is concluded expeditiously

as provided for in the Sale Motion and the Asset Purchase Agreement, the Debtors’ stakeholders

recoveries will likely be diminished; and (h) the Debtors’ determination that the consideration




                                            5
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 132 of 326
provided by the Buyer under the Asset Purchase Agreement constitutes the highest or otherwise

best offer for the Acquired Assets constitutes a valid and sound exercise of the Debtors’ business

judgment.

       L.      No Successor Liability. Neither the Buyer nor any of its affiliates, officers,

directors, shareholders, members, partners, principals or any of their respective representatives,

successors, or assigns is an “insider or “affiliate” of the Debtors, as those terms are defined in the

Bankruptcy Code, and no common identity of incorporators, directors, or stockholders existed or

exists between the Buyer and the Debtors. The transfer of the Acquired Assets to and the

assumption of the Assumed Liabilities by the Buyer, except as otherwise expressly set forth in the

Asset Purchase Agreement, does not, and will not, subject the Buyer to any liability whatsoever,

with respect to the operation of the Debtors’ businesses prior to the closing of the Sale or by reason

of such transfer under the laws of the United States, any state, territory, or possession thereof, or

the District of Columbia, based, in whole or in part, directly or indirectly, in any theory of law or

equity including, without limitation, any laws affecting antitrust, successor, transferee, or vicarious

liability. Pursuant to the Asset Purchase Agreement, the Buyer is not purchasing all of the Debtors’

assets in that the Buyer is not purchasing any of the Excluded Assets or assuming the Excluded

Liabilities, and the Buyer is not holding itself out to the public as an alter ego or a continuation of

the Debtors (including through any veil piercing theory). Except as expressly provided in the

Asset Purchase Agreement, neither the Buyer nor any of its affiliates are assuming any obligation

or liability of any Debtor and/or any Debtor’s estate. The Sale does not amount to a consolidation,

merger, or de facto merger of the Buyer and the Debtors. There is no substantial continuity

between the Buyer and the Debtors, and there is no continuity of enterprise between the Debtors

and the Buyer. The Buyer is not, and will not be following consummation of the Sale, a mere




                                             6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                              Main Document    Page 133 of 326
continuation of the Debtors or the Debtors’ estates, and the Buyer does not and will not constitute

a successor to the Debtors or the Debtors’ estates. None of the Transactions, including, without

limitation, the Sale or the assumption and assignment of the Assigned Contracts, is being

undertaken for the purpose of escaping liability for any of the Debtors’ debts or other liabilities or

hindering, delaying, or defrauding creditors under the Bankruptcy Code or for any other purpose

that would give rise to statutory or common law fraudulent conveyance or fraudulent transfer

claims, whether under the Bankruptcy Code or under the laws of the United States, any state,

territory, possession thereof, the District of Columbia, or any other applicable jurisdiction with

laws substantially similar to the foregoing.

       M.      Acquired Assets Property of the Estate. The Acquired Assets are property of the

Debtors’ estates and title thereto is vested in the Debtors’ estates within the meaning of section

541 of the Bankruptcy Code.

       N.      Sale in Best Interest/Fiduciary Duties.         The Debtors have demonstrated a

sufficient basis and compelling circumstances requiring them to enter into the Asset Purchase

Agreement and sell the Acquired Assets and such actions are appropriate under the circumstances

of these Chapter 11 Cases, are in the best interests of the Debtors, their estates and creditors, and

other parties in interest, and represent a reasonable exercise of business judgment by the Debtors

and the Restructuring Committee and their fulfillment of their fiduciary duties under applicable

law. Approval of the Asset Purchase Agreement, the Sale, and the Transactions at this time is in

the best interests of the Debtors, their creditors, their estates, and all other parties in interest.

Unless the sale is concluded expeditiously, the recoveries of all of the Debtors estates and

constituencies are likely to be adversely affected.




                                            7
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 134 of 326
            O. Not a Sub Rosa Plan. The consummation of the Sale outside of a plan of

reorganization pursuant to the Asset Purchase Agreement neither impermissibly restructures the

rights of the Debtors’ creditors nor impermissibly dictates the terms of a plan of reorganization or

liquidation for the Debtors. The Asset Purchase Agreement, the Sale, this Sale Order and the

transactions contemplated therein and herein and associated therewith and herewith do not

constitute an impermissible sub rosa Chapter 11 plan for which approval has been sought without

the protections that a disclosure statement would afford. The Sale, this Sale Order and the Asset

Purchase Agreement do not otherwise circumvent the Chapter 11 safeguards, including those set

forth in sections 1125 and 1129 of the Bankruptcy Code.

       P.      Arm’s-Length Sale.        The Asset Purchase Agreement, the Sale, and the

Transactions were negotiated, proposed, and entered into by the Debtors and the Buyer without

collusion, in good faith, and from arm’s-length bargaining positions. Neither the Debtors, their

insiders and affiliates, nor the Buyer or any of its Affiliates have engaged in any conduct that

would cause or permit the Asset Purchase Agreement, the Sale, or any part of the transactions

thereby to be avoided under Bankruptcy Code Section 363(n).

       Q.      Good Faith Buyer. The Buyer is a good faith purchaser under Bankruptcy Code

Section 363(m) and, as such, is entitled to all of the protections afforded thereby. Specifically:

(i) the Buyer recognized that the Debtors were free to deal with any other party interested in

acquiring the Acquired Assets; (ii) the Buyer complied in all respects with the provisions of the

Bidding Procedures Order; (iii) the Buyer agreed to subject its bid to the competitive bid

procedures set forth in the Bidding Procedures Order; (iv) all payments to be made by the Buyer

in connection with the Sale have been disclosed; (v) no common identity of directors, officers or

controlling stockholders exists among the Buyer and the Debtors; (vi) the negotiations and




                                            8
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document    Page 135 of 326
execution of the Asset Purchase Agreement were at arm’s-length and in good faith, and at all times

each of the Buyer and the Debtors were represented by competent counsel of their choosing; (vii)

the Buyer did not in any way induce or cause the Chapter 11 filing of the Debtors; and (viii) the

Buyer has not acted in a collusive manner with any person. The Buyer will be acting in good faith

within the meaning of Bankruptcy Code Section 363(m) in closing the transactions contemplated

by the Asset Purchase Agreement.

       R.      Corporate Authority. Each Debtor (i) has full corporate power and authority to

execute the Asset Purchase Agreement and all other documents contemplated thereby, and the Sale

of the Acquired Assets has been duly and validly authorized by all necessary corporate actions of

each of the Debtors; (ii) has all of the corporate power and authority necessary to consummate the

transactions contemplated by the Asset Purchase Agreement; (iii) has taken all corporate action

necessary to authorize and approve the Asset Purchase Agreement and the consummation by the

Debtors of the transactions contemplated thereby; and (iv) needs no consents or approvals, other

than those expressly provided for in the Asset Purchase Agreement, which may be waived in

accordance with the terms therewith.

       S.      Free and Clear Findings Required by the Buyer. The Buyer would not have

entered into the Asset Purchase Agreement and would not consummate the Sale Transaction, thus

adversely affecting the Debtors, their estates, and their creditors, if the Sale of the Acquired Assets

to the Buyer and the assumption and assignment of Acquired Contracts, were not, pursuant to

Bankruptcy Code Section 363(f), free and clear (except for Permitted Liens and Assumed

Liabilities) of (i) all pre-petition and post-petition liens of any kind whatsoever (statutory,

consensual or non-consensual or otherwise), claims, mortgages, deeds of trust, pledges, charges,

security interests, rights of first refusal, preferences, priorities, judgments, hypothecations,




                                             9
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                              Main Document    Page 136 of 326
encumbrances, easements, servitudes, leases or subleases, rights-of-way, encroachments,

restrictive covenants, restrictions on transferability or other similar restrictions, rights of offset or

recoupment, right of use or possession, licenses, indentures, instruments, conditional sale

arrangements, (ii) all claims as defined in Bankruptcy Code Section 101(5), including all rights or

causes of action (whether in law or in equity), counterclaims, cross-claims, proceedings,

warranties, guarantees, indemnities, rights of recovery, setoff, recoupment, indemnity or

contribution, obligations, demands, restrictions, indemnification claims, or liabilities relating to

any act or omission of the Debtors or any other person prior to the Closing, consent rights, options,

proxy, contract rights, covenants, and interests of any kind or nature whatsoever (known or

unknown, matured or unmatured, accrued, or contingent and regardless of whether currently

exercisable), whether accruing or arising any time prior to the Closing Date, and whether imposed

by agreement, understanding, law, equity or otherwise, and (iii) all debts, liabilities (including

without limitation product, environmental, tax, reclamation, pension, alter ego), obligations,

contractual rights and claims and labor, employment and pension claims, decrees of any court or

foreign or domestic governmental authority, in each case, whether known or unknown, secured or

unsecured, choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,

recorded or unrecorded, perfected or unperfected, allowed or disallowed, contingent or non-

contingent, liquidated or unliquidated, matured or un-matured, material or non-material, disputed

or undisputed, whether accruing or arising any time prior to the Closing Date, and whether imposed

by agreement, understanding, law, equity or otherwise (excluding Permitted Liens and Assumed

Liabilities, (i), (ii), and (iii) collectively, the “Interests”). Except as expressly provided in the

Asset Purchase Agreement, the Sale shall be free and clear of, and the Buyer shall not be

responsible for, any Interests, including, without limitation, in respect of the following: (i) any




                                             10
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document     Page 137 of 326
rights or Interests based on any successor, substantial continuation or transferee liability, (ii) any

Interests that purport to give any party a right or option to effect any forfeiture, modification, right

of first offer or first refusal, or termination of the Debtors’ or the Buyer’s interest in the Acquired

Assets, or any similar rights; (iii) any labor or employment agreements; (iv) mortgages, deeds of

trust, and security interests; (v) intercompany loans and receivables between the Debtors and any

non-Debtor subsidiary; (vi) any pension, multiemployer plan (as such term is defined in Section

3(37) or Section 4001(a)(3) of ERISA), health or welfare, compensation or other employee benefit

plans, agreements, practices, and programs, including, without limitation, any pension plans of the

Debtors or any multiemployer plan to which the Debtors have at any time contributed to or had

any liability or potential liability; (vii) any other employee, worker’s compensation, occupational

disease, or unemployment or temporary disability related claim, including, without limitation,

claims that might otherwise arise under or pursuant to (a) the Employee Retirement Income

Security Act of 1974, as amended (“ERISA”), (b) the Fair Labor Standards Act, (c) Title VII of

the Civil Rights Act of 1964, (d) the Federal Rehabilitation Act of 1973, (e) the National Labor

Relations Act, (f) the Age Discrimination and Employment Act of 1967 and Age Discrimination

in Employment Act, as amended, (g) the Americans with Disabilities Act of 1990, (h) the

Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, including, without

limitation, the requirements of Part 6 of Subtitle B of Title I of ERISA and Section 4980B of the

Code and of any similar state law (collectively, “COBRA”), (i) state discrimination laws, (j) state

unemployment compensation laws or any other similar state laws, (k) any other state or federal

benefits or claims relating to any employment with the Debtors or any of their predecessors, or (1)

the WARN Act (29 U.S.C. §§2101 et seq.); (viii) any bulk sales or similar law; (ix) any tax statutes

or ordinances, including, without limitation, the Internal Revenue Code of 1986, as amended; (xii)




                                             11
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document     Page 138 of 326
any unexpired and executory contract or unexpired lease to which a Debtor is a party that is not an

Assigned Contract that will be assumed and assigned pursuant to this Sale Order and the Asset

Purchase Agreement; (xiii) any other Excluded Liabilities as provided in the Asset Purchase

Agreement. A sale of the Acquired Assets other than one free and clear of all Interests would yield

substantially less value for the Debtors’ estates, with less certainty, than the Sale as contemplated.

Therefore, the Sale contemplated by the Asset Purchase Agreement and approved herein free and

clear of all Interests, except for Permitted Liens and Assumed Liabilities, is in the best interests of

the Debtors, their estates and creditors, and all other parties in interest.

        T.      Valid and Binding Transfer. The transfer of the Acquired Assets to the Buyer

will be a legal, valid, and effective transfer of the Acquired Assets and, except for the Permitted

Liens and Assumed Liabilities, will vest the Buyer with all right, title, and interest of the Debtors

to the Acquired Assets free and clear of all Interests and any liabilities of the Debtors.

        U.      Satisfaction of Section 363(f) Standards. The transfer of the Acquired Assets to

the Buyer under the Asset Purchase Agreement shall be a legal, valid, and effective transfer of all

the legal, equitable, and beneficial right, title and interest in and to the Acquired Assets free and

clear of all Interests, other than the Assumed Liabilities and Permitted Liens. The Debtors may

sell the Acquired Assets free and clear of all Interests, except for the Permitted Liens and the

Assumed Liabilities, because, in each case, one or more of the standards set forth in Bankruptcy

Code Section 363(f)(1) through (5) has been satisfied, with all such Liens and Interests to attach

to the proceeds of the Sale Transaction to be received by the Debtors with the same validity, force,

priority and effect that they had as against the Acquired Assets, and any claims and defenses the

Debtors and their estates may possess with respect thereto. Those holders of Interests, and non-

debtor parties to the Assigned Contracts who did not object, or who withdrew their objections, to




                                             12
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                              Main Document     Page 139 of 326
the Motion are, without limitation, deemed to have consented pursuant to Bankruptcy Code

Section 363(f)(2). In all cases, each such person with Interests in the Acquired Assets is enjoined

from taking any action against the Buyer, the Buyer’s affiliates, or any agent of the foregoing to

recover any such Interest.

        V.      Necessity of Order. The Buyer would not have entered into the Asset Purchase

Agreement and would not consummate the Sale Transaction without all of the relief provided for

in this Sale Order (including, but not limited to, that the transfer of the Acquired Assets to the

Buyer be free and clear of all Interests (other than Permitted Liens and the Assumed Liabilities)).

The consummation of the Sale Transaction pursuant to this Sale Order and the Asset Purchase

Agreement is necessary for the Debtors to maximize the value of their estates for the benefit of all

creditors and other parties in interest.

        W.      Time of the Essence. The sale of the Acquired Assets must be approved and

consummated promptly in order to preserve the value of the Acquired Assets. There is no credible

basis for concluding that a delay in the sale of the Acquired Assets would result in a higher or

better offer for the Acquired Assets than the offer reflected in the Asset Purchase Agreement.

Therefore, time is of the essence in consummating the Sale, and the Debtors and the Buyer intend

to close the Sale as soon as reasonably practicable.

        X.      Assigned Contracts. The Debtors have demonstrated that it is their sound business

judgment to sell, assume, and assign the “Assumed Contracts” and “Assumed Leases” (as such

terms are defined in the Asset Purchase Agreement), including, without limitation, the unexpired

leases and executory contracts designated on Schedule 1.1(j) of the Asset Purchase Agreement or

the Huntsman Backup Bid Agreement (but not the Century Arms Backup Bid Agreement)

(collectively, the “Assigned Contracts” and, individually, an “Assigned Contract”) to the Buyer




                                             13
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                              Main Document     Page 140 of 326
in connection with the consummation of the Sale, and the assumption and assignment of the

Assigned Contracts is in the best interests of the Debtors, their estates and creditors, and other

parties in interest. The Assigned Contracts being assigned to the Buyer are an integral part of the

Acquired Assets being purchased by the Buyer, and, accordingly, such assumption and assignment

of the Assigned Contracts and the liabilities associated therewith are reasonable and enhance the

value of the Debtors’ estates. No section of any Assigned Contract that purports to prohibit,

restrict, impose any penalty or fee on, or condition the use, consideration, or assignment of any

such Assigned Contract in connection with the Transactions shall have any force or effect.

       Y.      Cure and Adequate Assurance. Through Buyer’s commitment to pay all Cure

Costs related to the Assigned Contracts, if any, and upon the payment of the Cure Costs by the

Buyer pursuant to the terms of the Asset Purchase Agreement, the Buyer has cured or otherwise

has demonstrated its ability to cure any default with respect to any act or omission that occurred

prior to the Closing (as defined in the Asset Purchase Agreement) under any of the Assigned

Contracts, within the meaning of Bankruptcy Code Section 365(b)(l)(A). The proposed Cure Costs

or any other cure amount reached by agreement after any objection by a counterparty to an

Assigned Contract (an “Assigned Contract Objection”) or otherwise are deemed the amounts

necessary to “cure” all “defaults,” each within the meaning of Bankruptcy Code Section 365(b),

under such Assigned Contracts. The Buyer’s promise to perform the obligations under the

Assigned Contracts shall constitute adequate assurance of its future performance of and under the

Assigned Contracts, within the meaning of Bankruptcy Code Sections 365(b)(l) and 365(f)(2). All

counterparties to the Assigned Contracts who did not file an Assigned Contract Objection or an

objection to the assumption and assignment of the Assigned Contracts prior to the Sale Hearing,

are deemed to consent to the assumption by the Debtors of their respective Assigned Contract and




                                           14
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                            Main Document     Page 141 of 326
the assignment thereof to the Buyer. The filed objections of all counterparties to the Assigned

Contracts that were heard at the Sale Hearing (to the extent not withdrawn or adjourned), were

considered by the Court, and are overruled on the merits with prejudice. The Court finds that, with

respect to all such Assigned Contracts, the payment of the proposed Cure Costs by the Buyer in

accordance with the terms of the Asset Purchase Agreement is appropriate and is deemed to fully

satisfy the Debtors’ obligations under Bankruptcy Code Section 365(b). Accordingly, and without

limitation of the Buyer’s right under Section 1.5(d) of the Asset Purchase Agreement (or Section

1.5(e) in the case of the Huntsman Backup Bid Agreement (as defined below)), all of the

requirements of Bankruptcy Code Section 365(b) have been satisfied for the assumption and the

assignment by the Debtors to the Buyer of each of the Assigned Contracts. To the extent any

Assigned Contract is not an executory contract within the meaning of Bankruptcy Code Section

365, it shall be transferred to the Buyer in accordance with the terms of this Sale Order that are

applicable to the Acquired Assets.

       Z.      Unenforceability of Anti-Assignment Provisions.            Any provisions in any

Assigned Contract that restrict, limit, prohibit or condition the assumption, assignment, and sale

of the Assigned Contracts or that allow the counterparty so such Assigned Contract to terminate,

recapture, impose any penalty or fee, accelerate, increase any rate, condition on renewal or

extension, or modify any term or condition upon the assignment of such Assigned Contract, should

be deemed and found to be unenforceable anti-assignment provisions that are void and of no force

and effect within the meaning of Bankruptcy Code Section 365(f).

       AA.     Objections are Overruled. All objections to the relief requested in the Motion

that have not been withdrawn, waived, adjourned or settled as announced to the Court at the Sale

Hearing or by stipulations filed with the Court are overruled except as otherwise set forth herein.




                                            15
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document     Page 142 of 326
        BB.     Final Order. This Sale Order constitutes a final order within the meaning of 28

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), the Court expressly

finds that there is no just reason for delay in the implementation of this Sale Order and expressly

directs entry of judgment as set forth herein.

        CC.     Best Interest. Entry of this Sale Order is in the best interests of the Debtors, the

Debtors’ estates, their creditors, and other parties in interest.

        DD.     Findings and Conclusions. The findings of fact and conclusions of law herein

constitute the Court’s findings of fact and conclusions of law for the purposes of Bankruptcy Rule

7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are

conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of

fact, they are adopted as such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

General Provisions

        1.      The Motion is granted and the relief requested therein with respect to the Sale is

granted and approved in its entirety, as set forth herein.

        2.      Any objections to the entry of this Sale Order or to the relief granted herein or the

relief requested in the Motion, including any objections to the proposed Cure Costs or the

assumption and assignment of any Assigned Contracts, that have not been adjourned, withdrawn,

waived, or settled, or not otherwise addressed or resolved pursuant to the terms hereof, if any,

hereby are denied and overruled on the merits with prejudice.

Approval of the Sale of the Acquired Assets

        3.      The Debtors are authorized to enter into the Asset Purchase Agreement (and all

schedules and exhibits thereto and all ancillary documents) and all the terms and conditions

thereof, and all of the Transactions contemplated therein are approved in all respects. The transfer



                                             16
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                              Main Document     Page 143 of 326
of the Acquired Assets by the Debtors to the Buyer shall be a legal, valid and effective transfer of

the Acquired Assets.

       4.      Pursuant to Bankruptcy Code Section 363(b), the sale of the Acquired Assets to the

Buyer free and clear of all Interests (other than the Permitted Liens and the Assumed Liabilities),

and the transactions contemplated thereby is approved in all respects.

Sale and Transfer of the Acquired Assets

       5.      Pursuant to Bankruptcy Code Sections 105, 363, and 365, the Debtors are

authorized to (a) take any and all actions necessary or appropriate to perform their obligations

under, and comply with the terms of, the Asset Purchase Agreement and consummate the Sale and

the Transactions pursuant to, and in accordance with, the terms and conditions of the Asset

Purchase Agreement and this Sale Order, including, without limitation (i) executing,

acknowledging, and delivering such deeds, assignments, conveyances and other assurances,

documents, and instruments of transfer and taking any action for purposes of assigning,

transferring, granting, conveying, and conferring to the Buyer, or reducing to possession, any or

all of the Acquired Assets and (ii) entering into the Ancillary Agreements, any transition services

or operations support agreements with the Buyer and any other agreements related to implementing

the Transactions and (b) take any and all further actions as may be necessary or appropriate to the

performance of their obligations as contemplated by the Asset Purchase Agreement or this Sale

Order. The Debtors are further authorized to pay, without further order of this Court, whether

before, at, or after the Closing, any reasonable expenses or costs that are required to be paid to

consummate the Transactions or perform their obligations under the Asset Purchase Agreement.

       6.      Following the Closing, the Debtors or the Buyer and/or their respective designees

are authorized to execute and file a certified copy of this Sale Order, which, once filed, registered




                                            17
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document     Page 144 of 326
or otherwise recorded, shall constitute conclusive evidence of the release of all obligations,

liabilities, and Interests in the Acquired Assets of any kind or nature whatsoever (other than the

Permitted Liens and Assumed Liabilities). Upon the Closing and the Debtors’ receipt of the

Purchase Price, this Sale Order shall be construed and shall constitute for any and all purposes a

full and complete general assignment, conveyance, and transfer of the Debtors’ interests in the

Acquired Assets and a bill of sale transferring good and marketable title in the Acquired Assets to

the Buyer free and clear of all Interests, except for the Permitted Liens and Assumed Liabilities.

Each and every federal, state, and local governmental agency, quasi-agency, or department is

hereby authorized to accept any and all documents and instruments necessary and appropriate to

consummate the transactions.

       7.      Except for the Permitted Liens, Assumed Liabilities or as expressly provided in the

Asset Purchase Agreement, pursuant to Bankruptcy Code Sections 105(a) and 363(f), upon the

Closing and the Debtors’ receipt of the Purchase Price, the Acquired Assets shall be transferred to

the Buyer as required under the Asset Purchase Agreement, and such transfer shall be free and

clear of all Interests of any person, including, without limitation, all such Interests specifically

enumerated in this Sale Order, whether arising by agreement, by statute, or otherwise and whether

occurring or arising before, on, or after the Petition Date, whether known or unknown, occurring,

or arising prior to such transfer, with all such Interests to attach to the proceeds of the Sale

ultimately attributable to the property against or in which the holder of an Interest claims or may

claim an Interest, in the order of their priority, with the same validity, force, and effect which they

now have, subject to any claims and defenses the Debtors may possess with respect thereto.

Without limiting the generality of the foregoing, the Acquired Assets shall be transferred to the

Buyer free and clear of the following: (i) satisfy and release of record, Mortgage, Assignment of




                                             18
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                              Main Document     Page 145 of 326
Leases and Rents, Security Agreement and Fixture Filing, dated June 15, 2018, and filed for record

June 21, 2018, in/as Instrument No. RP2018-2856 of the Records of Herkimer County, New York,

executed by Remington Arms Company, LLC, in favor of Ankura Trust Company, LLC, securing

the original principal amount of $55,000000; (ii) satisfy and release of record, Mortgage,

Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated June 15, 2018, and

filed for record June 21, 2020, in/as Instrument No. RP2018-2857, of the records of Herkimer

County, New York, executed by Remington Arms Company, LLC, in favor of Ankura Trust

Company, LLC, securing the original principal amount of $100,000,000; (iii) satisfy and release

of record, Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,

dated April 18, 2019, and filed for record April 22, 2019, in/as Instrument No. RP2019-[___], of

the Records of Herkimer County, New York, executed by Remington Arms Company, LLC, in

favor of Cantor Fitzgerald Securities, securing the original principal amount of $90,500,000; and

(iv) satisfy and release of record, Lien Subordination Agreement by and between Remington Arms

Company, LLC, Cantor Fitzgerald Securities, and Ankrura Trust Company, LLC, dated February

21, 2020, and filed for record February 28, 2020, in/as Instrument No. RP2020-[___], records of

Herkimer County, New York.

        8.      The transfer of the Acquired Assets to the Buyer pursuant to the Asset Purchase

Agreement constitutes a legal, valid, and effective transfer of the Acquired Assets and shall vest

the Buyer with all right, title, and interest of the Debtors in and to the Acquired Assets free and

clear of all Interests of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, with all such Interests to attach to the proceeds of the Sale ultimately attributable to the

property against or in which the holder of an Interest claims or may claim an Interest, in the order




                                             19
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document     Page 146 of 326
of their priority, with the same validity, force, and effect which they now have, subject to any

claims and defenses the Debtors may possess with respect thereto.

       9.      All persons and entities are prohibited and enjoined from taking any action to

adversely affect or interfere with the ability of the Debtors to transfer the Acquired Assets to the

Buyer in accordance with the Asset Purchase Agreement and this Sale Order; provided that the

foregoing restriction shall not prevent any party from appealing this Sale Order in accordance with

applicable law or opposing any appeal of this Sale Order, or from enforcing its rights under

Bankruptcy Code Section 365 or relieve the Buyer of any Assumed Liability.

       10.     Except as expressly permitted by the Asset Purchase Agreement or this Sale Order,

all persons and entities, including, but not limited to, all debt security holders, equity security

holders, governmental, tax, and regulatory authorities, lenders, trade creditors, dealers, employees,

litigation claimants, contract counterparties and other creditors, holding liens, claims

encumbrances, and other interests of any kind or nature whatsoever, including, without limitation,

rights or claims based on any taxes or successor or transferee liability, against or in a Debtor or

the Acquired Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, senior or subordinated), arising under or out of, in connection with,

or in any way relating to, the Debtors, the Acquired Assets or the operation of the Acquired Assets

before the Closing, or the transactions contemplated by the Asset Purchase Agreement, including,

without limitation, the Sale and the assumption and assignment of the Assigned Contracts, are

forever barred, estopped, and permanently enjoined from asserting against the Buyer, its respective

successors and assigns, its respective property and the Acquired Assets, such persons’ or entities’

liens, claims, encumbrances, or other Interests, including, without limitation, rights or claims based

on any taxes or successor or transferee liability, provided that nothing herein shall impair or




                                            20
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 147 of 326
otherwise affect any right under Bankruptcy Code Section 365 of a lease or contract counterparty

to an Assigned Contract under its respective Assigned Contract(s), or relieve the Buyer of any

Assumed Liability.

       11.     Upon the Closing, each of the Debtors’ creditors and any other holder of an Interest

is authorized and directed, without cost to the Debtors, to execute such documents and take all

other actions as may be necessary to release its Interest in the Acquired Assets, if any, as such

Interest may have been recorded or may otherwise exist. If any person or entity that has filed

financing statements or other documents or agreements evidencing an Interest in the Debtors or

the Acquired Assets shall not have delivered to the Debtors prior to the Closing, in proper form

for filing and executed by the appropriate parties, termination statements, instruments of

satisfaction, releases of all Interests, which the person or entity has with respect to the Debtors or

the Acquired Assets or otherwise, then the Buyer and its designees are authorized to execute and

file such statements, instruments, releases, and other documents on behalf of the person or entity

with respect to the Debtors or the Acquired Assets and to file, register, or otherwise record a

certified copy of this Sale Order, which shall constitute conclusive evidence of the release of all

Interests of any kind or nature whatsoever in the Debtors or the Acquired Assets (other than the

Permitted Liens and Assumed Liabilities). Each and every federal, state, and local governmental

agency or department is hereby authorized to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

       12.     Upon the Closing and the Debtors’ receipt of the Purchase Price, all entities that

are currently, or on the Closing may be, in possession of some or all of the Acquired Assets are




                                            21
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 148 of 326
hereby directed to surrender possession of the Acquired Assets to the Buyer, unless the Buyer

otherwise agrees.

       13.     This Sale Order is self-executing, and neither the Debtors nor the Buyer shall be

required to execute or file releases, termination statements, assignments, consents, or other

instruments to effectuate, consummate, and implement the provisions of this Sale Order. However,

the Debtors and the Buyer, and each of their respective officers, employees, and agents, are hereby

authorized and empowered to take all actions and to execute and deliver any and all documents

and instruments that either the Debtors or the Buyer deem necessary, desirable or appropriate to

implement and effectuate the terms of the Asset Purchase Agreement and this Sale Order.

       14.     To the maximum extent permitted by applicable non-bankruptcy law, (a) the Buyer

shall be authorized, as of the Closing Date, to operate under any license, permit, registration and

governmental authorization or approval (collectively, the “Permits”) of the Debtors with respect

to and included in the Acquired Assets, and (b) all Permits that are included in the Acquired Assets

are deemed to have been, and hereby are directed to be, transferred to the Buyer as of the Closing

Date. Nothing in this Sale Order, and nothing in the foregoing sentence, authorizes the transfer or

assignment of any governmental Permit or the discontinuation of any obligation thereunder

without compliance with all applicable legal requirements and approvals under police or regulatory

law. To the extent any Permit cannot be transferred to the Buyer in accordance with this paragraph,

the Buyer, with such assistance from the Debtors as is required under the Asset Purchase

Agreement, will work promptly and diligently to apply for and secure all necessary government

approvals for the transfer or new issuance of the Permit(s) to the Buyer, and the Debtors shall

maintain the Permits to the extent required under and subject to the terms of the Asset Purchase

Agreement. For the avoidance of doubt, while nothing in this Sale Order or the Asset Purchase




                                            22
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document     Page 149 of 326
Agreement releases, nullifies, limits, waives, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit, Buyer shall be entitled to operate under each state

Permit currently held by or on behalf of the Debtors in relation to the Acquired Assets until such

time as each such Permit is transferred to the Buyer and/or an equivalent Permit is issued to the

Buyer.

         15.   To the extent provided by Bankruptcy Code Section 525, no governmental unit may

deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the

operation of the Acquired Assets sold, transferred, or conveyed to the Buyer on account of the

filing or pendency of these Chapter 11 Cases or the consummation of the transactions

contemplated by the Asset Purchase Agreement and this Sale Order.

Implementation of the Sale

         16.   Upon Closing, the Buyer shall (a) pay the Purchase Price to the Debtors; (b) pay

the Cure Amounts as more fully described in paragraph 30 of this Sale Order and the Asset

Purchase Agreement; (c) assume the Assumed Liabilities; and (d) perform any other obligations

required to be performed by Buyer on the Closing. Each and every federal, state, and local

governmental agency or department is hereby authorized to accept any and all documents and

instruments necessary and appropriate to consummate the transactions contemplated by the Asset

Purchase Agreement, including, without limitation, recordation of this Sale Order.

         17.   Within three (3) business days of the Debtors’ receipt of the Net Sale Proceeds (as

defined in the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 (I)

Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying Automatic

Stay, and (IV) Granting Related Relief [Docket No. 410] (as it may be amended from time to time,

the “Cash Collateral Order”)) from the sale of the Acquired Assets, the Debtors shall pay the




                                           23
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                            Main Document     Page 150 of 326
Net Sale Proceeds of the Acquired Assets to the Priority Term Loan Agent, for the account of the

Priority Term Loan Secured Creditors, to the extent required under and in accordance with the

terms of the Cash Collateral Order or such other order of the Court. Upon the Priority Term Loan

Agent’s timely receipt of such payment, (a) the Priority Term Loan Obligations shall be paid and

satisfied to the extent of the payment and (b) all liens and security interests against the Acquired

Assets securing the Priority Term Loan Obligations shall be automatically released and discharged

without further action by any person. Upon the payment in full in cash of the Priority Term Loan

Obligations and the occurrence of the Challenge Period Termination Date (as defined in the Cash

Collateral Order), (w) the Debtors shall have no further indebtedness, liabilities or obligations

owing under the Priority Term Loan Credit Agreement or the other “Financing Agreements” (as

defined in the Priority Term Loan Agreement, the “Priority Term Loan Documents”), (x) other

than any provisions thereof that survive pursuant to the terms thereof, the Priority Term Loan

Credit Agreement and all other Priority Term Loan Documents (including, without limitation, any

mortgages, guaranties and security agreements) and all of the Debtors’ obligations thereunder shall

terminate and be of no further force and effect, (y) all liens and security interests against the

property and assets of the Debtors securing the Priority Term Loan Obligations shall be

automatically fully released and discharged without further action by any person, and (z) each

deposit account control agreement in respect of or other sweeps or blocks of any Debtor’s deposit

accounts or lockboxes in favor of any of the Priority Term Loan Secured Parties shall terminate.

       18.     The Debtors shall pay the Net Sale Proceeds from the sale of the Acquired Assets

to the FILO Agent, for the account of the FILO Term Loan Secured Creditors, to the extent

required under and in accordance with the terms of the Cash Collateral Order or such other order

of the Court. For the avoidance of doubt, any further payment to the FILO Agent shall be subject




                                            24
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document     Page 151 of 326
to orders previously entered by this Court and any further orders of this Court or provided under

the Debtors’ Chapter 11 plan.

        19.     All parties in interest in these Chapter 11 Cases expressly reserve their rights with

respect to any allocation of the Purchase Price or value among the purchased Acquired Assets, and

any allocation of the Purchase Price or value among the purchased Acquired Assets as determined

by the Buyer shall not be determinative or binding on any party in interest in these Chapter 11

Cases except as ordered by the Court after notice and a hearing.

No Successor Liability

        20.     Other than as expressly set forth in the Asset Purchase Agreement, the Buyer and

its Affiliates shall not have any successor, transferee, derivative, or vicarious liabilities of any kind

or character for any Interests, including under any theory of successor or transferee liability, de

facto merger or continuity, whether known or unknown as of the Closing, now existing or hereafter

arising, whether fixed or contingent, asserted or unasserted, liquidated or unliquidated, including

without limitation, with respect to any of the following: (i) any foreign, federal, state, or local

revenue law, pension law, ERISA, COBRA, tax law, labor law, employment law, the WARN Act,

antitrust law, CERCLA, and any other environmental, health and safety laws, or other law, rule,

or regulation (including, without limitation, filing requirements under any such laws, rules or

regulations); (ii) under any products liability law, rule, regulation, or doctrine with respect to the

Debtors’ liability under such law, rule, regulation, or doctrine, or under any product warranty

liability law or doctrine; (iii) under any unfair trade practices law, rule, regulation or doctrine with

respect to the Debtors’ liability under such law, rule, regulation or doctrine, or under any unfair

trade practices liability law or doctrine; (iv) any employment or labor agreements, consulting

agreements, severance arrangements, change-in-control agreements, or other similar agreement to




                                             25
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document     Page 152 of 326
which the Debtors are a party; (v) any welfare, compensation, or other employee benefit plans,

agreements, practices, and programs, including, without limitation, any pension plan of the

Debtors; (vi) the cessation of the Debtors’ operations, dismissal of employees, or termination of

employment or labor agreements or pension, welfare, compensation, or other employee benefit

plans, agreements, practices and programs, obligations that might otherwise arise from or pursuant

to (a) ERISA, (b) the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d)

the Federal Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age

Discrimination and Employment Act of 1967, (g) the Americans with Disabilities Act of 1990, or

(h) COBRA; (vii) any liabilities, debts, or obligations of or required to be paid by the Debtors for

any taxes of any kind for any period; (viii) any environmental liabilities, debts, claims fines,

penalties, or obligations arising from conditions, facts or circumstances first existing or occurring

on or prior to the Closing (including, without limitation, the presence of or exposure to chemical,

hazardous, toxic, polluting, or contaminating substances or wastes), which may be asserted on any

basis and at any time, including, without limitation, any liabilities, debts, claims, fines, penalties

or obligations arising under CERCLA, or any other environmental, health, and safety laws; (viii)

any liabilities, debts, claims, fines, penalties, or obligations of or required to be paid by the Debtors

for any taxes of any kind for any period; (ix) any liabilities, debts, claims, fines, penalties, or

obligations of or required to be paid by the Debtors under any labor, employment, or other law,

rule, or regulation (including, without limitation, filing requirements under any such laws, rules,

or regulations); (x) any bulk sale law; and (xi) any litigation. The Buyer shall have no liability or

obligation under the WARN Act simply by virtue of its purchase of assets from the Debtors.

        21.     The Buyer has given substantial consideration under the Asset Purchase

Agreement, which consideration shall constitute valid and valuable consideration for the releases




                                             26
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document     Page 153 of 326
of any potential claims of successor liability of the Buyer and which shall be deemed to have been

given in favor of the Buyer by all holders of Interests and liabilities (except with respect to

Permitted Liens and the Assumed Liabilities) in or against the Debtors, or the Acquired Assets.

Without limiting the Buyer’s obligation to pay and satisfy the Assumed Liabilities, upon

consummation of the Sale, the Buyer shall not be deemed to (a) be the successor to the Debtors or

their estates, (b) have, de facto or otherwise, merged with or into the Debtors, or (c) be a mere

continuation, alter ego or substantial continuation of the Debtors under any theory of law or equity

(including veil piercing) as a result of any action taken in connection with the Asset Purchase

Agreement or any of the transactions or documents ancillary thereto or contemplated thereby or in

connection with the acquisition of the Acquired Assets.

       22.     Effective upon the Closing, except with respect to Assumed Liabilities and

Permitted Liens, all persons and entities are forever prohibited and enjoined from commencing or

continuing in any matter any action or other proceeding, whether in law or equity, in any judicial,

administrative, arbitral, or other proceeding against the Buyer, its Affiliates or its assets (including

the Acquired Assets) with respect to any (a) Claim or Lien or (b) successor or transferee liability,

including, without limitation, the following actions with respect to clauses (a) and (b): (i)

commencing or continuing any action or other proceeding pending or threatened; (ii) enforcing,

attaching, collecting, or recovering in any manner any judgment, award, decree, or order; (iii)

creating, perfecting, or enforcing any Lien or Claim; (iv) asserting any setoff, right of subrogation,

or recoupment of any kind; (v) commencing or continuing any action, in any manner or place, that

does not comply with, or is inconsistent with, the provisions of this Sale Order or other orders of

this Court, or the agreements or actions contemplated or taken in respect hereof; or (vi) revoking,




                                             27
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document     Page 154 of 326
terminating, or failing or refusing to renew any License, permit, or authorization to operate any of

the Acquired Assets or conduct any of the businesses operated with such assets.

Good Faith

       23.     The transactions contemplated by the Asset Purchase Agreement are undertaken by

the Buyer without collusion and in good faith, as that term is used in Bankruptcy Code Section

363(m), and, accordingly, the reversal or modification on appeal of the authorization provided in

this Sale Order to consummate the Sale and the Transactions shall not affect the validity of the

transactions (including the assumption and assignment of any of the Assigned Contracts). The

Buyer is a purchaser in good faith of the Acquired Assets and is entitled to all the protections

afforded by Bankruptcy Code Section 363(m).

       24.     As a good faith purchaser of the Acquired Assets, the Buyer has not entered into an

agreement with any other potential bidders at the Auction, and has not colluded with any of the

other bidders, potential bidders or any other parties interested in the Acquired Assets, and,

therefore, neither the Debtors nor any successor in interest to the Debtors’ estates shall be entitled

to bring an action against the Buyer, and the Sale may not be avoided pursuant to Section 363(n)

of the Bankruptcy Code.

       25.     The consideration provided by the Buyer for the Acquired Assets under the Asset

Purchase Agreement constitutes reasonably equivalent value, fair value, reasonable market value

and fair consideration under the Bankruptcy Code and under the laws of the United States, any

state, territory, possession, or the District of Columbia. The Sale may not be avoided under

Bankruptcy Code Section 363(n). The Asset Purchase Agreement was not entered into, and the

Sale is not being consummated, for the purpose of hindering, delaying, or defrauding creditors of

the Debtors under the Bankruptcy Code or for any other purpose that would give rise to statutory




                                            28
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 155 of 326
or common law fraudulent conveyance or fraudulent transfer claims, whether under the

Bankruptcy Code or under the laws of the United States, any state, territory, possession thereof, or

the District of Columbia, or any other applicable jurisdiction with laws substantially similar to the

foregoing. Neither the Debtors nor the Buyer have entered into the Asset Purchase Agreement or

any agreement contemplated thereby or are consummating the Sale with any fraudulent or

otherwise improper purpose, including, without limitation, to evade any pension liabilities. No

other person or entity or group of persons or entities has offered to purchase the Acquired Assets

for an amount that would provide greater value to the Debtors and their estates than the value

provided by the Buyer. The Court’s approval of the Motion and the Asset Purchase Agreement

are in the best interests of the Debtors, the Debtors’ estates, their creditors, and all other parties in

interest.

        26.     Neither the Buyer nor any of its Affiliates is an “insider” as that term is defined in

Section 101(31) of the Bankruptcy Code.

Assumption and Assignment of Assigned Contracts; Assumed Liabilities

        27.     Pursuant to Bankruptcy Code Sections 105(a), 363, and 365 and subject to and

conditioned upon the Closing of the Sale, the Debtors’ sale, assumption and assignment to the

Buyer of the Assigned Contracts is approved, and the requirements of Bankruptcy Code Section

365(b)(1) with respect thereto are deemed satisfied.

        28.     The Debtors are authorized in accordance with Bankruptcy Code Sections 105(a)

and 365 to (i) assume and assign to the Buyer, effective as of the Closing, as provided by, and in

accordance with, the Bidding Procedures Order and the Asset Purchase Agreement, the Assigned

Contracts free and clear of all Interests of any kind or nature whatsoever, other than the Permitted

Liens and Assumed Liabilities, and (ii) execute and deliver to the Buyer such documents or other




                                             29
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document     Page 156 of 326
instruments as the Buyer reasonably deems necessary to assign and transfer the Assigned Contracts

to the Buyer.

        29.     The Assigned Contracts shall be transferred and assigned to, pursuant to the

Bidding Procedures Order and the Asset Purchase Agreement, and thereafter remain in full force

and effect for the benefit of, the Buyer, notwithstanding any provision in any such Assigned

Contract (including, but not limited to, those of the type described in Bankruptcy Code Sections

365(b)(2), (e)(1), and (f)) that prohibits, restricts, requires the express consent or conditions such

assignment or transfer. The Debtors shall be relieved from any further liability with respect to the

Assigned Contracts after such assumption and assignment to the Buyer. The Debtors may assign

each Assigned Contract in accordance with Bankruptcy Code Sections 363 and 365, and any

provisions in any Assigned Contracts that prohibit or condition the assignment of such Assigned

Contracts or terminate, recapture, require express consent, impose any penalty, condition, renewal,

or extension, or modify any term or condition upon the assignment of such Assigned Contracts,

constitute unenforceable anti-assignment provisions which are void and of no force and effect. All

other requirements and conditions under Bankruptcy Code Sections 363 and 365 for the

assumption by the Debtors and assignment to the Buyer of each Assigned Contract have been

satisfied.

        30.     All defaults and all other obligations or liabilities under any Assigned Contract

occurring, arising, or accruing prior to the date of the assignment or transfer to the Buyer shall be

deemed cured or satisfied upon payment by the Buyer (in accordance with Section 1.5 of the Asset

Purchase Agreement of the Huntsman Backup Bid Agreement but not the Century Arms Backup

Bid Agreement) of the proposed Cure Cost, as set forth in the Notice of Assumption and

Assignment, any Supplemental Notice of Assumption and Assignment, or any other cure amount




                                            30
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 157 of 326
reached by agreement after an Assigned Contract Objection or otherwise, and, without limiting the

foregoing, no effect shall be given to any default of the type set forth in Bankruptcy Code Section

365(b)(2), or the type of default concerning an unexpired lease of real property described in

Bankruptcy Code Section 365(b)(1) whether or not such Assigned Contract is an executory

contract within the meaning of Bankruptcy Code Section 365.

       31.     Each non-Debtor counterparty to the Assigned Contracts shall be forever barred,

estopped, and permanently enjoined from (a) asserting against the Debtors, the Buyer, or their

respective property (including the Acquired Assets) any fee, acceleration, default, breach, Claim

(including any counterclaim, defense, or setoff capable of being asserted against the Debtors),

pecuniary loss, or condition to assignment existing, arising, or accruing as of the Closing Date, or

arising by reason of the Closing, including any breach related to or arising out of any change-in-

control provision in such Assigned Contracts, or any purported written or oral modification to the

Assigned Contracts, and (b) asserting against the Buyer (or its property, including the Acquired

Assets) any Claim or Lien, counterclaim, breach, condition or setoff asserted or capable of being

asserted against the Debtors existing as of the Closing Date or arising by reason of the Closing

except for the Assumed Liabilities and Permitted Liens.

       32.     The Cure Costs amounts listed on the Notice of Assumption and Assignment, any

Supplemental Notice of Assumption and Assignment or any other cure amount reached by

agreement after an Assigned Contract Objection or otherwise, reflect the sole amounts necessary

under Bankruptcy Code Section 365(b) to cure all monetary defaults under the Assigned Contracts,

and no other amounts are or shall be due to the non-debtor parties in connection with the

assumption by the Debtors and assignment to the Buyer of the Assigned Contracts.

Notwithstanding anything to the contrary herein, if the Cure Costs for an Assigned Contract is




                                            31
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document     Page 158 of 326
determined to be greater than the proposed Cure Costs asserted in the Notice of Assumption and

Assignment or Supplemental Notice of Assumption and Assignment, the Buyer may decide, in its

discretion, not to assume that Assigned Contract. Notwithstanding anything to the contrary herein,

in each case in accordance with Bidding Procedures Order and the terms and conditions of the

Asset Purchase Agreement, the Buyer may decide not to assume one or more unexpired leases and

executory contracts designated on Schedule 1.1(i) of the Asset Purchase Agreement (or Schedule

1.5(a) of the Huntsman Backup Bid Agreement).

       33.     The failure of the Debtors or the Buyer to enforce at any time one or more terms or

conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or of the

Debtors’ and the Buyer’s rights to enforce every term and condition of the Assigned Contracts.

       34.     Notwithstanding anything in the Asset Purchase Agreement or this Sale Order to

the contrary and for the avoidance of doubt, the Acquired Assets shall not include any of the

Excluded Assets as set forth in Section 1.2 of the Asset Purchase Agreement.

       35.     The Buyer shall be responsible for the satisfaction of the Assumed Liabilities under

the Asset Purchase Agreement, including without limitation those arising under the Assigned

Contracts. Except as provided in the Asset Purchase Agreement or this Sale Order, after the

Closing, the Debtors and their estates shall have no further liability or obligations with respect to

any Assumed Liability, including those arising under the Assigned Contracts, and all holders of

such claims are forever barred and estopped from asserting any claims under any Assumed

Liability (including those arising under the Assigned Contracts) against the Debtors, their

successors or assigns, and their estates.

Backup Bidder




                                            32
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document     Page 159 of 326
       36.     Huntsman Holdings, LLC (the “Huntsman Backup Bidder”) is hereby approved

as a Backup Bidder and pursuant to Bankruptcy Code Sections 105, 363, and 365, the Asset

Purchase Agreement attached hereto as Exhibit B (the “Huntsman Backup Bid Agreement”)

submitted by the Huntsman Backup Bidder, the sale of the Acquired Assets (as defined in the

Huntsman Backup Bid Agreement and consummation of the Sale to the Huntsman Backup Bidder

are hereby approved as a Backup Bid. Century Arms, Inc. (the “Century Arms Backup Bidder”

and collectively with the Huntsman Backup Bidder, the “Backup Bidder”) is hereby approved as

a Backup Bidder and pursuant to Bankruptcy Code Sections 105, 363, and 365, the Asset Purchase

Agreement attached hereto as Exhibit C (the “Century Arm Backup Bid Agreement” and

collectively with the Huntsman Backup Bid Agreement, the “Backup Bid Agreement”) submitted

by the Century Arms Backup Bidder, the sale of the Acquired Assets (as defined in the Century

Arms Backup Bid Agreement and consummation of the Sale to the Century Arms Backup Bidder

are hereby approved as a Backup Bid. The Backup Bid pursuant to the terms set forth in the

Backup Bid Agreement is hereby approved and authorized as a Backup Bid and shall remain open

as a Backup Bid pursuant to the terms of the Bidding Procedures Order and the bid terms submitted

at the Auction. In the event that the Successful Bidder cannot or refuses to consummate the Sale

because of a breach or failure on the part of the Successful Bidder, the Backup Bidder will be

deemed the new Successful Bidder and the Debtors shall be authorized, but not directed, to close,

and take all actions necessary to close, with the Backup Bidder on the Backup Bid without further

order of the Court, and in such case the findings and other provisions of this Sale Order shall apply

to the applicable Backup Bidder and the applicable Backup Bid Agreement to the same extent they

do with respect to the Buyer and the Asset Purchase Agreement.




                                            33
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document     Page 160 of 326
Other Provisions

       37.     Nothing in this Sale Order or in the Asset Purchase Agreement entered into

pursuant to this Sale Order releases, nullifies, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit.

       38.     This Sale Order and the Asset Purchase Agreement shall be binding in all respects

upon all persons, entities, and known and unknown creditors of, and holders of equity security

interests in, any Debtor, including any holders of Interests, all counterparties to the Assigned

Contracts, all counterparties to contracts that are not assumed or assigned, all successors and

assigns of the Buyer, each Debtor and their affiliates and subsidiaries, the Acquired Assets, and

any trustees appointed in the Chapter 11 Cases or upon a conversion to cases under Chapter 7 of

the Bankruptcy Code, and this Sale Order shall not be subject to amendment or modification and

the Asset Purchase Agreement shall not be subject to rejection. Nothing contained in any Chapter

11 plan confirmed in any Debtor’s bankruptcy case, any order confirming any such Chapter 11

plan, or any other order in the Chapter 11 Cases shall alter, conflict with, or derogate from, the

provisions of the Asset Purchase Agreement or this Sale Order.

       39.     To the extent applicable, the automatic stay pursuant to Section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Court (a) to allow the Buyer to give the Debtors any notice provided for in the

Asset Purchase Agreement, and (b) to allow the Buyer to take any and all actions permitted by the

Asset Purchase Agreement.

       40.     No bulk sales law or similar law shall apply in any way to the transactions

contemplated by the Sale, the Asset Purchase Agreement, the Motion, and this Sale Order.




                                            34
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document     Page 161 of 326
        41.     This Court retains jurisdiction, pursuant to its statutory powers under 28 U.S.C.

§ 157(b)(2), to, among other things, interpret, implement, and enforce the terms and provisions of

this Sale Order and the Asset Purchase Agreement, all amendments thereto, and any waivers and

consents thereunder, including, but not limited to, retaining jurisdiction to (i) enforce the terms of

the Asset Purchase Agreement; (ii) compel delivery of the Acquired Assets to the Buyer; (iii)

interpret, implement, and enforce the provisions of this Sale Order; (iii) protect the Buyer, any of

the Buyer’s Affiliates, or any agent of the foregoing, against any Interests against the Debtors or

the Acquired Assets of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, and (iv) enter any order under Bankruptcy Code Sections 363 and 365.

        42.     No brokers were involved in consummation of the Sale, and no brokers’

commissions are due to any person in connection with the Sale; provided, however, that this

provision does not impact any transaction or other fees due to investment bankers or financial

advisors employed (a) by the Debtors, including, but not limited to Ducera Partners LLC, or certain

of their creditors for which the Debtors may be obligated to pay in accordance with an engagement

letter with such professional(s), or (b) by the Buyer, including, but not limited to, in the case of the

Backup Bidder, Moelis & Company LLC.

        43.     To the extent there is any inconsistency between the terms of this Sale Order and

the terms of the Asset Purchase Agreement (including all ancillary documents executed in

connection therewith), the terms of this Sale Order shall govern.

        44.     The failure to specifically include any particular provision of the Asset Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it

being the intent of the Court that the Asset Purchase Agreement be authorized and approved in its

entirety.




                                             35
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document     Page 162 of 326
       45.     The Asset Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court, provided that the Debtors shall provide

the Bid Consultation Parties with three (3) business days’ notice thereof and provided further that

any such modification, amendment, or supplement does not, based on the Debtors’ judgment, have

a material adverse effect on the Debtors’ estates.

       46.     Notwithstanding the provisions of Bankruptcy Rules 6004(h) and 6006(d), this Sale

Order shall not be stayed for fourteen (14) days after its entry and shall be effective immediately

upon entry, and the Debtors and the Buyer are authorized to close the transaction immediately

upon entry of this Sale Order. Time is of the essence in closing the transactions referenced herein,

and the Debtors and the Buyer intend to close the transactions as soon as practicable. This Sale

Order is a final, appealable order and the period in which an appeal must be filed shall commence

upon the entry of this Sale Order.

       47.     The provisions of the Asset Purchase Agreement and this Sale Order may be

specifically enforced in accordance with the Asset Purchase Agreement notwithstanding the

appointment of any Chapter 7 or Chapter 11 trustee after the Closing.

       48.     Headings utilized in this Sale Order are for convenience of reference only, and do

not constitute a part of this Sale Order for any other purpose.

       49.     All time periods set forth in this Sale Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       50.     The provisions of this Sale Order are non-severable and mutually dependent.

       51.     All issues raised by Oracle America, Inc. (“Oracle”) in Oracle’s Limited Objection

and Reservation of Rights Regarding (a) Debtors’ Motion for (a) an Order Establishing Bidding




                                            36
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document     Page 163 of 326
Procedures and Granting Related Relief and (ii) an Order or Orders Approving the Sale of the

Debtors’ Assets; and (b) Notice of Executory Contracts and Unexpired Leases that May Be

Assumed and Assigned in Connection with the Sale of the Debtors’ Assets and the Proposed Cure

Cost with Respect Thereto (the “Oracle Objection”) [Docket No. 529] are expressly

reserved. The Oracle Objection may be set for hearing on an expedited basis upon the request of

Oracle and/or the Debtors.

       52.     Nothing in the Asset Purchase Agreement or in this Order shall have the effect of

transferring, impairing, reducing or otherwise limiting any of the Debtors’ rights in any insurance

policies covering Excluded Liabilities or the proceeds of such polices. For the avoidance of doubt,

the Debtors reserve control over the privilege concerning any retained documents and nothing in

this Order relieves the Debtors of any document retention obligations.

       53.     To the extent any molds and tooling manufactured by Oneida Molded Plastics, LLC

(“Oneida”) are included in the Acquired Assets (the “Acquired Mold Product”), any lien of

Oneida on the Acquired Mold Product will be released and shall attach to the proceeds thereof

with the same priority, extent, validity, avoidability and enforceability as Oneida’s lien, if any, on

the Acquired Mold Product. Nothing herein shall constitute a finding or ruling by this Court or an

admission by the Debtors that any such liens are valid, senior, enforceable, perfected or non-

avoidable. Moreover, nothing shall prejudice the rights of any party in interest including, but not

limited to, the Debtors and any Committee to challenge the validity, priority, enforceability,

seniority, avoidability, perfection or extent of any such lien.

       54.     Notwithstanding anything to the contrary in this Order or the Asset Purchase

Agreement, the Debtors do not purport to assume or assign to Buyer the license agreement dated

as of January 23, 2008 between Magpul Industries Corp (“Magpul”) and the Debtors, and nothing




                                             37
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                              Main Document     Page 164 of 326
in this order limits or otherwise modifies, to the extent such license exists, any express or implied

license granted by the Debtors to Magpul in connection with Magpul’s production of accessories

for Debtors’ firearm products or any rights or defenses of the Debtors in connection therewith,

including any right of revocation and any right to assign the Debtors’ rights in connection therewith

to the Buyer.



Dated: ___________________, 2020

                                      _______________________________________________
                                      UNITED STATES BANKRUPTCY JUDGE




                                            38
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document     Page 165 of 326
                                 Exhibit A

                          Asset Purchase Agreement




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document    Page 166 of 326
                                  Exhibit B

                       Huntsman Backup Bid Agreement




                                                                 US_ACTIVE-154466812.6
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36       Desc
                      Main Document    Page 167 of 326
                                  Exhibit C

                      Century Arms Backup Bid Agreement




                                                                 US_ACTIVE-154466812.6
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36       Desc
                      Main Document    Page 168 of 326
                                  Exhibit C

                Redline of Sturm, Ruger & Company, Inc. Order




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document    Page 169 of 326
                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

    In re:
                                                              Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                           Case No. 20-81688-CRJ11

                                                              Jointly Administered

                        Debtors.



    ORDER APPROVING THE SALE OF CERTAIN OF THE DEBTORS’ ASSETS FREE AND
                 CLEAR OF ALL CLAIMS, LIENS, AND INTERESTS

             This matter having come before the Court upon the motion (the “Motion”)2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases seeking entry

of an order pursuant to §§ 105(a), 363, and 365 of title 11 of the United States Code (the

“Bankruptcy Code”), Rules 2002, 6004, 6006, 9007, and 9014 of the Federal Rules of Bankruptcy

Procedure, (this “Sale Order”) (a) authorizing the sale of the Acquired Assets (as defined in the

Asset Purchase Agreement (as defined below)) free and clear of all Interests (as defined below),

pursuant to that certain Asset Purchase Agreement dated September 26, 2020, attached hereto as



1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the Asset
Purchase Agreement, as applicable.




Case 20-81688-CRJ11                Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                         Desc
                                   Main Document    Page 170 of 326
Exhibit A (the “Asset Purchase Agreement” or “APA”), by and among the Debtors and Sturm,

Ruger & Company., Inc. (the “Buyer”), and all other transaction documents related thereto; (b)

authorizing the assumption and assignment of certain executory contracts and unexpired leases, if

any; and (c) granting the related relief contemplated therein; and the Court having considered the

evidence in support of the relief sought in the Motion; the objections to Debtors’ Motion; and

responses and any replies thereto and all of the statements, arguments and representations of the

parties made at the Sale Hearing; and the entire record of these cases; and having found that (i) the

Court has jurisdiction over this matter; (ii) venue is proper in this District; (iii) this is a core

proceeding; (iv) the notice of the Motion and the Sale Hearing (as defined below) was sufficient

under the circumstances; and (v) there is good cause to waive the stay of Bankruptcy Rule 6004(h);

and based further on the statements of counsel and all of the evidence presented in support of the

relief requested by the Debtors in the Motion at a hearing before this Court on September 29 [and

30], 2020 (the “Sale Hearing”); and it appearing that proper notice having been given and no

other notice need be given; and the Court, having determined that the relief sought in the Motion

is in the best interests of the Debtors, and their estates, and that the legal and factual bases set forth

in the Motion and presented at the Sale Hearing establish just cause for the relief granted herein;

and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      Jurisdiction, Core Proceeding, Statutory Predicates, and Venue. This Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the General Order of

Reference of the United States District Court for the Northern District of Alabama dated July 16,

1984 as amended July 17, 1984. This matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). The predicates for the relief granted herein are Bankruptcy Code Sections 105, 363,




                                                    2

Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                               Main Document    Page 171 of 326
and 365 and Bankruptcy Rules 2002, 6004, and 6006. Venue in this Court is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

        B.      Just Cause. The legal and factual bases set forth in the Motion establish just cause

for the relief granted herein. Entry of this Sale Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

        C.      Notice. The notice of the Motion, the Sale Hearing, the Asset Purchase Agreement,

the transactions contemplated therein or in connection therewith and corresponding transactions

documents (the “Transactions”), and the proposed entry of this Sale Order was adequate and

sufficient under the circumstances of the Chapter 11 Cases, and such notice complied with all

applicable requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. A

reasonable opportunity to object or be heard regarding the relief granted by this Sale Order has

been afforded to those parties entitled to notice pursuant to the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules. Accordingly, no further notice of the Motion, the Sale Hearing, or

this Sale Order is necessary or required.

        D.      The Publication Notice was published in the New York Times on August 24, 2020.

Such Publication Notice was compliant with the Bidding Procedures Order, and was sufficient and

proper notice to any other interested parties, including those whose identities are unknown to the

Debtors.

        E.      Extensive Efforts by Debtors. Since before the commencement of the Chapter 11

Cases, the Debtors worked with their counsel and financial advisors to implement a viable

transaction that would allow them to maximize the value of the Acquired Assets. In addition, since

the filing of the case the Debtors have worked with the financial advisors of the Committee to

identify and solicit bids from any additional potential bidders identified by the Committee’s




                                                    3

Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                               Main Document    Page 172 of 326
financial advisors. The transaction that is the subject of this Sale Order is the result of the Debtors’

extensive efforts seeking to maximize recoveries to the Debtors’ estates for the benefit of the

Debtors’ creditors.

       F.      Business Justification. The Debtors have demonstrated compelling circumstances

and a good, sufficient, and sound business justification for the Court to grant the relief requested

in the Motion, including, without limitation, to (i) authorize the sale of the Acquired Assets free

and clear of Interests other than Permitted Liens (as defined in the Asset Purchase Agreement) and

Assumed Liabilities (as defined in the Asset Purchase Agreement); (ii) authorize the assumption

and assignment of certain executory contracts and unexpired leases; and (iii) grant related relief as

set forth herein. Such compelling and sound business justification, which was set forth in the

Motion and on the record at the Sale Hearing, are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.

       G.      Bidding Procedures Order. The Bidding Procedures Order [Docket No. 411] was

entered by the Court on August 20, 2020, which, among other things (i) approved the Bidding

Procedures; (ii) established the Assumption and Assignment Procedures; (iii) approved the form

and manner of notice with respect to all procedures, protections, schedules, and agreements

described in the Motion and attached thereto; and (iv) scheduled a date for the Auction and Sale

Hearing. The Bidding Procedures provided a full, fair, and reasonable opportunity for any entity

to make an offer to purchase the Acquired Assets.

       H.      Auction Successful Bidder. The sale process was properly conducted by the

Debtors in accordance with the Bidding Procedures Order and in a manner designed to result in




                                                   4

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document    Page 173 of 326
the highest or otherwise best offer for the Acquired Assets. At the Auction, commencing on

September 17, 2020 at 10:00 AM (Central Time) and concluding on September [__], 2020 at

[ ], the Debtors agreed in a reasonable exercise of their business judgment, in consultation with

their management, the Restructuring Committee, advisors and the Bid Consultation Parties, to

enter into and consummate Asset Purchase Agreement with the Buyer. At the conclusion of the

Auction, the Buyer was determined to be the Successful Bidder.

       I.      Asset Purchase Agreement. The consummation of the Transactions contemplated

by the Asset Purchase Agreement, the Motion, and this Sale Order is legal, valid, and properly

authorized under all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

Local Rules, and all of the applicable requirements of such sections and rules have been complied

with in respect of such transactions.

       J.      Sale Hearing. The Sale Hearing occurred on September 29 [and 30], 2020 in

accordance with the Bidding Procedures Order.

       K.      Adequate Marketing; Highest or Otherwise Best Offer. As demonstrated by (i)

the testimony and other evidence proffered or adduced at the Sale Hearing, including the

Declaration of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of

Remington Outdoor Company, Inc. and its affiliated debtors and debtors-possession [Docket No.

6] and the Declaration of Bradley C. Meyer in Support of Debtors’ Cash Collateral Motion and

Bidding Procedures Motion [Docket No. 355]; and (ii) the representations of counsel made on the

record at the Bidding Procedures Hearing and the Sale Hearing, (a) the Debtors have adequately

marketed the Acquired Assets and conducted a sale process in a non-collusive, fair and good faith

manner in compliance with the Bidding Procedures Order; (b) the process set forth in the Bidding

Procedures Order afforded a full, fair and reasonable opportunity for any interested party to make




                                                5

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                             Main Document    Page 174 of 326
the highest or otherwise best offer to purchase the Acquired Assets and assume the Assumed

Liabilities; (c) the consideration provided by the Buyer in the Asset Purchase Agreement

constitutes the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (d) the consideration provided by the Buyer in the Asset Purchase Agreement

provides fair and reasonable consideration for the Acquired Assets and the assumption of the

Assumed Liabilities and constitutes reasonably equivalent value, fair value and reasonable market

value under the Bankruptcy Code and under the laws of the United States, any state, territory,

possession, the District of Columbia, or other applicable law; (e) the Sale will provide a greater

recovery for the Debtors’ creditors with respect to the Acquired Assets than would be provided by

any other practically available alternative; (f) taking into consideration all relevant factors and

circumstances, and after taking account of the Bid Protections, no other entity has offered to

purchase the Acquired Assets for greater economic value to the Debtors or their estates; and (g)

the Debtors’ determination that the Asset Purchase Agreement constitutes the highest or otherwise

best offer for the Acquired Assets constitutes a valid and sound exercise of the Debtors’ business

judgment.

       L.      No Successor Liability. Neither the Buyer nor any of its affiliates, officers,

directors, shareholders, members, partners, principals or any of their respective representatives,

successors, or assigns is an “insider or “affiliate” of the Debtors, as those terms are defined in the

Bankruptcy Code, and no common identity of incorporators, directors, or stockholders existed or

exists between the Buyer and the Debtors. The transfer of the Acquired Assets to and the

assumption of the Assumed Liabilities by the Buyer, except as otherwise set forth in the Asset

Purchase Agreement, does not, and will not, subject the Buyer to any liability whatsoever, with

respect to the operation of the Debtors’ businesses prior to the closing of the Sale or by reason of




                                                  6

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 175 of 326
such transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, in any theory of law or

equity including, without limitation, any laws affecting antitrust, successor, transferee, or vicarious

liability. Pursuant to the Asset Purchase Agreement, the Buyer is not purchasing all of the Debtors’

assets in that the Buyer is not purchasing any of the Excluded Assets or assuming the Excluded

Liabilities, and the Buyer is not holding itself out to the public as an alter ego or a continuation of

the Debtors. The Buyer does not have any dominion or control over the Debtors and the Sale does

not amount to a consolidation, merger, or de facto merger of the Buyer and the Debtors. There is

no substantial continuity between the Buyer and the Debtors, and there is no continuity of

enterprise between the Debtors and the Buyer. The Buyer is not a mere continuation of the Debtors

or the Debtors’ estates, and the Buyer does not constitute a successor to the Debtors or the Debtors’

estates under any theory at law or in equity. None of the Transactions, including, without

limitation, the Sale or the assumption and assignment of the Assigned Contracts, is being

undertaken for the purpose of escaping liability for any of the Debtors’ debts or hindering,

delaying, or defrauding creditors under the Bankruptcy Code or for any other purpose that would

give rise to statutory or common law fraudulent conveyance or fraudulent transfer claims, whether

under the Bankruptcy Code or under the laws of the United States, any state, territory, possession

thereof, the District of Columbia, or any other applicable jurisdiction with laws substantially

similar to the foregoing.

       M.      Acquired Assets Property of the Estate. The Acquired Assets are property of the

Debtors’ estates and title thereto is vested in the Debtors’ estates.

       N.      Sale in Best Interest/Fiduciary Duties.          The Debtors have demonstrated a

sufficient basis and compelling circumstances requiring them to enter into the Asset Purchase




                                                  7

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                              Main Document    Page 176 of 326
Agreement and sell the Acquired Assets and such actions are appropriate under the circumstances

of these Chapter 11 Cases, are in the best interests of the Debtors, their estates and creditors, and

other parties in interest, and represent a reasonable exercise of business judgment by the Debtors

and the Restructuring Committee and their fulfillment of their fiduciary duties under applicable

law. Approval of the Asset Purchase Agreement, the Sale, and the Transactions at this time is in

the best interests of the Debtors, their creditors, their estates, and all other parties in interest.

Unless the sale is concluded expeditiously, the recoveries of all of the Debtors estates and

constituencies are likely to be adversely affected.

       O.      Not a Sub Rosa Plan. The consummation of the Sale outside of a plan of

reorganization pursuant to the Asset Purchase Agreement neither impermissibly restructures the

rights of the Debtors’ creditors nor impermissibly dictates the terms of a plan of reorganization or

liquidation for the Debtors. The Asset Purchase Agreement, the Sale and the transactions

contemplated therein and associated therewith do not constitute an impermissible sub rosa

Chapter 11 plan for which approval has been sought without the protections that a disclosure

statement would afford.

       P.      Arm’s-Length Sale.         The Asset Purchase Agreement, the Sale, and the

Transactions were negotiated, proposed, and entered into by the Debtors and the Buyer without

collusion, in good faith, and from arm’s-length bargaining positions. Neither the Debtors, their

insiders and affiliates, nor the Buyer have engaged in any conduct that would cause or permit the

Asset Purchase Agreement, the Sale, or any part of the transactions thereby to be avoided under

Bankruptcy Code Section 363(n). Neither the Buyer nor any of its affiliates or representatives is

an “insider” of the Debtors, as that term is defined in § 101(31). The terms and conditions of the

Asset Purchase Agreement and any related transaction documents, including, without limitation,




                                                 8

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 177 of 326
the consideration provided in respect thereof, are fair and reasonable, and are not avoidable and

shall not be avoided, and no damages may be assessed against the Buyer or any other party as set

forth in § 363(n). The consideration provided by the Buyer is fair, adequate and constitutes

reasonably equivalent value and fair consideration under the Bankruptcy Code and any other

applicable laws of the United States or any of its jurisdictions or subdivisions, including the State

of Alabama.

       Q.      Good Faith Buyer. The Buyer is a good faith purchaser under Bankruptcy Code

Section 363(m) and, as such, is entitled to all of the protections afforded thereby. Specifically:

(i) the Buyer recognized that the Debtors were free to deal with any other party interested in

acquiring the Acquired Assets; (ii) the Buyer complied in all respects with the provisions of the

Bidding Procedures Order; (iii) the Buyer agreed to subject its bid to the competitive bid

procedures set forth in the Bidding Procedures Order; (iv) all payments to be made by the Buyer

in connection with the Sale have been disclosed; (v) no common identity of directors, officers or

controlling stockholders exists among the Buyer and the Debtors; (vi) the negotiations and

execution of the Asset Purchase Agreement was at arm’s-length and in good faith, and at all times

each of the Buyer and the Debtors were represented by competent counsel of their choosing; (vii)

the Buyer did not in any way induce or cause the Chapter 11 filing of the Debtors; and (viii) the

Buyer has not acted in a collusive manner with any person. The Buyer will be acting in good faith

within the meaning of Bankruptcy Code Section 363(m) in closing the transactions contemplated

by the Asset Purchase Agreement. The Asset Purchase Agreement was not entered into, and the

Transaction being consummated pursuant to and in accordance with the Asset Purchase Agreement

is not being consummated, for the purpose of hindering, delaying or defrauding creditors of the

Debtors. The Buyer is therefore entitled to all of the benefits and protections provided to good-




                                                 9

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 178 of 326
faith purchasers under Bankruptcy Code Section 363(m). Accordingly, the reversal or modification

on appeal of the authorization provided herein to consummate the Transaction shall not affect the

validity of the Transaction, any terms or conditions of the Transaction or the Buyer’s status as

“good faith” purchaser under Bankruptcy Code Section 363(m).

       R.      Corporate Authority. Each Debtor (i) has full corporate power and authority to

execute the Asset Purchase Agreement and all other documents contemplated thereby, and the Sale

of the Acquired Assets has been duly and validly authorized by all necessary corporate actions of

each of the Debtors; (ii) has all of the corporate power and authority necessary to consummate the

transactions contemplated by the Asset Purchase Agreement; (iii) has taken all corporate action

necessary to authorize and approve the Asset Purchase Agreement and the consummation by the

Debtors of the transactions contemplated thereby; and (iv) needs no consents or approvals, other

than those expressly provided for in the Asset Purchase Agreement, which may be waived in

accordance with the terms therewith.

       S.      Free and Clear Findings Required by the Buyer. (1) In accordance with

Bankruptcy Code Section 363(b) and 363(f), the consummation of the Sale pursuant to the Asset

Purchase Agreement and any related transaction documents for the purchase of the assets as

provided therein (the “Acquired Assets”) shall be a legal, valid, and effective transfer and sale of

the Acquired Assets and shall vest in the Buyer, through the consummation of the Sale at closing

with all of the Debtors’ right, title, and interest in and to the Acquired Assets, free and clear of

Liens (as defined below), Claims (as defined below) and Interests (defined below) (Claims and

Interests collectively referred to as (“Encumbrances”)). The Debtors have demonstrated that one

or more of the standards set forth in Bankruptcy Code Section 363(f)(1)-(5) have been satisfied.

Those holders of Liens or Encumbrances who did not object, or who withdrew their objections, to




                                                10

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document    Page 179 of 326
the sale or the Motion are deemed to have consented pursuant to Bankruptcy Code Section

363(f)(2). Those holders of Liens or Encumbrances who did object fall within one or more of the

other subsections of Bankruptcy Code Section 363(f). All holders of the Liens or Encumbrances

in the Acquired Assets are adequately protected by having their respective Liens or Encumbrances

attach to the Debtors’ interests in the proceeds of the sale of the Acquired Assets under the Asset

Purchase Agreement. (2) The Court further finds that the Buyer would not have entered into the

Asset Purchase Agreement and would not consummate the Sale Transaction, thus adversely

affecting the Debtors, their estates, and their creditors, if the Sale of the Acquired Assets to the

Buyer and the assumption and assignment of Assigned Contracts, were not, pursuant to

Bankruptcy Code Section 363(f), free and clear (except for Permitted Liens and Assumed

Liabilities, if any) of (i) all liens (statutory or otherwise), claims, mortgages, deeds of trust,

pledges, charges, security interests, rights of first refusal, hypothecations, encumbrances,

easements, servitudes, leases or subleases, rights-of-way, encroachments, restrictive covenants,

restrictions on transferability or other similar restrictions, rights of offset or recoupment, right of

use or possession, licenses, indentures, instruments, conditional sale arrangements (collectively

“Liens”), (ii) all claims as defined in Bankruptcy Code Section 101(5), including all rights or

causes of action (whether in law or in equity), proceedings, warranties, guarantees, indemnities,

rights of recovery, setoff, recoupment, indemnity or contribution, obligations, demands,

restrictions, indemnification claims, or liabilities relating to any act or omission of the Debtors or

any other person prior to the Closing, consent rights, options, contract rights, covenants, and

interests of any kind or nature whatsoever (known or unknown, matured or unmatured, accrued,

or contingent and regardless of whether currently exercisable), whether arising prior to or

subsequent to the commencement of the above-captioned cases, and whether imposed by




                                                  11

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                              Main Document    Page 180 of 326
agreement, understanding, law, equity or otherwise, (collectively “Claims”), and (iii) all rights

and entitlements of any nature including, without limitation, security interests, assignments of

Liens or Claims, licenses, leases, contract rights, indentures, instruments, licenses, options,

escheatment, abandoned property, unclaimed property, covenants, conditions, zoning, planning

and any other restrictions, easements, encroachments, Permits or other interests in property or

limitations on the use of real property or irregularities in title, rights of first refusal, rights to

injunctive or other legal or equitable relief, any attributes of ownership, rights or restrictions of

any kind and nature, whenever incurred, scheduled or unscheduled, perfected or unperfected,

liquidated or unliquidated, matured or unmatured, legal or equitable (excluding Permitted Liens

and Assumed Liabilities)( collectively, the “Interests”). (3) Except as expressly provided in the

Asset Purchase Agreement, the Sale shall be free and clear of all Liens, and Encumbrances, and

the Buyer shall not be responsible for, any Liens or Encumbrances, including, without limitation,

in respect of the following: (i) any Liens or Encumbrances based on any successor or transferee

liability, (ii) any Liens or Encumbrances that purport to give any party a right or option to effect

any forfeiture, modification, right of first offer or first refusal, or termination of the Debtors’ or

the Buyer’s interest in the Acquired Assets, or any similar rights; (iii) any labor or employment

agreements; (iv) mortgages, deeds of trust, and security interests; (v) intercompany loans and

receivables between the Debtors and any non-Debtor subsidiary; (vi) any pension, multiemployer

plan (as such term is defined in Section 3(37) or Section 4001(a)(3) of ERISA), health or welfare,

compensation or other employee benefit plans, agreements, practices, and programs, including,

without limitation, any pension plans of the Debtors or any multiemployer plan to which the

Debtors have at any time contributed to or had any liability or potential liability; (vii) any other

employee, worker’s compensation, occupational disease, or unemployment or temporary disability




                                                 12

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 181 of 326
related claim, including, without limitation, claims that might otherwise arise under or pursuant to

(a) the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), (b) the Fair

Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal Rehabilitation

Act of 1973, (e) the National Labor Relations Act, (f) the Age Discrimination and Employment

Act of 1967 and Age Discrimination in Employment Act, as amended, (g) the Americans with

Disabilities Act of 1990, (h) the Consolidated Omnibus Budget Reconciliation Act of 1985, as

amended, including, without limitation, the requirements of Part 6 of Subtitle B of Title I of ERISA

and Section 4980B of the Code and of any similar state law (collectively, “COBRA”), (i) state

discrimination laws, (j) state unemployment compensation laws or any other similar state laws, (k)

any other state or federal benefits or claims relating to any employment with the Debtors or any of

their predecessors, or (1) the WARN Act (29 U.S.C. §§2101 et seq.); (viii) any bulk sales or similar

law; (ix) any tax statutes or ordinances, including, without limitation, the Internal Revenue Code

of 1986, as amended; (xii) any unexpired and executory contract or unexpired lease to which a

Debtor is a party that is not an Assigned Contract that will be assumed and assigned pursuant to

this Sale Order and the Asset Purchase Agreement; (xiii) any other Excluded Liabilities as

provided in the Asset Purchase Agreement. A sale of the Acquired Assets other than one free and

clear of all Liens and Encumbrances would yield substantially less value for the Debtors’ estates,

with less certainty, than the Sale as contemplated. Therefore, the Sale contemplated by the Asset

Purchase Agreement and approved herein free and clear of all Interests, except for Permitted Liens

and Assumed Liabilities, is in the best interests of the Debtors, their estates and creditors, and all

other parties in interest.

        T.      Valid and Binding Transfer. The transfer of the Acquired Assets to the Buyer

will be a legal, valid, and effective transfer of the Acquired Assets and, except for any Permitted




                                                 13

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 182 of 326
Liens and Assumed Liabilities, will vest the Buyer with all right, title, and interest of the Debtors

to the Acquired Assets free and clear of all Interests and any liabilities of the Debtors.

       U.      Satisfaction of Section 363(f) Standards. The transfer of the Acquired Assets to

the Buyer under the Asset Purchase Agreement shall be a legal, valid, and effective transfer of all

the legal, equitable, and beneficial right, title and interest in and to the Acquired Assets free and

clear of all Liens and Encumbrances, other than the Assumed Liabilities and Permitted Liens. The

Debtors may sell the Acquired Assets free and clear of all Liens and Encumbrances, except for

any Permitted Liens and the Assumed Liabilities, because, in each case, one or more of the

standards set forth in Bankruptcy Code Section 363(f)(1) through (5) has been satisfied, with all

such Liens and Encumbrances to attach to the proceeds of the Sale Transaction to be received by

the Debtors with the same validity, force, priority and effect that they had as against the Acquired

Assets, and any claims and defenses the Debtors and their estates may possess with respect thereto.

Those holders of Interests, and non-debtor parties to the Assigned Contracts who did not object,

or who withdrew their objections, to the Motion are, without limitation, deemed to have consented

pursuant to Bankruptcy Code Section 363(f)(2). In all cases, each such person with Liens or

Encumbrances in the Acquired Assets is enjoined from taking any action against the Buyer, the

Buyer’s affiliates, or any agent of the foregoing to recover any such Interest.

       V.      Necessity of Order. The Buyer would not have entered into the Asset Purchase

Agreement and would not consummate the Sale Transaction without all of the relief provided for

in this Sale Order (including, but not limited to, that the transfer of the Acquired Assets to the

Buyer be free and clear of all Liens and Encumbrances (other than Permitted Liens and the

Assumed Liabilities)). The consummation of the Sale Transaction pursuant to this Sale Order and




                                                 14

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 183 of 326
the Asset Purchase Agreement is necessary for the Debtors to maximize the value of their estates

for the benefit of all creditors and other parties in interest.

        W.      Time of the Essence. The sale of the Acquired Assets must be approved and

consummated promptly in order to preserve the value of the Acquired Assets. Therefore, time is

of the essence in consummating the Sale, and the Debtors and the Buyer intend to close the Sale

as soon as reasonably practicable.

        X.      Assigned Contracts. The Debtors have demonstrated that it is their sound business

judgment to sell, assume, and assign the “Assigned Contracts” (as such terms are defined in the

Asset Purchase Agreement), including, without limitation, the unexpired leases and executory

contracts designated on Schedule 1.1(e) of the Asset Purchase Agreement (collectively, the

“Assigned Contracts” and, individually, an “Assigned Contract”) to the Buyer in connection

with the consummation of the Sale, and the assumption and assignment of the Assigned Contracts

is in the best interests of the Debtors, their estates and creditors, and other parties in interest. The

Assigned Contracts being assigned to the Buyer are an integral part of the Acquired Assets being

purchased by the Buyer, and, accordingly, such assumption and assignment of the Assigned

Contracts and the liabilities associated therewith are reasonable and enhance the value of the

Debtors’ estates. No section of any Assigned Contract that purports to prohibit, restrict, impose

any penalty or fee on, or condition the use, consideration, or assignment of any such Assigned

Contract in connection with the Transactions shall have any force or effect.

        Y.      Cure and Adequate Assurance. Through the Buyer’s commitment to pay all Cure

Costs related to the Assigned Contracts, if any, and upon the payment of Cure Costs by the Buyer

pursuant to the terms of the Asset Purchase Agreement, the Debtors and the Buyer, as applicable,

have cured or otherwise have demonstrated their ability to cure any default with respect to any act




                                                   15

Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                               Main Document    Page 184 of 326
or omission that occurred prior to the Closing (as defined in the Asset Purchase Agreement) under

any of the Assigned Contracts, within the meaning of Bankruptcy Code Section 365(b)(l)(A). The

proposed Cure Costs or any other cure amount reached by agreement after any objection by a

counterparty to an Assigned Contract (an “Assigned Contract Objection”) are deemed the

amounts necessary to “cure” all “defaults,” each within the meaning of Bankruptcy Code Section

365(b), under such Assigned Contracts. The Buyer’s promise to perform the future obligations

under the Assigned Contracts, if any, shall constitute adequate assurance of its future performance

of and under the Assigned Contracts, within the meaning of Bankruptcy Code Sections 365(b)(l)

and 365(f)(2). All counterparties to the Assigned Contracts who did not file an Assigned Contract

Objection or an objection to the assumption and assignment of the Assigned Contracts prior to the

Sale Hearing, are deemed to consent to the assumption by the Debtors of their respective Assigned

Contract and the assignment thereof to the Buyer. The filed objections of all counterparties to the

Assigned Contracts that were heard at the Sale Hearing (to the extent not withdrawn or adjourned),

were considered by the Court, and are overruled on the merits with prejudice. The Court finds

that, with respect to all such Assigned Contracts, the payment of the proposed Cure Costs by the

Buyer in accordance with the terms of the Asset Purchase Agreement is appropriate and is deemed

to fully satisfy the Debtors’ obligations under Bankruptcy Code Section 365(b). Accordingly, all

of the requirements of Bankruptcy Code Section 365(b) have been satisfied for the assumption by

the Debtors and the assignment to the Buyer of each of the Assigned Contracts. To the extent any

Assigned Contract is not an executory contract within the meaning of Bankruptcy Code Section

365, it shall be transferred to the Buyer in accordance with the terms of this Sale Order that are

applicable to the Acquired Assets.




                                                16

Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                            Main Document    Page 185 of 326
        Z.      Unenforceability of Anti-Assignment Provisions.           Any provisions in any

Assigned Contract that restrict, limit, prohibit or condition the assumption, assignment, and sale

of the Assigned Contracts or that allow the counterparty so such Assigned Contract to terminate,

recapture, impose any penalty or fee, accelerate, increase any rate, condition on renewal or

extension, or modify any term or condition upon the assignment of such Assigned Contract, should

be deemed and found to be unenforceable anti-assignment provisions that are void and of no force

and effect within the meaning of Bankruptcy Code Section 365(f).

        AA.     Objections are Overruled. All objections to the relief requested in the Motion

that have not been withdrawn, waived, adjourned or settled as announced to the Court at the Sale

Hearing or by stipulations filed with the Court are overruled except as otherwise set forth herein.

        BB.     Final Order. This Sale Order constitutes a final order within the meaning of 20

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), the Court expressly

finds that there is no just reason for delay in the implementation of this Sale Order and expressly

directs entry of judgment as set forth herein.

        CC.     Best Interest. Entry of this Sale Order is in the best interests of the Debtors, the

Debtors’ estates, their creditors, and other parties in interest.

        DD.     Findings and Conclusions. The findings of fact and conclusions of law herein

constitute the Court’s findings of fact and conclusions of law for the purposes of Bankruptcy Rule

7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are

conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of

fact, they are adopted as such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

General Provisions




                                                   17

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                              Main Document    Page 186 of 326
       1.      The Motion is granted and the relief requested therein with respect to the Sale is

granted and approved in its entirety, as set forth herein.

       2.      Any objections to the entry of this Sale Order or to the relief granted herein or the

relief requested in the Motion, including any objections to the proposed Cure Costs or the

assumption and assignment of any Assigned Contracts, that have not been adjourned, withdrawn,

waived, or settled, or not otherwise addressed or resolved pursuant to the terms hereof, if any,

hereby are denied and overruled on the merits with prejudice.

Approval of the Sale of the Acquired Assets

       3.      The Debtors are authorized to enter into the Asset Purchase Agreement (and all

ancillary documents) and all the terms and conditions thereof, and all of the Transactions

contemplated therein are approved in all respects. The transfer of the Acquired Assets by the

Debtors to the Buyer shall be a legal, valid and effective transfer of the Acquired Assets.

       4.      Pursuant to Bankruptcy Code Section 363(b), the sale of the Acquired Assets to the

Buyer free and clear of all Liens and Encumbrances (other than the Permitted Liens and the

Assumed Liabilities), and the transactions contemplated thereby is approved in all respects.

Sale and Transfer of the Acquired Assets

       5.      Pursuant to Bankruptcy Code Sections 105, 363, and 365, the Debtors are

authorized to (a) take any and all actions necessary or appropriate to perform their obligations

under, and comply with the terms of, the Asset Purchase Agreement and consummate the Sale and

the Transactions pursuant to, and in accordance with, the terms and conditions of the Asset

Purchase Agreement and this Sale Order, including, without limitation (i) executing,

acknowledging, and delivering such deeds, assignments, conveyances and other assurances,

documents, and instruments of transfer and taking any action for purposes of assigning,

transferring, granting, conveying, and conferring to the Buyer, or reducing to possession, any or


                                                 18

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                              Main Document    Page 187 of 326
all of the Acquired Assets and (ii) entering into any transition services or operations support

agreements with the Buyer and any other agreements related to implementing the Transactions and

(b) take any and all further actions as may be necessary or appropriate to the performance of their

obligations as contemplated by the Asset Purchase Agreement or this Sale Order. The Debtors are

further authorized to pay, without further order of this Court, whether before, at, or after the

Closing, any reasonable expenses or costs that are required to be paid to consummate the

Transactions or perform their obligations under the Asset Purchase Agreement.

       6.      Following the Closing, the Debtors or the Buyer and/or their respective designees

are authorized to execute and file a certified copy of this Sale Order, which, once filed, registered

or otherwise recorded, shall constitute conclusive evidence of the release of all obligations,

liabilities, Liens and Encumbrances in the Acquired Assets of any kind or nature whatsoever (other

than the Permitted Liens and Assumed Liabilities). Upon the Closing and the Debtors’ receipt of

the Purchase Price, this Sale Order shall be construed and shall constitute for any and all purposes

a full and complete general assignment, conveyance, and transfer of the Debtors’ interests in the

Acquired Assets and a bill of sale transferring good and marketable title in the Acquired Assets to

the Buyer free and clear of all Liens and Encumbrances, except for the Permitted Liens and

Assumed Liabilities. Each and every federal, state, and local governmental agency, quasi-agency,

or department is hereby authorized and directed to accept any and all documents and instruments

necessary and appropriate to consummate the transactions. A certified copy of this Sale Order

may be filed with the appropriate clerk and/or recorded with the appropriate recorder to cancel any

Encumbrances of record.

       7.      Except for the Permitted Liens, Assumed Liabilities or as expressly provided in the

Asset Purchase Agreement, pursuant to Bankruptcy Code Sections 105(a) and 363(f), upon the




                                                 19

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 188 of 326
Closing and the Debtors’ receipt of the Purchase Price, the Acquired Assets shall be transferred to

the Buyer as required under the Asset Purchase Agreement, and such transfer shall be free and

clear of all Liens and Encumbrances of any person, including, without limitation, all such Interests

specifically enumerated in this Sale Order, whether arising by agreement, by statute, or otherwise

and whether occurring or arising before, on, or after the Petition Date, whether known or unknown,

occurring, or arising prior to such transfer, with all such Interests to attach to the proceeds of the

Sale ultimately attributable to the property against or in which the holder of an Interest claims or

may claim an Interest, in the order of their priority, with the same validity, force, and effect which

they now have, subject to any claims and defenses the Debtors may possess with respect thereto.

       8.      The transfer of the Acquired Assets to the Buyer pursuant to the Asset Purchase

Agreement constitutes a legal, valid, and effective transfer of the Acquired Assets and shall vest

the Buyer with all right, title, and interest of the Debtors in and to the Acquired Assets free and

clear of all Liens and Encumbrances of any kind or nature whatsoever relating to same, except for

the Permitted Liens and Assumed Liabilities, with all such Liens and Encumbrances to attach to

the proceeds of the Sale ultimately attributable to the property against or in which the holder of a

Lien or Encumbrance claims or may claim, in the order of their priority, with the same validity,

force, and effect which they now have, subject to any claims and defenses the Debtors may possess

with respect thereto.

       9.      Any person or entity that is currently, or on the Closing Date may be, in possession

of some or all of the Acquired Assets is hereby directed to surrender possession of such Acquired

Assets either to (a) the Debtors before the Closing or (b) to the Buyer or its designees upon the

Closing, and to cooperate with the Debtors and the Buyer in the Debtors’ and the Buyer’s

fulfillment of their obligations hereunder and pursuant to the APA. All persons and entities are




                                                 20

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 189 of 326
prohibited and enjoined from taking any action to adversely affect or interfere with the ability of

the Debtors to transfer the Acquired Assets to the Buyer in accordance with the Asset Purchase

Agreement and this Sale Order; provided that the foregoing restriction shall not prevent any party

from appealing this Sale Order in accordance with applicable law or opposing any appeal of this

Sale Order, or from enforcing its rights under Bankruptcy Code Section 365 or relieve the Buyer

of any Assumed Liability.

       10.     Except as expressly permitted by the Asset Purchase Agreement or this Sale Order,

all persons and entities, including, but not limited to, all debt security holders, equity security

holders, governmental, tax, and regulatory authorities, lenders, trade creditors, dealers, employees,

litigation claimants, contract counterparties and other creditors, holding Liens, Encumbrances, and

other interests of any kind or nature whatsoever, including, without limitation, rights or claims

based on any taxes or successor or transferee liability, against or in a Debtor or the Acquired Assets

(whether legal or equitable, secured or unsecured, matured or unmatured, contingent or non-

contingent, senior or subordinated), arising under or out of, in connection with, or in any way

relating to, the Debtors, the Acquired Assets or the operation of the Acquired Assets before the

Closing, or the transactions contemplated by the Asset Purchase Agreement, including, without

limitation, the Sale and the assumption and assignment of the Assigned Contracts, are forever

barred, estopped, and permanently enjoined from asserting against the Buyer, its respective

successors and assigns, its respective property and the Acquired Assets, such persons’ or entities’

liens, claims, encumbrances, or other Interests, including, without limitation, rights or claims based

on any taxes or successor or transferee liability, provided that nothing herein shall impair or

otherwise affect any right under Bankruptcy Code Section 365 of a lease or contract counterparty




                                                 21

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 190 of 326
to an Assigned Contract under its respective Assigned Contract(s), or relieve the Buyer of any

Assumed Liability.

       11.     Upon the Closing, each of the Debtors’ creditors and any other holder of a Lien or

Encumbrance is authorized and directed, without cost to the Debtors, to execute such documents

and take all other actions as may be necessary to release its interest in the Acquired Assets, if any,

as such Lien or Encumbrance may have been recorded or may otherwise exist. If any person or

entity that has filed financing statements or other documents or agreements evidencing a Lien or

Encumbrance in the Debtors or the Acquired Assets shall not have delivered to the Debtors prior

to the Closing, in proper form for filing and executed by the appropriate parties, termination

statements, instruments of satisfaction, releases of all Interests, which the person or entity has with

respect to the Debtors or the Acquired Assets or otherwise, then the Buyer and its designees are

authorized to execute and file such statements, instruments, releases, and other documents on

behalf of the person or entity with respect to the Debtors or the Acquired Assets and to file, register,

or otherwise record a certified copy of this Sale Order, which shall constitute conclusive evidence

of the release of all Liens and Encumbrances of any kind or nature whatsoever in the Debtors or

the Acquired Assets (other than the Permitted Liens and Assumed Liabilities). Each and every

federal, state, and local governmental agency or department is hereby authorized to accept any and

all documents and instruments necessary and appropriate to consummate the transactions

contemplated by the Asset Purchase Agreement, including, without limitation, recordation of this

Sale Order.

       12.     Upon the Closing and the Debtors’ receipt of the Purchase Price, all entities that

are currently, or on the Closing may be, in possession of some or all of the Acquired Assets are




                                                  22

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document    Page 191 of 326
hereby directed to surrender possession of the Acquired Assets to the Buyer, unless the Buyer

otherwise agrees.

       13.     This Sale Order is self-executing, and neither the Debtors nor the Buyer shall be

required to execute or file releases, termination statements, assignments, consents, or other

instruments to effectuate, consummate, and implement the provisions of this Sale Order.

       14.     To the maximum extent permitted by applicable non-bankruptcy law, (a) the Buyer

shall be authorized, as of the Closing Date, to operate under any license, permit, registration and

governmental authorization or approval (collectively, the “Permits”) of the Debtors with respect

to and included in the Acquired Assets, and (b) all Permits that are included in the Acquired Assets

are deemed to have been, and hereby are directed to be, transferred to the Buyer as of the Closing

Date. Nothing in this Sale Order, and nothing in the foregoing sentence, authorizes the transfer or

assignment of any governmental Permit or the discontinuation of any obligation thereunder

without compliance with all applicable legal requirements and approvals under police or regulatory

law. To the extent any Permit cannot be transferred to the Buyer in accordance with this paragraph,

the Buyer, with such assistance from the Debtors as is required under the Asset Purchase

Agreement, will work promptly and diligently to apply for and secure all necessary government

approvals for the transfer or new issuance of the Permit(s) to the Buyer, and the Debtors shall

maintain the Permits to the extent required under and subject to the terms of the Asset Purchase

Agreement. For the avoidance of doubt, while nothing in this Sale Order or the Asset Purchase

Agreement releases, nullifies, limits, waives, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit, Buyer shall be entitled to operate under each state

Permit currently held by or on behalf of the Debtors in relation to the Acquired Assets until such




                                                23

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document    Page 192 of 326
time as each such Permit is transferred to the Buyer and/or an equivalent Permit is issued to the

Buyer.

         15.   To the extent provided by Bankruptcy Code Section 525, no governmental unit may

deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the

operation of the Acquired Assets sold, transferred, or conveyed to the Buyer on account of the

filing or pendency of these Chapter 11 Cases or the consummation of the transactions

contemplated by the Asset Purchase Agreement and this Sale Order.

         16.   Buyer shall have no obligation to provide to any third party copies of any records

transferred to Buyer in connection with the Asset Purchase Agreement or to respond to discovery

requests for such records in connection with any pending litigation against the Debtors.

Implementation of the Sale

         17.   On Closing, the Buyer shall (a) pay the Purchase Price to the Debtors; (b) pay the

Cure Amounts as more fully described in paragraph 31 of this Sale Order; (c) assume the Assumed

Liabilities; and (d) perform any other obligations required to be performed by Buyer on the

Closing. Each and every federal, state, and local governmental agency or department is hereby

authorized to accept any and all documents and instruments necessary and appropriate to

consummate the transactions contemplated by the Asset Purchase Agreement, including, without

limitation, recordation of this Sale Order.

         18.   Within three (3) business days of the Debtors’ receipt of the Net Sale Proceeds (as

defined in the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 (I)

Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying Automatic

Stay, and (IV) Granting Related Relief [Docket No. 410] (as it may be modified from time to time,

the “Cash Collateral Order”)) from the sale of the Acquired Assets, the Debtors shall pay the

Net Sale Proceeds of the Acquired Assets to the Priority Term Loan Agent, for the account of the

                                               24

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                             Main Document    Page 193 of 326
Priority Term Loan Secured Creditors, to the extent required under and in accordance with the

terms of the Cash Collateral Order or such other order of the Court. Upon the Priority Term Loan

Agent’s timely receipt of such payment, (a) the Priority Term Loan Obligations shall be paid and

satisfied to the extent of the payment and (b) all liens and security interests against the Acquired

Assets securing the Priority Term Loan Obligations shall be automatically released and discharged

without further action by any person. Upon the payment in full in cash of the Priority Term Loan

Obligations and the occurrence of the Challenge Period Termination Date (as defined in the Cash

Collateral Order), (w) the Debtors shall have no further indebtedness, liabilities or obligations

owing under the Priority Term Loan Credit Agreement or the other “Financing Agreements” (as

defined in the Priority Term Loan Agreement, the “Priority Term Loan Documents”), (x) other

than any provisions thereof that survive pursuant to the terms thereof, the Priority Term Loan

Credit Agreement and all other Priority Term Loan Documents (including, without limitation, any

mortgages, guaranties and security agreements) and all of the Debtors’ obligations thereunder shall

terminate and be of no further force and effect, (y) all liens and security interests against the

property and assets of the Debtors securing the Priority Term Loan Obligations shall be

automatically fully released and discharged without further action by any person, and (z) each

deposit account control agreement in respect of or other sweeps or blocks of any Debtor’s deposit

accounts or lockboxes in favor of any of the Priority Term Loan Secured Parties shall terminate.

       19.     The Debtors shall pay the Net Sale Proceeds from the Acquired Assets to the FILO

Agent, for the account of the FILO Term Loan Secured Creditors, to the extent required under and

in accordance with the terms of the Cash Collateral Order or such other order of the Court. For

the avoidance of doubt, any further payment to the FILO Agent shall be subject to orders




                                                25

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document    Page 194 of 326
previously entered by this Court and any further orders of this Court or provided under the Debtors’

Chapter 11 plan.

        20.     All parties in interest in these Chapter 11 Cases expressly reserve their rights with

respect to any allocation of the Purchase Price or value among the Acquired Assets, and any

allocation of the Purchase Price or value among the Acquired Assets as determined by the Buyer

shall not be determinative or binding on any party in interest in these Chapter 11 Cases except as

ordered by the Court after notice and a hearing.

No Successor Liability

        21.     Other than as expressly set forth in the Asset Purchase Agreement, the Buyer shall

not have any successor, transferee, derivative, or vicarious liabilities of any kind or character for

any Interests, including under any theory of successor or transferee liability, de facto merger or

continuity, whether known or unknown as of the Closing, now existing or hereafter arising,

whether fixed or contingent, asserted or unasserted, liquidated or unliquidated, including without

limitation, with respect to any of the following: (i) any foreign, federal, state, or local revenue law,

pension law, ERISA, COBRA, tax law, labor law, employment law, the WARN Act, antitrust law,

CERCLA, and any other environmental, health and safety laws, or other law, rule, or regulation

(including, without limitation, filing requirements under any such laws, rules or regulations); (ii)

under any products liability law, rule, regulation, or doctrine with respect to the Debtors’ liability

under such law, rule, regulation, or doctrine, or under any product warranty liability law or

doctrine; (iii) under any unfair trade practices law, rule, regulation or doctrine with respect to the

Debtors’ liability under such law, rule, regulation or doctrine, or under any unfair trade practices

liability law or doctrine; (iv) any employment or labor agreements, consulting agreements,

severance arrangements, change-in-control agreements, or other similar agreement to which the

Debtors are a party; (v) any welfare, compensation, or other employee benefit plans, agreements,

                                                   26

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document    Page 195 of 326
practices, and programs, including, without limitation, any pension plan of the Debtors; (vi) the

cessation of the Debtors’ operations, dismissal of employees, or termination of employment or

labor agreements or pension, welfare, compensation, or other employee benefit plans, agreements,

practices and programs, obligations that might otherwise arise from or pursuant to (a) ERISA, (b)

the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal

Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age Discrimination and

Employment Act of 1967, (g) the Americans with Disabilities Act of 1990, or (h) COBRA; (vii)

any liabilities, debts, or obligations of or required to be paid by the Debtors for any taxes of any

kind for any period; (viii) any environmental liabilities, debts, claims fines, penalties, or

obligations arising from conditions, facts or circumstances first existing or occurring on or prior

to the Closing (including, without limitation, the presence of or exposure to chemical, hazardous,

toxic, polluting, or contaminating substances or wastes), which may be asserted on any basis and

at any time, including, without limitation, any liabilities, debts, claims, fines, penalties or

obligations arising under CERCLA, or any other environmental, health, and safety laws; (viii) any

liabilities, debts, claims, fines, penalties, or obligations of or required to be paid by the Debtors for

any taxes of any kind for any period; (ix) any liabilities, debts, claims, fines, penalties, or

obligations of or required to be paid by the Debtors under any labor, employment, or other law,

rule, or regulation (including, without limitation, filing requirements under any such laws, rules,

or regulations); (x) any bulk sale law; and (xi) any litigation. The Buyer shall have no liability or

obligation under the WARN Act simply by virtue of its purchase of assets from the Debtors.

        22.     The Buyer has given substantial consideration under the Asset Purchase

Agreement, which consideration shall constitute valid and valuable consideration for the releases

of any potential claims of successor liability of the Buyer and which shall be deemed to have been




                                                   27

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document    Page 196 of 326
given in favor of the Buyer by all holders of Interests and liabilities (except for Permitted Liens

and the Assumed Liabilities) in or against the Debtors, or the Acquired Assets. Without limiting

the Buyer’s obligation to pay and satisfy any Assumed Liabilities, upon consummation of the Sale,

the Buyer shall not be deemed to (a) be the successor to the Debtors or their estates, (b) have, de

facto or otherwise, merged with or into the Debtors, or (c) be a mere continuation, alter ego or

substantial continuation of the Debtors under any theory of law or equity as a result of any action

taken in connection with the Asset Purchase Agreement or any of the transactions or documents

ancillary thereto or contemplated thereby or in connection with the acquisition of the Acquired

Assets.

          23.   Effective upon the Closing, except with respect to Assumed Liabilities and any

Permitted Liens, all persons and entities are forever prohibited and enjoined from commencing or

continuing in any matter any action or other proceeding, whether in law or equity, in any judicial,

administrative, arbitral, or other proceeding against the Buyer or its assets (including the Acquired

Assets) with respect to any (a) Lien or Encumbrance (b) successor or transferee liability, including,

without limitation, the following actions with respect to clauses (a) and (b): (i) commencing or

continuing any action or other proceeding pending or threatened; (ii) enforcing, attaching,

collecting, or recovering in any manner any judgment, award, decree, or order; (iii) creating,

perfecting, or enforcing any Lien or Encumbrance; (iv) commencing or continuing any action, in

any manner or place, that does not comply with, or is inconsistent with, the provisions of this Sale

Order or other orders of this Court, or the agreements or actions contemplated or taken in respect

hereof; or (v) revoking, terminating, or failing or refusing to renew any License, permit, or

authorization to operate any of the Acquired Assets or conduct any of the businesses operated with

such assets.




                                                 28

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 197 of 326
Good Faith

       24.     The transactions contemplated by the Asset Purchase Agreement are undertaken by

the Buyer without collusion and in good faith, as that term is used in Bankruptcy Code Section

363(m), and, accordingly, the reversal or modification on appeal of the authorization provided in

this Sale Order to consummate the Sale and the Transactions shall not affect the validity of the

transactions (including the assumption and assignment of any of the Assigned Contracts). The

Buyer is a purchaser in good faith of the Acquired Assets and is entitled to all the protections

afforded by Bankruptcy Code Section 363(m).

       25.     As a good faith purchaser of the Acquired Assets, the Buyer has not entered into an

agreement with any other potential bidders at the Auction, and has not colluded with any of the

other bidders, potential bidders or any other parties interested in the Acquired Assets, and,

therefore, neither the Debtors nor any successor in interest to the Debtors’ estates shall be entitled

to bring an action against the Buyer, and the Sale may not be avoided pursuant to Bankruptcy Code

Section 363(n).

       26.     The consideration provided by the Buyer for the Acquired Assets under the Asset

Purchase Agreement constitutes reasonably equivalent value, fair value, reasonable market value

and fair consideration under the Bankruptcy Code and under the laws of the United States, any

state, territory, possession, or the District of Columbia. The Sale may not be avoided under

Bankruptcy Code Section 363(n). The Asset Purchase Agreement was not entered into, and the

Sale is not being consummated, for the purpose of hindering, delaying, or defrauding creditors of

the Debtors under the Bankruptcy Code or for any other purpose that would give rise to statutory

or common law fraudulent conveyance or fraudulent transfer claims, whether under the

Bankruptcy Code or under the laws of the United States, any state, territory, possession thereof, or

the District of Columbia, or any other applicable jurisdiction with laws substantially similar to the

                                                 29

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 198 of 326
foregoing. Neither the Debtors nor the Buyer have entered into the Asset Purchase Agreement or

any agreement contemplated thereby or are consummating the Sale with any fraudulent or

otherwise improper purpose, including, without limitation, to evade any pension liabilities. No

other person or entity or group of persons or entities has offered to purchase the Acquired Assets

for an amount that would provide greater value to the Debtors and their estates than the value

provided by the Buyer. The Court’s approval of the Motion and the Asset Purchase Agreement

are in the best interests of the Debtors, the Debtors’ estates, their creditors, and all other parties in

interest.

        27.     The Buyer is not an “insider” as that term is defined in Section 101(31) of the

Bankruptcy Code.

Assumption and Assignment of Assigned Contracts; Assumed Liabilities

        28.     Pursuant to Bankruptcy Code Sections 105(a), 363, and 365 and subject to and

conditioned upon the Closing of the Sale, the Debtors’ sale, assumption and assignment to the

Buyer of the Assigned Contracts is approved, and the requirements of Bankruptcy Code Section

365(b)(1) with respect thereto are deemed satisfied.

        29.     The Debtors are authorized in accordance with Bankruptcy Code Sections 105(a)

and 365 to (i) assume and assign to the Buyer, effective as of the Closing, as provided by, and in

accordance with, the Bidding Procedures Order and the Asset Purchase Agreement, the Assigned

Contracts free and clear of all Interests of any kind or nature whatsoever, other than the Permitted

Liens and Assumed Liabilities if any, and (ii) execute and deliver to the Buyer such documents or

other instruments as the Buyer reasonably deems necessary to assign and transfer the Assigned

Contracts to the Buyer.

        30.     The Assigned Contracts shall be transferred and assigned to, pursuant to the

Bidding Procedures Order and the Asset Purchase Agreement, and thereafter remain in full force

                                                   30

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document    Page 199 of 326
and effect for the benefit of, the Buyer, notwithstanding any provision in any such Assigned

Contract (including, but not limited to, those of the type described in Bankruptcy Code Sections

365(b)(2), (e)(1), and (f)) that prohibits, restricts, or conditions such assignment or transfer. The

Debtors shall be relieved from any further liability with respect to the Assigned Contracts after

such assumption and assignment to the Buyer. The Debtors may assign each Assigned Contract

in accordance with Bankruptcy Code Sections 363 and 365, and any provisions in any Assigned

Contracts that prohibit or condition the assignment of such Assigned Contracts or terminate,

recapture, impose any penalty, condition, renewal, or extension, or modify any term or condition

upon the assignment of such Assigned Contracts, constitute unenforceable anti-assignment

provisions which are void and of no force and effect. All other requirements and conditions under

Bankruptcy Code Sections 363 and 365 for the assumption by the Debtors and assignment to the

Buyer of each Assigned Contract have been satisfied.

       31.     All defaults and all other obligations or liabilities under any Assigned Contract

occurring, arising, or accruing prior to the date of the assignment or transfer to the Buyer shall be

deemed cured or satisfied upon payment by the Buyer (in accordance with Section 1.5 of the Asset

Purchase Agreement) of the proposed Cure Cost, as set forth in the Notice of Assumption and

Assignment, or any other cure amount reached by agreement after an Assigned Contract Objection

or otherwise, and, without limiting the foregoing, no effect shall be given to any default of the type

set forth in Bankruptcy Code Section 365(b)(2), or the type of default concerning an unexpired

lease of real property described in Bankruptcy Code Section 365(b)(1) whether or not such

Assigned Contract is an executory contract within the meaning of Bankruptcy Code Section 365.

       32.     Each non-Debtor counterparty to the Assigned Contracts shall be forever barred,

estopped, and permanently enjoined from (a) asserting against the Debtors, the Buyer, or their




                                                 31

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 200 of 326
respective property (including the Acquired Assets) any fee, acceleration, default, breach, Claim

(including any counterclaim, defense, or setoff capable of being asserted against the Debtors),

pecuniary loss, or condition to assignment existing, arising, or accruing as of the Closing Date, or

arising by reason of the Closing, including any breach related to or arising out of any change-in-

control provision in such Assigned Contracts, or any purported written or oral modification to the

Assigned Contracts, and (b) asserting against the Buyer (or its property, including the Acquired

Assets) any Claim or Lien, counterclaim, breach, condition or setoff asserted or capable of being

asserted against the Debtors existing as of the Closing Date or arising by reason of the Closing

except for the Assumed Liabilities and Permitted Liens.

       33.     The Cure Costs amounts listed on the Notice of Assumption and Assignment, or

any other cure amount reached by agreement after an Assigned Contract Objection or otherwise,

reflect the sole amounts necessary under Bankruptcy Code Section 365(b) to cure all monetary

defaults under the Assigned Contracts, and no other amounts are or shall be due to the non-debtor

parties in connection with the assumption by the Debtors and assignment to the Buyer of the

Assigned Contracts. Notwithstanding anything to the contrary herein, if the Cure Costs for an

Assigned Contract is determined to be greater than the proposed Cure Costs asserted in the Notice

of Assumption and Assignment or Supplemental Notice of Assumption and Assignment, the Buyer

may decide, in its discretion, not to assume that Assigned Contract.

       34.     The failure of the Debtors or the Buyer to enforce at any time one or more terms or

conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or of the

Debtors’ and the Buyer’s rights to enforce every term and condition of the Assigned Contracts.




                                                32

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document    Page 201 of 326
        35.     Notwithstanding anything in the Asset Purchase Agreement or this Sale Order to

the contrary and for the avoidance of doubt, the Acquired Assets shall not include any of the

Excluded Assets as set forth in Section 1.2 of the Asset Purchase Agreement.

        36.     The Buyer shall be responsible for the satisfaction of the Assumed Liabilities under

the Asset Purchase Agreement, including without limitation the Cure Costs, if any. Except as

provided in the Asset Purchase Agreement or this Sale Order, after the Closing, the Debtors and

their estates shall have no further liability or obligations with respect to any Assumed Liability,

including those arising under the Assigned Contracts, if any, and all holders of such claims are

forever barred and estopped from asserting any claims under any Assumed Liability (including

those arising under the Assigned Contracts) against the Buyer, the Debtors, their successors or

assigns, and their estates.

Backup Bidder

        37.     Long Range Acquisition LLC is hereby approved as the Backup Bidder and

pursuant to Bankruptcy Code Sections 105, 363, and 365, the Asset Purchase Agreement attached

hereto as Exhibit B (the “Backup Bid Agreement”) submitted by Long Range Acquisition LLC

(the “Backup Bidder”), the sale of the Acquired Assets and consummation of the Sale to the

Backup Bidder are hereby approved as the Backup Bid. The Backup Bid pursuant to the terms set

forth in the Backup Bid Agreement, is hereby approved and authorized as a Backup Bid and shall

remain open as a Backup Bid pursuant to the terms of the Bidding Procedures Order and the bid

terms submitted at the Auction. In the event that the Successful Bidder cannot or refuses to

consummate the Sale because of a breach or failure on the part of the Successful Bidder, the

Backup Bidder will be deemed the new Successful Bidder and the Debtors shall be authorized, but

not directed, to close, and take all actions necessary to close, with the Backup Bidder on the Backup

Bid without further order of the Court, and in such case the findings and other provisions of this

                                                 33

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                              Main Document    Page 202 of 326
Sale Order, to the extent consistent with the terms of the Backup Bid, shall apply to the Backup

Bidder and the Backup Bid Agreement to the same extent they do with respect to the Buyer and

the Asset Purchase Agreement.

Other Provisions

       38.     Nothing in this Sale Order or in the Asset Purchase Agreement entered into

pursuant to this Sale Order releases, nullifies, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit.

       39.     This Sale Order and the Asset Purchase Agreement shall be binding in all respects

upon all known and unknown creditors of, and holders of equity security interests in, any Debtor,

including any holders of Liens and Encumbrances, all counterparties to the Assigned Contracts,

all counterparties to contracts that are not assumed or assigned, all successors and assigns of the

Buyer, each Debtor and their affiliates and subsidiaries, the Acquired Assets, and any trustees

appointed in the Chapter 11 Cases or upon a conversion to cases under Chapter 7 of the Bankruptcy

Code, and this Sale Order shall not be subject to amendment or modification and the Asset

Purchase Agreement shall not be subject to rejection. Nothing contained in any Chapter 11 plan

confirmed in any Debtor’s bankruptcy case, any order confirming any such Chapter 11 plan, or

any other order in the Chapter 11 Cases shall alter, conflict with, or derogate from, the provisions

of the Asset Purchase Agreement or this Sale Order.

       40.     To the extent applicable, the automatic stay pursuant to Section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Court (a) to allow the Buyer to give the Debtors any notice provided for in the

Asset Purchase Agreement, and (b) to allow the Buyer to take any and all actions permitted by the

Asset Purchase Agreement.




                                                  34

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document    Page 203 of 326
       41.     No bulk sales law or similar law shall apply in any way to the transactions

contemplated by the Sale, the Asset Purchase Agreement, the Motion, and this Sale Order.

       42.     This Court retains jurisdiction, pursuant to its statutory powers under 28 U.S.C.

§ 157(b)(2), to, among other things, interpret, implement, and enforce the terms and provisions of

this Sale Order and the Asset Purchase Agreement, all amendments thereto, and any waivers and

consents thereunder, including, but not limited to, retaining jurisdiction to (i) enforce the terms of

the Asset Purchase Agreement; (ii) compel delivery of the Acquired Assets to the Buyer; (iii)

interpret, implement, and enforce the provisions of this Sale Order; (iii) protect the Buyer, any of

the Buyer’s affiliates, or any agent of the foregoing, against any Interests against the Debtors or

the Acquired Assets of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, and (iv) enter any order under Bankruptcy Code Sections 363 and 365.

       43.     No brokers for the Buyer were involved in consummation of the Sale, and no

brokers’ commissions are due to any person in connection with the Sale; provided, however, that

this provision does not impact any transaction or other fees due to investment bankers or financial

advisors employed (a) by the Debtors, including, but not limited to Ducera Partners LLC, or certain

of their creditors for which the Debtors may be obligated to pay in accordance with an engagement

letter with such professional(s), or (b) by the Buyer.

       44.     To the extent there is any inconsistency between the express terms of this Sale

Order and the terms of the Asset Purchase Agreement (including all ancillary documents executed

in connection therewith), the express terms of this Sale Order shall govern.

       45.     The failure to specifically include any particular provision of the Asset Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it




                                                 35

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 204 of 326
being the intent of the Court that the Asset Purchase Agreement be authorized and approved in its

entirety.

        46.    The Asset Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court, provided that the Debtors shall provide

the Bid Consultation Parties with three (3) business days’ notice thereof and provided further that

any such modification, amendment, or supplement does not, based on the Debtors’ judgment, have

a material adverse effect on the Debtors’ estates.

        47.    Notwithstanding the provisions of Bankruptcy Rules 6004(h) and 6006(d), this Sale

Order shall not be stayed for fourteen (14) days after its entry and shall be effective immediately

upon entry, and the Debtors and the Buyer are authorized to immediately close the transaction in

accordance with the terms of the Asset Purchase Agreement upon entry of this Sale Order. Time

is of the essence in closing the transactions referenced herein, and the Debtors and the Buyer intend

to close the transactions as soon as practicable. This Sale Order is a final, appealable order and

the period in which an appeal must be filed shall commence upon the entry of this Sale Order.

        48.    The provisions of the Asset Purchase Agreement and this Sale Order may be

specifically enforced in accordance with the Asset Purchase Agreement notwithstanding the

appointment of any Chapter 7 or Chapter 11 trustee after the Closing.

        49.    Headings utilized in this Sale Order are for convenience of reference only, and do

not constitute a part of this Sale Order for any other purpose.

        50.    All time periods set forth in this Sale Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

        51.    The provisions of this Sale Order are non-severable and mutually dependent.




                                                 36

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 205 of 326
       52.     All issues raised by Oracle America, Inc. (“Oracle”) in Oracle’s Limited Objection

and Reservation of Rights Regarding (a) Debtors’ Motion for (a) an Order Establishing Bidding

Procedures and Granting Related Relief and (ii) an Order or Orders Approving the Sale of the

Debtors’ Assets; and (b) Notice of Executory Contracts and Unexpired Leases that May Be

Assumed and Assigned in Connection with the Sale of the Debtors’ Assets and the Proposed Cure

Cost with Respect Thereto (the “Oracle Objection”) [Docket No. 529] are expressly

reserved. The Oracle Objection may be set for hearing on an expedited basis upon the request of

Oracle and/or the Debtors.

       53.     Nothing in the Asset Purchase Agreement or in this Order shall have the effect of

transferring, impairing, reducing or otherwise limiting any of the Debtors’ rights in any insurance

policies covering Excluded Liabilities or the proceeds of such polices. For the avoidance of doubt,

the Debtors reserve control over the privilege concerning any retained documents and nothing in

this Order relieves the Debtors of any document retention obligations.




Dated: ___________________, 2020



                                      _______________________________________________

                                     UNITED STATES BANKRUPTCY JUDGE




                                                37

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                             Main Document    Page 206 of 326
                                 EXHIBIT A

                          Asset Purchase Agreement




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document    Page 207 of 326
                                 EXHIBIT B

                            Backup Bid Agreement




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document    Page 208 of 326
                                 Summary report:
      Litera® Change-Pro for Word 10.9.0.460 Document comparison done on
                               9/28/2020 6:21:01 PM
     Style name: OMM Standard
     Intelligent Table Comparison: Active
     Original DMS: dm://OMM_US/79052983/4
     Modified DMS: dm://OMM_US/79052983/5
     Changes:
     Add                                                   2
     Delete                                                0
     Move From                                             0
     Move To                                               0
     Table Insert                                          0
     Table Delete                                          0
     Table moves to                                        0
     Table moves from                                      0
     Embedded Graphics (Visio, ChemDraw, Images etc.)      0
     Embedded Excel                                        0
     Format changes                                        0
     Total Changes:                                        2




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36     Desc
                      Main Document    Page 209 of 326
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document    Page 210 of 326
                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

    In re:
                                                             Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                          Case No. 20-81688-CRJ11

                                                             Jointly Administered

                        Debtors.



    ORDER APPROVING THE SALE OF CERTAIN OF THE DEBTORS’ ASSETS FREE AND
                 CLEAR OF ALL CLAIMS, LIENS, AND INTERESTS

             This matter having come before the Court upon the motion (the “Motion”)2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases seeking entry

of an order pursuant to §§ 105(a), 363, and 365 of title 11 of the United States Code (the

“Bankruptcy Code”), Rules 2002, 6004, 6006, 9007, and 9014 of the Federal Rules of Bankruptcy

Procedure, (this “Sale Order”) (a) authorizing the sale of the Acquired Assets (as defined in the

Asset Purchase Agreement (as defined below)) free and clear of all Interests (as defined below),

pursuant to that certain Asset Purchase Agreement dated September 26, 2020, attached hereto as



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2
 Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the Asset
Purchase Agreement, as applicable.




Case 20-81688-CRJ11                Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                         Desc
                                   Main Document    Page 211 of 326
Exhibit A (the “Asset Purchase Agreement” or “APA”), by and among the Debtors and Sturm,

Ruger & Company., Inc. (the “Buyer”), and all other transaction documents related thereto; (b)

authorizing the assumption and assignment of certain executory contracts and unexpired leases, if

any; and (c) granting the related relief contemplated therein; and the Court having considered the

evidence in support of the relief sought in the Motion; the objections to Debtors’ Motion; and

responses and any replies thereto and all of the statements, arguments and representations of the

parties made at the Sale Hearing; and the entire record of these cases; and having found that (i) the

Court has jurisdiction over this matter; (ii) venue is proper in this District; (iii) this is a core

proceeding; (iv) the notice of the Motion and the Sale Hearing (as defined below) was sufficient

under the circumstances; and (v) there is good cause to waive the stay of Bankruptcy Rule 6004(h);

and based further on the statements of counsel and all of the evidence presented in support of the

relief requested by the Debtors in the Motion at a hearing before this Court on September 29 [and

30], 2020 (the “Sale Hearing”); and it appearing that proper notice having been given and no

other notice need be given; and the Court, having determined that the relief sought in the Motion

is in the best interests of the Debtors, and their estates, and that the legal and factual bases set forth

in the Motion and presented at the Sale Hearing establish just cause for the relief granted herein;

and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      Jurisdiction, Core Proceeding, Statutory Predicates, and Venue. This Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the General Order of

Reference of the United States District Court for the Northern District of Alabama dated July 16,

1984 as amended July 17, 1984. This matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). The predicates for the relief granted herein are Bankruptcy Code Sections 105, 363,




                                                    2

Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                               Main Document    Page 212 of 326
and 365 and Bankruptcy Rules 2002, 6004, and 6006. Venue in this Court is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

        B.      Just Cause. The legal and factual bases set forth in the Motion establish just cause

for the relief granted herein. Entry of this Sale Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

        C.      Notice. The notice of the Motion, the Sale Hearing, the Asset Purchase Agreement,

the transactions contemplated therein or in connection therewith and corresponding transactions

documents (the “Transactions”), and the proposed entry of this Sale Order was adequate and

sufficient under the circumstances of the Chapter 11 Cases, and such notice complied with all

applicable requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. A

reasonable opportunity to object or be heard regarding the relief granted by this Sale Order has

been afforded to those parties entitled to notice pursuant to the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules. Accordingly, no further notice of the Motion, the Sale Hearing, or

this Sale Order is necessary or required.

        D.      The Publication Notice was published in the New York Times on August 24, 2020.

Such Publication Notice was compliant with the Bidding Procedures Order, and was sufficient and

proper notice to any other interested parties, including those whose identities are unknown to the

Debtors.

        E.      Extensive Efforts by Debtors. Since before the commencement of the Chapter 11

Cases, the Debtors worked with their counsel and financial advisors to implement a viable

transaction that would allow them to maximize the value of the Acquired Assets. In addition, since

the filing of the case the Debtors have worked with the financial advisors of the Committee to

identify and solicit bids from any additional potential bidders identified by the Committee’s




                                                    3

Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                               Main Document    Page 213 of 326
financial advisors. The transaction that is the subject of this Sale Order is the result of the Debtors’

extensive efforts seeking to maximize recoveries to the Debtors’ estates for the benefit of the

Debtors’ creditors.

       F.      Business Justification. The Debtors have demonstrated compelling circumstances

and a good, sufficient, and sound business justification for the Court to grant the relief requested

in the Motion, including, without limitation, to (i) authorize the sale of the Acquired Assets free

and clear of Interests other than Permitted Liens (as defined in the Asset Purchase Agreement) and

Assumed Liabilities (as defined in the Asset Purchase Agreement); (ii) authorize the assumption

and assignment of certain executory contracts and unexpired leases; and (iii) grant related relief as

set forth herein. Such compelling and sound business justification, which was set forth in the

Motion and on the record at the Sale Hearing, are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.

       G.      Bidding Procedures Order. The Bidding Procedures Order [Docket No. 411] was

entered by the Court on August 20, 2020, which, among other things (i) approved the Bidding

Procedures; (ii) established the Assumption and Assignment Procedures; (iii) approved the form

and manner of notice with respect to all procedures, protections, schedules, and agreements

described in the Motion and attached thereto; and (iv) scheduled a date for the Auction and Sale

Hearing. The Bidding Procedures provided a full, fair, and reasonable opportunity for any entity

to make an offer to purchase the Acquired Assets.

       H.      Auction Successful Bidder. The sale process was properly conducted by the

Debtors in accordance with the Bidding Procedures Order and in a manner designed to result in




                                                   4

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document    Page 214 of 326
the highest or otherwise best offer for the Acquired Assets. At the Auction, commencing on

September 17, 2020 at 10:00 AM (Central Time) and concluding on September [__], 2020 at

[ ], the Debtors agreed in a reasonable exercise of their business judgment, in consultation with

their management, the Restructuring Committee, advisors and the Bid Consultation Parties, to

enter into and consummate Asset Purchase Agreement with the Buyer. At the conclusion of the

Auction, the Buyer was determined to be the Successful Bidder.

       I.      Asset Purchase Agreement. The consummation of the Transactions contemplated

by the Asset Purchase Agreement, the Motion, and this Sale Order is legal, valid, and properly

authorized under all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

Local Rules, and all of the applicable requirements of such sections and rules have been complied

with in respect of such transactions.

       J.      Sale Hearing. The Sale Hearing occurred on September 29 [and 30], 2020 in

accordance with the Bidding Procedures Order.

       K.      Adequate Marketing; Highest or Otherwise Best Offer. As demonstrated by (i)

the testimony and other evidence proffered or adduced at the Sale Hearing, including the

Declaration of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of

Remington Outdoor Company, Inc. and its affiliated debtors and debtors-possession [Docket No.

6] and the Declaration of Bradley C. Meyer in Support of Debtors’ Cash Collateral Motion and

Bidding Procedures Motion [Docket No. 355]; and (ii) the representations of counsel made on the

record at the Bidding Procedures Hearing and the Sale Hearing, (a) the Debtors have adequately

marketed the Acquired Assets and conducted a sale process in a non-collusive, fair and good faith

manner in compliance with the Bidding Procedures Order; (b) the process set forth in the Bidding

Procedures Order afforded a full, fair and reasonable opportunity for any interested party to make




                                                5

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                             Main Document    Page 215 of 326
the highest or otherwise best offer to purchase the Acquired Assets and assume the Assumed

Liabilities; (c) the consideration provided by the Buyer in the Asset Purchase Agreement

constitutes the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (d) the consideration provided by the Buyer in the Asset Purchase Agreement

provides fair and reasonable consideration for the Acquired Assets and the assumption of the

Assumed Liabilities and constitutes reasonably equivalent value, fair value and reasonable market

value under the Bankruptcy Code and under the laws of the United States, any state, territory,

possession, the District of Columbia, or other applicable law; (e) the Sale will provide a greater

recovery for the Debtors’ creditors with respect to the Acquired Assets than would be provided by

any other practically available alternative; (f) taking into consideration all relevant factors and

circumstances, and after taking account of the Bid Protections, no other entity has offered to

purchase the Acquired Assets for greater economic value to the Debtors or their estates; and (g)

the Debtors’ determination that the Asset Purchase Agreement constitutes the highest or otherwise

best offer for the Acquired Assets constitutes a valid and sound exercise of the Debtors’ business

judgment.

       L.      No Successor Liability. Neither the Buyer nor any of its affiliates, officers,

directors, shareholders, members, partners, principals or any of their respective representatives,

successors, or assigns is an “insider or “affiliate” of the Debtors, as those terms are defined in the

Bankruptcy Code, and no common identity of incorporators, directors, or stockholders existed or

exists between the Buyer and the Debtors. The transfer of the Acquired Assets to and the

assumption of the Assumed Liabilities by the Buyer, except as otherwise set forth in the Asset

Purchase Agreement, does not, and will not, subject the Buyer to any liability whatsoever, with

respect to the operation of the Debtors’ businesses prior to the closing of the Sale or by reason of




                                                  6

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 216 of 326
such transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, in any theory of law or

equity including, without limitation, any laws affecting antitrust, successor, transferee, or vicarious

liability. Pursuant to the Asset Purchase Agreement, the Buyer is not purchasing all of the Debtors’

assets in that the Buyer is not purchasing any of the Excluded Assets or assuming the Excluded

Liabilities, and the Buyer is not holding itself out to the public as an alter ego or a continuation of

the Debtors. The Buyer does not have any dominion or control over the Debtors and the Sale does

not amount to a consolidation, merger, or de facto merger of the Buyer and the Debtors. There is

no substantial continuity between the Buyer and the Debtors, and there is no continuity of

enterprise between the Debtors and the Buyer. The Buyer is not a mere continuation of the Debtors

or the Debtors’ estates, and the Buyer does not constitute a successor to the Debtors or the Debtors’

estates under any theory at law or in equity. None of the Transactions, including, without

limitation, the Sale or the assumption and assignment of the Assigned Contracts, is being

undertaken for the purpose of escaping liability for any of the Debtors’ debts or hindering,

delaying, or defrauding creditors under the Bankruptcy Code or for any other purpose that would

give rise to statutory or common law fraudulent conveyance or fraudulent transfer claims, whether

under the Bankruptcy Code or under the laws of the United States, any state, territory, possession

thereof, the District of Columbia, or any other applicable jurisdiction with laws substantially

similar to the foregoing.

       M.      Acquired Assets Property of the Estate. The Acquired Assets are property of the

Debtors’ estates and title thereto is vested in the Debtors’ estates.

       N.      Sale in Best Interest/Fiduciary Duties.          The Debtors have demonstrated a

sufficient basis and compelling circumstances requiring them to enter into the Asset Purchase




                                                  7

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                              Main Document    Page 217 of 326
Agreement and sell the Acquired Assets and such actions are appropriate under the circumstances

of these Chapter 11 Cases, are in the best interests of the Debtors, their estates and creditors, and

other parties in interest, and represent a reasonable exercise of business judgment by the Debtors

and the Restructuring Committee and their fulfillment of their fiduciary duties under applicable

law. Approval of the Asset Purchase Agreement, the Sale, and the Transactions at this time is in

the best interests of the Debtors, their creditors, their estates, and all other parties in interest.

Unless the sale is concluded expeditiously, the recoveries of all of the Debtors estates and

constituencies are likely to be adversely affected.

       O.      Not a Sub Rosa Plan. The consummation of the Sale outside of a plan of

reorganization pursuant to the Asset Purchase Agreement neither impermissibly restructures the

rights of the Debtors’ creditors nor impermissibly dictates the terms of a plan of reorganization or

liquidation for the Debtors. The Asset Purchase Agreement, the Sale and the transactions

contemplated therein and associated therewith do not constitute an impermissible sub rosa

Chapter 11 plan for which approval has been sought without the protections that a disclosure

statement would afford.

       P.      Arm’s-Length Sale.         The Asset Purchase Agreement, the Sale, and the

Transactions were negotiated, proposed, and entered into by the Debtors and the Buyer without

collusion, in good faith, and from arm’s-length bargaining positions. Neither the Debtors, their

insiders and affiliates, nor the Buyer have engaged in any conduct that would cause or permit the

Asset Purchase Agreement, the Sale, or any part of the transactions thereby to be avoided under

Bankruptcy Code Section 363(n). Neither the Buyer nor any of its affiliates or representatives is

an “insider” of the Debtors, as that term is defined in § 101(31). The terms and conditions of the

Asset Purchase Agreement and any related transaction documents, including, without limitation,




                                                 8

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 218 of 326
the consideration provided in respect thereof, are fair and reasonable, and are not avoidable and

shall not be avoided, and no damages may be assessed against the Buyer or any other party as set

forth in § 363(n). The consideration provided by the Buyer is fair, adequate and constitutes

reasonably equivalent value and fair consideration under the Bankruptcy Code and any other

applicable laws of the United States or any of its jurisdictions or subdivisions, including the State

of Alabama.

       Q.      Good Faith Buyer. The Buyer is a good faith purchaser under Bankruptcy Code

Section 363(m) and, as such, is entitled to all of the protections afforded thereby. Specifically:

(i) the Buyer recognized that the Debtors were free to deal with any other party interested in

acquiring the Acquired Assets; (ii) the Buyer complied in all respects with the provisions of the

Bidding Procedures Order; (iii) the Buyer agreed to subject its bid to the competitive bid

procedures set forth in the Bidding Procedures Order; (iv) all payments to be made by the Buyer

in connection with the Sale have been disclosed; (v) no common identity of directors, officers or

controlling stockholders exists among the Buyer and the Debtors; (vi) the negotiations and

execution of the Asset Purchase Agreement was at arm’s-length and in good faith, and at all times

each of the Buyer and the Debtors were represented by competent counsel of their choosing; (vii)

the Buyer did not in any way induce or cause the Chapter 11 filing of the Debtors; and (viii) the

Buyer has not acted in a collusive manner with any person. The Buyer will be acting in good faith

within the meaning of Bankruptcy Code Section 363(m) in closing the transactions contemplated

by the Asset Purchase Agreement. The Asset Purchase Agreement was not entered into, and the

Transaction being consummated pursuant to and in accordance with the Asset Purchase Agreement

is not being consummated, for the purpose of hindering, delaying or defrauding creditors of the

Debtors. The Buyer is therefore entitled to all of the benefits and protections provided to good-




                                                 9

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 219 of 326
faith purchasers under Bankruptcy Code Section 363(m). Accordingly, the reversal or modification

on appeal of the authorization provided herein to consummate the Transaction shall not affect the

validity of the Transaction, any terms or conditions of the Transaction or the Buyer’s status as

“good faith” purchaser under Bankruptcy Code Section 363(m).

       R.      Corporate Authority. Each Debtor (i) has full corporate power and authority to

execute the Asset Purchase Agreement and all other documents contemplated thereby, and the Sale

of the Acquired Assets has been duly and validly authorized by all necessary corporate actions of

each of the Debtors; (ii) has all of the corporate power and authority necessary to consummate the

transactions contemplated by the Asset Purchase Agreement; (iii) has taken all corporate action

necessary to authorize and approve the Asset Purchase Agreement and the consummation by the

Debtors of the transactions contemplated thereby; and (iv) needs no consents or approvals, other

than those expressly provided for in the Asset Purchase Agreement, which may be waived in

accordance with the terms therewith.

       S.      Free and Clear Findings Required by the Buyer. (1) In accordance with

Bankruptcy Code Section 363(b) and 363(f), the consummation of the Sale pursuant to the Asset

Purchase Agreement and any related transaction documents for the purchase of the assets as

provided therein (the “Acquired Assets”) shall be a legal, valid, and effective transfer and sale of

the Acquired Assets and shall vest in the Buyer, through the consummation of the Sale at closing

with all of the Debtors’ right, title, and interest in and to the Acquired Assets, free and clear of

Liens (as defined below), Claims (as defined below) and Interests (defined below) (Claims and

Interests collectively referred to as (“Encumbrances”)). The Debtors have demonstrated that one

or more of the standards set forth in Bankruptcy Code Section 363(f)(1)-(5) have been satisfied.

Those holders of Liens or Encumbrances who did not object, or who withdrew their objections, to




                                                10

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document    Page 220 of 326
the sale or the Motion are deemed to have consented pursuant to Bankruptcy Code Section

363(f)(2). Those holders of Liens or Encumbrances who did object fall within one or more of the

other subsections of Bankruptcy Code Section 363(f). All holders of the Liens or Encumbrances

in the Acquired Assets are adequately protected by having their respective Liens or Encumbrances

attach to the Debtors’ interests in the proceeds of the sale of the Acquired Assets under the Asset

Purchase Agreement. (2) The Court further finds that the Buyer would not have entered into the

Asset Purchase Agreement and would not consummate the Sale Transaction, thus adversely

affecting the Debtors, their estates, and their creditors, if the Sale of the Acquired Assets to the

Buyer and the assumption and assignment of Assigned Contracts, were not, pursuant to

Bankruptcy Code Section 363(f), free and clear (except for Permitted Liens and Assumed

Liabilities, if any) of (i) all liens (statutory or otherwise), claims, mortgages, deeds of trust,

pledges, charges, security interests, rights of first refusal, hypothecations, encumbrances,

easements, servitudes, leases or subleases, rights-of-way, encroachments, restrictive covenants,

restrictions on transferability or other similar restrictions, rights of offset or recoupment, right of

use or possession, licenses, indentures, instruments, conditional sale arrangements (collectively

“Liens”), (ii) all claims as defined in Bankruptcy Code Section 101(5), including all rights or

causes of action (whether in law or in equity), proceedings, warranties, guarantees, indemnities,

rights of recovery, setoff, recoupment, indemnity or contribution, obligations, demands,

restrictions, indemnification claims, or liabilities relating to any act or omission of the Debtors or

any other person prior to the Closing, consent rights, options, contract rights, covenants, and

interests of any kind or nature whatsoever (known or unknown, matured or unmatured, accrued,

or contingent and regardless of whether currently exercisable), whether arising prior to or

subsequent to the commencement of the above-captioned cases, and whether imposed by




                                                  11

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                              Main Document    Page 221 of 326
agreement, understanding, law, equity or otherwise, (collectively “Claims”), and (iii) all rights

and entitlements of any nature including, without limitation, security interests, assignments of

Liens or Claims, licenses, leases, contract rights, indentures, instruments, licenses, options,

escheatment, abandoned property, unclaimed property, covenants, conditions, zoning, planning

and any other restrictions, easements, encroachments, Permits or other interests in property or

limitations on the use of real property or irregularities in title, rights of first refusal, rights to

injunctive or other legal or equitable relief, any attributes of ownership, rights or restrictions of

any kind and nature, whenever incurred, scheduled or unscheduled, perfected or unperfected,

liquidated or unliquidated, matured or unmatured, legal or equitable (excluding Permitted Liens

and Assumed Liabilities)( collectively, the “Interests”). (3) Except as expressly provided in the

Asset Purchase Agreement, the Sale shall be free and clear of all Liens, and Encumbrances, and

the Buyer shall not be responsible for, any Liens or Encumbrances, including, without limitation,

in respect of the following: (i) any Liens or Encumbrances based on any successor or transferee

liability, (ii) any Liens or Encumbrances that purport to give any party a right or option to effect

any forfeiture, modification, right of first offer or first refusal, or termination of the Debtors’ or

the Buyer’s interest in the Acquired Assets, or any similar rights; (iii) any labor or employment

agreements; (iv) mortgages, deeds of trust, and security interests; (v) intercompany loans and

receivables between the Debtors and any non-Debtor subsidiary; (vi) any pension, multiemployer

plan (as such term is defined in Section 3(37) or Section 4001(a)(3) of ERISA), health or welfare,

compensation or other employee benefit plans, agreements, practices, and programs, including,

without limitation, any pension plans of the Debtors or any multiemployer plan to which the

Debtors have at any time contributed to or had any liability or potential liability; (vii) any other

employee, worker’s compensation, occupational disease, or unemployment or temporary disability




                                                 12

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 222 of 326
related claim, including, without limitation, claims that might otherwise arise under or pursuant to

(a) the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), (b) the Fair

Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal Rehabilitation

Act of 1973, (e) the National Labor Relations Act, (f) the Age Discrimination and Employment

Act of 1967 and Age Discrimination in Employment Act, as amended, (g) the Americans with

Disabilities Act of 1990, (h) the Consolidated Omnibus Budget Reconciliation Act of 1985, as

amended, including, without limitation, the requirements of Part 6 of Subtitle B of Title I of ERISA

and Section 4980B of the Code and of any similar state law (collectively, “COBRA”), (i) state

discrimination laws, (j) state unemployment compensation laws or any other similar state laws, (k)

any other state or federal benefits or claims relating to any employment with the Debtors or any of

their predecessors, or (1) the WARN Act (29 U.S.C. §§2101 et seq.); (viii) any bulk sales or similar

law; (ix) any tax statutes or ordinances, including, without limitation, the Internal Revenue Code

of 1986, as amended; (xii) any unexpired and executory contract or unexpired lease to which a

Debtor is a party that is not an Assigned Contract that will be assumed and assigned pursuant to

this Sale Order and the Asset Purchase Agreement; (xiii) any other Excluded Liabilities as

provided in the Asset Purchase Agreement. A sale of the Acquired Assets other than one free and

clear of all Liens and Encumbrances would yield substantially less value for the Debtors’ estates,

with less certainty, than the Sale as contemplated. Therefore, the Sale contemplated by the Asset

Purchase Agreement and approved herein free and clear of all Interests, except for Permitted Liens

and Assumed Liabilities, is in the best interests of the Debtors, their estates and creditors, and all

other parties in interest.

        T.      Valid and Binding Transfer. The transfer of the Acquired Assets to the Buyer

will be a legal, valid, and effective transfer of the Acquired Assets and, except for any Permitted




                                                 13

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 223 of 326
Liens and Assumed Liabilities, will vest the Buyer with all right, title, and interest of the Debtors

to the Acquired Assets free and clear of all Interests and any liabilities of the Debtors.

       U.      Satisfaction of Section 363(f) Standards. The transfer of the Acquired Assets to

the Buyer under the Asset Purchase Agreement shall be a legal, valid, and effective transfer of all

the legal, equitable, and beneficial right, title and interest in and to the Acquired Assets free and

clear of all Liens and Encumbrances, other than the Assumed Liabilities and Permitted Liens. The

Debtors may sell the Acquired Assets free and clear of all Liens and Encumbrances, except for

any Permitted Liens and the Assumed Liabilities, because, in each case, one or more of the

standards set forth in Bankruptcy Code Section 363(f)(1) through (5) has been satisfied, with all

such Liens and Encumbrances to attach to the proceeds of the Sale Transaction to be received by

the Debtors with the same validity, force, priority and effect that they had as against the Acquired

Assets, and any claims and defenses the Debtors and their estates may possess with respect thereto.

Those holders of Interests, and non-debtor parties to the Assigned Contracts who did not object,

or who withdrew their objections, to the Motion are, without limitation, deemed to have consented

pursuant to Bankruptcy Code Section 363(f)(2). In all cases, each such person with Liens or

Encumbrances in the Acquired Assets is enjoined from taking any action against the Buyer, the

Buyer’s affiliates, or any agent of the foregoing to recover any such Interest.

       V.      Necessity of Order. The Buyer would not have entered into the Asset Purchase

Agreement and would not consummate the Sale Transaction without all of the relief provided for

in this Sale Order (including, but not limited to, that the transfer of the Acquired Assets to the

Buyer be free and clear of all Liens and Encumbrances (other than Permitted Liens and the

Assumed Liabilities)). The consummation of the Sale Transaction pursuant to this Sale Order and




                                                 14

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 224 of 326
the Asset Purchase Agreement is necessary for the Debtors to maximize the value of their estates

for the benefit of all creditors and other parties in interest.

        W.      Time of the Essence. The sale of the Acquired Assets must be approved and

consummated promptly in order to preserve the value of the Acquired Assets. Therefore, time is

of the essence in consummating the Sale, and the Debtors and the Buyer intend to close the Sale

as soon as reasonably practicable.

        X.      Assigned Contracts. The Debtors have demonstrated that it is their sound business

judgment to sell, assume, and assign the “Assigned Contracts” (as such terms are defined in the

Asset Purchase Agreement), including, without limitation, the unexpired leases and executory

contracts designated on Schedule 1.1(e) of the Asset Purchase Agreement (collectively, the

“Assigned Contracts” and, individually, an “Assigned Contract”) to the Buyer in connection

with the consummation of the Sale, and the assumption and assignment of the Assigned Contracts

is in the best interests of the Debtors, their estates and creditors, and other parties in interest. The

Assigned Contracts being assigned to the Buyer are an integral part of the Acquired Assets being

purchased by the Buyer, and, accordingly, such assumption and assignment of the Assigned

Contracts and the liabilities associated therewith are reasonable and enhance the value of the

Debtors’ estates. No section of any Assigned Contract that purports to prohibit, restrict, impose

any penalty or fee on, or condition the use, consideration, or assignment of any such Assigned

Contract in connection with the Transactions shall have any force or effect.

        Y.      Cure and Adequate Assurance. Through the Buyer’s commitment to pay all Cure

Costs related to the Assigned Contracts, if any, and upon the payment of Cure Costs by the Buyer

pursuant to the terms of the Asset Purchase Agreement, the Debtors and the Buyer, as applicable,

have cured or otherwise have demonstrated their ability to cure any default with respect to any act




                                                   15

Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                               Main Document    Page 225 of 326
or omission that occurred prior to the Closing (as defined in the Asset Purchase Agreement) under

any of the Assigned Contracts, within the meaning of Bankruptcy Code Section 365(b)(l)(A). The

proposed Cure Costs or any other cure amount reached by agreement after any objection by a

counterparty to an Assigned Contract (an “Assigned Contract Objection”) are deemed the

amounts necessary to “cure” all “defaults,” each within the meaning of Bankruptcy Code Section

365(b), under such Assigned Contracts. The Buyer’s promise to perform the future obligations

under the Assigned Contracts, if any, shall constitute adequate assurance of its future performance

of and under the Assigned Contracts, within the meaning of Bankruptcy Code Sections 365(b)(l)

and 365(f)(2). All counterparties to the Assigned Contracts who did not file an Assigned Contract

Objection or an objection to the assumption and assignment of the Assigned Contracts prior to the

Sale Hearing, are deemed to consent to the assumption by the Debtors of their respective Assigned

Contract and the assignment thereof to the Buyer. The filed objections of all counterparties to the

Assigned Contracts that were heard at the Sale Hearing (to the extent not withdrawn or adjourned),

were considered by the Court, and are overruled on the merits with prejudice. The Court finds

that, with respect to all such Assigned Contracts, the payment of the proposed Cure Costs by the

Buyer in accordance with the terms of the Asset Purchase Agreement is appropriate and is deemed

to fully satisfy the Debtors’ obligations under Bankruptcy Code Section 365(b). Accordingly, all

of the requirements of Bankruptcy Code Section 365(b) have been satisfied for the assumption by

the Debtors and the assignment to the Buyer of each of the Assigned Contracts. To the extent any

Assigned Contract is not an executory contract within the meaning of Bankruptcy Code Section




                                                16

Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                            Main Document    Page 226 of 326
365, it shall be transferred to the Buyer in accordance with the terms of this Sale Order that are

applicable to the Acquired Assets.

        Z.      Unenforceability of Anti-Assignment Provisions.           Any provisions in any

Assigned Contract that restrict, limit, prohibit or condition the assumption, assignment, and sale

of the Assigned Contracts or that allow the counterparty so such Assigned Contract to terminate,

recapture, impose any penalty or fee, accelerate, increase any rate, condition on renewal or

extension, or modify any term or condition upon the assignment of such Assigned Contract, should

be deemed and found to be unenforceable anti-assignment provisions that are void and of no force

and effect within the meaning of Bankruptcy Code Section 365(f).

        AA.     Objections are Overruled. All objections to the relief requested in the Motion

that have not been withdrawn, waived, adjourned or settled as announced to the Court at the Sale

Hearing or by stipulations filed with the Court are overruled except as otherwise set forth herein.

        BB.     Final Order. This Sale Order constitutes a final order within the meaning of 20

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), the Court expressly

finds that there is no just reason for delay in the implementation of this Sale Order and expressly

directs entry of judgment as set forth herein.

        CC.     Best Interest. Entry of this Sale Order is in the best interests of the Debtors, the

Debtors’ estates, their creditors, and other parties in interest.

        DD.     Findings and Conclusions. The findings of fact and conclusions of law herein

constitute the Court’s findings of fact and conclusions of law for the purposes of Bankruptcy Rule

7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are




                                                   17

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                              Main Document    Page 227 of 326
conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of

fact, they are adopted as such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

General Provisions

       1.      The Motion is granted and the relief requested therein with respect to the Sale is

granted and approved in its entirety, as set forth herein.

       2.      Any objections to the entry of this Sale Order or to the relief granted herein or the

relief requested in the Motion, including any objections to the proposed Cure Costs or the

assumption and assignment of any Assigned Contracts, that have not been adjourned, withdrawn,

waived, or settled, or not otherwise addressed or resolved pursuant to the terms hereof, if any,

hereby are denied and overruled on the merits with prejudice.

Approval of the Sale of the Acquired Assets

       3.      The Debtors are authorized to enter into the Asset Purchase Agreement (and all

ancillary documents) and all the terms and conditions thereof, and all of the Transactions

contemplated therein are approved in all respects. The transfer of the Acquired Assets by the

Debtors to the Buyer shall be a legal, valid and effective transfer of the Acquired Assets.

       4.      Pursuant to Bankruptcy Code Section 363(b), the sale of the Acquired Assets to the

Buyer free and clear of all Liens and Encumbrances (other than the Permitted Liens and the

Assumed Liabilities), and the transactions contemplated thereby is approved in all respects.

Sale and Transfer of the Acquired Assets

       5.      Pursuant to Bankruptcy Code Sections 105, 363, and 365, the Debtors are

authorized to (a) take any and all actions necessary or appropriate to perform their obligations

under, and comply with the terms of, the Asset Purchase Agreement and consummate the Sale and

the Transactions pursuant to, and in accordance with, the terms and conditions of the Asset


                                                 18

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                              Main Document    Page 228 of 326
Purchase Agreement and this Sale Order, including, without limitation (i) executing,

acknowledging, and delivering such deeds, assignments, conveyances and other assurances,

documents, and instruments of transfer and taking any action for purposes of assigning,

transferring, granting, conveying, and conferring to the Buyer, or reducing to possession, any or

all of the Acquired Assets and (ii) entering into any transition services or operations support

agreements with the Buyer and any other agreements related to implementing the Transactions and

(b) take any and all further actions as may be necessary or appropriate to the performance of their

obligations as contemplated by the Asset Purchase Agreement or this Sale Order. The Debtors are

further authorized to pay, without further order of this Court, whether before, at, or after the

Closing, any reasonable expenses or costs that are required to be paid to consummate the

Transactions or perform their obligations under the Asset Purchase Agreement.

       6.      Following the Closing, the Debtors or the Buyer and/or their respective designees

are authorized to execute and file a certified copy of this Sale Order, which, once filed, registered

or otherwise recorded, shall constitute conclusive evidence of the release of all obligations,

liabilities, Liens and Encumbrances in the Acquired Assets of any kind or nature whatsoever (other

than the Permitted Liens and Assumed Liabilities). Upon the Closing and the Debtors’ receipt of

the Purchase Price, this Sale Order shall be construed and shall constitute for any and all purposes

a full and complete general assignment, conveyance, and transfer of the Debtors’ interests in the

Acquired Assets and a bill of sale transferring good and marketable title in the Acquired Assets to

the Buyer free and clear of all Liens and Encumbrances, except for the Permitted Liens and

Assumed Liabilities. Each and every federal, state, and local governmental agency, quasi-agency,

or department is hereby authorized and directed to accept any and all documents and instruments

necessary and appropriate to consummate the transactions. A certified copy of this Sale Order




                                                 19

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 229 of 326
may be filed with the appropriate clerk and/or recorded with the appropriate recorder to cancel any

Encumbrances of record.

       7.      Except for the Permitted Liens, Assumed Liabilities or as expressly provided in the

Asset Purchase Agreement, pursuant to Bankruptcy Code Sections 105(a) and 363(f), upon the

Closing and the Debtors’ receipt of the Purchase Price, the Acquired Assets shall be transferred to

the Buyer as required under the Asset Purchase Agreement, and such transfer shall be free and

clear of all Liens and Encumbrances of any person, including, without limitation, all such Interests

specifically enumerated in this Sale Order, whether arising by agreement, by statute, or otherwise

and whether occurring or arising before, on, or after the Petition Date, whether known or unknown,

occurring, or arising prior to such transfer, with all such Interests to attach to the proceeds of the

Sale ultimately attributable to the property against or in which the holder of an Interest claims or

may claim an Interest, in the order of their priority, with the same validity, force, and effect which

they now have, subject to any claims and defenses the Debtors may possess with respect thereto.

       8.      The transfer of the Acquired Assets to the Buyer pursuant to the Asset Purchase

Agreement constitutes a legal, valid, and effective transfer of the Acquired Assets and shall vest

the Buyer with all right, title, and interest of the Debtors in and to the Acquired Assets free and

clear of all Liens and Encumbrances of any kind or nature whatsoever relating to same, except for

the Permitted Liens and Assumed Liabilities, with all such Liens and Encumbrances to attach to

the proceeds of the Sale ultimately attributable to the property against or in which the holder of a

Lien or Encumbrance claims or may claim, in the order of their priority, with the same validity,

force, and effect which they now have, subject to any claims and defenses the Debtors may possess

with respect thereto.




                                                 20

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 230 of 326
       9.      Any person or entity that is currently, or on the Closing Date may be, in possession

of some or all of the Acquired Assets is hereby directed to surrender possession of such Acquired

Assets either to (a) the Debtors before the Closing or (b) to the Buyer or its designees upon the

Closing, and to cooperate with the Debtors and the Buyer in the Debtors’ and the Buyer’s

fulfillment of their obligations hereunder and pursuant to the APA. All persons and entities are

prohibited and enjoined from taking any action to adversely affect or interfere with the ability of

the Debtors to transfer the Acquired Assets to the Buyer in accordance with the Asset Purchase

Agreement and this Sale Order; provided that the foregoing restriction shall not prevent any party

from appealing this Sale Order in accordance with applicable law or opposing any appeal of this

Sale Order, or from enforcing its rights under Bankruptcy Code Section 365 or relieve the Buyer

of any Assumed Liability.

       10.     Except as expressly permitted by the Asset Purchase Agreement or this Sale Order,

all persons and entities, including, but not limited to, all debt security holders, equity security

holders, governmental, tax, and regulatory authorities, lenders, trade creditors, dealers, employees,

litigation claimants, contract counterparties and other creditors, holding Liens, Encumbrances, and

other interests of any kind or nature whatsoever, including, without limitation, rights or claims

based on any taxes or successor or transferee liability, against or in a Debtor or the Acquired Assets

(whether legal or equitable, secured or unsecured, matured or unmatured, contingent or non-

contingent, senior or subordinated), arising under or out of, in connection with, or in any way

relating to, the Debtors, the Acquired Assets or the operation of the Acquired Assets before the

Closing, or the transactions contemplated by the Asset Purchase Agreement, including, without

limitation, the Sale and the assumption and assignment of the Assigned Contracts, are forever

barred, estopped, and permanently enjoined from asserting against the Buyer, its respective




                                                 21

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 231 of 326
successors and assigns, its respective property and the Acquired Assets, such persons’ or entities’

liens, claims, encumbrances, or other Interests, including, without limitation, rights or claims based

on any taxes or successor or transferee liability, provided that nothing herein shall impair or

otherwise affect any right under Bankruptcy Code Section 365 of a lease or contract counterparty

to an Assigned Contract under its respective Assigned Contract(s), or relieve the Buyer of any

Assumed Liability.

        11.     Upon the Closing, each of the Debtors’ creditors and any other holder of a Lien or

Encumbrance is authorized and directed, without cost to the Debtors, to execute such documents

and take all other actions as may be necessary to release its interest in the Acquired Assets, if any,

as such Lien or Encumbrance may have been recorded or may otherwise exist. If any person or

entity that has filed financing statements or other documents or agreements evidencing a Lien or

Encumbrance in the Debtors or the Acquired Assets shall not have delivered to the Debtors prior

to the Closing, in proper form for filing and executed by the appropriate parties, termination

statements, instruments of satisfaction, releases of all Interests, which the person or entity has with

respect to the Debtors or the Acquired Assets or otherwise, then the Buyer and its designees are

authorized to execute and file such statements, instruments, releases, and other documents on

behalf of the person or entity with respect to the Debtors or the Acquired Assets and to file, register,

or otherwise record a certified copy of this Sale Order, which shall constitute conclusive evidence

of the release of all Liens and Encumbrances of any kind or nature whatsoever in the Debtors or

the Acquired Assets (other than the Permitted Liens and Assumed Liabilities). Each and every

federal, state, and local governmental agency or department is hereby authorized to accept any and

all documents and instruments necessary and appropriate to consummate the transactions




                                                  22

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document    Page 232 of 326
contemplated by the Asset Purchase Agreement, including, without limitation, recordation of this

Sale Order.

       12.     Upon the Closing and the Debtors’ receipt of the Purchase Price, all entities that

are currently, or on the Closing may be, in possession of some or all of the Acquired Assets are

hereby directed to surrender possession of the Acquired Assets to the Buyer, unless the Buyer

otherwise agrees.

       13.     This Sale Order is self-executing, and neither the Debtors nor the Buyer shall be

required to execute or file releases, termination statements, assignments, consents, or other

instruments to effectuate, consummate, and implement the provisions of this Sale Order.

       14.     To the maximum extent permitted by applicable non-bankruptcy law, (a) the Buyer

shall be authorized, as of the Closing Date, to operate under any license, permit, registration and

governmental authorization or approval (collectively, the “Permits”) of the Debtors with respect

to and included in the Acquired Assets, and (b) all Permits that are included in the Acquired Assets

are deemed to have been, and hereby are directed to be, transferred to the Buyer as of the Closing

Date. Nothing in this Sale Order, and nothing in the foregoing sentence, authorizes the transfer or

assignment of any governmental Permit or the discontinuation of any obligation thereunder

without compliance with all applicable legal requirements and approvals under police or regulatory

law. To the extent any Permit cannot be transferred to the Buyer in accordance with this paragraph,

the Buyer, with such assistance from the Debtors as is required under the Asset Purchase

Agreement, will work promptly and diligently to apply for and secure all necessary government

approvals for the transfer or new issuance of the Permit(s) to the Buyer, and the Debtors shall

maintain the Permits to the extent required under and subject to the terms of the Asset Purchase

Agreement. For the avoidance of doubt, while nothing in this Sale Order or the Asset Purchase




                                                23

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document    Page 233 of 326
Agreement releases, nullifies, limits, waives, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit, Buyer shall be entitled to operate under each state

Permit currently held by or on behalf of the Debtors in relation to the Acquired Assets until such

time as each such Permit is transferred to the Buyer and/or an equivalent Permit is issued to the

Buyer.

         15.   To the extent provided by Bankruptcy Code Section 525, no governmental unit may

deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the

operation of the Acquired Assets sold, transferred, or conveyed to the Buyer on account of the

filing or pendency of these Chapter 11 Cases or the consummation of the transactions

contemplated by the Asset Purchase Agreement and this Sale Order.

         16.   Buyer shall have no obligation to provide to any third party copies of any records

transferred to Buyer in connection with the Asset Purchase Agreement or to respond to discovery

requests for such records in connection with any pending litigation against the Debtors.

Implementation of the Sale

         17.   On Closing, the Buyer shall (a) pay the Purchase Price to the Debtors; (b) pay the

Cure Amounts as more fully described in paragraph 31 of this Sale Order; (c) assume the Assumed

Liabilities; and (d) perform any other obligations required to be performed by Buyer on the

Closing. Each and every federal, state, and local governmental agency or department is hereby

authorized to accept any and all documents and instruments necessary and appropriate to

consummate the transactions contemplated by the Asset Purchase Agreement, including, without

limitation, recordation of this Sale Order.

         18.   Within three (3) business days of the Debtors’ receipt of the Net Sale Proceeds (as

defined in the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 (I)

Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying Automatic

                                                24

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document    Page 234 of 326
Stay, and (IV) Granting Related Relief [Docket No. 410] (as it may be modified from time to time,

the “Cash Collateral Order”)) from the sale of the Acquired Assets, the Debtors shall pay the

Net Sale Proceeds of the Acquired Assets to the Priority Term Loan Agent, for the account of the

Priority Term Loan Secured Creditors, to the extent required under and in accordance with the

terms of the Cash Collateral Order or such other order of the Court. Upon the Priority Term Loan

Agent’s timely receipt of such payment, (a) the Priority Term Loan Obligations shall be paid and

satisfied to the extent of the payment and (b) all liens and security interests against the Acquired

Assets securing the Priority Term Loan Obligations shall be automatically released and discharged

without further action by any person. Upon the payment in full in cash of the Priority Term Loan

Obligations and the occurrence of the Challenge Period Termination Date (as defined in the Cash

Collateral Order), (w) the Debtors shall have no further indebtedness, liabilities or obligations

owing under the Priority Term Loan Credit Agreement or the other “Financing Agreements” (as

defined in the Priority Term Loan Agreement, the “Priority Term Loan Documents”), (x) other

than any provisions thereof that survive pursuant to the terms thereof, the Priority Term Loan

Credit Agreement and all other Priority Term Loan Documents (including, without limitation, any

mortgages, guaranties and security agreements) and all of the Debtors’ obligations thereunder shall

terminate and be of no further force and effect, (y) all liens and security interests against the

property and assets of the Debtors securing the Priority Term Loan Obligations shall be

automatically fully released and discharged without further action by any person, and (z) each

deposit account control agreement in respect of or other sweeps or blocks of any Debtor’s deposit

accounts or lockboxes in favor of any of the Priority Term Loan Secured Parties shall terminate.

       19.     The Debtors shall pay the Net Sale Proceeds from the Acquired Assets to the FILO

Agent, for the account of the FILO Term Loan Secured Creditors, to the extent required under and




                                                25

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document    Page 235 of 326
in accordance with the terms of the Cash Collateral Order or such other order of the Court. For

the avoidance of doubt, any further payment to the FILO Agent shall be subject to orders

previously entered by this Court and any further orders of this Court or provided under the Debtors’

Chapter 11 plan.

        20.     All parties in interest in these Chapter 11 Cases expressly reserve their rights with

respect to any allocation of the Purchase Price or value among the Acquired Assets, and any

allocation of the Purchase Price or value among the Acquired Assets as determined by the Buyer

shall not be determinative or binding on any party in interest in these Chapter 11 Cases except as

ordered by the Court after notice and a hearing.

No Successor Liability

        21.     Other than as expressly set forth in the Asset Purchase Agreement, the Buyer shall

not have any successor, transferee, derivative, or vicarious liabilities of any kind or character for

any Interests, including under any theory of successor or transferee liability, de facto merger or

continuity, whether known or unknown as of the Closing, now existing or hereafter arising,

whether fixed or contingent, asserted or unasserted, liquidated or unliquidated, including without

limitation, with respect to any of the following: (i) any foreign, federal, state, or local revenue law,

pension law, ERISA, COBRA, tax law, labor law, employment law, the WARN Act, antitrust law,

CERCLA, and any other environmental, health and safety laws, or other law, rule, or regulation

(including, without limitation, filing requirements under any such laws, rules or regulations); (ii)

under any products liability law, rule, regulation, or doctrine with respect to the Debtors’ liability

under such law, rule, regulation, or doctrine, or under any product warranty liability law or

doctrine; (iii) under any unfair trade practices law, rule, regulation or doctrine with respect to the

Debtors’ liability under such law, rule, regulation or doctrine, or under any unfair trade practices

liability law or doctrine; (iv) any employment or labor agreements, consulting agreements,

                                                   26

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document    Page 236 of 326
severance arrangements, change-in-control agreements, or other similar agreement to which the

Debtors are a party; (v) any welfare, compensation, or other employee benefit plans, agreements,

practices, and programs, including, without limitation, any pension plan of the Debtors; (vi) the

cessation of the Debtors’ operations, dismissal of employees, or termination of employment or

labor agreements or pension, welfare, compensation, or other employee benefit plans, agreements,

practices and programs, obligations that might otherwise arise from or pursuant to (a) ERISA, (b)

the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal

Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age Discrimination and

Employment Act of 1967, (g) the Americans with Disabilities Act of 1990, or (h) COBRA; (vii)

any liabilities, debts, or obligations of or required to be paid by the Debtors for any taxes of any

kind for any period; (viii) any environmental liabilities, debts, claims fines, penalties, or

obligations arising from conditions, facts or circumstances first existing or occurring on or prior

to the Closing (including, without limitation, the presence of or exposure to chemical, hazardous,

toxic, polluting, or contaminating substances or wastes), which may be asserted on any basis and

at any time, including, without limitation, any liabilities, debts, claims, fines, penalties or

obligations arising under CERCLA, or any other environmental, health, and safety laws; (viii) any

liabilities, debts, claims, fines, penalties, or obligations of or required to be paid by the Debtors for

any taxes of any kind for any period; (ix) any liabilities, debts, claims, fines, penalties, or

obligations of or required to be paid by the Debtors under any labor, employment, or other law,

rule, or regulation (including, without limitation, filing requirements under any such laws, rules,

or regulations); (x) any bulk sale law; and (xi) any litigation. The Buyer shall have no liability or

obligation under the WARN Act simply by virtue of its purchase of assets from the Debtors.




                                                   27

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document    Page 237 of 326
          22.   The Buyer has given substantial consideration under the Asset Purchase

Agreement, which consideration shall constitute valid and valuable consideration for the releases

of any potential claims of successor liability of the Buyer and which shall be deemed to have been

given in favor of the Buyer by all holders of Interests and liabilities (except for Permitted Liens

and the Assumed Liabilities) in or against the Debtors, or the Acquired Assets. Without limiting

the Buyer’s obligation to pay and satisfy any Assumed Liabilities, upon consummation of the Sale,

the Buyer shall not be deemed to (a) be the successor to the Debtors or their estates, (b) have, de

facto or otherwise, merged with or into the Debtors, or (c) be a mere continuation, alter ego or

substantial continuation of the Debtors under any theory of law or equity as a result of any action

taken in connection with the Asset Purchase Agreement or any of the transactions or documents

ancillary thereto or contemplated thereby or in connection with the acquisition of the Acquired

Assets.

          23.   Effective upon the Closing, except with respect to Assumed Liabilities and any

Permitted Liens, all persons and entities are forever prohibited and enjoined from commencing or

continuing in any matter any action or other proceeding, whether in law or equity, in any judicial,

administrative, arbitral, or other proceeding against the Buyer or its assets (including the Acquired

Assets) with respect to any (a) Lien or Encumbrance (b) successor or transferee liability, including,

without limitation, the following actions with respect to clauses (a) and (b): (i) commencing or

continuing any action or other proceeding pending or threatened; (ii) enforcing, attaching,

collecting, or recovering in any manner any judgment, award, decree, or order; (iii) creating,

perfecting, or enforcing any Lien or Encumbrance; (iv) commencing or continuing any action, in

any manner or place, that does not comply with, or is inconsistent with, the provisions of this Sale

Order or other orders of this Court, or the agreements or actions contemplated or taken in respect




                                                 28

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 238 of 326
hereof; or (v) revoking, terminating, or failing or refusing to renew any License, permit, or

authorization to operate any of the Acquired Assets or conduct any of the businesses operated with

such assets.

Good Faith

       24.     The transactions contemplated by the Asset Purchase Agreement are undertaken by

the Buyer without collusion and in good faith, as that term is used in Bankruptcy Code Section

363(m), and, accordingly, the reversal or modification on appeal of the authorization provided in

this Sale Order to consummate the Sale and the Transactions shall not affect the validity of the

transactions (including the assumption and assignment of any of the Assigned Contracts). The

Buyer is a purchaser in good faith of the Acquired Assets and is entitled to all the protections

afforded by Bankruptcy Code Section 363(m).

       25.     As a good faith purchaser of the Acquired Assets, the Buyer has not entered into an

agreement with any other potential bidders at the Auction, and has not colluded with any of the

other bidders, potential bidders or any other parties interested in the Acquired Assets, and,

therefore, neither the Debtors nor any successor in interest to the Debtors’ estates shall be entitled

to bring an action against the Buyer, and the Sale may not be avoided pursuant to Bankruptcy Code

Section 363(n).

       26.     The consideration provided by the Buyer for the Acquired Assets under the Asset

Purchase Agreement constitutes reasonably equivalent value, fair value, reasonable market value

and fair consideration under the Bankruptcy Code and under the laws of the United States, any

state, territory, possession, or the District of Columbia. The Sale may not be avoided under

Bankruptcy Code Section 363(n). The Asset Purchase Agreement was not entered into, and the

Sale is not being consummated, for the purpose of hindering, delaying, or defrauding creditors of

the Debtors under the Bankruptcy Code or for any other purpose that would give rise to statutory

                                                 29

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 239 of 326
or common law fraudulent conveyance or fraudulent transfer claims, whether under the

Bankruptcy Code or under the laws of the United States, any state, territory, possession thereof, or

the District of Columbia, or any other applicable jurisdiction with laws substantially similar to the

foregoing. Neither the Debtors nor the Buyer have entered into the Asset Purchase Agreement or

any agreement contemplated thereby or are consummating the Sale with any fraudulent or

otherwise improper purpose, including, without limitation, to evade any pension liabilities. No

other person or entity or group of persons or entities has offered to purchase the Acquired Assets

for an amount that would provide greater value to the Debtors and their estates than the value

provided by the Buyer. The Court’s approval of the Motion and the Asset Purchase Agreement

are in the best interests of the Debtors, the Debtors’ estates, their creditors, and all other parties in

interest.

        27.     The Buyer is not an “insider” as that term is defined in Section 101(31) of the

Bankruptcy Code.

Assumption and Assignment of Assigned Contracts; Assumed Liabilities

        28.     Pursuant to Bankruptcy Code Sections 105(a), 363, and 365 and subject to and

conditioned upon the Closing of the Sale, the Debtors’ sale, assumption and assignment to the

Buyer of the Assigned Contracts is approved, and the requirements of Bankruptcy Code Section

365(b)(1) with respect thereto are deemed satisfied.

        29.     The Debtors are authorized in accordance with Bankruptcy Code Sections 105(a)

and 365 to (i) assume and assign to the Buyer, effective as of the Closing, as provided by, and in

accordance with, the Bidding Procedures Order and the Asset Purchase Agreement, the Assigned

Contracts free and clear of all Interests of any kind or nature whatsoever, other than the Permitted

Liens and Assumed Liabilities if any, and (ii) execute and deliver to the Buyer such documents or




                                                   30

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document    Page 240 of 326
other instruments as the Buyer reasonably deems necessary to assign and transfer the Assigned

Contracts to the Buyer.

       30.     The Assigned Contracts shall be transferred and assigned to, pursuant to the

Bidding Procedures Order and the Asset Purchase Agreement, and thereafter remain in full force

and effect for the benefit of, the Buyer, notwithstanding any provision in any such Assigned

Contract (including, but not limited to, those of the type described in Bankruptcy Code Sections

365(b)(2), (e)(1), and (f)) that prohibits, restricts, or conditions such assignment or transfer. The

Debtors shall be relieved from any further liability with respect to the Assigned Contracts after

such assumption and assignment to the Buyer. The Debtors may assign each Assigned Contract

in accordance with Bankruptcy Code Sections 363 and 365, and any provisions in any Assigned

Contracts that prohibit or condition the assignment of such Assigned Contracts or terminate,

recapture, impose any penalty, condition, renewal, or extension, or modify any term or condition

upon the assignment of such Assigned Contracts, constitute unenforceable anti-assignment

provisions which are void and of no force and effect. All other requirements and conditions under

Bankruptcy Code Sections 363 and 365 for the assumption by the Debtors and assignment to the

Buyer of each Assigned Contract have been satisfied.

       31.     All defaults and all other obligations or liabilities under any Assigned Contract

occurring, arising, or accruing prior to the date of the assignment or transfer to the Buyer shall be

deemed cured or satisfied upon payment by the Buyer (in accordance with Section 1.5 of the Asset

Purchase Agreement) of the proposed Cure Cost, as set forth in the Notice of Assumption and

Assignment, or any other cure amount reached by agreement after an Assigned Contract Objection

or otherwise, and, without limiting the foregoing, no effect shall be given to any default of the type

set forth in Bankruptcy Code Section 365(b)(2), or the type of default concerning an unexpired




                                                 31

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 241 of 326
lease of real property described in Bankruptcy Code Section 365(b)(1) whether or not such

Assigned Contract is an executory contract within the meaning of Bankruptcy Code Section 365.

       32.     Each non-Debtor counterparty to the Assigned Contracts shall be forever barred,

estopped, and permanently enjoined from (a) asserting against the Debtors, the Buyer, or their

respective property (including the Acquired Assets) any fee, acceleration, default, breach, Claim

(including any counterclaim, defense, or setoff capable of being asserted against the Debtors),

pecuniary loss, or condition to assignment existing, arising, or accruing as of the Closing Date, or

arising by reason of the Closing, including any breach related to or arising out of any change-in-

control provision in such Assigned Contracts, or any purported written or oral modification to the

Assigned Contracts, and (b) asserting against the Buyer (or its property, including the Acquired

Assets) any Claim or Lien, counterclaim, breach, condition or setoff asserted or capable of being

asserted against the Debtors existing as of the Closing Date or arising by reason of the Closing

except for the Assumed Liabilities and Permitted Liens.

       33.     The Cure Costs amounts listed on the Notice of Assumption and Assignment, or

any other cure amount reached by agreement after an Assigned Contract Objection or otherwise,

reflect the sole amounts necessary under Bankruptcy Code Section 365(b) to cure all monetary

defaults under the Assigned Contracts, and no other amounts are or shall be due to the non-debtor

parties in connection with the assumption by the Debtors and assignment to the Buyer of the

Assigned Contracts. Notwithstanding anything to the contrary herein, if the Cure Costs for an

Assigned Contract is determined to be greater than the proposed Cure Costs asserted in the Notice

of Assumption and Assignment or Supplemental Notice of Assumption and Assignment, the Buyer

may decide, in its discretion, not to assume that Assigned Contract.




                                                32

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document    Page 242 of 326
        34.     The failure of the Debtors or the Buyer to enforce at any time one or more terms or

conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or of the

Debtors’ and the Buyer’s rights to enforce every term and condition of the Assigned Contracts.

        35.     Notwithstanding anything in the Asset Purchase Agreement or this Sale Order to

the contrary and for the avoidance of doubt, the Acquired Assets shall not include any of the

Excluded Assets as set forth in Section 1.2 of the Asset Purchase Agreement.

        36.     The Buyer shall be responsible for the satisfaction of the Assumed Liabilities under

the Asset Purchase Agreement, including without limitation the Cure Costs, if any. Except as

provided in the Asset Purchase Agreement or this Sale Order, after the Closing, the Debtors and

their estates shall have no further liability or obligations with respect to any Assumed Liability,

including those arising under the Assigned Contracts, if any, and all holders of such claims are

forever barred and estopped from asserting any claims under any Assumed Liability (including

those arising under the Assigned Contracts) against the Buyer, the Debtors, their successors or

assigns, and their estates.

Backup Bidder

        37.     Long Range Acquisition LLC is hereby approved as the Backup Bidder and

pursuant to Bankruptcy Code Sections 105, 363, and 365, the Asset Purchase Agreement attached

hereto as Exhibit B (the “Backup Bid Agreement”) submitted by Long Range Acquisition LLC

(the “Backup Bidder”), the sale of the Acquired Assets and consummation of the Sale to the

Backup Bidder are hereby approved as the Backup Bid. The Backup Bid pursuant to the terms set

forth in the Backup Bid Agreement, is hereby approved and authorized as a Backup Bid and shall

remain open as a Backup Bid pursuant to the terms of the Bidding Procedures Order and the bid

terms submitted at the Auction. In the event that the Successful Bidder cannot or refuses to

consummate the Sale because of a breach or failure on the part of the Successful Bidder, the

                                                 33

Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                              Main Document    Page 243 of 326
Backup Bidder will be deemed the new Successful Bidder and the Debtors shall be authorized, but

not directed, to close, and take all actions necessary to close, with the Backup Bidder on the Backup

Bid without further order of the Court, and in such case the findings and other provisions of this

Sale Order, to the extent consistent with the terms of the Backup Bid, shall apply to the Backup

Bidder and the Backup Bid Agreement to the same extent they do with respect to the Buyer and

the Asset Purchase Agreement.

Other Provisions

       38.     Nothing in this Sale Order or in the Asset Purchase Agreement entered into

pursuant to this Sale Order releases, nullifies, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit.

       39.     This Sale Order and the Asset Purchase Agreement shall be binding in all respects

upon all known and unknown creditors of, and holders of equity security interests in, any Debtor,

including any holders of Liens and Encumbrances, all counterparties to the Assigned Contracts,

all counterparties to contracts that are not assumed or assigned, all successors and assigns of the

Buyer, each Debtor and their affiliates and subsidiaries, the Acquired Assets, and any trustees

appointed in the Chapter 11 Cases or upon a conversion to cases under Chapter 7 of the Bankruptcy

Code, and this Sale Order shall not be subject to amendment or modification and the Asset

Purchase Agreement shall not be subject to rejection. Nothing contained in any Chapter 11 plan

confirmed in any Debtor’s bankruptcy case, any order confirming any such Chapter 11 plan, or

any other order in the Chapter 11 Cases shall alter, conflict with, or derogate from, the provisions

of the Asset Purchase Agreement or this Sale Order.

       40.     To the extent applicable, the automatic stay pursuant to Section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Court (a) to allow the Buyer to give the Debtors any notice provided for in the

                                                  34

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 244 of 326
Asset Purchase Agreement, and (b) to allow the Buyer to take any and all actions permitted by the

Asset Purchase Agreement.

       41.     No bulk sales law or similar law shall apply in any way to the transactions

contemplated by the Sale, the Asset Purchase Agreement, the Motion, and this Sale Order.

       42.     This Court retains jurisdiction, pursuant to its statutory powers under 28 U.S.C.

§ 157(b)(2), to, among other things, interpret, implement, and enforce the terms and provisions of

this Sale Order and the Asset Purchase Agreement, all amendments thereto, and any waivers and

consents thereunder, including, but not limited to, retaining jurisdiction to (i) enforce the terms of

the Asset Purchase Agreement; (ii) compel delivery of the Acquired Assets to the Buyer; (iii)

interpret, implement, and enforce the provisions of this Sale Order; (iii) protect the Buyer, any of

the Buyer’s affiliates, or any agent of the foregoing, against any Interests against the Debtors or

the Acquired Assets of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, and (iv) enter any order under Bankruptcy Code Sections 363 and 365.

       43.     No brokers for the Buyer were involved in consummation of the Sale, and no

brokers’ commissions are due to any person in connection with the Sale; provided, however, that

this provision does not impact any transaction or other fees due to investment bankers or financial

advisors employed (a) by the Debtors, including, but not limited to Ducera Partners LLC, or certain

of their creditors for which the Debtors may be obligated to pay in accordance with an engagement

letter with such professional(s), or (b) by the Buyer.

       44.     To the extent there is any inconsistency between the express terms of this Sale

Order and the terms of the Asset Purchase Agreement (including all ancillary documents executed

in connection therewith), the express terms of this Sale Order shall govern.




                                                 35

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document    Page 245 of 326
        45.    The failure to specifically include any particular provision of the Asset Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it

being the intent of the Court that the Asset Purchase Agreement be authorized and approved in its

entirety.

        46.    The Asset Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court, provided that the Debtors shall provide

the Bid Consultation Parties with three (3) business days’ notice thereof and provided further that

any such modification, amendment, or supplement does not, based on the Debtors’ judgment, have

a material adverse effect on the Debtors’ estates.

        47.    Notwithstanding the provisions of Bankruptcy Rules 6004(h) and 6006(d), this Sale

Order shall not be stayed for fourteen (14) days after its entry and shall be effective immediately

upon entry, and the Debtors and the Buyer are authorized to immediately close the transaction in

accordance with the terms of the Asset Purchase Agreement upon entry of this Sale Order. Time

is of the essence in closing the transactions referenced herein, and the Debtors and the Buyer intend

to close the transactions as soon as practicable. This Sale Order is a final, appealable order and

the period in which an appeal must be filed shall commence upon the entry of this Sale Order.

        48.    The provisions of the Asset Purchase Agreement and this Sale Order may be

specifically enforced in accordance with the Asset Purchase Agreement notwithstanding the

appointment of any Chapter 7 or Chapter 11 trustee after the Closing.

        49.    Headings utilized in this Sale Order are for convenience of reference only, and do

not constitute a part of this Sale Order for any other purpose.




                                                 36

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document    Page 246 of 326
       50.     All time periods set forth in this Sale Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       51.     The provisions of this Sale Order are non-severable and mutually dependent.

       52.     All issues raised by Oracle America, Inc. (“Oracle”) in Oracle’s Limited Objection

and Reservation of Rights Regarding (a) Debtors’ Motion for (a) an Order Establishing Bidding

Procedures and Granting Related Relief and (ii) an Order or Orders Approving the Sale of the

Debtors’ Assets; and (b) Notice of Executory Contracts and Unexpired Leases that May Be

Assumed and Assigned in Connection with the Sale of the Debtors’ Assets and the Proposed Cure

Cost with Respect Thereto (the “Oracle Objection”) [Docket No. 529] are expressly

reserved. The Oracle Objection may be set for hearing on an expedited basis upon the request of

Oracle and/or the Debtors.

       53.     Nothing in the Asset Purchase Agreement or in this Order shall have the effect of

transferring, impairing, reducing or otherwise limiting any of the Debtors’ rights in any insurance

policies covering Excluded Liabilities or the proceeds of such polices. For the avoidance of doubt,

the Debtors reserve control over the privilege concerning any retained documents and nothing in

this Order relieves the Debtors of any document retention obligations.




Dated: ___________________, 2020



                                      _______________________________________________

                                     UNITED STATES BANKRUPTCY JUDGE




                                                37

Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                             Main Document    Page 247 of 326
                                 EXHIBIT A

                          Asset Purchase Agreement




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document    Page 248 of 326
                                 EXHIBIT B

                            Backup Bid Agreement




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document    Page 249 of 326
                                    Exhibit D

                      Redline of Sierra Bullets, L.L.C. Order




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document    Page 250 of 326
                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

    In re:
                                                              Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                           Case No. 20-81688-CRJ11

                        Debtors.                              Jointly Administered


    ORDER APPROVING THE SALE OF CERTAIN OF THE DEBTORS’ ASSETS FREE
             AND CLEAR OF ALL CLAIMS, LIENS, AND INTERESTS

             This matter having come before the Court upon the motion (the “Motion”)2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases seeking entry

of this order (this “Sale Order”) (a) authorizing the sale of the Acquired Assets (as defined in the

Asset Purchase Agreement (as defined below)) free and clear of all Interests (as defined below),

pursuant to that certain Asset Purchase Agreement, dated as of September 26, 2020, attached

hereto as Exhibit A (the “Asset Purchase Agreement”), by and among the Debtors and Sierra

Bullets, L.L.C. (the “Buyer”), and all other transaction documents related thereto; (b) authorizing

the assumption and assignment of certain executory contracts and unexpired leases; and (c)

granting the related relief contemplated therein; and the Court having found that (i) the Court has




1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the Asset
Purchase Agreement, as applicable.




Case 20-81688-CRJ11                Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                         Desc
                                   Main Document    Page 251 of 326
jurisdiction over this matter; (ii) venue is proper in this District; (iii) this is a core proceeding; (iv)

the notice of the Motion and the Sale Hearing (as defined below) was sufficient under the

circumstances; and (v) there is good cause to waive the stay of Bankruptcy Rule 6004(h); and

based on the statements of counsel and the evidence presented in support of the relief requested by

the Debtors in the Motion at a hearing before this Court on September 29 [and 30], 2020 (the “Sale

Hearing”); and it appearing that no other notice need be given; and it further appearing that the

legal and factual bases set forth in the Motion and at the Sale Hearing establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

              A.   Jurisdiction, Core Proceeding, Statutory Predicates, and Venue. This Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the General Order of

Reference of the United States District Court for the Northern District of Alabama dated July 16,

1984 as amended July 17, 1984. This matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). The predicates for the relief granted herein are Bankruptcy Code Sections 105, 363,

and 365 and Bankruptcy Rules 2002, 6004, and 6006. Venue in this Court is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

              B.   Just Cause. The legal and factual bases set forth in the Motion establish just cause

for the relief granted herein. Entry of this Sale Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

              C.   Notice. The notice of the Motion, the Sale Hearing, the Asset Purchase Agreement,

the transactions contemplated therein or in connection therewith and corresponding transactions

documents (the “Transactions”), and the proposed entry of this Sale Order was adequate and

sufficient under the circumstances of the Chapter 11 Cases, and such notice complied with all

applicable requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. A


                                               2
44232270 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                                Main Document    Page 252 of 326
reasonable opportunity to object or be heard regarding the relief granted by this Sale Order has

been afforded to those parties entitled to notice pursuant to the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules. Accordingly, no further notice of the Motion, the Sale Hearing, or

this Sale Order is necessary or required.

              D.   The Publication Notice was published in the New York Times on August 24, 2020.

Such Publication Notice was compliant with the Bidding Procedures Order, and was sufficient and

proper notice to any other interested parties, including those whose identities are unknown to the

Debtors.

              E.   Extensive Efforts by Debtors. Since before the commencement of the Chapter

11 Cases, the Debtors worked with their counsel and financial advisors to implement a viable

transaction that would allow them to maximize the value of the Acquired Assets. The Sale

Transaction that is the subject of this Sale Order is the result of the Debtors’ extensive efforts

seeking to maximize recoveries to the Debtors’ estates for the benefit of the Debtors’ creditors.

              F.   Business Justification. The Debtors have demonstrated compelling circumstances

and a good, sufficient, and sound business justification for the Court to grant the relief requested

in the Motion, including, without limitation, to (i) authorize the sale of the Acquired Assets free

and clear of Interests other than Permitted Liens (as defined in the Asset Purchase Agreement) and

Assumed Liabilities (as defined in the Asset Purchase Agreement); (ii) authorize the assumption

and assignment of certain executory contracts and unexpired leases; and (iii) grant related relief as

set forth herein. Such compelling and sound business justification, which was set forth in the

Motion and on the record at the Sale Hearing, are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.




                                              3
44232270 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                               Main Document    Page 253 of 326
              G.   Bidding Procedures Order. The Bidding Procedures Order [Docket No. 411] was

entered by the Court on August 20, 2020, which, among other things (i) approved the Bidding

Procedures; (ii) established the Assumption and Assignment Procedures; (iii) approved the form

and manner of notice with respect to all procedures, protections, schedules, and agreements

described in the Motion and attached thereto; and (iv) scheduled a date for the Auction and Sale

Hearing. The Bidding Procedures provided a full, fair, and reasonable opportunity for any entity

to make an offer to purchase the Acquired Assets.

              H.   Auction; Successful Bidder. The sale process was properly conducted by the

Debtors in accordance with the Bidding Procedures Order and in a manner designed to result in

the highest or otherwise best offer for the Acquired Assets. At the Auction, the Debtors agreed in

a reasonable exercise of their business judgment, in consultation with their management, the

Restructuring Committee, advisors and the Bid Consultation Parties, to enter into and consummate

Asset Purchase Agreement with the Buyer. At the conclusion of the Auction, the Buyer was

determined to be the Successful Bidder.

              I.   Asset Purchase Agreement. The consummation of the Transactions contemplated

by the Asset Purchase Agreement, the Motion, and this Sale Order is legal, valid, and properly

authorized under all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

Local Rules, and all of the applicable requirements of such sections and rules have been complied

with in respect of such transactions.

              J.   Sale Hearing. The Sale Hearing occurred on September 29 [and 30], 2020 in

accordance with the Bidding Procedures Order.

              K.   Adequate Marketing; Highest or Otherwise Best Offer. As demonstrated by (i)

the testimony and other evidence proffered or adduced at the Sale Hearing, including the




                                              4
44232270 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36             Desc
                               Main Document    Page 254 of 326
Declaration of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of

Remington Outdoor Company, Inc. and Its Affiliated Debtors and Debtors-Possession [Docket

No. 6 and the Declaration of Bradley C. Meyer in Support of Debtors’ Cash Collateral Motion

and Bidding Procedures Motion [Docket No. 355]; and (ii) the representations of counsel made

on the record at the Bidding Procedures Hearing and the Sale Hearing, (a) the Debtors have

adequately marketed the Acquired Assets and conducted a sale process in a non-collusive, fair and

good faith manner in compliance with the Bidding Procedures Order; (b) the process set forth in

the Bidding Procedures Order afforded a full, fair and reasonable opportunity for any interested

party to make the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (c) the consideration provided by the Buyer in the Asset Purchase Agreement

constitutes the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (d) the consideration provided by the Buyer in the Asset Purchase Agreement

provides fair and reasonable consideration for the Acquired Assets and the assumption of the

Assumed Liabilities and constitutes reasonably equivalent value, fair value and reasonable market

value under the Bankruptcy Code and under the laws of the United States, any state, territory,

possession, the District of Columbia, or other applicable law; (e) the Sale will provide a greater

recovery for the Debtors’ creditors with respect to the Acquired Assets than would be provided by

any other practically available alternative; (f) taking into consideration all relevant factors and

circumstances, and after taking account of the Bid Protections, no other entity has offered to

purchase the Acquired Assets for greater economic value to the Debtors or their estates; and (g)

the Debtors’ determination that the Asset Purchase Agreement constitutes the highest or otherwise

best offer for the Acquired Assets constitutes a valid and sound exercise of the Debtors’ business

judgment.




                                           5
44232270 v1
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                            Main Document    Page 255 of 326
              L.   No Successor Liability. Neither the Buyer nor any of its affiliates, officers,

directors, shareholders, members, partners, principals or any of their respective representatives,

successors, or assigns is an “insider or “affiliate” of the Debtors, as those terms are defined in the

Bankruptcy Code, and no common identity of incorporators, directors, or stockholders existed or

exists between the Buyer and the Debtors. The transfer of the Acquired Assets to and the

assumption of the Assumed Liabilities by the Buyer, except as otherwise set forth in the Asset

Purchase Agreement, does not, and will not, subject the Buyer to any liability whatsoever, with

respect to the operation of the Debtors’ businesses prior to the closing of the Sale or by reason of

such transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, in any theory of law or

equity including, without limitation, any laws affecting antitrust, successor, transferee, or vicarious

liability. Pursuant to the Asset Purchase Agreement, the Buyer is not purchasing all of the Debtors’

assets in that the Buyer is not purchasing any of the Excluded Assets or assuming the Excluded

Liabilities, and the Buyer is not holding itself out to the public as an alter ego or a continuation of

the Debtors. The Sale does not amount to a consolidation, merger, or de facto merger of the Buyer

and the Debtors. There is no substantial continuity between the Buyer and the Debtors, and there

is no continuity of enterprise between the Debtors and the Buyer. The Buyer is not a mere

continuation of the Debtors or the Debtors’ estates, and the Buyer does not constitute a successor

to the Debtors or the Debtors’ estates. None of the Transactions, including, without limitation, the

Sale or the assumption and assignment of the Assigned Contracts, is being undertaken for the

purpose of escaping liability for any of the Debtors’ debts or hindering, delaying, or defrauding

creditors under the Bankruptcy Code or for any other purpose that would give rise to statutory or

common law fraudulent conveyance or fraudulent transfer claims, whether under the Bankruptcy




                                              6
44232270 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                               Main Document    Page 256 of 326
Code or under the laws of the United States, any state, territory, possession thereof, the District of

Columbia, or any other applicable jurisdiction with laws substantially similar to the foregoing.

              M.   Acquired Assets Property of the Estate. The Acquired Assets are property of the

Debtors’ estates and title thereto is vested in the Debtors’ estates.

              N.   Sale in Best Interest/Fiduciary Duties.      The Debtors have demonstrated a

sufficient basis and compelling circumstances requiring them to enter into the Asset Purchase

Agreement and sell the Acquired Assets and such actions are appropriate under the circumstances

of these Chapter 11 Cases, are in the best interests of the Debtors, their estates and creditors, and

other parties in interest, and represent a reasonable exercise of business judgment by the Debtors

and the Restructuring Committee and their fulfillment of their fiduciary duties under applicable

law. Approval of the Asset Purchase Agreement, the Sale, and the Transactions at this time is in

the best interests of the Debtors, their creditors, their estates, and all other parties in interest.

Unless the sale is concluded expeditiously, the recoveries of all of the Debtors’ estates and

constituencies are likely to be adversely affected.

              O.   Not a Sub Rosa Plan. The consummation of the Sale outside of a plan of

reorganization pursuant to the Asset Purchase Agreement neither impermissibly restructures the

rights of the Debtors’ creditors nor impermissibly dictates the terms of a plan of reorganization or

liquidation for the Debtors. The Asset Purchase Agreement, the Sale and the transactions

contemplated therein and associated therewith do not constitute an impermissible sub rosa

Chapter 11 plan for which approval has been sought without the protections that a disclosure

statement would afford.

              P.   Arm’s-Length Sale.      The Asset Purchase Agreement, the Sale, and the

Transactions were negotiated, proposed, and entered into by the Debtors and the Buyer without




                                              7
44232270 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                               Main Document    Page 257 of 326
collusion, in good faith, and from arm’s-length bargaining positions. Neither the Debtors, their

insiders and affiliates, nor the Buyer have engaged in any conduct that would cause or permit the

Asset Purchase Agreement, the Sale, or any part of the transactions thereby to be avoided under

Bankruptcy Code Section 363(n).

              Q.   Good Faith Buyer. The Buyer is a good faith purchaser under Bankruptcy Code

Section 363(m) and, as such, is entitled to all of the protections afforded thereby. Specifically:

(i) the Buyer recognized that the Debtors were free to deal with any other party interested in

acquiring the Acquired Assets; (ii) the Buyer complied in all respects with the provisions of the

Bidding Procedures Order; (iii) the Buyer agreed to subject its bid to the competitive bid

procedures set forth in the Bidding Procedures Order; (iv) all payments to be made by the Buyer

in connection with the Sale have been disclosed; (v) no common identity of directors, officers or

controlling stockholders exists among the Buyer and the Debtors; (vi) the negotiations and

execution of the Asset Purchase Agreement was at arm’s-length and in good faith, and at all times

each of the Buyer and the Debtors were represented by competent counsel of their choosing; (vii)

the Buyer did not in any way induce or cause the Chapter 11 filing of the Debtors; and (viii) the

Buyer has not acted in a collusive manner with any person. The Buyer will be acting in good faith

within the meaning of Bankruptcy Code Section 363(m) in closing the transactions contemplated

by the Asset Purchase Agreement.

              R.   Corporate Authority. Each Debtor (i) has full corporate power and authority to

execute the Asset Purchase Agreement and all other documents contemplated thereby, and the Sale

of the Acquired Assets has been duly and validly authorized by all necessary corporate actions of

each of the Debtors; (ii) has all of the corporate power and authority necessary to consummate the

transactions contemplated by the Asset Purchase Agreement; (iii) has taken all corporate action




                                              8
44232270 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36             Desc
                               Main Document    Page 258 of 326
necessary to authorize and approve the Asset Purchase Agreement and the consummation by the

Debtors of the transactions contemplated thereby; and (iv) needs no consents or approvals, other

than those expressly provided for in the Asset Purchase Agreement, which may be waived in

accordance with the terms therewith.

              S.   Free and Clear Findings Required by the Buyer. The Buyer would not have

entered into the Asset Purchase Agreement and would not consummate the Sale Transaction, thus

adversely affecting the Debtors, their estates, and their creditors, if the Sale of the Acquired Assets

to the Buyer and the assumption and assignment of Acquired Contracts, were not, pursuant to

Bankruptcy Code Section 363(f), free and clear (except for Permitted Liens and Assumed

Liabilities) of (i) all liens (statutory or otherwise), claims, mortgages, deeds of trust, pledges,

charges, security interests, rights of first refusal, hypothecations, encumbrances, easements,

servitudes, leases or subleases, rights-of-way, encroachments, restrictive covenants, restrictions on

transferability or other similar restrictions, rights of offset or recoupment, right of use or

possession, licenses, indentures, instruments, conditional sale arrangements, (ii) all claims as

defined in Bankruptcy Code Section 101(5), including all rights or causes of action (whether in

law or in equity), proceedings, warranties, guarantees, indemnities, rights of recovery, setoff,

recoupment, indemnity or contribution, obligations, demands, restrictions, indemnification claims,

or liabilities relating to any act or omission of the Debtors or any other person prior to the Closing,

consent rights, options, contract rights, covenants, and interests of any kind or nature whatsoever

(known or unknown, matured or unmatured, accrued, or contingent and regardless of whether

currently exercisable), whether arising prior to or subsequent to the commencement of the above-

captioned cases, and whether imposed by agreement, understanding, law, equity or otherwise, and

(iii) all debts, liabilities, obligations, contractual rights and claims and labor, employment and




                                             9
44232270 v1
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                              Main Document    Page 259 of 326
pension claims, in each case, whether known or unknown, choate or inchoate, filed or unfiled,

scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or unperfected,

allowed or disallowed, contingent or non-contingent, liquidated or unliquidated, matured or un-

matured, material or non-material, disputed or undisputed, whether arising prior to or subsequent

to the commencement of these Chapter 11 Cases, and whether imposed by agreement,

understanding, law, equity or otherwise (excluding Permitted Liens and Assumed Liabilities, (i),

(ii), and (iii) collectively, the “Interests”). Except as expressly provided in the Asset Purchase

Agreement, the Sale shall be free and clear of, and the Buyer shall not be responsible for, any

Interests, including, without limitation, in respect of the following: (i) any rights or Interests based

on any successor or transferee liability, (ii) any Interests that purport to give any party a right or

option to effect any forfeiture, modification, right of first offer or first refusal, or termination of

the Debtors’ or the Buyer’s interest in the Acquired Assets, or any similar rights; (iii) any labor or

employment agreements; (iv) mortgages, deeds of trust, and security interests; (v) intercompany

loans and receivables between the Debtors and any non-Debtor subsidiary; (vi) any pension,

multiemployer plan (as such term is defined in Section 3(37) or Section 4001(a)(3) of ERISA),

health or welfare, compensation or other employee benefit plans, agreements, practices, and

programs, including, without limitation, any pension plans of the Debtors or any multiemployer

plan to which the Debtors have at any time contributed to or had any liability or potential liability;

(vii) any other employee, worker’s compensation, occupational disease, or unemployment or

temporary disability related claim, including, without limitation, claims that might otherwise arise

under or pursuant to (a) the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”), (b) the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the

Federal Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age




                                             10
44232270 v1
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document     Page 260 of 326
Discrimination and Employment Act of 1967 and Age Discrimination in Employment Act, as

amended, (g) the Americans with Disabilities Act of 1990, (h) the Consolidated Omnibus Budget

Reconciliation Act of 1985, as amended, including, without limitation, the requirements of Part 6

of Subtitle B of Title I of ERISA and Section 4980B of the Code and of any similar state law

(collectively, “COBRA”), (i) state discrimination laws, (j) state unemployment compensation

laws or any other similar state laws, (k) any other state or federal benefits or claims relating to any

employment with the Debtors or any of their predecessors, or (1) the WARN Act (29 U.S.C.

§§2101 et seq.); (viii) any bulk sales or similar law; (ix) any tax statutes or ordinances, including,

without limitation, the Internal Revenue Code of 1986, as amended; (xii) any unexpired and

executory contract or unexpired lease to which a Debtor is a party that is not an Assigned Contract

that will be assumed and assigned pursuant to this Sale Order and the Asset Purchase Agreement;

(xiii) any other Excluded Liabilities as provided in the Asset Purchase Agreement. A sale of the

Acquired Assets other than one free and clear of all Interests would yield substantially less value

for the Debtors’ estates, with less certainty, than the Sale as contemplated. Therefore, the Sale

contemplated by the Asset Purchase Agreement and approved herein free and clear of all Interests,

except for Permitted Liens and Assumed Liabilities, is in the best interests of the Debtors, their

estates and creditors, and all other parties in interest.

              T.   Valid and Binding Transfer. The transfer of the Acquired Assets to the Buyer

will be a legal, valid, and effective transfer of the Acquired Assets and, except for the Permitted

Liens and Assumed Liabilities, will vest the Buyer with all right, title, and interest of the Debtors

to the Acquired Assets free and clear of all Interests and any liabilities of the Debtors.

              U.   Satisfaction of Section 363(f) Standards. The transfer of the Acquired Assets to

the Buyer under the Asset Purchase Agreement shall be a legal, valid, and effective transfer of all




                                               11
44232270 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                Main Document     Page 261 of 326
the legal, equitable, and beneficial right, title and interest in and to the Acquired Assets free and

clear of all Interests, other than the Assumed Liabilities and Permitted Liens. The Debtors may

sell the Acquired Assets free and clear of all Interests, except for the Permitted Liens and the

Assumed Liabilities, because, in each case, one or more of the standards set forth in Bankruptcy

Code Section 363(f)(1) through (5) has been satisfied, with all such Liens and Interests to attach

to the proceeds of the Sale Transaction to be received by the Debtors with the same validity, force,

priority and effect that they had as against the Acquired Assets, and any claims and defenses the

Debtors and their estates may possess with respect thereto. Those holders of Interests, and non-

debtor parties to the Assigned Contracts who did not object, or who withdrew their objections, to

the Motion are, without limitation, deemed to have consented pursuant to Bankruptcy Code

Section 363(f)(2). In all cases, each such person with Interests in the Acquired Assets is enjoined

from taking any action against the Buyer, the Buyer’s affiliates, or any agent of the foregoing to

recover any such Interest.

              V.   Necessity of Order. The Buyer would not have entered into the Asset Purchase

Agreement and would not consummate the Sale Transaction without all of the relief provided for

in this Sale Order (including, but not limited to, that the transfer of the Acquired Assets to the

Buyer be free and clear of all Interests (other than Permitted Liens and the Assumed Liabilities)).

The consummation of the Sale Transaction pursuant to this Sale Order and the Asset Purchase

Agreement is necessary for the Debtors to maximize the value of their estates for the benefit of all

creditors and other parties in interest.

              W.   Time of the Essence. The sale of the Acquired Assets must be approved and

consummated promptly in order to preserve the value of the Acquired Assets. Therefore, time is




                                              12
44232270 v1
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                               Main Document     Page 262 of 326
of the essence in consummating the Sale, and the Debtors and the Buyer intend to close the Sale

as soon as reasonably practicable.

              X.   Assigned Contracts. The Debtors have demonstrated that it is their sound business

judgment to sell, assume, and assign the “Assumed Contracts” and “Assumed Leases” (as such

terms are defined in the Asset Purchase Agreement), including, without limitation, the unexpired

leases and executory contracts designated on Schedule 1.1(j) of the Asset Purchase Agreement (or

in the case of the Backup Bid, Schedule 1.1(h) of the Backup Bid Agreement (as defined below))

(collectively, the “Assigned Contracts” and, individually, an “Assigned Contract”) to the Buyer

in connection with the consummation of the Sale, and the assumption and assignment of the

Assigned Contracts is in the best interests of the Debtors, their estates and creditors, and other

parties in interest. The Assigned Contracts being assigned to the Buyer are an integral part of the

Acquired Assets being purchased by the Buyer, and, accordingly, such assumption and assignment

of the Assigned Contracts and the liabilities associated therewith are reasonable and enhance the

value of the Debtors’ estates. No section of any Assigned Contract that purports to prohibit,

restrict, impose any penalty or fee on, or condition the use, consideration, or assignment of any

such Assigned Contract in connection with the Transactions shall have any force or effect.

              Y.   Cure and Adequate Assurance. Through Buyer’s commitment to pay the Buyer’s

Cure Amount related to the Assigned Contracts and upon the payment of the Buyer’s Cure Amount

by the Buyer and the Seller’s Cure Amount, if any, pursuant to the terms of the Asset Purchase

Agreement, the Debtors and the Buyer, as applicable, have cured or otherwise have demonstrated

their ability to cure any default with respect to any act or omission that occurred prior to the Closing

(as defined in the Asset Purchase Agreement) under any of the Assigned Contracts, within the

meaning of Bankruptcy Code Section 365(b)(l)(A). The proposed Cure Costs or any other cure




                                               13
44232270 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                                Main Document     Page 263 of 326
amount reached by agreement after any objection by a counterparty to an Assigned Contract (an

“Assigned Contract Objection”) or otherwise are deemed the amounts necessary to “cure” all

“defaults,” each within the meaning of Bankruptcy Code Section 365(b), under such Assigned

Contracts. The Buyer’s promise to perform the obligations under the Assigned Contracts shall

constitute adequate assurance of its future performance of and under the Assigned Contracts,

within the meaning of Bankruptcy Code Sections 365(b)(l) and 365(f)(2). Subject to the Bidding

Procedures Order, all counterparties to the Assigned Contracts who did not file an Assigned

Contract Objection or an objection to the assumption and assignment of the Assigned Contracts

prior to the Sale Hearing, are deemed to consent to the assumption by the Debtors of their

respective Assigned Contract and the assignment thereof to the Buyer. The filed objections of all

counterparties to the Assigned Contracts that were heard at the Sale Hearing (to the extent not

withdrawn or adjourned), were considered by the Court, and are overruled on the merits with

prejudice. The Court finds that, with respect to all such Assigned Contracts, the payment of the

proposed Cure Costs by the Buyer or the Seller, as applicable, in accordance with the terms of the

Asset Purchase Agreement is appropriate and is deemed to fully satisfy the Debtors’ obligations

under Bankruptcy Code Section 365(b). Accordingly, and without limitation of the Buyer’s right

under Sections 1.5(a) of the Asset Purchase Agreement, all of the requirements of Bankruptcy

Code Section 365(b) have been satisfied for the assumption and the assignment by the Debtors to

the Buyer of each of the Assigned Contracts. To the extent any Assigned Contract is not an

executory contract within the meaning of Bankruptcy Code Section 365, it shall be transferred to

the Buyer in accordance with the terms of this Sale Order that are applicable to the Acquired

Assets.




                                           14
44232270 v1
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                            Main Document     Page 264 of 326
              Z.    Unenforceability of Anti-Assignment Provisions.           Any provisions in any

Assigned Contract that restrict, limit, prohibit or condition the assumption, assignment, and sale

of the Assigned Contracts or that allow the counterparty so such Assigned Contract to terminate,

recapture, impose any penalty or fee, accelerate, increase any rate, condition on renewal or

extension, or modify any term or condition upon the assignment of such Assigned Contract, should

be deemed and found to be unenforceable anti-assignment provisions that are void and of no force

and effect within the meaning of Bankruptcy Code Section 365(f).

              AA.   Objections are Overruled. All objections to the relief requested in the Motion

that have not been withdrawn, waived, adjourned or settled as announced to the Court at the Sale

Hearing or by stipulations filed with the Court are overruled except as otherwise set forth herein.

              BB.   Final Order. This Sale Order constitutes a final order within the meaning of 20

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), the Court expressly

finds that there is no just reason for delay in the implementation of this Sale Order and expressly

directs entry of judgment as set forth herein.

              CC.   Best Interest. Entry of this Sale Order is in the best interests of the Debtors, the

Debtors’ estates, their creditors, and other parties in interest.

              DD.   Findings and Conclusions. The findings of fact and conclusions of law herein

constitute the Court’s findings of fact and conclusions of law for the purposes of Bankruptcy Rule

7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are

conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of

fact, they are adopted as such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

General Provisions




                                                15
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 265 of 326
              1.   The Motion is granted and the relief requested therein with respect to the Sale is

granted and approved in its entirety, as set forth herein.

              2.   Any objections to the entry of this Sale Order or to the relief granted herein or the

relief requested in the Motion, including any objections to the proposed Cure Costs or the

assumption and assignment of any Assigned Contracts, that have not been adjourned, withdrawn,

waived, or settled, or not otherwise addressed or resolved pursuant to the terms hereof, if any,

hereby are denied and overruled on the merits with prejudice.

Approval of the Sale of the Acquired Assets

              3.   The Debtors are authorized to enter into the Asset Purchase Agreement (and all

ancillary documents) and all the terms and conditions thereof, and all of the Transactions

contemplated therein are approved in all respects. The transfer of the Acquired Assets by the

Debtors to the Buyer shall be a legal, valid and effective transfer of the Acquired Assets.

              4.   Pursuant to Bankruptcy Code Section 363(b), the sale of the Acquired Assets to the

Buyer free and clear of all Interests (other than the Permitted Liens and the Assumed Liabilities),

and the transactions contemplated thereby is approved in all respects.

Sale and Transfer of the Acquired Assets

              5.   Pursuant to Bankruptcy Code Sections 105, 363, and 365, the Debtors are

authorized to (a) take any and all actions necessary or appropriate to perform their obligations

under, and comply with the terms of, the Asset Purchase Agreement and consummate the Sale and

the Transactions pursuant to, and in accordance with, the terms and conditions of the Asset

Purchase Agreement and this Sale Order, including, without limitation (i) executing,

acknowledging, and delivering such deeds, assignments, conveyances and other assurances,

documents, and instruments of transfer and taking any action for purposes of assigning,

transferring, granting, conveying, and conferring to the Buyer, or reducing to possession, any or


                                               16
44232270 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                                Main Document     Page 266 of 326
all of the Acquired Assets and (ii) entering into the Ancillary Agreements, any transition services

or operations support agreements with the Buyer and any other agreements related to implementing

the Transactions and (b) take any and all further actions as may be necessary or appropriate to the

performance of their obligations as contemplated by the Asset Purchase Agreement or this Sale

Order. The Debtors are further authorized to pay, without further order of this Court, whether

before, at, or after the Closing, any reasonable expenses or costs that are required to be paid to

consummate the Transactions or perform their obligations under the Asset Purchase Agreement.

              6.   Following the Closing, the Debtors or the Buyer and/or their respective designees

are authorized to execute and file a certified copy of this Sale Order, which, once filed, registered

or otherwise recorded, shall constitute conclusive evidence of the release of all obligations,

liabilities, and Interests in the Acquired Assets of any kind or nature whatsoever (other than the

Permitted Liens and Assumed Liabilities). Upon the Closing and the Debtors’ receipt of the

Purchase Price, this Sale Order shall be construed and shall constitute for any and all purposes a

full and complete general assignment, conveyance, and transfer of the Debtors’ interests in the

Acquired Assets and a bill of sale transferring good and marketable title in the Acquired Assets to

the Buyer free and clear of all Interests, except for the Permitted Liens and Assumed Liabilities.

Each and every federal, state, and local governmental agency, quasi-agency, or department is

hereby authorized to accept any and all documents and instruments necessary and appropriate to

consummate the transactions.

              7.   Except for the Permitted Liens, Assumed Liabilities or as expressly provided in the

Asset Purchase Agreement, pursuant to Bankruptcy Code Sections 105(a) and 363(f), upon the

Closing and the Debtors’ receipt of the Purchase Price, the Acquired Assets shall be transferred to

the Buyer as required under the Asset Purchase Agreement, and such transfer shall be free and




                                               17
44232270 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                Main Document     Page 267 of 326
clear of all Interests of any person, including, without limitation, all such Interests specifically

enumerated in this Sale Order, whether arising by agreement, by statute, or otherwise and whether

occurring or arising before, on, or after the Petition Date, whether known or unknown, occurring,

or arising prior to such transfer, with all such Interests to attach to the proceeds of the Sale

ultimately attributable to the property against or in which the holder of an Interest claims or may

claim an Interest, in the order of their priority, with the same validity, force, and effect which they

now have, subject to any claims and defenses the Debtors may possess with respect thereto.

              8.    The transfer of the Acquired Assets to the Buyer pursuant to the Asset Purchase

Agreement constitutes a legal, valid, and effective transfer of the Acquired Assets and shall vest

the Buyer with all right, title, and interest of the Debtors in and to the Acquired Assets free and

clear of all Interests of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, with all such Interests to attach to the proceeds of the Sale ultimately attributable to the

property against or in which the holder of an Interest claims or may claim an Interest, in the order

of their priority, with the same validity, force, and effect which they now have, subject to any

claims and defenses the Debtors may possess with respect thereto.

              9.    All persons and entities are prohibited and enjoined from taking any action to

adversely affect or interfere with the ability of the Debtors to transfer the Acquired Assets to the

Buyer in accordance with the Asset Purchase Agreement and this Sale Order; provided that the

foregoing restriction shall not prevent any party from appealing this Sale Order in accordance with

applicable law or opposing any appeal of this Sale Order, or from enforcing its rights under

Bankruptcy Code Section 365 or relieve the Buyer of any Assumed Liability.

              10.   Except as expressly permitted by the Asset Purchase Agreement or this Sale Order,

all persons and entities, including, but not limited to, all debt security holders, equity security




                                                18
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                                 Main Document     Page 268 of 326
holders, governmental, tax, and regulatory authorities, lenders, trade creditors, dealers, employees,

litigation claimants, contract counterparties and other creditors, holding liens, claims

encumbrances, and other interests of any kind or nature whatsoever, including, without limitation,

rights or claims based on any taxes or successor or transferee liability, against or in a Debtor or

the Acquired Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, senior or subordinated), arising under or out of, in connection with,

or in any way relating to, the Debtors, the Acquired Assets or the operation of the Acquired Assets

before the Closing, or the transactions contemplated by the Asset Purchase Agreement, including,

without limitation, the Sale and the assumption and assignment of the Assigned Contracts, are

forever barred, estopped, and permanently enjoined from asserting against the Buyer, its respective

successors and assigns, its respective property and the Acquired Assets, such persons’ or entities’

liens, claims, encumbrances, or other Interests, including, without limitation, rights or claims based

on any taxes or successor or transferee liability, provided that nothing herein shall impair or

otherwise affect any right under Bankruptcy Code Section 365 of a lease or contract counterparty

to an Assigned Contract under its respective Assigned Contract(s), or relieve the Buyer of any

Assumed Liability.

              11.   Upon the Closing, each of the Debtors’ creditors and any other holder of an Interest

is authorized and directed, without cost to the Debtors, to execute such documents and take all

other actions as may be necessary to release its Interest in the Acquired Assets, if any, as such

Interest may have been recorded or may otherwise exist. If any person or entity that has filed

financing statements or other documents or agreements evidencing an Interest in the Debtors or

the Acquired Assets shall not have delivered to the Debtors prior to the Closing, in proper form

for filing and executed by the appropriate parties, termination statements, instruments of




                                                19
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 269 of 326
satisfaction, releases of all Interests, which the person or entity has with respect to the Debtors or

the Acquired Assets or otherwise, then the Buyer and its designees are authorized to execute and

file such statements, instruments, releases, and other documents on behalf of the person or entity

with respect to the Debtors or the Acquired Assets and to file, register, or otherwise record a

certified copy of this Sale Order, which shall constitute conclusive evidence of the release of all

Interests of any kind or nature whatsoever in the Debtors or the Acquired Assets (other than the

Permitted Liens and Assumed Liabilities). Each and every federal, state, and local governmental

agency or department is hereby authorized to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

              12.   Upon the Closing and the Debtors’ receipt of the Purchase Price, all entities that

are currently, or on the Closing may be, in possession of some or all of the Acquired Assets are

hereby directed to surrender possession of the Acquired Assets to the Buyer, unless the Buyer

otherwise agrees.

              13.   This Sale Order is self-executing, and neither the Debtors nor the Buyer shall be

required to execute or file releases, termination statements, assignments, consents, or other

instruments to effectuate, consummate, and implement the provisions of this Sale Order.

              14.   To the maximum extent permitted by applicable non-bankruptcy law, (a) the Buyer

shall be authorized, as of the Closing Date, to operate under any license, permit, registration and

governmental authorization or approval (collectively, the “Permits”) of the Debtors with respect

to and included in the Acquired Assets, and (b) all Permits that are included in the Acquired Assets

are deemed to have been, and hereby are directed to be, transferred to the Buyer as of the Closing

Date. Nothing in this Sale Order, and nothing in the foregoing sentence, authorizes the transfer or




                                                20
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                                 Main Document     Page 270 of 326
assignment of any governmental Permit or the discontinuation of any obligation thereunder

without compliance with all applicable legal requirements and approvals under police or regulatory

law. To the extent any Permit cannot be transferred to the Buyer in accordance with this paragraph,

the Buyer, with such assistance from the Debtors as is required under the Asset Purchase

Agreement, will work promptly and diligently to apply for and secure all necessary government

approvals for the transfer or new issuance of the Permit(s) to the Buyer, and the Debtors shall

maintain the Permits to the extent required under and subject to the terms of the Asset Purchase

Agreement. For the avoidance of doubt, while nothing in this Sale Order or the Asset Purchase

Agreement releases, nullifies, limits, waives, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit, Buyer shall be entitled to operate under each state

Permit currently held by or on behalf of the Debtors in relation to the Acquired Assets until such

time as each such Permit is transferred to the Buyer and/or an equivalent Permit is issued to the

Buyer.

              15.   To the extent provided by Bankruptcy Code Section 525, no governmental unit may

deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the

operation of the Acquired Assets sold, transferred, or conveyed to the Buyer on account of the

filing or pendency of these Chapter 11 Cases or the consummation of the transactions

contemplated by the Asset Purchase Agreement and this Sale Order.

Implementation of the Sale

              16.   On Closing, the Buyer shall (a) pay the Purchase Price to the Debtors; (b) pay the

Cure Costs as more fully described in paragraph 30 of this Sale Order and the Asset Purchase

Agreement; (c) assume the Assumed Liabilities; and (d) perform any other obligations required to

be performed by Buyer on the Closing. Each and every federal, state, and local governmental




                                                21
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                                 Main Document     Page 271 of 326
agency or department is hereby authorized to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

              17.   Within three (3) business days of the Debtors’ receipt of the Net Sale Proceeds (as

defined in the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 (I)

Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying Automatic

Stay, and (IV) Granting Related Relief [Docket No. 410] (as it may be modified from time to time,

the “Cash Collateral Order”)) from the sale of the Acquired Assets, the Debtors shall pay the

Net Sale Proceeds of the Acquired Assets to the Priority Term Loan Agent, for the account of the

Priority Term Loan Secured Creditors, to the extent required under and in accordance with the

terms of the Cash Collateral Order or such other order of the Court. Upon the Priority Term Loan

Agent’s timely receipt of such payment, (a) the Priority Term Loan Obligations shall be paid and

satisfied to the extent of the payment and (b) all liens and security interests against the Acquired

Assets securing the Priority Term Loan Obligations shall be automatically released and discharged

without further action by any person. Upon the payment in full in cash of the Priority Term Loan

Obligations and the occurrence of the Challenge Period Termination Date (as defined in the Cash

Collateral Order), (w) the Debtors shall have no further indebtedness, liabilities or obligations

owing under the Priority Term Loan Credit Agreement or the other “Financing Agreements” (as

defined in the Priority Term Loan Agreement, the “Priority Term Loan Documents”), (x) other

than any provisions thereof that survive pursuant to the terms thereof, the Priority Term Loan

Credit Agreement and all other Priority Term Loan Documents (including, without limitation, any

mortgages, guaranties and security agreements) and all of the Debtors’ obligations thereunder shall

terminate and be of no further force and effect, (y) all liens and security interests against the




                                                22
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 272 of 326
property and assets of the Debtors securing the Priority Term Loan Obligations shall be

automatically fully released and discharged without further action by any person, and (z) each

deposit account control agreement in respect of or other sweeps or blocks of any Debtor’s deposit

accounts or lockboxes in favor of any of the Priority Term Loan Secured Parties shall terminate.

              18.   The Debtors shall pay the Net Sale Proceeds from the sale of the Acquired Assets

to the FILO Agent, for the account of the FILO Term Loan Secured Creditors, to the extent

required under and in accordance with the terms of the Cash Collateral Order or such other order

of the Court. For the avoidance of doubt, any further payment to the FILO Agent shall be subject

to orders previously entered by this Court and any further orders of this Court or provided under

the Debtors’ Chapter 11 plan.

              19.   All parties in interest in these Chapter 11 Cases expressly reserve their rights with

respect to any allocation of the Purchase Price or value among the purchased Acquired Assets, and

any allocation of the Purchase Price or value among the purchased Acquired Assets as determined

by the Buyer shall not be determinative or binding on any party in interest in these Chapter 11

Cases except as ordered by the Court after notice and a hearing.

No Successor Liability

              20.   Other than as expressly set forth in the Asset Purchase Agreement, the Buyer shall

not have any successor, transferee, derivative, or vicarious liabilities of any kind or character for

any Interests, including under any theory of successor or transferee liability, de facto merger or

continuity, whether known or unknown as of the Closing, now existing or hereafter arising,

whether fixed or contingent, asserted or unasserted, liquidated or unliquidated, including without

limitation, with respect to any of the following: (i) any foreign, federal, state, or local revenue law,

pension law, ERISA, COBRA, tax law, labor law, employment law, the WARN Act, antitrust law,




                                                23
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                                 Main Document     Page 273 of 326
CERCLA, and any other environmental, health and safety laws, or other law, rule, or regulation

(including, without limitation, filing requirements under any such laws, rules or regulations); (ii)

under any products liability law, rule, regulation, or doctrine with respect to the Debtors’ liability

under such law, rule, regulation, or doctrine, or under any product warranty liability law or

doctrine; (iii) under any unfair trade practices law, rule, regulation or doctrine with respect to the

Debtors’ liability under such law, rule, regulation or doctrine, or under any unfair trade practices

liability law or doctrine; (iv) any employment or labor agreements, consulting agreements,

severance arrangements, change-in-control agreements, or other similar agreement to which the

Debtors are a party; (v) any welfare, compensation, or other employee benefit plans, agreements,

practices, and programs, including, without limitation, any pension plan of the Debtors; (vi) the

cessation of the Debtors’ operations, dismissal of employees, or termination of employment or

labor agreements or pension, welfare, compensation, or other employee benefit plans, agreements,

practices and programs, obligations that might otherwise arise from or pursuant to (a) ERISA, (b)

the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal

Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age Discrimination and

Employment Act of 1967, (g) the Americans with Disabilities Act of 1990, or (h) COBRA; (vii)

any liabilities, debts, or obligations of or required to be paid by the Debtors for any taxes of any

kind for any period; (viii) any environmental liabilities, debts, claims fines, penalties, or

obligations arising from conditions, facts or circumstances first existing or occurring on or prior

to the Closing (including, without limitation, the presence of or exposure to chemical, hazardous,

toxic, polluting, or contaminating substances or wastes), which may be asserted on any basis and

at any time, including, without limitation, any liabilities, debts, claims, fines, penalties or

obligations arising under CERCLA, or any other environmental, health, and safety laws; (viii) any




                                            24
44232270 v1
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 274 of 326
liabilities, debts, claims, fines, penalties, or obligations of or required to be paid by the Debtors for

any taxes of any kind for any period; (ix) any liabilities, debts, claims, fines, penalties, or

obligations of or required to be paid by the Debtors under any labor, employment, or other law,

rule, or regulation (including, without limitation, filing requirements under any such laws, rules,

or regulations); (x) any bulk sale law; and (xi) any litigation. The Buyer shall have no liability or

obligation under the WARN Act simply by virtue of its purchase of assets from the Debtors.

              21.   The Buyer has given substantial consideration under the Asset Purchase

Agreement, which consideration shall constitute valid and valuable consideration for the releases

of any potential claims of successor liability of the Buyer and which shall be deemed to have been

given in favor of the Buyer by all holders of Interests and liabilities (except for Permitted Liens

and the Assumed Liabilities) in or against the Debtors, or the Acquired Assets. Without limiting

the Buyer’s obligation to pay and satisfy the Assumed Liabilities, upon consummation of the Sale,

the Buyer shall not be deemed to (a) be the successor to the Debtors or their estates, (b) have, de

facto or otherwise, merged with or into the Debtors, or (c) be a mere continuation, alter ego or

substantial continuation of the Debtors under any theory of law or equity as a result of any action

taken in connection with the Asset Purchase Agreement or any of the transactions or documents

ancillary thereto or contemplated thereby or in connection with the acquisition of the Acquired

Assets.

              22.   Effective upon the Closing, except with respect to Assumed Liabilities and

Permitted Liens, all persons and entities are forever prohibited and enjoined from commencing or

continuing in any matter any action or other proceeding, whether in law or equity, in any judicial,

administrative, arbitral, or other proceeding against the Buyer or its assets (including the Acquired

Assets) with respect to any (a) Claim or Lien or (b) successor or transferee liability, including,




                                               25
44232270 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                                Main Document     Page 275 of 326
without limitation, the following actions with respect to clauses (a) and (b): (i) commencing or

continuing any action or other proceeding pending or threatened; (ii) enforcing, attaching,

collecting, or recovering in any manner any judgment, award, decree, or order; (iii) creating,

perfecting, or enforcing any Lien or Claim; (iv) asserting any setoff, right of subrogation, or

recoupment of any kind; (v) commencing or continuing any action, in any manner or place, that

does not comply with, or is inconsistent with, the provisions of this Sale Order or other orders of

this Court, or the agreements or actions contemplated or taken in respect hereof; or (vi) revoking,

terminating, or failing or refusing to renew any License, permit, or authorization to operate any of

the Acquired Assets or conduct any of the businesses operated with such assets.

Good Faith

              23.   The transactions contemplated by the Asset Purchase Agreement are undertaken by

the Buyer without collusion and in good faith, as that term is used in Bankruptcy Code Section

363(m), and, accordingly, the reversal or modification on appeal of the authorization provided in

this Sale Order to consummate the Sale and the Transactions shall not affect the validity of the

transactions (including the assumption and assignment of any of the Assigned Contracts). The

Buyer is a purchaser in good faith of the Acquired Assets and is entitled to all the protections

afforded by Bankruptcy Code Section 363(m).

              24.   As a good faith purchaser of the Acquired Assets, the Buyer has not entered into an

agreement with any other potential bidders at the Auction, and has not colluded with any of the

other bidders, potential bidders or any other parties interested in the Acquired Assets, and,

therefore, neither the Debtors nor any successor in interest to the Debtors’ estates shall be entitled

to bring an action against the Buyer, and the Sale may not be avoided pursuant to Section 363(n)

of the Bankruptcy Code.




                                                26
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 276 of 326
              25.   The consideration provided by the Buyer for the Acquired Assets under the Asset

Purchase Agreement constitutes reasonably equivalent value, fair value, reasonable market value

and fair consideration under the Bankruptcy Code and under the laws of the United States, any

state, territory, possession, or the District of Columbia. The Sale may not be avoided under

Bankruptcy Code Section 363(n). The Asset Purchase Agreement was not entered into, and the

Sale is not being consummated, for the purpose of hindering, delaying, or defrauding creditors of

the Debtors under the Bankruptcy Code or for any other purpose that would give rise to statutory

or common law fraudulent conveyance or fraudulent transfer claims, whether under the

Bankruptcy Code or under the laws of the United States, any state, territory, possession thereof, or

the District of Columbia, or any other applicable jurisdiction with laws substantially similar to the

foregoing. Neither the Debtors nor the Buyer have entered into the Asset Purchase Agreement or

any agreement contemplated thereby or are consummating the Sale with any fraudulent or

otherwise improper purpose, including, without limitation, to evade any pension liabilities. No

other person or entity or group of persons or entities has offered to purchase the Acquired Assets

for an amount that would provide greater value to the Debtors and their estates than the value

provided by the Buyer. The Court’s approval of the Motion and the Asset Purchase Agreement

are in the best interests of the Debtors, the Debtors’ estates, their creditors, and all other parties in

interest.

              26.   The Buyer is not an “insider” as that term is defined in Section 101(31) of the

Bankruptcy Code.

Assumption and Assignment of Assigned Contracts; Assumed Liabilities

              27.   Pursuant to Bankruptcy Code Sections 105(a), 363, and 365, the Bidding

Procedures Order, and subject to and conditioned upon the Closing of the Sale, the Debtors’ sale,




                                               27
44232270 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                                Main Document     Page 277 of 326
assumption and assignment to the Buyer of the Assigned Contracts is approved, and the

requirements of Bankruptcy Code Section 365(b)(1) with respect thereto are deemed satisfied.

              28.   The Debtors are authorized in accordance with Bankruptcy Code Sections 105(a)

and 365 to (i) assume and assign to the Buyer, effective as of the Closing and at such other times

as may be specified in accordance with the terms and conditions of the Asset Purchase Agreement,

as provided by, and in accordance with, the Bidding Procedures Order and the Asset Purchase

Agreement, the Assigned Contracts free and clear of all Interests of any kind or nature whatsoever,

other than the Permitted Liens and Assumed Liabilities, and (ii) execute and deliver to the Buyer

such documents or other instruments as the Buyer reasonably deems necessary to assign and

transfer the Assigned Contracts to the Buyer.

              29.   The Assigned Contracts shall be transferred and assigned to, pursuant to the

Bidding Procedures Order and the Asset Purchase Agreement, and thereafter remain in full force

and effect for the benefit of, the Buyer, notwithstanding any provision in any such Assigned

Contract (including, but not limited to, those of the type described in Bankruptcy Code Sections

365(b)(2), (e)(1), and (f)) that prohibits, restricts, or conditions such assignment or transfer. The

Debtors shall be relieved from any further liability with respect to the Assigned Contracts after

such assumption and assignment to the Buyer. The Debtors may assign each Assigned Contract

in accordance with Bankruptcy Code Sections 363 and 365, and any provisions in any Assigned

Contracts that prohibit or condition the assignment of such Assigned Contracts or terminate,

recapture, impose any penalty, condition, renewal, or extension, or modify any term or condition

upon the assignment of such Assigned Contracts, constitute unenforceable anti-assignment

provisions which are void and of no force and effect. All other requirements and conditions under




                                               28
44232270 v1
Case 20-81688-CRJ11             Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                                Main Document     Page 278 of 326
Bankruptcy Code Sections 363 and 365 for the assumption by the Debtors and assignment to the

Buyer of each Assigned Contract have been satisfied.

              30.   All defaults and all other obligations or liabilities under any Assigned Contract

occurring, arising, or accruing prior to the date of the assignment or transfer to the Buyer shall be

deemed cured or satisfied upon payment by the Buyer and/or the Debtors (in each case in

accordance with Section 1.5 of the Asset Purchase Agreement) of the proposed Cure Cost, as set

forth in the Notice of Assumption and Assignment, any Supplemental Notice of Assumption and

Assignment, or any other cure amount reached by agreement after an Assigned Contract Objection

or otherwise, and, without limiting the foregoing, no effect shall be given to any default of the type

set forth in Bankruptcy Code Section 365(b)(2), or the type of default concerning an unexpired

lease of real property described in Bankruptcy Code Section 365(b)(1) whether or not such

Assigned Contract is an executory contract within the meaning of Bankruptcy Code Section 365.

              31.   Each non-Debtor counterparty to the Assigned Contracts shall be forever barred,

estopped, and permanently enjoined from (a) asserting against the Debtors, the Buyer, or their

respective property (including the Acquired Assets) any fee, acceleration, default, breach, Claim

(including any counterclaim, defense, or setoff capable of being asserted against the Debtors),

pecuniary loss, or condition to assignment existing, arising, or accruing as of the Closing Date, or

arising by reason of the Closing, including any breach related to or arising out of any change-in-

control provision in such Assigned Contracts, or any purported written or oral modification to the

Assigned Contracts, and (b) asserting against the Buyer (or its property, including the Acquired

Assets) any Claim or Lien, counterclaim, breach, condition or setoff asserted or capable of being

asserted against the Debtors existing as of the Closing Date or arising by reason of the Closing

except for the Assumed Liabilities and Permitted Liens.




                                                29
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                                 Main Document     Page 279 of 326
              32.   The Cure Costs amounts listed on the Notice of Assumption and Assignment, any

Supplemental Notice of Assumption and Assignment, or any other cure amount reached by

agreement after an Assigned Contract Objection or otherwise, reflect the sole amounts necessary

under Bankruptcy Code Section 365(b) to cure all monetary defaults under the Assigned Contracts,

and no other amounts are or shall be due to the non-debtor parties in connection with the

assumption by the Debtors and assignment to the Buyer of the Assigned Contracts.

Notwithstanding anything to the contrary herein, if the Cure Costs for an Assigned Contract is

determined to be greater than the proposed Cure Costs asserted in the Notice of Assumption and

Assignment or Supplemental Notice of Assumption and Assignment, the Buyer may decide, in its

discretion, not to assume that Assigned Contract. Notwithstanding anything to the contrary herein,

in each case in accordance with Bidding Procedures Order and the terms and conditions of the

Asset Purchase Agreement, the Buyer may decide (i) not to assume one or more unexpired leases

and executory contracts designated on Schedule 1.1(i) of the Asset Purchase Agreement (or in the

case of the Backup Bid, Schedule 1.1(h) of the Backup Bid Agreement), and (ii) to supplement

Schedule 1.1(i) of the Asset Purchase Agreement (or in the case of the Backup Bid, Schedule

1.1(h) of the Backup Bid Agreement) by including any previously omitted unexpired lease or

executory contract.

              33.   The failure of the Debtors or the Buyer to enforce at any time one or more terms or

conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or of the

Debtors’ and the Buyer’s rights to enforce every term and condition of the Assigned Contracts.

              34.   Notwithstanding anything in the Asset Purchase Agreement or this Sale Order to

the contrary and for the avoidance of doubt, the Acquired Assets shall not include any of the

Excluded Assets as set forth in Section 1.2 of the Asset Purchase Agreement.




                                                30
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 280 of 326
              35.   The Buyer shall be responsible for the satisfaction of the Assumed Liabilities under

the Asset Purchase Agreement, including without limitation the Buyer’s Cure Amount arising

under the Assigned Contracts. Except as provided in the Asset Purchase Agreement or this Sale

Order, after the Closing, the Debtors and their estates shall have no further liability or obligations

with respect to any Assumed Liability, including those arising under the Assigned Contracts, and

all holders of such claims are forever barred and estopped from asserting any claims under any

Assumed Liability (including those arising under the Assigned Contracts) against the Debtors,

their successors or assigns, and their estates.

Backup Bidder

              36.   Barnes Acquisition LLC is hereby approved as the Backup Bidder and pursuant to

Bankruptcy Code Sections 105, 363, and 365, the Asset Purchase Agreement attached hereto as

Exhibit B (the “Backup Bid Agreement”) submitted by Barnes Acquisition LLC (the “Backup

Bidder”), the sale of the Acquired Assets and consummation of the Sale to the Backup Bidder are

hereby approved as the Backup Bid. The Backup Bid on the terms set forth in the Backup Bid

Agreement is hereby approved and authorized as a Backup Bid and shall remain open as a Backup

Bid pursuant to the terms of the Bidding Procedures Order and the bid terms submitted at the

Auction. In the event that the Successful Bidder cannot or refuses to consummate the Sale because

of a breach or failure on the part of the Successful Bidder, the Backup Bidder will be deemed the

new Successful Bidder and the Debtors shall be authorized, but not directed, to close, and take all

actions necessary to close, with the Backup Bidder on the Backup Bid without further order of the

Court, and in such case the findings and other provisions of this Sale Order shall apply to the

Backup Bidder and the Backup Bid Agreement to the same extent they do with respect to the Buyer

and the Asset Purchase Agreement.




                                                31
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 281 of 326
Other Provisions

              37.   Nothing in this Sale Order or in the Asset Purchase Agreement entered into

pursuant to this Sale Order releases, nullifies, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit.

              38.   This Sale Order and the Asset Purchase Agreement shall be binding in all respects

upon all known and unknown creditors of, and holders of equity security interests in, any Debtor,

including any holders of Interests, all counterparties to the Assigned Contracts, all counterparties

to contracts that are not assumed or assigned, all successors and assigns of the Buyer, each Debtor

and their affiliates and subsidiaries, the Acquired Assets, and any trustees appointed in the Chapter

11 Cases or upon a conversion to cases under Chapter 7 of the Bankruptcy Code, and this Sale

Order shall not be subject to amendment or modification and the Asset Purchase Agreement shall

not be subject to rejection. Nothing contained in any Chapter 11 plan confirmed in any Debtor’s

bankruptcy case, any order confirming any such Chapter 11 plan, or any other order in the Chapter

11 Cases shall alter, conflict with, or derogate from, the provisions of the Asset Purchase

Agreement or this Sale Order.

              39.   To the extent applicable, the automatic stay pursuant to Section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Court (a) to allow the Buyer to give the Debtors any notice provided for in the

Asset Purchase Agreement, and (b) to allow the Buyer to take any and all actions permitted by the

Asset Purchase Agreement.

              40.   No bulk sales law or similar law shall apply in any way to the transactions

contemplated by the Sale, the Asset Purchase Agreement, the Motion, and this Sale Order.




                                                32
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                                 Main Document     Page 282 of 326
              41.   This Court retains jurisdiction, pursuant to its statutory powers under 28 U.S.C.

§ 157(b)(2), to, among other things, interpret, implement, and enforce the terms and provisions of

this Sale Order and the Asset Purchase Agreement, all amendments thereto, and any waivers and

consents thereunder, including, but not limited to, retaining jurisdiction to (i) enforce the terms of

the Asset Purchase Agreement; (ii) compel delivery of the Acquired Assets to the Buyer; (iii)

interpret, implement, and enforce the provisions of this Sale Order; (iii) protect the Buyer, any of

the Buyer’s affiliates, or any agent of the foregoing, against any Interests against the Debtors or

the Acquired Assets of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, and (iv) enter any order under Bankruptcy Code Sections 363 and 365.

              42.   No brokers were involved in consummation of the Sale, and no brokers’

commissions are due to any person in connection with the Sale; provided, however, that this

provision does not impact any transaction or other fees due to investment bankers or financial

advisors employed (a) by the Debtors, including, but not limited to Ducera Partners LLC, or certain

of their creditors for which the Debtors may be obligated to pay in accordance with an engagement

letter with such professional(s), or (b) by the Buyers.

              43.   To the extent there is any inconsistency between the terms of this Sale Order and

the terms of the Asset Purchase Agreement (including all ancillary documents executed in

connection therewith), the terms of this Sale Order shall govern.

              44.   The failure to specifically include any particular provision of the Asset Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it

being the intent of the Court that the Asset Purchase Agreement be authorized and approved in its

entirety.




                                                33
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                                 Main Document     Page 283 of 326
              45.   The Asset Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court, provided that the Debtors shall provide

the Bid Consultation Parties with three (3) business days’ notice thereof and provided further that

any such modification, amendment, or supplement does not, based on the Debtors’ judgment, have

a material adverse effect on the Debtors’ estates.

              46.   Notwithstanding the provisions of Bankruptcy Rules 6004(h) and 6006(d), this Sale

Order shall not be stayed for fourteen (14) days after its entry and shall be effective immediately

upon entry, and the Debtors and the Buyer are authorized to close the transaction immediately

upon entry of this Sale Order. Time is of the essence in closing the transactions referenced herein,

and the Debtors and the Buyer intend to close the transactions as soon as practicable. This Sale

Order is a final, appealable order and the period in which an appeal must be filed shall commence

upon the entry of this Sale Order.

              47.   The provisions of the Asset Purchase Agreement and this Sale Order may be

specifically enforced in accordance with the Asset Purchase Agreement notwithstanding the

appointment of any Chapter 7 or Chapter 11 trustee after the Closing.

              48.   Headings utilized in this Sale Order are for convenience of reference only, and do

not constitute a part of this Sale Order for any other purpose.

              49.   All time periods set forth in this Sale Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

              50.   The provisions of this Sale Order are non-severable and mutually dependent.

              51.   All issues raised by Oracle America, Inc. (“Oracle”) in Oracle’s Limited Objection

and Reservation of Rights Regarding (a) Debtors’ Motion for (a) an Order Establishing Bidding




                                                34
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                                 Main Document     Page 284 of 326
Procedures and Granting Related Relief and (ii) an Order or Orders Approving the Sale of the

Debtors’ Assets; and (b) Notice of Executory Contracts and Unexpired Leases that May Be

Assumed and Assigned in Connection with the Sale of the Debtors’ Assets and the Proposed Cure

Cost with Respect Thereto (the “Oracle Objection”) [Docket No. 529] are expressly

reserved. The Oracle Objection may be set for hearing on an expedited basis upon the request of

Oracle and/or the Debtors.

              52.   Nothing in the Asset Purchase Agreement or in this Order shall have the effect of

transferring, impairing, reducing or otherwise limiting any of the Debtors’ rights in any insurance

policies covering Excluded Liabilities or the proceeds of such polices. For the avoidance of doubt,

the Debtors reserve control over the privilege concerning any retained documents and nothing in

this Order relieves the Debtors of any document retention obligations.




Dated: ___________________, 2020

                                         _______________________________________________
                                         UNITED STATES BANKRUPTCY JUDGE




                                                35
44232270 v1
Case 20-81688-CRJ11              Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36              Desc
                                 Main Document     Page 285 of 326
                                 Exhibit A

                          Asset Purchase Agreement




                                                                 US_ACTIVE-154466812.6
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36       Desc
                      Main Document    Page 286 of 326
[Different first page link-to-previous setting changed from off in original to on in modified.].




                                                      Exhibit B

                                            Backup Bid Agreement




[Different first page link-to-previous setting changed from off in original to on in modified.].
                                                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11                Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                            Desc
                                   Main Document    Page 287 of 326
                                 Summary report:
      Litera® Change-Pro for Word 10.9.0.460 Document comparison done on
                               9/28/2020 6:17:07 PM
     Style name: OMM Standard
     Intelligent Table Comparison: Active
     Original DMS: dm://OMM_US/79046774/6
     Modified DMS: dm://OMM_US/79046774/7
     Changes:
     Add                                                   6
     Delete                                                4
     Move From                                             0
     Move To                                               0
     Table Insert                                          0
     Table Delete                                          0
     Table moves to                                        0
     Table moves from                                      0
     Embedded Graphics (Visio, ChemDraw, Images etc.)      0
     Embedded Excel                                        0
     Format changes                                        0
     Total Changes:                                        10




Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36     Desc
                      Main Document    Page 288 of 326
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36   Desc
                      Main Document    Page 289 of 326
                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

    In re:
                                                             Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                          Case No. 20-81688-CRJ11

                        Debtors.                             Jointly Administered


    ORDER APPROVING THE SALE OF CERTAIN OF THE DEBTORS’ ASSETS FREE
             AND CLEAR OF ALL CLAIMS, LIENS, AND INTERESTS

             This matter having come before the Court upon the motion (the “Motion”)2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases seeking entry

of this order (this “Sale Order”) (a) authorizing the sale of the Acquired Assets (as defined in the

Asset Purchase Agreement (as defined below)) free and clear of all Interests (as defined below),

pursuant to that certain Asset Purchase Agreement, dated as of September 26, 2020, attached

hereto as Exhibit A (the “Asset Purchase Agreement”), by and among the Debtors and Sierra

Bullets, L.L.C. (the “Buyer”), and all other transaction documents related thereto; (b) authorizing

the assumption and assignment of certain executory contracts and unexpired leases; and (c)

granting the related relief contemplated therein; and the Court having found that (i) the Court has




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2
 Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the Asset
Purchase Agreement, as applicable.




Case 20-81688-CRJ11                Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                         Desc
                                   Main Document    Page 290 of 326
jurisdiction over this matter; (ii) venue is proper in this District; (iii) this is a core proceeding; (iv)

the notice of the Motion and the Sale Hearing (as defined below) was sufficient under the

circumstances; and (v) there is good cause to waive the stay of Bankruptcy Rule 6004(h); and

based on the statements of counsel and the evidence presented in support of the relief requested by

the Debtors in the Motion at a hearing before this Court on September 29 [and 30], 2020 (the “Sale

Hearing”); and it appearing that no other notice need be given; and it further appearing that the

legal and factual bases set forth in the Motion and at the Sale Hearing establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      Jurisdiction, Core Proceeding, Statutory Predicates, and Venue. This Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the General Order of

Reference of the United States District Court for the Northern District of Alabama dated July 16,

1984 as amended July 17, 1984. This matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). The predicates for the relief granted herein are Bankruptcy Code Sections 105, 363,

and 365 and Bankruptcy Rules 2002, 6004, and 6006. Venue in this Court is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

        B.      Just Cause. The legal and factual bases set forth in the Motion establish just cause

for the relief granted herein. Entry of this Sale Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

        C.      Notice. The notice of the Motion, the Sale Hearing, the Asset Purchase Agreement,

the transactions contemplated therein or in connection therewith and corresponding transactions

documents (the “Transactions”), and the proposed entry of this Sale Order was adequate and

sufficient under the circumstances of the Chapter 11 Cases, and such notice complied with all

applicable requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. A


                                              2
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                     Desc
                               Main Document    Page 291 of 326
reasonable opportunity to object or be heard regarding the relief granted by this Sale Order has

been afforded to those parties entitled to notice pursuant to the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules. Accordingly, no further notice of the Motion, the Sale Hearing, or

this Sale Order is necessary or required.

       D.      The Publication Notice was published in the New York Times on August 24, 2020.

Such Publication Notice was compliant with the Bidding Procedures Order, and was sufficient and

proper notice to any other interested parties, including those whose identities are unknown to the

Debtors.

       E.       Extensive Efforts by Debtors. Since before the commencement of the Chapter

11 Cases, the Debtors worked with their counsel and financial advisors to implement a viable

transaction that would allow them to maximize the value of the Acquired Assets. The Sale

Transaction that is the subject of this Sale Order is the result of the Debtors’ extensive efforts

seeking to maximize recoveries to the Debtors’ estates for the benefit of the Debtors’ creditors.

       F.      Business Justification. The Debtors have demonstrated compelling circumstances

and a good, sufficient, and sound business justification for the Court to grant the relief requested

in the Motion, including, without limitation, to (i) authorize the sale of the Acquired Assets free

and clear of Interests other than Permitted Liens (as defined in the Asset Purchase Agreement) and

Assumed Liabilities (as defined in the Asset Purchase Agreement); (ii) authorize the assumption

and assignment of certain executory contracts and unexpired leases; and (iii) grant related relief as

set forth herein. Such compelling and sound business justification, which was set forth in the

Motion and on the record at the Sale Hearing, are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.




                                            3
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                             Main Document    Page 292 of 326
       G.      Bidding Procedures Order. The Bidding Procedures Order [Docket No. 411] was

entered by the Court on August 20, 2020, which, among other things (i) approved the Bidding

Procedures; (ii) established the Assumption and Assignment Procedures; (iii) approved the form

and manner of notice with respect to all procedures, protections, schedules, and agreements

described in the Motion and attached thereto; and (iv) scheduled a date for the Auction and Sale

Hearing. The Bidding Procedures provided a full, fair, and reasonable opportunity for any entity

to make an offer to purchase the Acquired Assets.

       H.      Auction; Successful Bidder. The sale process was properly conducted by the

Debtors in accordance with the Bidding Procedures Order and in a manner designed to result in

the highest or otherwise best offer for the Acquired Assets. At the Auction, the Debtors agreed in

a reasonable exercise of their business judgment, in consultation with their management, the

Restructuring Committee, advisors and the Bid Consultation Parties, to enter into and consummate

Asset Purchase Agreement with the Buyer. At the conclusion of the Auction, the Buyer was

determined to be the Successful Bidder.

       I.      Asset Purchase Agreement. The consummation of the Transactions contemplated

by the Asset Purchase Agreement, the Motion, and this Sale Order is legal, valid, and properly

authorized under all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

Local Rules, and all of the applicable requirements of such sections and rules have been complied

with in respect of such transactions.

       J.      Sale Hearing. The Sale Hearing occurred on September 29 [and 30], 2020 in

accordance with the Bidding Procedures Order.

       K.      Adequate Marketing; Highest or Otherwise Best Offer. As demonstrated by (i)

the testimony and other evidence proffered or adduced at the Sale Hearing, including the




                                            4
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                             Main Document    Page 293 of 326
Declaration of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of

Remington Outdoor Company, Inc. and Its Affiliated Debtors and Debtors-Possession [Docket

No. 6 and the Declaration of Bradley C. Meyer in Support of Debtors’ Cash Collateral Motion

and Bidding Procedures Motion [Docket No. 355]; and (ii) the representations of counsel made

on the record at the Bidding Procedures Hearing and the Sale Hearing, (a) the Debtors have

adequately marketed the Acquired Assets and conducted a sale process in a non-collusive, fair and

good faith manner in compliance with the Bidding Procedures Order; (b) the process set forth in

the Bidding Procedures Order afforded a full, fair and reasonable opportunity for any interested

party to make the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (c) the consideration provided by the Buyer in the Asset Purchase Agreement

constitutes the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (d) the consideration provided by the Buyer in the Asset Purchase Agreement

provides fair and reasonable consideration for the Acquired Assets and the assumption of the

Assumed Liabilities and constitutes reasonably equivalent value, fair value and reasonable market

value under the Bankruptcy Code and under the laws of the United States, any state, territory,

possession, the District of Columbia, or other applicable law; (e) the Sale will provide a greater

recovery for the Debtors’ creditors with respect to the Acquired Assets than would be provided by

any other practically available alternative; (f) taking into consideration all relevant factors and

circumstances, and after taking account of the Bid Protections, no other entity has offered to

purchase the Acquired Assets for greater economic value to the Debtors or their estates; and (g)

the Debtors’ determination that the Asset Purchase Agreement constitutes the highest or otherwise

best offer for the Acquired Assets constitutes a valid and sound exercise of the Debtors’ business

judgment.




                                           5
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                            Main Document    Page 294 of 326
       L.      No Successor Liability. Neither the Buyer nor any of its affiliates, officers,

directors, shareholders, members, partners, principals or any of their respective representatives,

successors, or assigns is an “insider or “affiliate” of the Debtors, as those terms are defined in the

Bankruptcy Code, and no common identity of incorporators, directors, or stockholders existed or

exists between the Buyer and the Debtors. The transfer of the Acquired Assets to and the

assumption of the Assumed Liabilities by the Buyer, except as otherwise set forth in the Asset

Purchase Agreement, does not, and will not, subject the Buyer to any liability whatsoever, with

respect to the operation of the Debtors’ businesses prior to the closing of the Sale or by reason of

such transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, in any theory of law or

equity including, without limitation, any laws affecting antitrust, successor, transferee, or vicarious

liability. Pursuant to the Asset Purchase Agreement, the Buyer is not purchasing all of the Debtors’

assets in that the Buyer is not purchasing any of the Excluded Assets or assuming the Excluded

Liabilities, and the Buyer is not holding itself out to the public as an alter ego or a continuation of

the Debtors. The Sale does not amount to a consolidation, merger, or de facto merger of the Buyer

and the Debtors. There is no substantial continuity between the Buyer and the Debtors, and there

is no continuity of enterprise between the Debtors and the Buyer. The Buyer is not a mere

continuation of the Debtors or the Debtors’ estates, and the Buyer does not constitute a successor

to the Debtors or the Debtors’ estates. None of the Transactions, including, without limitation, the

Sale or the assumption and assignment of the Assigned Contracts, is being undertaken for the

purpose of escaping liability for any of the Debtors’ debts or hindering, delaying, or defrauding

creditors under the Bankruptcy Code or for any other purpose that would give rise to statutory or

common law fraudulent conveyance or fraudulent transfer claims, whether under the Bankruptcy




                                             6
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                              Main Document    Page 295 of 326
Code or under the laws of the United States, any state, territory, possession thereof, the District of

Columbia, or any other applicable jurisdiction with laws substantially similar to the foregoing.

       M.      Acquired Assets Property of the Estate. The Acquired Assets are property of the

Debtors’ estates and title thereto is vested in the Debtors’ estates.

       N.      Sale in Best Interest/Fiduciary Duties.          The Debtors have demonstrated a

sufficient basis and compelling circumstances requiring them to enter into the Asset Purchase

Agreement and sell the Acquired Assets and such actions are appropriate under the circumstances

of these Chapter 11 Cases, are in the best interests of the Debtors, their estates and creditors, and

other parties in interest, and represent a reasonable exercise of business judgment by the Debtors

and the Restructuring Committee and their fulfillment of their fiduciary duties under applicable

law. Approval of the Asset Purchase Agreement, the Sale, and the Transactions at this time is in

the best interests of the Debtors, their creditors, their estates, and all other parties in interest.

Unless the sale is concluded expeditiously, the recoveries of all of the Debtors’ estates and

constituencies are likely to be adversely affected.

       O.      Not a Sub Rosa Plan. The consummation of the Sale outside of a plan of

reorganization pursuant to the Asset Purchase Agreement neither impermissibly restructures the

rights of the Debtors’ creditors nor impermissibly dictates the terms of a plan of reorganization or

liquidation for the Debtors. The Asset Purchase Agreement, the Sale and the transactions

contemplated therein and associated therewith do not constitute an impermissible sub rosa

Chapter 11 plan for which approval has been sought without the protections that a disclosure

statement would afford.

       P.      Arm’s-Length Sale.         The Asset Purchase Agreement, the Sale, and the

Transactions were negotiated, proposed, and entered into by the Debtors and the Buyer without




                                             7
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                              Main Document    Page 296 of 326
collusion, in good faith, and from arm’s-length bargaining positions. Neither the Debtors, their

insiders and affiliates, nor the Buyer have engaged in any conduct that would cause or permit the

Asset Purchase Agreement, the Sale, or any part of the transactions thereby to be avoided under

Bankruptcy Code Section 363(n).

       Q.      Good Faith Buyer. The Buyer is a good faith purchaser under Bankruptcy Code

Section 363(m) and, as such, is entitled to all of the protections afforded thereby. Specifically:

(i) the Buyer recognized that the Debtors were free to deal with any other party interested in

acquiring the Acquired Assets; (ii) the Buyer complied in all respects with the provisions of the

Bidding Procedures Order; (iii) the Buyer agreed to subject its bid to the competitive bid

procedures set forth in the Bidding Procedures Order; (iv) all payments to be made by the Buyer

in connection with the Sale have been disclosed; (v) no common identity of directors, officers or

controlling stockholders exists among the Buyer and the Debtors; (vi) the negotiations and

execution of the Asset Purchase Agreement was at arm’s-length and in good faith, and at all times

each of the Buyer and the Debtors were represented by competent counsel of their choosing; (vii)

the Buyer did not in any way induce or cause the Chapter 11 filing of the Debtors; and (viii) the

Buyer has not acted in a collusive manner with any person. The Buyer will be acting in good faith

within the meaning of Bankruptcy Code Section 363(m) in closing the transactions contemplated

by the Asset Purchase Agreement.

       R.      Corporate Authority. Each Debtor (i) has full corporate power and authority to

execute the Asset Purchase Agreement and all other documents contemplated thereby, and the Sale

of the Acquired Assets has been duly and validly authorized by all necessary corporate actions of

each of the Debtors; (ii) has all of the corporate power and authority necessary to consummate the

transactions contemplated by the Asset Purchase Agreement; (iii) has taken all corporate action




                                           8
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                            Main Document    Page 297 of 326
necessary to authorize and approve the Asset Purchase Agreement and the consummation by the

Debtors of the transactions contemplated thereby; and (iv) needs no consents or approvals, other

than those expressly provided for in the Asset Purchase Agreement, which may be waived in

accordance with the terms therewith.

       S.      Free and Clear Findings Required by the Buyer. The Buyer would not have

entered into the Asset Purchase Agreement and would not consummate the Sale Transaction, thus

adversely affecting the Debtors, their estates, and their creditors, if the Sale of the Acquired Assets

to the Buyer and the assumption and assignment of Acquired Contracts, were not, pursuant to

Bankruptcy Code Section 363(f), free and clear (except for Permitted Liens and Assumed

Liabilities) of (i) all liens (statutory or otherwise), claims, mortgages, deeds of trust, pledges,

charges, security interests, rights of first refusal, hypothecations, encumbrances, easements,

servitudes, leases or subleases, rights-of-way, encroachments, restrictive covenants, restrictions on

transferability or other similar restrictions, rights of offset or recoupment, right of use or

possession, licenses, indentures, instruments, conditional sale arrangements, (ii) all claims as

defined in Bankruptcy Code Section 101(5), including all rights or causes of action (whether in

law or in equity), proceedings, warranties, guarantees, indemnities, rights of recovery, setoff,

recoupment, indemnity or contribution, obligations, demands, restrictions, indemnification claims,

or liabilities relating to any act or omission of the Debtors or any other person prior to the Closing,

consent rights, options, contract rights, covenants, and interests of any kind or nature whatsoever

(known or unknown, matured or unmatured, accrued, or contingent and regardless of whether

currently exercisable), whether arising prior to or subsequent to the commencement of the above-

captioned cases, and whether imposed by agreement, understanding, law, equity or otherwise, and

(iii) all debts, liabilities, obligations, contractual rights and claims and labor, employment and




                                             9
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                              Main Document    Page 298 of 326
pension claims, in each case, whether known or unknown, choate or inchoate, filed or unfiled,

scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or unperfected,

allowed or disallowed, contingent or non-contingent, liquidated or unliquidated, matured or un-

matured, material or non-material, disputed or undisputed, whether arising prior to or subsequent

to the commencement of these Chapter 11 Cases, and whether imposed by agreement,

understanding, law, equity or otherwise (excluding Permitted Liens and Assumed Liabilities, (i),

(ii), and (iii) collectively, the “Interests”). Except as expressly provided in the Asset Purchase

Agreement, the Sale shall be free and clear of, and the Buyer shall not be responsible for, any

Interests, including, without limitation, in respect of the following: (i) any rights or Interests based

on any successor or transferee liability, (ii) any Interests that purport to give any party a right or

option to effect any forfeiture, modification, right of first offer or first refusal, or termination of

the Debtors’ or the Buyer’s interest in the Acquired Assets, or any similar rights; (iii) any labor or

employment agreements; (iv) mortgages, deeds of trust, and security interests; (v) intercompany

loans and receivables between the Debtors and any non-Debtor subsidiary; (vi) any pension,

multiemployer plan (as such term is defined in Section 3(37) or Section 4001(a)(3) of ERISA),

health or welfare, compensation or other employee benefit plans, agreements, practices, and

programs, including, without limitation, any pension plans of the Debtors or any multiemployer

plan to which the Debtors have at any time contributed to or had any liability or potential liability;

(vii) any other employee, worker’s compensation, occupational disease, or unemployment or

temporary disability related claim, including, without limitation, claims that might otherwise arise

under or pursuant to (a) the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”), (b) the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the

Federal Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age




                                             10
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document     Page 299 of 326
Discrimination and Employment Act of 1967 and Age Discrimination in Employment Act, as

amended, (g) the Americans with Disabilities Act of 1990, (h) the Consolidated Omnibus Budget

Reconciliation Act of 1985, as amended, including, without limitation, the requirements of Part 6

of Subtitle B of Title I of ERISA and Section 4980B of the Code and of any similar state law

(collectively, “COBRA”), (i) state discrimination laws, (j) state unemployment compensation

laws or any other similar state laws, (k) any other state or federal benefits or claims relating to any

employment with the Debtors or any of their predecessors, or (1) the WARN Act (29 U.S.C.

§§2101 et seq.); (viii) any bulk sales or similar law; (ix) any tax statutes or ordinances, including,

without limitation, the Internal Revenue Code of 1986, as amended; (xii) any unexpired and

executory contract or unexpired lease to which a Debtor is a party that is not an Assigned Contract

that will be assumed and assigned pursuant to this Sale Order and the Asset Purchase Agreement;

(xiii) any other Excluded Liabilities as provided in the Asset Purchase Agreement. A sale of the

Acquired Assets other than one free and clear of all Interests would yield substantially less value

for the Debtors’ estates, with less certainty, than the Sale as contemplated. Therefore, the Sale

contemplated by the Asset Purchase Agreement and approved herein free and clear of all Interests,

except for Permitted Liens and Assumed Liabilities, is in the best interests of the Debtors, their

estates and creditors, and all other parties in interest.

        T.      Valid and Binding Transfer. The transfer of the Acquired Assets to the Buyer

will be a legal, valid, and effective transfer of the Acquired Assets and, except for the Permitted

Liens and Assumed Liabilities, will vest the Buyer with all right, title, and interest of the Debtors

to the Acquired Assets free and clear of all Interests and any liabilities of the Debtors.

        U.      Satisfaction of Section 363(f) Standards. The transfer of the Acquired Assets to

the Buyer under the Asset Purchase Agreement shall be a legal, valid, and effective transfer of all




                                              11
Case 20-81688-CRJ11            Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                               Main Document     Page 300 of 326
the legal, equitable, and beneficial right, title and interest in and to the Acquired Assets free and

clear of all Interests, other than the Assumed Liabilities and Permitted Liens. The Debtors may

sell the Acquired Assets free and clear of all Interests, except for the Permitted Liens and the

Assumed Liabilities, because, in each case, one or more of the standards set forth in Bankruptcy

Code Section 363(f)(1) through (5) has been satisfied, with all such Liens and Interests to attach

to the proceeds of the Sale Transaction to be received by the Debtors with the same validity, force,

priority and effect that they had as against the Acquired Assets, and any claims and defenses the

Debtors and their estates may possess with respect thereto. Those holders of Interests, and non-

debtor parties to the Assigned Contracts who did not object, or who withdrew their objections, to

the Motion are, without limitation, deemed to have consented pursuant to Bankruptcy Code

Section 363(f)(2). In all cases, each such person with Interests in the Acquired Assets is enjoined

from taking any action against the Buyer, the Buyer’s affiliates, or any agent of the foregoing to

recover any such Interest.

        V.      Necessity of Order. The Buyer would not have entered into the Asset Purchase

Agreement and would not consummate the Sale Transaction without all of the relief provided for

in this Sale Order (including, but not limited to, that the transfer of the Acquired Assets to the

Buyer be free and clear of all Interests (other than Permitted Liens and the Assumed Liabilities)).

The consummation of the Sale Transaction pursuant to this Sale Order and the Asset Purchase

Agreement is necessary for the Debtors to maximize the value of their estates for the benefit of all

creditors and other parties in interest.

        W.      Time of the Essence. The sale of the Acquired Assets must be approved and

consummated promptly in order to preserve the value of the Acquired Assets. Therefore, time is




                                             12
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                              Main Document     Page 301 of 326
of the essence in consummating the Sale, and the Debtors and the Buyer intend to close the Sale

as soon as reasonably practicable.

       X.      Assigned Contracts. The Debtors have demonstrated that it is their sound business

judgment to sell, assume, and assign the “Assumed Contracts” and “Assumed Leases” (as such

terms are defined in the Asset Purchase Agreement), including, without limitation, the unexpired

leases and executory contracts designated on Schedule 1.1(j) of the Asset Purchase Agreement (or

in the case of the Backup Bid, Schedule 1.1(h) of the Backup Bid Agreement (as defined below))

(collectively, the “Assigned Contracts” and, individually, an “Assigned Contract”) to the Buyer

in connection with the consummation of the Sale, and the assumption and assignment of the

Assigned Contracts is in the best interests of the Debtors, their estates and creditors, and other

parties in interest. The Assigned Contracts being assigned to the Buyer are an integral part of the

Acquired Assets being purchased by the Buyer, and, accordingly, such assumption and assignment

of the Assigned Contracts and the liabilities associated therewith are reasonable and enhance the

value of the Debtors’ estates. No section of any Assigned Contract that purports to prohibit,

restrict, impose any penalty or fee on, or condition the use, consideration, or assignment of any

such Assigned Contract in connection with the Transactions shall have any force or effect.

       Y.      Cure and Adequate Assurance. Through Buyer’s commitment to pay the Buyer’s

Cure Amount related to the Assigned Contracts and upon the payment of the Buyer’s Cure Amount

by the Buyer and the Seller’s Cure Amount, if any, pursuant to the terms of the Asset Purchase

Agreement, the Debtors and the Buyer, as applicable, have cured or otherwise have demonstrated

their ability to cure any default with respect to any act or omission that occurred prior to the Closing

(as defined in the Asset Purchase Agreement) under any of the Assigned Contracts, within the

meaning of Bankruptcy Code Section 365(b)(l)(A). The proposed Cure Costs or any other cure




                                             13
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document     Page 302 of 326
amount reached by agreement after any objection by a counterparty to an Assigned Contract (an

“Assigned Contract Objection”) or otherwise are deemed the amounts necessary to “cure” all

“defaults,” each within the meaning of Bankruptcy Code Section 365(b), under such Assigned

Contracts. The Buyer’s promise to perform the obligations under the Assigned Contracts shall

constitute adequate assurance of its future performance of and under the Assigned Contracts,

within the meaning of Bankruptcy Code Sections 365(b)(l) and 365(f)(2). Subject to the Bidding

Procedures Order, all counterparties to the Assigned Contracts who did not file an Assigned

Contract Objection or an objection to the assumption and assignment of the Assigned Contracts

prior to the Sale Hearing, are deemed to consent to the assumption by the Debtors of their

respective Assigned Contract and the assignment thereof to the Buyer. The filed objections of all

counterparties to the Assigned Contracts that were heard at the Sale Hearing (to the extent not

withdrawn or adjourned), were considered by the Court, and are overruled on the merits with

prejudice. The Court finds that, with respect to all such Assigned Contracts, the payment of the

proposed Cure Costs by the Buyer or the Seller, as applicable, in accordance with the terms of the

Asset Purchase Agreement is appropriate and is deemed to fully satisfy the Debtors’ obligations

under Bankruptcy Code Section 365(b). Accordingly, and without limitation of the Buyer’s right

under Sections 1.5(a) of the Asset Purchase Agreement, all of the requirements of Bankruptcy

Code Section 365(b) have been satisfied for the assumption and the assignment by the Debtors to

the Buyer of each of the Assigned Contracts. To the extent any Assigned Contract is not an

executory contract within the meaning of Bankruptcy Code Section 365, it shall be transferred to

the Buyer in accordance with the terms of this Sale Order that are applicable to the Acquired

Assets.




                                           14
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                            Main Document     Page 303 of 326
        Z.      Unenforceability of Anti-Assignment Provisions.           Any provisions in any

Assigned Contract that restrict, limit, prohibit or condition the assumption, assignment, and sale

of the Assigned Contracts or that allow the counterparty so such Assigned Contract to terminate,

recapture, impose any penalty or fee, accelerate, increase any rate, condition on renewal or

extension, or modify any term or condition upon the assignment of such Assigned Contract, should

be deemed and found to be unenforceable anti-assignment provisions that are void and of no force

and effect within the meaning of Bankruptcy Code Section 365(f).

        AA.     Objections are Overruled. All objections to the relief requested in the Motion

that have not been withdrawn, waived, adjourned or settled as announced to the Court at the Sale

Hearing or by stipulations filed with the Court are overruled except as otherwise set forth herein.

        BB.     Final Order. This Sale Order constitutes a final order within the meaning of 20

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), the Court expressly

finds that there is no just reason for delay in the implementation of this Sale Order and expressly

directs entry of judgment as set forth herein.

        CC.     Best Interest. Entry of this Sale Order is in the best interests of the Debtors, the

Debtors’ estates, their creditors, and other parties in interest.

        DD.     Findings and Conclusions. The findings of fact and conclusions of law herein

constitute the Court’s findings of fact and conclusions of law for the purposes of Bankruptcy Rule

7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are

conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of

fact, they are adopted as such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

General Provisions




                                             15
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                              Main Document     Page 304 of 326
       1.      The Motion is granted and the relief requested therein with respect to the Sale is

granted and approved in its entirety, as set forth herein.

       2.      Any objections to the entry of this Sale Order or to the relief granted herein or the

relief requested in the Motion, including any objections to the proposed Cure Costs or the

assumption and assignment of any Assigned Contracts, that have not been adjourned, withdrawn,

waived, or settled, or not otherwise addressed or resolved pursuant to the terms hereof, if any,

hereby are denied and overruled on the merits with prejudice.

Approval of the Sale of the Acquired Assets

       3.      The Debtors are authorized to enter into the Asset Purchase Agreement (and all

ancillary documents) and all the terms and conditions thereof, and all of the Transactions

contemplated therein are approved in all respects. The transfer of the Acquired Assets by the

Debtors to the Buyer shall be a legal, valid and effective transfer of the Acquired Assets.

       4.      Pursuant to Bankruptcy Code Section 363(b), the sale of the Acquired Assets to the

Buyer free and clear of all Interests (other than the Permitted Liens and the Assumed Liabilities),

and the transactions contemplated thereby is approved in all respects.

Sale and Transfer of the Acquired Assets

       5.      Pursuant to Bankruptcy Code Sections 105, 363, and 365, the Debtors are

authorized to (a) take any and all actions necessary or appropriate to perform their obligations

under, and comply with the terms of, the Asset Purchase Agreement and consummate the Sale and

the Transactions pursuant to, and in accordance with, the terms and conditions of the Asset

Purchase Agreement and this Sale Order, including, without limitation (i) executing,

acknowledging, and delivering such deeds, assignments, conveyances and other assurances,

documents, and instruments of transfer and taking any action for purposes of assigning,

transferring, granting, conveying, and conferring to the Buyer, or reducing to possession, any or


                                             16
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                              Main Document     Page 305 of 326
all of the Acquired Assets and (ii) entering into the Ancillary Agreements, any transition services

or operations support agreements with the Buyer and any other agreements related to implementing

the Transactions and (b) take any and all further actions as may be necessary or appropriate to the

performance of their obligations as contemplated by the Asset Purchase Agreement or this Sale

Order. The Debtors are further authorized to pay, without further order of this Court, whether

before, at, or after the Closing, any reasonable expenses or costs that are required to be paid to

consummate the Transactions or perform their obligations under the Asset Purchase Agreement.

       6.      Following the Closing, the Debtors or the Buyer and/or their respective designees

are authorized to execute and file a certified copy of this Sale Order, which, once filed, registered

or otherwise recorded, shall constitute conclusive evidence of the release of all obligations,

liabilities, and Interests in the Acquired Assets of any kind or nature whatsoever (other than the

Permitted Liens and Assumed Liabilities). Upon the Closing and the Debtors’ receipt of the

Purchase Price, this Sale Order shall be construed and shall constitute for any and all purposes a

full and complete general assignment, conveyance, and transfer of the Debtors’ interests in the

Acquired Assets and a bill of sale transferring good and marketable title in the Acquired Assets to

the Buyer free and clear of all Interests, except for the Permitted Liens and Assumed Liabilities.

Each and every federal, state, and local governmental agency, quasi-agency, or department is

hereby authorized to accept any and all documents and instruments necessary and appropriate to

consummate the transactions.

       7.      Except for the Permitted Liens, Assumed Liabilities or as expressly provided in the

Asset Purchase Agreement, pursuant to Bankruptcy Code Sections 105(a) and 363(f), upon the

Closing and the Debtors’ receipt of the Purchase Price, the Acquired Assets shall be transferred to

the Buyer as required under the Asset Purchase Agreement, and such transfer shall be free and




                                            17
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document     Page 306 of 326
clear of all Interests of any person, including, without limitation, all such Interests specifically

enumerated in this Sale Order, whether arising by agreement, by statute, or otherwise and whether

occurring or arising before, on, or after the Petition Date, whether known or unknown, occurring,

or arising prior to such transfer, with all such Interests to attach to the proceeds of the Sale

ultimately attributable to the property against or in which the holder of an Interest claims or may

claim an Interest, in the order of their priority, with the same validity, force, and effect which they

now have, subject to any claims and defenses the Debtors may possess with respect thereto.

        8.      The transfer of the Acquired Assets to the Buyer pursuant to the Asset Purchase

Agreement constitutes a legal, valid, and effective transfer of the Acquired Assets and shall vest

the Buyer with all right, title, and interest of the Debtors in and to the Acquired Assets free and

clear of all Interests of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, with all such Interests to attach to the proceeds of the Sale ultimately attributable to the

property against or in which the holder of an Interest claims or may claim an Interest, in the order

of their priority, with the same validity, force, and effect which they now have, subject to any

claims and defenses the Debtors may possess with respect thereto.

        9.      All persons and entities are prohibited and enjoined from taking any action to

adversely affect or interfere with the ability of the Debtors to transfer the Acquired Assets to the

Buyer in accordance with the Asset Purchase Agreement and this Sale Order; provided that the

foregoing restriction shall not prevent any party from appealing this Sale Order in accordance with

applicable law or opposing any appeal of this Sale Order, or from enforcing its rights under

Bankruptcy Code Section 365 or relieve the Buyer of any Assumed Liability.

        10.     Except as expressly permitted by the Asset Purchase Agreement or this Sale Order,

all persons and entities, including, but not limited to, all debt security holders, equity security




                                             18
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document     Page 307 of 326
holders, governmental, tax, and regulatory authorities, lenders, trade creditors, dealers, employees,

litigation claimants, contract counterparties and other creditors, holding liens, claims

encumbrances, and other interests of any kind or nature whatsoever, including, without limitation,

rights or claims based on any taxes or successor or transferee liability, against or in a Debtor or

the Acquired Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, senior or subordinated), arising under or out of, in connection with,

or in any way relating to, the Debtors, the Acquired Assets or the operation of the Acquired Assets

before the Closing, or the transactions contemplated by the Asset Purchase Agreement, including,

without limitation, the Sale and the assumption and assignment of the Assigned Contracts, are

forever barred, estopped, and permanently enjoined from asserting against the Buyer, its respective

successors and assigns, its respective property and the Acquired Assets, such persons’ or entities’

liens, claims, encumbrances, or other Interests, including, without limitation, rights or claims based

on any taxes or successor or transferee liability, provided that nothing herein shall impair or

otherwise affect any right under Bankruptcy Code Section 365 of a lease or contract counterparty

to an Assigned Contract under its respective Assigned Contract(s), or relieve the Buyer of any

Assumed Liability.

       11.     Upon the Closing, each of the Debtors’ creditors and any other holder of an Interest

is authorized and directed, without cost to the Debtors, to execute such documents and take all

other actions as may be necessary to release its Interest in the Acquired Assets, if any, as such

Interest may have been recorded or may otherwise exist. If any person or entity that has filed

financing statements or other documents or agreements evidencing an Interest in the Debtors or

the Acquired Assets shall not have delivered to the Debtors prior to the Closing, in proper form

for filing and executed by the appropriate parties, termination statements, instruments of




                                            19
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 308 of 326
satisfaction, releases of all Interests, which the person or entity has with respect to the Debtors or

the Acquired Assets or otherwise, then the Buyer and its designees are authorized to execute and

file such statements, instruments, releases, and other documents on behalf of the person or entity

with respect to the Debtors or the Acquired Assets and to file, register, or otherwise record a

certified copy of this Sale Order, which shall constitute conclusive evidence of the release of all

Interests of any kind or nature whatsoever in the Debtors or the Acquired Assets (other than the

Permitted Liens and Assumed Liabilities). Each and every federal, state, and local governmental

agency or department is hereby authorized to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

       12.     Upon the Closing and the Debtors’ receipt of the Purchase Price, all entities that

are currently, or on the Closing may be, in possession of some or all of the Acquired Assets are

hereby directed to surrender possession of the Acquired Assets to the Buyer, unless the Buyer

otherwise agrees.

       13.     This Sale Order is self-executing, and neither the Debtors nor the Buyer shall be

required to execute or file releases, termination statements, assignments, consents, or other

instruments to effectuate, consummate, and implement the provisions of this Sale Order.

       14.     To the maximum extent permitted by applicable non-bankruptcy law, (a) the Buyer

shall be authorized, as of the Closing Date, to operate under any license, permit, registration and

governmental authorization or approval (collectively, the “Permits”) of the Debtors with respect

to and included in the Acquired Assets, and (b) all Permits that are included in the Acquired Assets

are deemed to have been, and hereby are directed to be, transferred to the Buyer as of the Closing

Date. Nothing in this Sale Order, and nothing in the foregoing sentence, authorizes the transfer or




                                            20
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 309 of 326
assignment of any governmental Permit or the discontinuation of any obligation thereunder

without compliance with all applicable legal requirements and approvals under police or regulatory

law. To the extent any Permit cannot be transferred to the Buyer in accordance with this paragraph,

the Buyer, with such assistance from the Debtors as is required under the Asset Purchase

Agreement, will work promptly and diligently to apply for and secure all necessary government

approvals for the transfer or new issuance of the Permit(s) to the Buyer, and the Debtors shall

maintain the Permits to the extent required under and subject to the terms of the Asset Purchase

Agreement. For the avoidance of doubt, while nothing in this Sale Order or the Asset Purchase

Agreement releases, nullifies, limits, waives, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit, Buyer shall be entitled to operate under each state

Permit currently held by or on behalf of the Debtors in relation to the Acquired Assets until such

time as each such Permit is transferred to the Buyer and/or an equivalent Permit is issued to the

Buyer.

         15.   To the extent provided by Bankruptcy Code Section 525, no governmental unit may

deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the

operation of the Acquired Assets sold, transferred, or conveyed to the Buyer on account of the

filing or pendency of these Chapter 11 Cases or the consummation of the transactions

contemplated by the Asset Purchase Agreement and this Sale Order.

Implementation of the Sale

         16.   On Closing, the Buyer shall (a) pay the Purchase Price to the Debtors; (b) pay the

Cure Costs as more fully described in paragraph 30 of this Sale Order and the Asset Purchase

Agreement; (c) assume the Assumed Liabilities; and (d) perform any other obligations required to

be performed by Buyer on the Closing. Each and every federal, state, and local governmental




                                           21
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                            Main Document     Page 310 of 326
agency or department is hereby authorized to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

       17.     Within three (3) business days of the Debtors’ receipt of the Net Sale Proceeds (as

defined in the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 (I)

Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying Automatic

Stay, and (IV) Granting Related Relief [Docket No. 410] (as it may be modified from time to time,

the “Cash Collateral Order”)) from the sale of the Acquired Assets, the Debtors shall pay the

Net Sale Proceeds of the Acquired Assets to the Priority Term Loan Agent, for the account of the

Priority Term Loan Secured Creditors, to the extent required under and in accordance with the

terms of the Cash Collateral Order or such other order of the Court. Upon the Priority Term Loan

Agent’s timely receipt of such payment, (a) the Priority Term Loan Obligations shall be paid and

satisfied to the extent of the payment and (b) all liens and security interests against the Acquired

Assets securing the Priority Term Loan Obligations shall be automatically released and discharged

without further action by any person. Upon the payment in full in cash of the Priority Term Loan

Obligations and the occurrence of the Challenge Period Termination Date (as defined in the Cash

Collateral Order), (w) the Debtors shall have no further indebtedness, liabilities or obligations

owing under the Priority Term Loan Credit Agreement or the other “Financing Agreements” (as

defined in the Priority Term Loan Agreement, the “Priority Term Loan Documents”), (x) other

than any provisions thereof that survive pursuant to the terms thereof, the Priority Term Loan

Credit Agreement and all other Priority Term Loan Documents (including, without limitation, any

mortgages, guaranties and security agreements) and all of the Debtors’ obligations thereunder shall

terminate and be of no further force and effect, (y) all liens and security interests against the




                                            22
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document     Page 311 of 326
property and assets of the Debtors securing the Priority Term Loan Obligations shall be

automatically fully released and discharged without further action by any person, and (z) each

deposit account control agreement in respect of or other sweeps or blocks of any Debtor’s deposit

accounts or lockboxes in favor of any of the Priority Term Loan Secured Parties shall terminate.

        18.     The Debtors shall pay the Net Sale Proceeds from the sale of the Acquired Assets

to the FILO Agent, for the account of the FILO Term Loan Secured Creditors, to the extent

required under and in accordance with the terms of the Cash Collateral Order or such other order

of the Court. For the avoidance of doubt, any further payment to the FILO Agent shall be subject

to orders previously entered by this Court and any further orders of this Court or provided under

the Debtors’ Chapter 11 plan.

        19.     All parties in interest in these Chapter 11 Cases expressly reserve their rights with

respect to any allocation of the Purchase Price or value among the purchased Acquired Assets, and

any allocation of the Purchase Price or value among the purchased Acquired Assets as determined

by the Buyer shall not be determinative or binding on any party in interest in these Chapter 11

Cases except as ordered by the Court after notice and a hearing.

No Successor Liability

        20.     Other than as expressly set forth in the Asset Purchase Agreement, the Buyer shall

not have any successor, transferee, derivative, or vicarious liabilities of any kind or character for

any Interests, including under any theory of successor or transferee liability, de facto merger or

continuity, whether known or unknown as of the Closing, now existing or hereafter arising,

whether fixed or contingent, asserted or unasserted, liquidated or unliquidated, including without

limitation, with respect to any of the following: (i) any foreign, federal, state, or local revenue law,

pension law, ERISA, COBRA, tax law, labor law, employment law, the WARN Act, antitrust law,




                                             23
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                   Desc
                              Main Document     Page 312 of 326
CERCLA, and any other environmental, health and safety laws, or other law, rule, or regulation

(including, without limitation, filing requirements under any such laws, rules or regulations); (ii)

under any products liability law, rule, regulation, or doctrine with respect to the Debtors’ liability

under such law, rule, regulation, or doctrine, or under any product warranty liability law or

doctrine; (iii) under any unfair trade practices law, rule, regulation or doctrine with respect to the

Debtors’ liability under such law, rule, regulation or doctrine, or under any unfair trade practices

liability law or doctrine; (iv) any employment or labor agreements, consulting agreements,

severance arrangements, change-in-control agreements, or other similar agreement to which the

Debtors are a party; (v) any welfare, compensation, or other employee benefit plans, agreements,

practices, and programs, including, without limitation, any pension plan of the Debtors; (vi) the

cessation of the Debtors’ operations, dismissal of employees, or termination of employment or

labor agreements or pension, welfare, compensation, or other employee benefit plans, agreements,

practices and programs, obligations that might otherwise arise from or pursuant to (a) ERISA, (b)

the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal

Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age Discrimination and

Employment Act of 1967, (g) the Americans with Disabilities Act of 1990, or (h) COBRA; (vii)

any liabilities, debts, or obligations of or required to be paid by the Debtors for any taxes of any

kind for any period; (viii) any environmental liabilities, debts, claims fines, penalties, or

obligations arising from conditions, facts or circumstances first existing or occurring on or prior

to the Closing (including, without limitation, the presence of or exposure to chemical, hazardous,

toxic, polluting, or contaminating substances or wastes), which may be asserted on any basis and

at any time, including, without limitation, any liabilities, debts, claims, fines, penalties or

obligations arising under CERCLA, or any other environmental, health, and safety laws; (viii) any




                                            24
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 313 of 326
liabilities, debts, claims, fines, penalties, or obligations of or required to be paid by the Debtors for

any taxes of any kind for any period; (ix) any liabilities, debts, claims, fines, penalties, or

obligations of or required to be paid by the Debtors under any labor, employment, or other law,

rule, or regulation (including, without limitation, filing requirements under any such laws, rules,

or regulations); (x) any bulk sale law; and (xi) any litigation. The Buyer shall have no liability or

obligation under the WARN Act simply by virtue of its purchase of assets from the Debtors.

          21.   The Buyer has given substantial consideration under the Asset Purchase

Agreement, which consideration shall constitute valid and valuable consideration for the releases

of any potential claims of successor liability of the Buyer and which shall be deemed to have been

given in favor of the Buyer by all holders of Interests and liabilities (except for Permitted Liens

and the Assumed Liabilities) in or against the Debtors, or the Acquired Assets. Without limiting

the Buyer’s obligation to pay and satisfy the Assumed Liabilities, upon consummation of the Sale,

the Buyer shall not be deemed to (a) be the successor to the Debtors or their estates, (b) have, de

facto or otherwise, merged with or into the Debtors, or (c) be a mere continuation, alter ego or

substantial continuation of the Debtors under any theory of law or equity as a result of any action

taken in connection with the Asset Purchase Agreement or any of the transactions or documents

ancillary thereto or contemplated thereby or in connection with the acquisition of the Acquired

Assets.

          22.   Effective upon the Closing, except with respect to Assumed Liabilities and

Permitted Liens, all persons and entities are forever prohibited and enjoined from commencing or

continuing in any matter any action or other proceeding, whether in law or equity, in any judicial,

administrative, arbitral, or other proceeding against the Buyer or its assets (including the Acquired

Assets) with respect to any (a) Claim or Lien or (b) successor or transferee liability, including,




                                             25
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document     Page 314 of 326
without limitation, the following actions with respect to clauses (a) and (b): (i) commencing or

continuing any action or other proceeding pending or threatened; (ii) enforcing, attaching,

collecting, or recovering in any manner any judgment, award, decree, or order; (iii) creating,

perfecting, or enforcing any Lien or Claim; (iv) asserting any setoff, right of subrogation, or

recoupment of any kind; (v) commencing or continuing any action, in any manner or place, that

does not comply with, or is inconsistent with, the provisions of this Sale Order or other orders of

this Court, or the agreements or actions contemplated or taken in respect hereof; or (vi) revoking,

terminating, or failing or refusing to renew any License, permit, or authorization to operate any of

the Acquired Assets or conduct any of the businesses operated with such assets.

Good Faith

       23.     The transactions contemplated by the Asset Purchase Agreement are undertaken by

the Buyer without collusion and in good faith, as that term is used in Bankruptcy Code Section

363(m), and, accordingly, the reversal or modification on appeal of the authorization provided in

this Sale Order to consummate the Sale and the Transactions shall not affect the validity of the

transactions (including the assumption and assignment of any of the Assigned Contracts). The

Buyer is a purchaser in good faith of the Acquired Assets and is entitled to all the protections

afforded by Bankruptcy Code Section 363(m).

       24.     As a good faith purchaser of the Acquired Assets, the Buyer has not entered into an

agreement with any other potential bidders at the Auction, and has not colluded with any of the

other bidders, potential bidders or any other parties interested in the Acquired Assets, and,

therefore, neither the Debtors nor any successor in interest to the Debtors’ estates shall be entitled

to bring an action against the Buyer, and the Sale may not be avoided pursuant to Section 363(n)

of the Bankruptcy Code.




                                            26
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 315 of 326
        25.     The consideration provided by the Buyer for the Acquired Assets under the Asset

Purchase Agreement constitutes reasonably equivalent value, fair value, reasonable market value

and fair consideration under the Bankruptcy Code and under the laws of the United States, any

state, territory, possession, or the District of Columbia. The Sale may not be avoided under

Bankruptcy Code Section 363(n). The Asset Purchase Agreement was not entered into, and the

Sale is not being consummated, for the purpose of hindering, delaying, or defrauding creditors of

the Debtors under the Bankruptcy Code or for any other purpose that would give rise to statutory

or common law fraudulent conveyance or fraudulent transfer claims, whether under the

Bankruptcy Code or under the laws of the United States, any state, territory, possession thereof, or

the District of Columbia, or any other applicable jurisdiction with laws substantially similar to the

foregoing. Neither the Debtors nor the Buyer have entered into the Asset Purchase Agreement or

any agreement contemplated thereby or are consummating the Sale with any fraudulent or

otherwise improper purpose, including, without limitation, to evade any pension liabilities. No

other person or entity or group of persons or entities has offered to purchase the Acquired Assets

for an amount that would provide greater value to the Debtors and their estates than the value

provided by the Buyer. The Court’s approval of the Motion and the Asset Purchase Agreement

are in the best interests of the Debtors, the Debtors’ estates, their creditors, and all other parties in

interest.

        26.     The Buyer is not an “insider” as that term is defined in Section 101(31) of the

Bankruptcy Code.

Assumption and Assignment of Assigned Contracts; Assumed Liabilities

        27.     Pursuant to Bankruptcy Code Sections 105(a), 363, and 365, the Bidding

Procedures Order, and subject to and conditioned upon the Closing of the Sale, the Debtors’ sale,




                                             27
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                    Desc
                              Main Document     Page 316 of 326
assumption and assignment to the Buyer of the Assigned Contracts is approved, and the

requirements of Bankruptcy Code Section 365(b)(1) with respect thereto are deemed satisfied.

       28.     The Debtors are authorized in accordance with Bankruptcy Code Sections 105(a)

and 365 to (i) assume and assign to the Buyer, effective as of the Closing and at such other times

as may be specified in accordance with the terms and conditions of the Asset Purchase Agreement,

as provided by, and in accordance with, the Bidding Procedures Order and the Asset Purchase

Agreement, the Assigned Contracts free and clear of all Interests of any kind or nature whatsoever,

other than the Permitted Liens and Assumed Liabilities, and (ii) execute and deliver to the Buyer

such documents or other instruments as the Buyer reasonably deems necessary to assign and

transfer the Assigned Contracts to the Buyer.

       29.     The Assigned Contracts shall be transferred and assigned to, pursuant to the

Bidding Procedures Order and the Asset Purchase Agreement, and thereafter remain in full force

and effect for the benefit of, the Buyer, notwithstanding any provision in any such Assigned

Contract (including, but not limited to, those of the type described in Bankruptcy Code Sections

365(b)(2), (e)(1), and (f)) that prohibits, restricts, or conditions such assignment or transfer. The

Debtors shall be relieved from any further liability with respect to the Assigned Contracts after

such assumption and assignment to the Buyer. The Debtors may assign each Assigned Contract

in accordance with Bankruptcy Code Sections 363 and 365, and any provisions in any Assigned

Contracts that prohibit or condition the assignment of such Assigned Contracts or terminate,

recapture, impose any penalty, condition, renewal, or extension, or modify any term or condition

upon the assignment of such Assigned Contracts, constitute unenforceable anti-assignment

provisions which are void and of no force and effect. All other requirements and conditions under




                                            28
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document     Page 317 of 326
Bankruptcy Code Sections 363 and 365 for the assumption by the Debtors and assignment to the

Buyer of each Assigned Contract have been satisfied.

       30.     All defaults and all other obligations or liabilities under any Assigned Contract

occurring, arising, or accruing prior to the date of the assignment or transfer to the Buyer shall be

deemed cured or satisfied upon payment by the Buyer and/or the Debtors (in each case in

accordance with Section 1.5 of the Asset Purchase Agreement) of the proposed Cure Cost, as set

forth in the Notice of Assumption and Assignment, any Supplemental Notice of Assumption and

Assignment, or any other cure amount reached by agreement after an Assigned Contract Objection

or otherwise, and, without limiting the foregoing, no effect shall be given to any default of the type

set forth in Bankruptcy Code Section 365(b)(2), or the type of default concerning an unexpired

lease of real property described in Bankruptcy Code Section 365(b)(1) whether or not such

Assigned Contract is an executory contract within the meaning of Bankruptcy Code Section 365.

       31.     Each non-Debtor counterparty to the Assigned Contracts shall be forever barred,

estopped, and permanently enjoined from (a) asserting against the Debtors, the Buyer, or their

respective property (including the Acquired Assets) any fee, acceleration, default, breach, Claim

(including any counterclaim, defense, or setoff capable of being asserted against the Debtors),

pecuniary loss, or condition to assignment existing, arising, or accruing as of the Closing Date, or

arising by reason of the Closing, including any breach related to or arising out of any change-in-

control provision in such Assigned Contracts, or any purported written or oral modification to the

Assigned Contracts, and (b) asserting against the Buyer (or its property, including the Acquired

Assets) any Claim or Lien, counterclaim, breach, condition or setoff asserted or capable of being

asserted against the Debtors existing as of the Closing Date or arising by reason of the Closing

except for the Assumed Liabilities and Permitted Liens.




                                            29
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 318 of 326
       32.     The Cure Costs amounts listed on the Notice of Assumption and Assignment, any

Supplemental Notice of Assumption and Assignment, or any other cure amount reached by

agreement after an Assigned Contract Objection or otherwise, reflect the sole amounts necessary

under Bankruptcy Code Section 365(b) to cure all monetary defaults under the Assigned Contracts,

and no other amounts are or shall be due to the non-debtor parties in connection with the

assumption by the Debtors and assignment to the Buyer of the Assigned Contracts.

Notwithstanding anything to the contrary herein, if the Cure Costs for an Assigned Contract is

determined to be greater than the proposed Cure Costs asserted in the Notice of Assumption and

Assignment or Supplemental Notice of Assumption and Assignment, the Buyer may decide, in its

discretion, not to assume that Assigned Contract. Notwithstanding anything to the contrary herein,

in each case in accordance with Bidding Procedures Order and the terms and conditions of the

Asset Purchase Agreement, the Buyer may decide (i) not to assume one or more unexpired leases

and executory contracts designated on Schedule 1.1(i) of the Asset Purchase Agreement (or in the

case of the Backup Bid, Schedule 1.1(h) of the Backup Bid Agreement), and (ii) to supplement

Schedule 1.1(i) of the Asset Purchase Agreement (or in the case of the Backup Bid, Schedule

1.1(h) of the Backup Bid Agreement) by including any previously omitted unexpired lease or

executory contract.

       33.     The failure of the Debtors or the Buyer to enforce at any time one or more terms or

conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or of the

Debtors’ and the Buyer’s rights to enforce every term and condition of the Assigned Contracts.

       34.     Notwithstanding anything in the Asset Purchase Agreement or this Sale Order to

the contrary and for the avoidance of doubt, the Acquired Assets shall not include any of the

Excluded Assets as set forth in Section 1.2 of the Asset Purchase Agreement.




                                           30
Case 20-81688-CRJ11         Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                            Main Document     Page 319 of 326
       35.     The Buyer shall be responsible for the satisfaction of the Assumed Liabilities under

the Asset Purchase Agreement, including without limitation the Buyer’s Cure Amount arising

under the Assigned Contracts. Except as provided in the Asset Purchase Agreement or this Sale

Order, after the Closing, the Debtors and their estates shall have no further liability or obligations

with respect to any Assumed Liability, including those arising under the Assigned Contracts, and

all holders of such claims are forever barred and estopped from asserting any claims under any

Assumed Liability (including those arising under the Assigned Contracts) against the Debtors,

their successors or assigns, and their estates.

Backup Bidder

       36.     Barnes Acquisition LLC is hereby approved as the Backup Bidder and pursuant to

Bankruptcy Code Sections 105, 363, and 365, the Asset Purchase Agreement attached hereto as

Exhibit B (the “Backup Bid Agreement”) submitted by Barnes Acquisition LLC (the “Backup

Bidder”), the sale of the Acquired Assets and consummation of the Sale to the Backup Bidder are

hereby approved as the Backup Bid. The Backup Bid on the terms set forth in the Backup Bid

Agreement is hereby approved and authorized as a Backup Bid and shall remain open as a Backup

Bid pursuant to the terms of the Bidding Procedures Order and the bid terms submitted at the

Auction. In the event that the Successful Bidder cannot or refuses to consummate the Sale because

of a breach or failure on the part of the Successful Bidder, the Backup Bidder will be deemed the

new Successful Bidder and the Debtors shall be authorized, but not directed, to close, and take all

actions necessary to close, with the Backup Bidder on the Backup Bid without further order of the

Court, and in such case the findings and other provisions of this Sale Order shall apply to the

Backup Bidder and the Backup Bid Agreement to the same extent they do with respect to the Buyer

and the Asset Purchase Agreement.




                                             31
Case 20-81688-CRJ11           Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                              Main Document     Page 320 of 326
Other Provisions

       37.     Nothing in this Sale Order or in the Asset Purchase Agreement entered into

pursuant to this Sale Order releases, nullifies, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit.

       38.     This Sale Order and the Asset Purchase Agreement shall be binding in all respects

upon all known and unknown creditors of, and holders of equity security interests in, any Debtor,

including any holders of Interests, all counterparties to the Assigned Contracts, all counterparties

to contracts that are not assumed or assigned, all successors and assigns of the Buyer, each Debtor

and their affiliates and subsidiaries, the Acquired Assets, and any trustees appointed in the Chapter

11 Cases or upon a conversion to cases under Chapter 7 of the Bankruptcy Code, and this Sale

Order shall not be subject to amendment or modification and the Asset Purchase Agreement shall

not be subject to rejection. Nothing contained in any Chapter 11 plan confirmed in any Debtor’s

bankruptcy case, any order confirming any such Chapter 11 plan, or any other order in the Chapter

11 Cases shall alter, conflict with, or derogate from, the provisions of the Asset Purchase

Agreement or this Sale Order.

       39.     To the extent applicable, the automatic stay pursuant to Section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Court (a) to allow the Buyer to give the Debtors any notice provided for in the

Asset Purchase Agreement, and (b) to allow the Buyer to take any and all actions permitted by the

Asset Purchase Agreement.

       40.     No bulk sales law or similar law shall apply in any way to the transactions

contemplated by the Sale, the Asset Purchase Agreement, the Motion, and this Sale Order.




                                            32
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                 Desc
                             Main Document     Page 321 of 326
        41.    This Court retains jurisdiction, pursuant to its statutory powers under 28 U.S.C.

§ 157(b)(2), to, among other things, interpret, implement, and enforce the terms and provisions of

this Sale Order and the Asset Purchase Agreement, all amendments thereto, and any waivers and

consents thereunder, including, but not limited to, retaining jurisdiction to (i) enforce the terms of

the Asset Purchase Agreement; (ii) compel delivery of the Acquired Assets to the Buyer; (iii)

interpret, implement, and enforce the provisions of this Sale Order; (iii) protect the Buyer, any of

the Buyer’s affiliates, or any agent of the foregoing, against any Interests against the Debtors or

the Acquired Assets of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, and (iv) enter any order under Bankruptcy Code Sections 363 and 365.

        42.    No brokers were involved in consummation of the Sale, and no brokers’

commissions are due to any person in connection with the Sale; provided, however, that this

provision does not impact any transaction or other fees due to investment bankers or financial

advisors employed (a) by the Debtors, including, but not limited to Ducera Partners LLC, or certain

of their creditors for which the Debtors may be obligated to pay in accordance with an engagement

letter with such professional(s), or (b) by the Buyers.

        43.    To the extent there is any inconsistency between the terms of this Sale Order and

the terms of the Asset Purchase Agreement (including all ancillary documents executed in

connection therewith), the terms of this Sale Order shall govern.

        44.    The failure to specifically include any particular provision of the Asset Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it

being the intent of the Court that the Asset Purchase Agreement be authorized and approved in its

entirety.




                                            33
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                  Desc
                             Main Document     Page 322 of 326
       45.     The Asset Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court, provided that the Debtors shall provide

the Bid Consultation Parties with three (3) business days’ notice thereof and provided further that

any such modification, amendment, or supplement does not, based on the Debtors’ judgment, have

a material adverse effect on the Debtors’ estates.

       46.     Notwithstanding the provisions of Bankruptcy Rules 6004(h) and 6006(d), this Sale

Order shall not be stayed for fourteen (14) days after its entry and shall be effective immediately

upon entry, and the Debtors and the Buyer are authorized to close the transaction immediately

upon entry of this Sale Order. Time is of the essence in closing the transactions referenced herein,

and the Debtors and the Buyer intend to close the transactions as soon as practicable. This Sale

Order is a final, appealable order and the period in which an appeal must be filed shall commence

upon the entry of this Sale Order.

       47.     The provisions of the Asset Purchase Agreement and this Sale Order may be

specifically enforced in accordance with the Asset Purchase Agreement notwithstanding the

appointment of any Chapter 7 or Chapter 11 trustee after the Closing.

       48.     Headings utilized in this Sale Order are for convenience of reference only, and do

not constitute a part of this Sale Order for any other purpose.

       49.     All time periods set forth in this Sale Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       50.     The provisions of this Sale Order are non-severable and mutually dependent.

       51.     All issues raised by Oracle America, Inc. (“Oracle”) in Oracle’s Limited Objection

and Reservation of Rights Regarding (a) Debtors’ Motion for (a) an Order Establishing Bidding




                                            34
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36                Desc
                             Main Document     Page 323 of 326
Procedures and Granting Related Relief and (ii) an Order or Orders Approving the Sale of the

Debtors’ Assets; and (b) Notice of Executory Contracts and Unexpired Leases that May Be

Assumed and Assigned in Connection with the Sale of the Debtors’ Assets and the Proposed Cure

Cost with Respect Thereto (the “Oracle Objection”) [Docket No. 529] are expressly

reserved. The Oracle Objection may be set for hearing on an expedited basis upon the request of

Oracle and/or the Debtors.

       52.     Nothing in the Asset Purchase Agreement or in this Order shall have the effect of

transferring, impairing, reducing or otherwise limiting any of the Debtors’ rights in any insurance

policies covering Excluded Liabilities or the proceeds of such polices. For the avoidance of doubt,

the Debtors reserve control over the privilege concerning any retained documents and nothing in

this Order relieves the Debtors of any document retention obligations.




Dated: ___________________, 2020

                                     _______________________________________________
                                     UNITED STATES BANKRUPTCY JUDGE




                                            35
Case 20-81688-CRJ11          Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36               Desc
                             Main Document     Page 324 of 326
                                 Exhibit A

                          Asset Purchase Agreement




                                                                 US_ACTIVE-154466812.6
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36       Desc
                      Main Document    Page 325 of 326
                                  Exhibit B

                            Backup Bid Agreement




                                                                 US_ACTIVE-154466812.6
Case 20-81688-CRJ11   Doc 875 Filed 09/29/20 Entered 09/29/20 08:11:36       Desc
                      Main Document    Page 326 of 326
